Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 1 of 462




                    Exhibit 132

    D.I. 1068, Case No. 12-11564
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 12 of
                                                        of 113
                                                           462

                                                                 Page 1

1       UNITED STATES BANKRUPTCY COURT

2       DISTRICT OF DELAWARE

3       Case No. 12-11564 (CSS)

4       - - - - - - - - - - - - - - - - - - - - -x

5       In the Matter of:

6

7       ALLIED SYSTEMS HOLDINGS, INC., et al.,

8

9                      Debtors.

10

11      - - - - - - - - - - - - - - - - - - - - -x

12      ALLIED SYSTEMS HOLDINGS, INC.

13

14                     Plaintiff,

15

16      v.

17      AMERICAN MONEY MANAGEMENT CORP., AVENUE CAPITAL

18      GROUP, BDCM OPPORTUNITY FUND II, LP, BENNETT MANAGEMENT,

19      BLACK DIAMOND CLO 2005-1 LTD., DEL MAR DISTRESSED

20      OPPORTUNITIES MASTER FUND, MJX ASSET MANAGEMENT, LLC,

21      PAR-FOUR INVESTMENT MANAGEMENT, SPECTRUM INVESTMENT

22      PARTNERS LP, TEAK HILL - CREDIT CAPITAL INVESTMENTS,

23      LLC, THE CIT GROUP/BUSINESS CREDIT, INC., THE OFFICIAL

24      COMMITTEE OF UNSECURED CREDITORS, YUCAIPA AMERICAN

25      ALLIANCE FUND II, L.P. and YUCAIPA AMERICAN ALLIANCE

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 23 of
                                                        of 113
                                                           462

                                                                 Page 2

1       (PARALLEL) FUND II, L.P.

2

3                   Defendants.

4

5       YUCAIPA AMERICAN ALLIANCE FUND I, L.P., YUCAIPA

6       AMERICAN ALLIANCE (PARALLEL) FUND I, L.P., YUCAIPA

7       AMERICAN ALLIANCE FUND II, L.P., and YUCAIPA AMERICAN

8       ALLIANCE (PARALLEL) FUND II, L.P.

9

10            Counterclaim and Cross-Claim Plaintiffs,

11

12            v.

13

14      ALLIED SYSTEMS HOLDINGS, INC.

15

16            Counterclaim Defendant,

17      and

18      AMERICAN MONEY MANAGEMENT CORP., AVENUE CAPITAL

19      GROUP, BDCM OPPORTUNITY FUND II, LP, BENNETT MANAGEMENT,

20      BLACK DIAMOND CLO 2005-1 LTD., DEL MAR DISTRESSED

21      OPPORTUNITIES MASTER FUND, MJX ASSET MANAGEMENT, LLC, PAR-

22      FOUR INVESTMENT MANAGEMENT, SPECTRUM INVESTMENT PARTNERS

23      LP, TEAK HILL - CREDIT CAPITAL INVESTMENTS, LLC, THE CIT

24      GROUP/BUSINESS CREDIT, INC., THE OFFICIAL COMMITTEE OF

25      UNSECURED CREDITORS.

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 34 of
                                                        of 113
                                                           462

                                                                 Page 3

1             Cross-Claim Defendants.

2       ----------------------------------------------------------X

3       BDCM OPPORTUNITY FUND II, LP, BLACK DIAMOND

4       CLO 2005-1 LTD, and SPECTRUM PARTNERS, L.P.

5

6             Plaintiff(s),

7

8             v.

9

10      YUCAIPA AMERICAN ALLIANCE FUND I, L.P., YUCAIPA

11      AMERICAN ALLIANCE (PARALLEL) FUND I, L.P.,

12      YUCAIPA AMERICAN ALLIANCE FUND II, L.P.,

13      YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II,

14      L.P., RONALD BURKLE, DEREX WALKER, IRA TOCHNER,

15      JEFF PELLETIER, JOS OPDEWEEGH, OSEPH TOMCZAK,

16      And MARK GENDREGSKE

17

18            Defendants.

19      ----------------------------------------------------------X

20      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF

21      ALLIED SYSTEMS HOLDINGS, INC. and its affiliated debtors,

22

23            Plaintiff,

24      v.

25

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com               516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 45 of
                                                        of 113
                                                           462

                                                                 Page 4

1       YUCAIPA AMERICAN ALLIANCE FUND I, L.P., YUCAIPA

2       AMERICAN ALLIANCE (PARALLEL) FUND I, L.P.,

3       YUCAIPA AMERICAN ALLIANCE FUND II, L.P.,

4       YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II,

5       L.P., MARK J. GENDREGSKE, JOS OPDEWEEGH, JAMES

6       FRANK, DEREX WALKER, JEFF PELLETIER, IRA TOCHNER,

7       And JOSEPH TOMCZAK.

8

9             Defendants.

10      ----------------------------------------------------------X

11                            United States Bankruptcy Court

12                            824 Market Street

13                            Wilmington, Delaware 19801

14                            February 27, 2013

15                            09:30 AM

16

17      B E F O R E:

18      HONORABLE CHRISTOPHER S. SONTCHI

19      U.S. BANKRUPTCY JUDGE

20

21

22

23

24

25

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com               516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 56 of
                                                        of 113
                                                           462

                                                                    Page 5

1       HEARING re: Notice of Agenda of Matters Scheduled for Hearing on

2       February 27, 2013.

3

4       HEARING re: Cross-Claim Defendants BDCM Opportunity Fund II,

5       LP’s Black Diamond CLO 2005-1 Ltd’s and Spectrum         Investment

6       Partners LP’s Motion to Dismiss the Amended Cross Claim in its

7       Entirety [Adv. Docket No. 73; filed January 25, 2013].

8

9       HEARING re: Motion of the Official Committee of Unsecured

10      Creditors for an Order Authorizing the Committee to Pursue

11      Certain Claims and Causes of Action of the Debtors’ Estates

12      [Docket No. 858; filed February 1, 2013].

13

14      HEARING re: Motion and Memorandum of Law of Petitioning

15      Creditors for Entry of an Order (I) Pursuant to 11 U.S.C.

16      §105(a) Granting Standing to Petitioning Creditors to

17      Prosecute Certain Claims of the Debtors Estates for, Inter

18      Alia, Equitable Subordination, Breach of Fiduciary, Aiding and

19      Abetting Breach of Fiduciary Duty and Breach of Contract, or

20      Alternatively (II) Granting Petitioning Creditors Leave to

21      Intervene as Plaintiffs in Adversary Proceedings No. 13-50530

22      Pursuant to Federal Rule of Civil Procedure 24 [Docket No. 876;

23      filed February 8, 2013].

24

25      Transcribed by:   Mary Zajaczkowski

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 67 of
                                                        of 113
                                                           462

                                                                 Page 6

1       A P P E A R A N C E S :

2

3       SIDLEY AUSTIN

4              Attorneys for the Committee

5              787 7th Avenue

6              New York, New York 10019

7

8       BY:    MICHAEL BURKE, ESQUIRE

9              NICHOLAS LAGEMANN, ESQUIRE

10

11      RICHARDS LAYTON & FINGER

12             Attorney for the Debtors

13             One Rodney Square

14             Wilmington, Delaware 19801

15

16      BY:    ROBERT STEARN, ESQUIRE

17

18      BROWN RUDNICK LLP

19             Attorney for Special Committee of the Board

20             Seven Times Square

21             New York, New York 10036

22

23      BY:    ROBERT STARK, ESQUIRE

24

25

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 78 of
                                                        of 113
                                                           462

                                                                 Page 7

1       ARNOLD & PORTER LLP

2               Attorney for Mark Gendregske

3               555 Twelfth Street, NW

4               Washington, DC 20004

5

6       BY:     JUSTIN ANTONIPILLAI, ESQUIRE

7

8       LATHAM & WATKINS LLP

9               Attorney for Yucaipa

10              355 South Grand Avenue

11              Los Angeles, California 90071

12

13      BY:     ROBERT KLYMAN, ESQUIRE

14

15

16

17

18

19

20

21

22

23

24

25

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 89 of
                                                        of 113
                                                           462

                                                                      Page 8

1                                  P R O C E E D I N G S

2       [missing audio from 9:49-9:50]

3                   MR. KELLY:    -- the Official Committee of Unsecured

4       Creditors and by Black Diamond and Spectrum.           And the other is

5       argument on motions to dismiss in an adversary proceeding.

6       There had been discussions concerning the standing motions, and

7       there is a partial deal involving most of the participants, and

8       I’ll let them speak for themselves.           And I’ll yield to whoever

9       wishes to address the Court on the suggestion as to handle the

10      standing motions.

11                  THE COURT:    Okay.    Mr. Harris.

12                  MR. HARRIS:    Good morning, Your Honor.     I believe

13      procedurally that a certificate of no objection was actually

14      entered, was submitted yesterday with respect to the

15      Committee’s motion for standing.           There had been no opposition

16      filed by any party to that, so if I understand the docket

17      correctly, Mr. Hazeltine actually filed the certificate of no

18      objection with respect to that.

19                  THE COURT:    When?    When?   Did you send it over?

20                  MR. HAZELTINE:    Your Honor, William Hazeltine on

21      behalf of the Committee.          We filed a certificate of no

22      objection on the motion to seal.

23                  MR. HARRIS:    Motion to seal, I’m sorry, then my

24      mistake.      So there’s no --

25                  THE COURT:    All right.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-11564-CSS Doc
                         Doc476-4
                             1068 Filed
                                  Filed 05/06/20
                                        04/08/13 Page
                                                 Page 10
                                                      9 ofof113
                                                             462

                                                                        Page 9

1                   MR. HARRIS:    Sorry.

2                   THE COURT:    Okay.

3                   MR. HARRIS:    There’s no opposition filed -–

4                   THE COURT:    Because I just lost an evening when I

5       could have signed something.           Okay.   All right.   We’re okay

6       now.

7                   MR. HARRIS:    There’s no --

8                   THE COURT:    Yes, I signed that order.

9                   MR. HARRIS:    Okay.     There’s no opposition filed to the

10      Committee’s motion for standing.           There had been responses

11      filed by the Debtors, by the Committee and by Mr. Gendregske to

12      the petitioning creditors’ request for standing, or on the

13      alternative a grant of an order for intervention of the

14      Committee’s adversary proceeding as an additional plaintiff.

15                  There had been discussions between parties, Your

16      Honor, which I believe has resulted in an agreement in

17      principal with the exception of one issue as between the

18      Debtors, the Committee and the petitioning creditors that would

19      resolve the responses and issues raised by the Debtors and the

20      Committee in opposition.           Mr. Gendregske has not signed on to

21      that agreement in principal, Your Honor.            I would be happy to

22      lay out for the Court the terms that had been agreed to by the

23      three parties and identify the one open issue, and I can then

24      turn the podium over to Mr. Gendregske’s counsel to address any

25      continuing objections he may have, if that is okay with Your

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                      516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 10
                                                     11 of
                                                        of 113
                                                           462

                                                                   Page 10

1       Honor.

2                   THE COURT:    All right.   So this, this proposed

3       resolution which I guess I’ll hear about in a minute, is,

4       resolves both your client’s motion for standing and the

5       Committee’s motion for standing?

6                   MR. HARRIS:    I believe so, Your Honor.

7                   THE COURT:    Okay.

8                   MR. HARRIS:    If I may.

9                   THE COURT:    Yes, please do.   Hang on just -- go ahead.

10                  MR. HARRIS:    As a preliminary, I believe all parties

11      are in agreement on the following terms -- that the Committee

12      would be granted standing to prosecute the causes of action set

13      forth in the complaint that the Committee filed in the

14      adversary proceeding.        The petitioning creditors, assuming Your

15      Honor approves this, would withdraw our request for standing as

16      set forth in our motion.

17                  THE COURT:    Okay.

18                  MR. HARRIS:    The petitioning creditors would be

19      authorized to intervene in the Committee’s adversary proceeding

20      as an intervening plaintiff but not acting as an estate

21      representative or be deemed to be acting on behalf of the

22      estate.      The petitioning creditors and the Committee will work

23      to incorporate into an amended complaint if appropriate so that

24      a single complaint will exist and will incorporate all the

25      claims and defendants that are to be prosecuted.         Right now as

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 11
                                                     12 of
                                                        of 113
                                                           462

                                                                   Page 11

1       Your Honor knows there’s two adversaries, two complaints, they

2       are substantially overlapping, there are some minor nuance

3       differences in terms of defendants and cases of action.            We’re

4       going to talk to the Committee about whether their complaint

5       should be amended in some respect to incorporate some of those

6       things, but we may or may not do an amended complaint.

7                   THE COURT: All right.     And when you say you, that’s a

8       global you.

9                   MR. HARRIS:    Yeah, right.

10                  THE COURT:    Right.   And we’ll just -- just for

11      parameters, I suppose will withdraw your complaint.

12                  MR. HARRIS:    Yes, it’s in the list.

13                  THE COURT:    Okay, sorry.

14                  MR. HARRIS:    That’s okay.

15                  THE COURT:    When you said that you would intervene not

16      as an estate representative, would, I assume you would not be

17      adding any individual causes of action.

18                  MR. HARRIS:    There are two aspects to the causes of

19      action which arguably had individual components for the benefit

20      of petitioning creditors, but I think they’re actually subsumed

21      within the causes of action the Committee has already stated.

22      One is the claim for enforcement of the obligations under the

23      third amendment to the credit agreement.         Obviously, the

24      Debtors are a party to that and we are a party to that.            Each

25      one of us could bring that but that cause of action is already

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 12
                                                     13 of
                                                        of 113
                                                           462

                                                                   Page 12

1       stated so we’re not going to be adding any additional causes of

2       action there.

3                   THE COURT:    All right.

4                   MR. HARRIS:    With respect to the equitable

5       subordination causes of action, in connection with the trial on

6       that issue, to the extent Your Honor finds any kind of improper

7       conduct or inequitable conduct that would give rise to

8       subordination, there will also have to be a determination as to

9       which creditor parties were adversely affected.         It could be

10      some it could be all.        So I don't think it adds any additional

11      causes of action there either, although obviously there are

12      individual nuances for different creditor groups that come up

13      in the context of that.

14                  THE COURT:    Okay.

15                  MR. HARRIS:    My very next point, Your Honor, is that

16      the petitioning creditors will withdraw our adversary

17      proceeding obviously in favor of the Committee’s action.

18                  The next point is the intervening plaintiffs will be

19      entitled to fully participate in all aspects of discovery and

20      trial.      But to avoid duplication and burden, the petitioning

21      creditors will not require the parties on whom we’ve served

22      discovery to independently respond to them.         And effectively

23      they’re going to be withdrawn.         We’re going to rely on the

24      Committee’s discovery requests right now with the right to

25      supplement.      And I believe, Your Honor, that to the extent

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 13
                                                     14 of
                                                        of 113
                                                           462

                                                                     Page 13

1       there’s any differences in the discovery requests, that’ll get

2       flushed out in the context of what are inevitably going to be

3       meet and confer conferences between the various parties so

4       that, you know, the parties on whom we’ve served discovery and

5       who they served discovery on won’t have to duplicate the

6       responses in effect.

7                   THE COURT:    And your, I mean is that going to matter,

8       your complaint is being dismissed anyway, so there would be no

9       discovery in connection with your action.

10                  MR. HARRIS:     Right.     It’ll kind of go away by

11      operation of law.

12                  THE COURT:    All right.     What about has there been any

13      discussion about how depositions would occur, or is that an

14      issue for another day?

15                  MR. HARRIS:    I think that’s an issue for coordination

16      which is kind of my next point, Your Honor, which is that we’re

17      going to use, we and the Committee have agreed to use

18      reasonable best efforts to coordinate all of our efforts on

19      discovery, depositions, strategy, prosecution, who is going to

20      take the lead on what issues, things like that to avoid, you

21      know, duplication and incremental costs as best as we possibly

22      can.

23                  THE COURT:    Okay.

24                  MR. HARRIS:    The UCC has asked and we have agreed that

25      they have the right to seek guidance from the Court to modify

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                       516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 14
                                                     15 of
                                                        of 113
                                                           462

                                                                    Page 14

1       the scope of the intervention in the event they believe that we

2       are not acting in the best interest of the estates generally

3       and prosecution of the causes of action.

4                   THE COURT:    But your client will remain your client.

5                   MR. HARRIS:    My client is going to remain my client,

6       yes.

7                   THE COURT:    Right.   And their client will be, well

8       they’ll be acting on behalf of the Debtors’ estate as a whole.

9                   MR. HARRIS:    Correct.    But I think the idea here is if

10      for any reason they think we’re being obstructionists in any

11      way or –-

12                  THE COURT:    Right.

13                  MR. HARRIS:    -- overstepping our bounds, if you will,

14      that they have the right to come to Your Honor and ask to put

15      us back in our cage.

16                  THE COURT:    Okay.

17                  MR. HARRIS:    The next point, Your Honor, is that the

18      petitioning creditors and the Committee have agreed that

19      neither party is going to have either a veto or a consent right

20      over any proposed settlement.          If any party reaches a

21      settlement with one or more defendants they can propose it and

22      seek approval from Your Honor subject, of course, to the whole

23      9019 process and everybody’s rights and connection with that

24      process.

25                  THE COURT:    All right.    So if they reach a settlement

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 15
                                                     16 of
                                                        of 113
                                                           462

                                                                   Page 15

1       in connection with the Debtors’ estate, you’ll have the right

2       to object to it.

3                   MR. HARRIS:    Correct, and conversely --

4                   THE COURT:    And if you reach a settlement on your

5       individual claims, they’ll have a right to settle it or

6       objection to it.

7                   MR. HARRIS:    Right.   Or if there’s, if there are

8       individual claims or if there is a potential for a more global

9       settlement that parties agree to then we have the right to

10      propose it, obviously, they have the right to oppose it and

11      take whatever positions they think are appropriate.

12                  THE COURT:    All right.

13                  MR. HARRIS:    The nest point, Your Honor, is simply a

14      reservation of rights.        As we noted in our papers, the

15      petitioning creditors simply want to reserve the right to seek

16      an award of substantial contribution under 503(b) in the event

17      such an award would be, in our view, justified.         Obviously,

18      that’s subject to the rights of any and all parties in the case

19      to take whatever positions they think are appropriate.            And

20      those are the terms on which all the parties have agreed other

21      than Mr. Gendregske’s counsel as I indicated before.

22                  The only open issue, Your Honor, is the following one,

23      which is that the Committee and the petitioning creditors

24      believe that the sole and exclusive authority to propose a

25      settlement with the defendants in the case or any of them

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 16
                                                     17 of
                                                        of 113
                                                           462

                                                                  Page 16

1       should be vested in the plaintiffs in the adversary proceeding,

2       and no longer reside with the Debtors.        The --

3                   THE COURT:    I’m sorry, start that over again.

4                   MR. HARRIS:    The open issue we have which the

5       Committee and we agree on, but which the Debtors are concerned

6       about, and I’ll let them speak for themselves on this, is that

7       the plaintiffs both the Committee and the Petitioning Creditors

8       as the intervening plaintiffs either individually or together

9       would have the sole and exclusive authority to propose a

10      settlement and prosecute a settlement with the defendants in

11      the adversary as opposed to having the company continue to have

12      the authority to discuss potential settlements with the

13      defendants.      We believe that if the Committee and the

14      Petitioning Creditors are going to be prosecuting these actions

15      and the defendants, and there’s a possibility of settlement,

16      the defendants should be talking to us not having the

17      opportunity to discuss potential settlements with various

18      parties who, you know, may or may not believe in the causes of

19      action who may or not be involved in the causes of action in

20      terms of their assessment, etc.

21             I understand, obviously, any settlement would be subject

22      to everybody’s rights to take positions under 9019 when

23      ultimately proposed.        But really, Your Honor, as a matter of

24      efficiency and focus, it would make the most sense to have the

25      defendants talking to the plaintiffs in the action rather than

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 17
                                                     18 of
                                                        of 113
                                                           462

                                                                     Page 17

1       any other parties who have agreed that they would and chosen

2       not to take up the cause here and prosecute them.

3                   THE COURT:    You touched on a matter that was certainly

4       on my mind coming in and I’m not sure exactly how or if it’s

5       been resolved by what you’ve gone through, which is who’s in

6       charge of running the show.        The Committee is going to be in

7       charge of running the adversary proceeding, correct?

8                   MR. HARRIS:    The Committee is going to be in charge of

9       running the adversary proceeding working with us, but they have

10      --

11                  THE COURT:    They have the decision making authority

12      and you’ll tag along; or, if you feel, at some point like you

13      need to stand up more for yourself you’ll come back and they’ll

14      either agree or you’ll come back and ask for me right?

15                  MR. HARRIS:    At this point, Your Honor, we don’t

16      actually think that there is a big difference of view certainly

17      as it relates to the prosecution of these causes of action or

18      our collective belief in their viability.        There may

19      differences in opinion on strategy.        There may be differences

20      of opinion on settlement and their parties have the ability to

21      go their own ways, obviously.        But as it relates to the causes

22      of action which are purely estate causes of action, clearly the

23      Committee is the one vested with prosecution of those.           We’re

24      in the case.      We get to understand all the discovery.      We,

25      hopefully, will be coordinating with them pretty closely in

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 18
                                                     19 of
                                                        of 113
                                                           462

                                                                   Page 18

1       terms of how the prosecution of the claim gets put together.

2                   On those causes of action where we have independent

3       rights, we reserve the right, obviously, to stand up and say

4       hey we think this needs to be prosecuted or dealt with in a

5       slightly different way, particularly, as it relates to the

6       contractual claims and equitable subordination as it relates to

7       the harm we believe was suffered upon my clients directly.           But

8       as a bottom-line matter it’s the Committee’s adversary

9       proceeding.      We’re intervening plaintiff, and they are vested

10      with the causes of action and to act on behalf of the estates.

11                  THE COURT:    Okay.   So, I guess there are different

12      ways you could look at it which is there is the idea of

13      settling simply the adversary proceeding.         There is the idea,

14      perhaps, of settling the Debtors’ case perhaps separately from

15      the adversary proceeding, although I struggle to see how that

16      would be possible.        Or there could be a global settlement that

17      would deal with the adversary proceeding and the Debtors’ case.

18      And what I’m hearing you say is that notwithstanding that the

19      Debtors could be or would be affected by any settlement like

20      that, you do not want them to have the power to actually enter

21      into it.

22                  MR. HARRIS:    Well let me be clear, Your Honor.    If the

23      Debtors were to propose a case resolution that didn’t require a

24      resolution of the causes of action in the adversary proceeding

25      then what I’m saying here wouldn’t matter.         If they were to

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 19
                                                     20 of
                                                        of 113
                                                           462

                                                                     Page 19

1       propose a sale that basically preserved the litigation for

2       later and escrowed a bunch of proceeds, that’s fine, and that

3       would not be impacted by what we’re saying here.           But I think

4       what we’re saying today is that to the extent the case

5       resolution will if the Debtors propose would include or require

6       some resolution or releases that would affect the causes of

7       action, that would require -- that would not be something they

8       could do without having at least the Committee or us supportive

9       of it.

10                  THE COURT:    Okay.     Okay I understand.

11                  MR. HARRIS:    I’ll turn the podium over to the Debtors

12      to speak to that issue.           And then I believe Mr. Gendregske’s

13      counsel wants to be heard with respect to the intervention --

14                  THE COURT:    Well let me -- I think my plaintiff might

15      want to be heard.

16                  MR. KELLEY:    As a preliminary matter, I neglected --

17      this is Jeff Kelley for the Debtors.           I neglected to introduce

18      to the case on the record Mr. Robert Stark who is, I believe,

19      Your Honor knows who Your Honor has approved as counsel to our

20      Special Committee in this case.           And the Special Committee in

21      this particular instance consisting of one person because we

22      have two members: one of whom is defendant and one who is not.

23      So the one person member of our Special Committee has been,

24      through Mr. Stark’s involvement, involved in all aspects of our

25      positions on this standing and intervention motion.           I did want

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 20
                                                     21 of
                                                        of 113
                                                           462

                                                                 Page 20

1       to make the Court aware that Mr. Stark was here today.

2                   THE COURT:   I did see him on the list, but thank you.

3       Welcome.

4                   MR. BURKE:   Good morning, Your Honor, Michael Burke

5       for the Committee and, again, thank you for allowing us to be

6       heard.      Mr. Harris did outline the proposed settlement and

7       quite literally it’s done on loose leaf paper 20 minutes before

8       this hearing and which would be subject to a stipulation and

9       order that we would enter.       But I think Your Honor asked the

10      correct questions.

11                  The Committee would retain control of their adversary

12      proceeding.      The Petitioning Creditors would be intervening in

13      our adversary proceeding.       Their adversary proceeding would be

14      dismissed.      And as we went through, we are trying to coordinate

15      so there’s not duplication of services and unneeded costs to

16      the estate, so we will coordinate with matters with respect to

17      discovery.      And, moreover, and, importantly, in addition to

18      control that if the Committee comes up with a settlement we,

19      obviously, retain and have because we believe standing is

20      unequivocally ours, the right to propose that settlement

21      subject to a 9019 and the Petitioning Creditors could object.

22                  Your Honor also hit upon what I think is a very

23      important point of, you know, if there’s a settlement of this

24      case that what’s the likelihood of a settlement of the

25      Bankruptcy case without addressing this adversary proceeding.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 21
                                                     22 of
                                                        of 113
                                                           462

                                                                 Page 21

1       I think that’s very moot, but, of course, if there is a sale we

2       can always reserve the rights, put the money in escrow or what

3       have you.      But we actually think there probably can be no

4       resolution to the Bankruptcy case without a resolution of the

5       adversary proceeding.

6                   So on authority to settle, I guess, I guess isn’t the

7       correct word.      We’re not trying to prevent the Debtor from

8       proposing a, you know, a plan or a sale process.       But one in

9       which it affects our rights in connection with the adversary

10      proceeding.      We don’t think that’s likely, but we would not

11      want the Debtors to essentially get around the ability or have

12      them settle the adversary proceeding or grant releases or what

13      have you.

14                  So we will try to flush out this protocol again which

15      was just come up with this morning in a form of stipulation and

16      order, but Mr. Harris did appropriately relay the main key

17      points subject to the, you know, the devil being in the details

18      in this stipulation and order.       If Your Honor has any

19      questions.

20                  THE COURT:   So what you’re asking -- maybe I should

21      ask Mr. Stark.      But what you’re asking, the open issue you’re

22      asking is whether or not the Debtor, even though it’s not a

23      party to the adversary proceeding, would, nonetheless, be able

24      to participate in settlement negotiations presumably with

25      Yucaipa that would include the adversary proceeding without

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 22
                                                     23 of
                                                        of 113
                                                           462

                                                                   Page 22

1       your participation?

2                   MR. BURKE:    Right trying to settle the adversary

3       proceeding whether through a plan or without -- well we think

4       we should have the sole exclusive authority to resolve the

5       adversary proceeding.        I’m not trying to infringe upon their

6       plan or 363 sale rights; however, if they affect my complaint

7       they shouldn’t be permitted to do that.

8                   THE COURT:    Right, okay I got you.

9                   MR. BURKE:    Thank you.

10                  THE COURT:    You’re welcome.   Mr. Stearn, good morning.

11                  MR. STEARN:    Good morning, Your Honor, may it please

12      the Court Bob Stearn from Richards Layton & Finger on behalf of

13      the Debtors.      Largely in agreement with what we heard today

14      with the exception of that last point and I’ll explain why in a

15      moment.      From the Debtors’ perspective what we were trying to

16      guard against was really the burden and expense to the estate

17      of having to participate in really two separate adversary

18      proceedings which were in many ways overlapping.         And one of

19      the reasons we’re substantially in agreement with the

20      stipulation as has been presented is because it protects us

21      from that.      For instance, we’re now looking at one complaint

22      instead of two.      We’re now looking at one discovery request

23      instead of two; although recognizing that there may be some

24      supplementation.

25                  I’m encouraged by the suggestion that the Petitioning

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 23
                                                     24 of
                                                        of 113
                                                           462

                                                                 Page 23

1       Creditors and the Committee will coordinate on discovery.         For

2       instance, if we’re defending the depositions of, you know, one

3       of our officers our view is going to be look you get seven

4       hours.      If you get relief from the Court for more, you can

5       convince us as to why you’re entitled to more fine.      But this

6       is one case, you know, one complaint and we’re going to proceed

7       through discovery efficiently and you guys coordinate and you

8       figure out how you’re going to divide the seven hours up

9       amongst yourselves.      But when seven hours is up, absent our

10      agreement or Court order, we’re leaving.

11                  So we were encouraged to hear about the coordination.

12      And, of course, the last thing that I was happy to hear about

13      was, for instance, essentially that everyone is reserving their

14      503(b) rights.      Obviously, you know, the Petitioning Creditors

15      are going to reserve whatever right they think they have to

16      seek substantial contribution.      We’re going to reserve our

17      rights with respect to trying to, you know, protect against

18      that.    We don’t want the estate to keep paying for really two

19      plaintiffs.

20                  But the issue on which we’ve not yet reached agreement

21      and I think I don’t know that we will, but there’s been very

22      little discussion about it so far was this notion of sole

23      settlement authority.      It was first raised to us this morning;

24      20, 25 minutes whatever it was before the hearing was the first

25      that we heard about it.      It’s not the subject of any of the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 24
                                                     25 of
                                                        of 113
                                                           462

                                                                   Page 24

1       motions that are presented to Your Honor today.         Neither

2       standing motions sought this relief.         It was first floated to

3       us literally at 10 after 9:00 or something like that this

4       morning.

5                   We’re certainly not in a position right now to give up

6       what we view to be potentially important rights especially in

7       connection with a plan.       And we’ve essentially also been asking

8       the Special Committee to address issues relating to standing.

9       And, obviously, there’s been no consultation with the Special

10      Committee on an important issue like this.         So as I stand here

11      today with respect to this question about whether the Debtors

12      would or could be forced to give up what we view as potentially

13      important rights, at least, hypothetically; don’t know how this

14      case is going to play out.

15                  But as we’ve said many times before, our goal is to

16      get out as quickly as we can, given the damage that’s being

17      done to the business while we’re in Bankruptcy.         We’re

18      certainly not prepared as we stand here today to give up rights

19      that potentially could be valuable with respect to moving

20      forward with a plan process and getting us out of the case.            I

21      think that’s something that’s going to have to be a subject of

22      further discussion as between the parties.         And if the parties

23      are unable to agree, I suspect we’ll be back before Your Honor

24      on that issue.      Thank you, Your Honor.

25                  THE COURT:   Thank you, Mr. Stearn.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 25
                                                     26 of
                                                        of 113
                                                           462

                                                                      Page 25

1                   MR. STEARN:    I don’t know if Mr. Stark wants to be

2       heard on that issue or not.

3                   THE COURT:    Good morning.

4                   MR. STARK:    Good morning, Your Honor, thank you for

5       allowing me to appear in the case.         Robert Stark from Brown

6       Rudnick on behalf of the Special Committee.         I’ll be very

7       brief, because the points have already been made.         But I do

8       think for three reasons and, again, we’re writing pretty

9       quickly on a piece of paper as we’re learning about the

10      settlement terms.

11                  I cannot state to the Court that the Special

12      Committee is supportive of this particular attribute of the

13      settlement and we do want a settlement.         We want all

14      settlements.      This case seems to be in certain respects

15      contracting as opposed to easing.         And I’m not sure that this

16      company, its business is, otherwise, enabled and strong enough

17      to stand forever in a Bankruptcy case like Tribune or Lyondell

18      or some of these other cases where litigation amok where we

19      kept the case going for years and years and years.            This is not

20      that strong of a company.

21                  From our perspective the idea that settlement

22      authority would be vested exclusively with the plaintiffs here

23      and not and removed from the company certainly hasn’t been

24      briefed and so, therefore, I haven’t had any opportunity to

25      talk to the Special Committee about it.         I think that’s really

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 26
                                                     27 of
                                                        of 113
                                                           462

                                                                 Page 26

1       important because this doesn’t seem, at least, in my experience

2       to be customary.

3                   And some of you were involved in Tribune and Lyondell

4       and cases like that, it doesn’t seem to be a customary

5       proposition that a plaintiff, a committee, even an official

6       committee that is leading plaintiff would have the ability to

7       sort of touch upon, if not, eviscerate certain rights of

8       exclusivity, certain rights under 1107, for a debtor in

9       possession to lead his way out.      And on top of that, I’m not

10      entirely sure it’s very wise.

11                  In this case, again, we have a lot of inter-creditor

12      litigation, here and elsewhere.      We have a lot of issues that

13      are being raised as far as value allocation is concerned.

14      Obviously, there’s been governance issues and causes of action

15      have been asserted.      And the Debtor is not objecting to the

16      prosecution of that.      But the beginning of a litigation is far

17      different than the ending of the litigation.      And the

18      foreseeability of how and when we’re going to end that

19      litigation at this moment, you have to evaluate the strength of

20      the business and determine whether or not the business is

21      strong enough to withstand the possibility that this could

22      evolve and devolve into further litigation for extended periods

23      of time.      I’m not entirely sure this business is like that.

24                  And so the opportunities that the Bankruptcy Code

25      presents a debtor to propose to the Court as all parties in

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 27
                                                     28 of
                                                        of 113
                                                           462

                                                                     Page 27

1       interest a solution.        They don’t have to like it.     They can

2       argue against it.        They can vote it down.     But having, at

3       least, the opportunity to lead through and try to come up with

4       ideas that solve problems that’s, I think, what debtors are

5       supposed to do and that’s what’s being proposed we cannot do

6       preordained before even gotten to the idea of sitting down and

7       talking about it.        Thank you, Your Honor.

8                   THE COURT:    Thank you, Mr. Starck.     Mr. Gendregske.

9                   MR. ANTONIPILLAI:    Good morning, Your Honor, Justin

10      Antonipillai from Arnold & Porter on behalf of Mr. Gendregske.

11      I understand this is a little bit, it has the sort of sense of

12      a train that’s already left the station.           If the Court would

13      permit me, I’d like to talk for a minute, just focus on the

14      intervention point because the standing point we made was just

15      simply in a derivative claim, there shouldn’t be two separate

16      parties, and I believe that’s no longer at issue.

17                  There’s some very pragmatic concerns we have about the

18      arrangement that is on paper.        And I think largely Your Honor

19      has started unpacking them.        But I’m going to start, if the

20      Court would permit me, with a brief discussion of the law, and

21      I’ll try and be brief.        I know Your Honor certainly knows many

22      of these cases.

23                  For us, we are facing straightforward breach of

24      fiduciary duty and aiding and abetting of breach of fiduciary

25      duty claims.      There’s standard straight, you know,

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 28
                                                     29 of
                                                        of 113
                                                           462

                                                                  Page 28

1       straightforward State law claims, non-core.      They could have

2       been brought in State Court and, you know, then we’d be having

3       an argument about whether they’re related too.      Right, you can

4       imagine that kind of a discussion going on.

5                   The question really is, you know, I know this is not

6       overly relevant, but if we were outside of Bankruptcy and we

7       were just in the District Court, this would be very clear that

8       the Petitioning Creditors should not be allowed to intervene in

9       this case.      So that’s the sort of paradigm I’m starting from.

10      One could disagree and one could say maybe permissive

11      intervention, but it’s certainly not mandatory intervention

12      outside the Bankruptcy circumstance.

13                  Then we go to the Bankruptcy contacts and how does it

14      change its analysis.      And I’m going to start by citing three

15      cases.      I don’t normally do this, but citing three cases that

16      are arguably adverse to my position.      I just want to explain

17      and cite them for the Court up front.      We start with Marin Oil.

18      Marin Oil was the Third Circuit case.      Obviously, it held that

19      a creditor’s committee has the mandatory right to intervene in

20      almost any proceeding including adversary proceedings.         And

21      they’re not limited in that case to amicus status.        They have

22      to have more.

23                  It was, obviously, limited on space to creditors

24      committee.      There’s a fair amount of discussion in that case

25      about the special roles of creditors’ committees.        But I have

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 29
                                                     30 of
                                                        of 113
                                                           462

                                                                 Page 29

1       to tell Your Honor and Your Honor certainly read the case,

2       there’s a fair amount of dicta in that case that arguably

3       relates beyond creditors’ committees in interpreting the

4       relationship between 1109(b) and 24.      Okay so that’s the first

5       one, but it’s limited to creditors’ committee.

6                   In State Street Bank, Judge Walsh in this Court

7       applied essentially Marin to require intervention by a Debtor

8       in a case essentially applying Marin Oil.      And then third Phar-

9       Mor extended Marin, although it even cited internal criticism

10      and there’s a dissent in that case, extended Marin Oil to

11      adversary proceedings that are non-core and arguably unrelated

12      to jurisdiction.      But, again, it’s creditors committee case, so

13      that’s the sort of lay of the land.

14                  You have Marin Oil, State Street Bank and Phar-Mor.

15      They’re all in the creditor’s committee context or with the

16      debtors’ committee context, but they’re arguably adverse and

17      they all have sort of general language that interprets the

18      relationship between 1109(b) and 24(a) in a way that’s broader.

19      It’s dicta, but it’s adverse to us.

20                  Marin has been harshly criticized in many ways and

21      it’s limited on its facts to the creditors’ committees’ cases.

22      Obviously, the Fifth Circuit and the Tenth Circuit, the Fifth

23      Circuit in Fuel Oil.      The Tenth Circuit has also joined in

24      saying that 1109(b) does not create a mandatory right to

25      intervene in any adversary proceeding related to a bankruptcy.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 30
                                                     31 of
                                                        of 113
                                                           462

                                                                   Page 30

1       That is the better reading of the relationship between 1109(b)

2       and 24(a).      And in this context, it also plays off the plain

3       language of 7024 and the advisory committee notes.

4                   So our simple point is under the plain language of

5       7024 and Rule 24 and the advisory committee notes, a creditor

6       as opposed to a creditor committee does not have the right to

7       mandatorily intervene in a case like this.      And we’ve looked

8       since Marin Oil, it’s been, you know, 20, 24 years since that

9       case came out.      We couldn’t find a single case holding that a

10      creditor, an individual creditor as opposed to a creditors

11      committee gets to intervene as a mandatory matter in an

12      adversary proceeding like this under the rationale of Marin

13      Oil.   I think that’s for good reasons.

14                  One, it would, you know, there are a lot of adverse

15      consequences that one can imagine from that; some of which are

16      playing out in the, you know, proposed order that we have

17      before you.      So, notwithstanding, the language of the cases

18      we’ve cited, Rule 24(a) does not require the Petitioning

19      Creditors to mandatorily intervene in this case.      And then it

20      becomes a matter of permissive intervention.

21                  And I think of what you’ve heard today which is that

22      essentially the Petitioning Creditors are saying that the

23      creditors committee can proceed with the case.      That

24      essentially that’s a concession that their interest are

25      adequately protected in terms of the estates interest here.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 31
                                                     32 of
                                                        of 113
                                                           462

                                                                 Page 31

1       Again, you have a derivative claim, and we believe that the

2       estate -- essentially what they’re saying is that the creditors

3       committee can bring this case as it does in many other cases

4       and that should be the end of the matter in terms of the

5       permissive intervention analysis, because, again, if you have a

6       party that’s adequately representing the interest of the

7       estate, there is no permissive intervention.      Obviously, the

8       Judge, Your Honor can reach a different

9       conclusion in its discretion.

10                  So that brings us to pragmatic concerns we have in

11      that context.      And we’re looking at this from a permission

12      intervention perspective.      We have real concerns about what

13      this means.      I mean the last issue about the various ways in

14      which the settlements can go forward strikes us as very

15      complicated and you can imagine that being fought over at every

16      step in the proceedings.      In many ways, this agreement looks a

17      lot like standing without calling it standing.      They are called

18      the plaintiff in the case.      They’re allowed to do every version

19      of discovery.      And even provisions about withdrawing discovery,

20      basically reserve the right to serve it again.      You know,

21      withdraw the complaint means that they have to coordinate, but

22      there’s a lot of reservation of rights.

23                  It doesn’t look like this is a material difference

24      from, you know, affording a separate party standing on a

25      derivative claim.      And, again, you know, in a derivative case,

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 32
                                                     33 of
                                                        of 113
                                                           462

                                                                 Page 32

1       you know, there’s hundreds of cases talking about why.         And

2       once you’ve granted one party standing to bring a derivative

3       claim, you don’t want every shareholder, for example, also

4       intervening in the same case.      You know, we cited some of that

5       language because it complicates the case.      You’re going to have

6       issues all the way through about what does it mean in

7       discovery, what does it mean in terms of settlement, who has

8       authority, and it’s not really necessary in this case.

9                   Our point is there seem to be two issues that are

10      really underlying this effort by the Petitioning Creditors to

11      intervene.      I don’t think they need to intervene in order to

12      solve those issues.      One, they’re already a plaintiff in a case

13      that’s essentially been consolidated with my client’s case.

14      And we’ve all agreed that discovery can take place in a

15      coordinative way.      So a simple order that requires coordination

16      of discovery between this case and the case in which the

17      Petitioning Creditors are already bringing their direct claims

18      effectively solves the issue with respect to discovery.         You

19      know, we’re going to have to take the discovery once,

20      coordinate the discovery, you know, not repeat it, but that

21      solves most of the issues with respect to discovery.

22                  The reason I’m resisting intervention as a plaintiff

23      is that, you know, could very well carry with it other rights

24      that I don’t think are necessary and are certainly not

25      justified under either 24(a) or 24(b).      So a coordinated

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 33
                                                     34 of
                                                        of 113
                                                           462

                                                                 Page 33

1       discovery order we don’t object to and that would certainly

2       solve the issues with respect to most of the issues.        They’re

3       already withdrawing their complaint.      And certainly there’s

4       nothing wrong, you know, the Committee and the Petitioning

5       Creditors, they’re always allowed to just coordinate in terms

6       of what plan should be brought.      There’s no bar on that.     But

7       the notion that they be permitted to intervene as a plaintiff

8       that carries with it, you know, certain, you know, certain

9       other rights potentially and we don’t know what that means.

10      But for discovery purposes, I think it’s solved by the order of

11      just coordinating discovery.

12                  Second, for settlement purposes, this provision is

13      troublesome to us.      We can imagine a lot of issues coming a

14      long down the way as to who’s in charge of the case, who gets

15      to weigh in on what.      And Rule 9019 already gives the

16      Petitioning Creditors the right to weigh in once they sort of

17      seen the settlement discussions weigh in and disagree with it

18      or work out, you know, in terms of a settlement authority.

19                  And so we think both a coordinated discovery order and

20      an order, you know, the normal 9019 process basically covers

21      most of the watershed, the waterfront.      And I don’t know

22      honestly standing here what the consequences, all of the

23      consequences of permitting the Petitioning Creditors to

24      intervene under these circumstances.      We sort of explained why

25      it’s not legally permitted or required, certainly.       But, you

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 34
                                                     35 of
                                                        of 113
                                                           462

                                                                  Page 34

1       know, once you have a party in the case as a plaintiff, you

2       know, I’m sure that will be thrown back at us regularly as to

3       what their rights are, what their permitted to participate in,

4       what their rights are for settlement.

5                   And in a case that’s trying to move towards trial in

6       August, I think that unduly complicates this case.        And,

7       obviously, Your Honor, we’ve made this clear and Your Honor

8       will be ruling on all of this stuff, but, you know, we haven’t

9       worked through our issues with respect to a right to a jury

10      trial.      We could have a severance of this case of our claims

11      against my client.        You could have, you know, withdrawal of the

12      reference or, at least, the discussion about that.        You know,

13      you can imagine what the arguments would be there.        But it’s

14      not appropriate at this point on this law to have us burdened

15      in some ways with the Petitioning Creditors as a named

16      intervener when I think most of the relief they seek can be

17      achieved through a coordinated discovery order and through the

18      normal 9019 process.        Thank you, Your Honor.

19                  THE COURT:    Thank you.   Mr. Klyman.

20                  MR. KLYMAN:    Thank you, Your Honor, for the record

21      Robert Klyman of Latham & Watkins on behalf of Yucaipa.

22      Yucaipa has not taken a position on who has standing.        We’ve

23      been agnostic on that.        The only point that I’d like to make is

24      that to the extent Your Honor does allow this resolution to

25      move forward, Yucaipa may amend its answer depending on how the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 35
                                                     36 of
                                                        of 113
                                                           462

                                                                   Page 35

1       complaints shake out.        And we will work -- if you grant this,

2       notwithstanding, Mr. Gendregske’s counsel’s points that we will

3       work with the Committee to work out an appropriate timeline

4       that doesn’t slow down the track that

5       we’ve already set out to get to a trial in August.

6                   THE COURT:    Thank you.

7                   MR. HARRIS:    Your Honor, would you like to hear a

8       response?

9                   THE COURT:    Sure.

10                  MR. HARRIS:    Your Honor, just a couple issues to

11      address the concerns raised by Mr. Gendregske’s counsel.          I’m

12      not entirely clear, frankly, what coordinated discovery order

13      Mr. Gendregske’s counsel thinks can be entered here.         On the

14      one hand, he complains in his response that there shouldn’t be

15      two adversary proceedings that are prosecuted simultaneously.

16      There should be one, etc.         That’s exactly the resolution we’ve

17      come to here.

18                  If I understand his position correctly the two

19      adversary proceedings would stay outstanding.         They could be a

20      coordinated discovery order between the two.         To my mind that

21      creates enormous inefficiencies.         The first thing that is going

22      to happen is somebody is going to file motions to dismiss our

23      adversary proceedings or certain portions of it in any event

24      for lack of standing.        So we actually think what we’ve done

25      here is create a much more efficient means to move these cases

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 36
                                                     37 of
                                                        of 113
                                                           462

                                                                     Page 36

1       forward such that --

2                   THE COURT:    Well I think his argument is that your

3       case should be dismissed.          The Committee’s case should go

4       forward.      And basically you’d have the right to see whatever

5       happens; attend the deposition, get a copy of the document.

6       But not actually actively participate, and I think that’s what

7       he’s saying.

8                   MR. HARRIS:    I mean maybe that’s one interpretation,

9       Your Honor.      I’m not sure that’s what I heard.      But that also

10      kind of skirts the few, you know, important issues here that

11      would remain outstanding such as the fact that we do have the

12      right to bring a contract enforcement action against Yucaipa

13      under the terms of the third amendment.          That is a claim that

14      my clients possess independent of the Debtors.

15                  THE COURT:    But he wouldn’t care about that.    His

16      client wouldn’t care about that because he wouldn’t be a

17      defendant.

18                  MR. HARRIS:    True.    And we also have, we believe, an

19      independent basis for equitable subordination for harm suffered

20      on my clients in particular.          And that claim would subsume

21      virtually all of the discovery and information relating to

22      actions and conduct of the board of directors during the

23      relevant periods here, which while not necessarily in

24      connection with prosecution of a claim for a breach of

25      fiduciary duty or aiding and abetting breach of fiduciary duty.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 37
                                                     38 of
                                                        of 113
                                                           462

                                                                   Page 37

1       Clearly, the conduct of the board here and the actions of the

2       board here are relevant to the overall claims for equitable

3       subordination.

4                   It’s not just Yucaipa acting with one hat on.     It’s

5       the whole panoply of conduct that they undertook in the context

6       of both trying to become the requisite lender, as well as the

7       conduct in the context of the board.        So I actually think that

8       the way that we set this out is actually a much more efficient

9       process and not as confusing as Mr. Gendregske’s counsel would

10      have it.

11                  Circling back, Your Honor, I mean in our papers and in

12      Mr. Gendregske’s papers there are standards that we both

13      actually agree on for the Court to review in terms of

14      intervention come down to basically two: do we have a

15      sufficient interest in the case in order to justify

16      intervention and is there adequate representation.

17                  With respect to the first factor, Your Honor, we’ve

18      laid it out in our papers, but there seems to be several basis

19      to conclude that we do have a sufficient interest here to

20      justify intervention.        It’s not just a mere economic interest

21      in terms of recovery in the case --

22                  THE COURT:    You really don’t need to get into the

23      intervention issue.

24                  MR. HARRIS:    All right, Your Honor.   So with the

25      pragmatic standpoint, we think that the agreement that’s been

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 38
                                                     39 of
                                                        of 113
                                                           462

                                                                   Page 38

1       reached between the company, the Committee here creates an

2       enormously efficient way to move forward with what our -- it’s

3       not one adversary proceeding.         It’s actually several adversary

4       proceedings and potentially cross claims, all of which are

5       being prosecuted simultaneously, all of which we’re going to be

6       in the middle of simply by virtue of the way the parties have

7       agreed to proceed with these subject to Mr. Gendregske’s issues

8       with potential severance of certain claims, etc.

9                   So with that, Your Honor, we think the Court should

10      approve the agreement that’s been reached here.         And to the

11      extent Your Honor does so, we will work to prepare an agreed

12      form of order to submit to Your Honor. Thank you.

13                  THE COURT:   Mr. Burke.

14                  MR. BURKE:   Thank you again, Your Honor, and I’ll be

15      brief.      As Your Honor is probably sick of hearing me say, you

16      know, from the outset the Committee’s view has always been that

17      they’re sitting in the middle of these two titans: Black

18      Diamond and Yucaipa and there can’t be a resolution to this

19      case unless these two parties settle or are forced to settle.

20                  We proposed as Your Honor knows several months ago to

21      try to streamline the process by teeing up a 363 sale with the

22      Yucaipa bid.      That did not proceed, but it was a way to

23      streamline the case because, quite literally, the Debtor can’t

24      stay in bankruptcy for the rest of its life.

25                  THE COURT:   Well it just might stay in bankruptcy for

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 39
                                                     40 of
                                                        of 113
                                                           462

                                                                    Page 39

1       the rest of its life.

2                   MR. BURKE:   So, you know, to that point again this is

3       another attempt at the Committee trying to streamline this.

4       Quite honestly, I have no desire to go to trial in August.             May

5       is when we’re supposed to mediate.          It would be my hope that

6       there can be a resolution through mediation, and we will work

7       our hardest to try to get that.       But I don’t want to be left in

8       another situation where under this stipulation if we have, it

9       is our adversary proceeding.       We control the adversary

10      proceeding.      They have rights to intervene.      I’m not conceding

11      for a moment that they have any direct causes of action.             But

12      let’s hypothetically if they do, then we may have separate

13      issues that we have to deal with.          By having them intervene in

14      our adversary proceeding, it will tee up everything for

15      mediation or, at least, a trial if we ever get there.             And I do

16      think that this is more streamlined and a quicker approach then

17      battling over estate causes of actions and private causes of

18      action that Black Diamond may have.          Again, our sole intent

19      here is to streamline this, come up with a resolution,

20      hopefully consensually to get the Debtors out of Bankruptcy.

21      Thank you.

22                  THE COURT:   You’re welcome.     Any last comments?     Okay

23      well a couple of things.       In preparing for today’s hearing on

24      the standing issues, it was one of my primary thoughts,

25      concerns issues I thought was just the pragmatic ability to

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 40
                                                     41 of
                                                        of 113
                                                           462

                                                                 Page 40

1       figure out how to run a case like this where the Committee

2       sought standing and in its papers the Petitioning Creditors

3       didn’t object provided they would be allowed to intervene.         And

4       the issue becomes who controls the litigation if you have two

5       different plaintiffs with two different ideas going two

6       different directions and one lawsuit, you’ve got all sorts of

7       problems.

8                   So in the context of the proposed agreement, I think,

9       flushes out, at least, most of those issues, although I could

10      see some, perhaps, arising in the future.      And what I really

11      probably will be doing is just kicking the can down the road.

12      Hopefully, we never have to deal with it, but if we do we’ll do

13      with it in the context of agreements about discovery,

14      agreements about settlement, etc. etc.

15                  So I’m certainly willing to grant the Committee’s

16      standing to pursue the Committee’s cause of action.      I don’t

17      think Mr. Gendregske would object to that.      It is picking one

18      or the other.      However on the picking one or the other issue, I

19      will allow Black Diamond to, excuse me the Petitioning

20      Creditors to intervene/participate in the litigation provided

21      that the issue about coordinating discovery and having one set

22      of document requests and one deposition.      I’m not going to give

23      you -- I can tell you as I’m sitting here right now I’m not

24      giving the Committee a deposition and then turning around and

25      letting the Petitioning Creditors take it a week later.         If you

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 41
                                                     42 of
                                                        of 113
                                                           462

                                                                   Page 41

1       both want to participate and you both want to ask questions at

2       one deposition, I’ll deal with that at a future date if

3       necessary.      But, you know, it’s going to be one set of document

4       requests, one set of interrogatories, one set of request for

5       admissions, one set of depositions unless you can come back and

6       tell me there’s a problem.

7                   That solves a big issue I had about coming in and

8       saying okay I’m going to grant the Committee’s motion.         I’m

9       going to allow the Petitioning Creditors to intervene.         We

10      don’t have one captain.      We got two.     And, you know, gosh knows

11      what’s going to happen.      And I think I understand how a

12      settlement might work in the event one is reached.         Certainly,

13      it sounds to me like all parties’ rights are being reserved in

14      connection with the substance of any 9019 motion that’s put in

15      front of the Court.

16                  It’s a little unclear -- well and it’s also, I think -

17      - well it’s confusing when you get to the point of okay let’s

18      say Petitioning Creditors and Yucaipa reach some sort of

19      settlement.      The Committee is not a party to it, doesn’t

20      necessarily agree with it.      Debtor is not a party to it,

21      doesn’t necessarily agree with it.         And you come in and you try

22      to get a 9019 motion approved that settles their causes of

23      action or settles the Debtors’ plan, etc. etc., I don’t know

24      how that’s going to work.      And I can’t contemplate it.     All the

25      different ways it might work.      I mean I think the reality is

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 42
                                                     43 of
                                                        of 113
                                                           462

                                                                 Page 42

1       that unless all four parties, Committee, Yucaipa, Petitioning

2       Creditors, the Debtor are all on board with the settlement,

3       it’s likely not to be a settlement, but I don’t

4       know.

5                   So notwithstanding that I’m unsure about how that

6       might play out, at least for purposes of moving the standing

7       motion forward and getting the litigation going and there’s not

8       going to be a settlement until the litigation gets going and we

9       know what’s happening, I’m okay with the structure that’s been

10      set forward.      Now I just want to make sure I understand before

11      I make a decision if I have to on exclusive right to propose a

12      settlement of the adversary proceeding.

13                  I guess my question is because I heard Mr. Stark say

14      he hadn’t even had a chance to talk to his client about it.          I

15      heard Mr. Stearn say I haven’t even had a chance to talk to my

16      client about this piece, do you want me to make a decision on

17      that issue or do you want to wait and?

18                  MR. HARRIS:   Your Honor, I think the comments by both

19      Mr. Stearn and Mr. Stark are fair because the issue was not as

20      they said raised in the motion papers and it did come up in a

21      discussion this morning as we were trying to work through the

22      details of this.      I think it would be appropriate to give them

23      an opportunity to speak to their clients about positions and to

24      talk to us as to why we think the structure we proposed makes

25      sense.      And, hopefully, we can come to a resolution in the form

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 43
                                                     44 of
                                                        of 113
                                                           462

                                                                   Page 43

1       of an agreed order to submit to Your Honor.         And if we can’t,

2       we may need to come back to you on just that particular issue,

3       but I don’t think you need to

4       rule on it this morning.

5                   MR. STARK:   Robert Stark again.    Your Honor, I’m

6       certainly fine with that and I’m certainly happy to pick up the

7       phone and call my client as soon as we leave the Courthouse.

8       The only problem that I have if and it is foreseeable

9       especially if the Special Committee decides that it is not

10      supportive of this particular attribute of the settlement, do

11      we then have an opportunity to brief the issue for Your Honor

12      and then come back and argue it again.         And I don’t want to

13      necessarily hold up the other attributes of the settlement

14      because as Your Honor just said getting it started we can’t

15      have an ending until we’ve gotten it started.

16                  THE COURT:   I don’t think I would need, I think have,

17      in effect, heard -- well I don’t want to say that.         The idea of

18      briefing the issue really sort of takes me back a bit because

19      this thing needs to get moving and we have a schedule in place.

20      So I’m not sure I’d allow additional briefing, but I certainly

21      would allow I expect more discussion on the record before I

22      rule if you want me to.       I’m a little sort of at a loss how to

23      proceed.      I have an idea in my head, but those are bad places

24      for ideas sometimes.

25                  And let me, well let me say that other than that open

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 44
                                                     45 of
                                                        of 113
                                                           462

                                                                     Page 44

1       issue, I am generally on board with what the parties have

2       agreed to do and would approve it subject to seeing the

3       details, etc. etc.        I don’t know if that piece would blow up

4       all the other pieces.        I don’t know if that piece is

5       sufficiently narrow that I can deal with it on its own and it

6       will not affect the overall settlement.        I’m not asking anybody

7       to make that decision as I sit here today.

8                   MR. STEARN:    May I please the Court.

9                   THE COURT:    I can’t force the parties to settle no

10      matter how much I would like to do that.

11                  MR. STEARN:    May I please --

12                  THE COURT:    Except that there’s 9019 or something like

13      that.

14                  MR. STEARN:    May I please the Court, once again, Bob

15      Stearn from Richard Layton & Finger on behalf of the Debtors.

16      Just an observation or two, Your Honor, my view is this last

17      point is not driving the bus.        That the parties, otherwise,

18      have an agreement irrespective of it and then we just have a

19      dispute as to this separate point which can be cleaved off.

20      And, respectfully, I would say that if it something that Your

21      Honor is going to entertain if after I speak with my client,

22      Mr. Stark speaks with his client, if we have sort of a unified

23      voice that we’re just not willing to give up this right without

24      kicking and screaming, we likely would, at least, request the

25      ability to submit something in writing to the Court since the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 45
                                                     46 of
                                                        of 113
                                                           462

                                                                   Page 45

1       issue, again, has not even been presented.         It’s not even been

2       requested in any form of motion or pleading.         It’s just come up

3       today in conversation

4       so.   Thank you, Your Honor.

5                   THE COURT:    All right.   So I’ll reserve decision on

6       that aspect of the agreement in principle that’s been reached,

7       at least, between the Committee, Mr. Harris’s client and

8       Yucaipa’s indifferent.        So other than the open issue, I will

9       approve the proposed procedure.         I’ll overrule the objection

10      subject, of course, to actually seeing the stipulation and

11      seeing what it says.        And if it’s consistent with what I’ve

12      been told in Court, I won’t have a problem with it.         I will

13      hold aside an issue on who gets to take the lead in settlement

14      at this time without prejudice to the concept that that might

15      blow what I’ve already agreed to up; in which case, I’ll deal

16      with that if necessary.        If it’s a discreet issue, I’ll deal

17      with that in its context.

18                  But I think it would be wise for everyone to actually

19      be able to have a more less frantic discussion and be able to

20      talk to their clients, etc., etc. on this issue.         So I think,

21      hopefully, everyone understands that.         Are there any questions

22      in connection with going forward in that way?

23                  MR. HARRIS:    No, Your Honor, we’ll work to put

24      together an agreed order between the parties consistent with

25      what Your Honor’s rulings are.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 46
                                                     47 of
                                                        of 113
                                                           462

                                                                      Page 46

1                   MR. STEARN:     Bob Stearn for the Debtors, no questions,

2       Your Honor; thank you very much.

3                   THE COURT:     You’re welcome.     Okay that for present

4       purposes hopefully and forever deals with the two standing

5       motions.      That leaves us with the motion to dismiss the cross

6       claims, I believe, correct?            Okay we have to switch personnel,

7       bring in new Court Reporter.            And now seems like a good time

8       since it’s a natural break so we’ll take a short recess while

9       we get a new Court Reporter.

10            (Recess 10:44:28 to 10:48:47)

11                  THE CLERK:     All rise.

12                  THE COURT:     Please be seated.     From the Petitioning

13      Creditors.

14                  MR. WARD:     Good morning, Your Honor.     Your Honor, my

15      name is Robert Ward from Schulte Roth & Zabel on behalf of

16      Petitioning Creditors and their motion to dismiss.

17                  Your Honor, in their cross claims Yucaipa is seeking a

18      declaratory judgment that certain provisions of the third

19      amendment are null and void.            These happen to be the provisions

20      that prevent Yucaipa from acquiring a majority of the debt from

21      controlling the debt, that is, and from becoming the requisite

22      lender.      They also happen to be the same provisions that were

23      nullified by the fourth amendment which allowed them to become

24      the requisite lender and to acquire the debt.

25                  With the nullification, if you will, of the fourth

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 47
                                                     48 of
                                                        of 113
                                                           462

                                                                 Page 47

1       amendment, this presents a problem for Yucaipa.      So what

2       they’re asking this Court to do is, in effect, through a ruling

3       on this cross claim ultimately to reinstate those provisions

4       that allow them to control the debt and to become the requisite

5       lender, provisions that were in the fourth amendment which have

6       now been knocked out and nullified by the ruling by Justice

7       Ramos.      So it’s a clear end run around the decision in New

8       York.    They could have brought this action in New York.       They

9       didn’t, clearly, because of the negative result they’ve gotten

10      in New York, so they’re asking Your Honor to provide them with

11      the relief here which is to knock out the various provisions in

12      the third amendment that prevent them from controlling the debt

13      and from becoming the requisite lender.

14                  These provisions very briefly, Your Honor, are a

15      provision in the third amendment that prohibited Yucaipa from

16      voting any of the debt it acquired, that prohibited Yucaipa

17      from counting the debt toward for the purposes of becoming the

18      requisite lender for the percentage to get to the 50%.         They

19      couldn’t count their debt.      In addition, one of the provisions

20      they seek to have nullified here by Your Honor is the

21      prohibition of Yucaipa acquiring more than 25% of the term

22      loans or $50 million dollars of the term loans.

23                  So basically, Your Honor, as we say it’s an end run

24      around the decision in New York.      We think it’s improper.     And

25      among the reasons we do and these are all legal reasons as

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 48
                                                     49 of
                                                        of 113
                                                           462

                                                                  Page 48

1       opposed to factual.      That’s why we’re doing this on a motion to

2       dismiss is that New York law, Your Honor, which governs the

3       substance of the credit agreement provides that you look at the

4       four corners of an agreement.      And if the language is

5       unambiguous, you give those unambiguous provisions their

6       effect.

7                   And there are two contractual provisions.    We think

8       they’re unambiguous, very clear, and then there’s the statute

9       of limitations.      The two unambiguous provisions are 2.7(e) of

10      the third amendment which amended the first lien credit

11      agreement and created 10.6(j) which is a covenant not to sue

12      specifically addressed to Yucaipa.      In addition, there’s

13      10.6(b) which says that any subsequent holders take subsequent

14      to the consent and authorizations of the predecessors.         And,

15      clearly, the predecessors here consented to the third

16      amendment.      Yucaipa doesn’t contest that.

17                  The third is the statute of limitations which we

18      believe is the three year statute of limitations.        The third

19      amendment which Yucaipa is claiming violates the provisions of

20      the first lien credit agreement, but the third amendment was

21      created, signed, executed on April 21st of 2008.        The suit to

22      invalidate these provisions of the third amendment was not

23      brought until four and a half years later in December of last

24      year.     It’s a three year statute of limitations as I’ll get

25      into in a moment, Your Honor.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 49
                                                     50 of
                                                        of 113
                                                           462

                                                                 Page 49

1                   But before I do, I do want to get into some of the

2       facts that were raised by Yucaipa in its cross claim.       First

3       off, this is primarily a detrimental and reasonable reliance

4       case.    I say primarily.    It’s actually entirely a detrimental

5       and reasonable reliance case by Yucaipa.      Their principle theme

6       is that Black Diamond, Spectrum, and the other lenders did not

7       say anything in connection with the purported fourth amendment

8       or with Yucaipa’s acquisition of the debt and since they didn’t

9       say anything, they relied on it.      As I’ll get into in a moment,

10      Your Honor, there’s a big problem with that claim.       10.9 of the

11      first lien agreement has a no waiver clause, and I’ll get into

12      that in more detail, but it says as no waiver clauses say that

13      a delay or failure to act does not result in the loss of that

14      right.

15                  Now in addition to the primary focus of the cross

16      claim which is you didn’t tell me I couldn’t do this which

17      clearly would fall by the no waiver claim, there is a

18      smattering of and Black Diamond encouraged us to do it.         I say

19      a smattering because it’s a very small part of the complaint as

20      opposed to the constant and consistent allegations that Black

21      Diamond, Spectrum, the lenders, CIT you didn’t tell me I

22      couldn’t do this.      You didn’t stop me.

23                  With respect though to the alleged incursion by Black

24      Diamond, first off, it’s got some significant issues.       What

25      Yucaipa is saying is that in a meeting in Los Angeles and in a

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 50
                                                     51 of
                                                        of 113
                                                           462

                                                                  Page 50

1       couple of phone calls in August of 2009, we encouraged them to

2       do something, to buy the debt, to enter into this purported

3       fourth amendment.      The problem is unless, you know, we had a

4       crystal ball in August of 2009 they had a crystal ball in

5       February of 2009.      In February of 2009, they already had done

6       so.   They already sought to acquire the debt.       They had sent

7       tender offer materials to all of the lenders in February of

8       2009 which contained what they called the proposed fourth

9       amendment which they admit in their cross claims is materially

10      the same as the actual fourth amendment that was entered into

11      and has now been nullified.

12                  So in February of 2009, they had already committed to

13      do this, already sent out the tender offer materials so they’ve

14      got their causation backwards to say that in August of 2009 we

15      encouraged them to do something that they had already sought to

16      do in February of 2009.      So although on a motion to dismiss a

17      Court generally has to accept what’s well pled.        Something is

18      not well pled, Your Honor, when it’s patently absurd and we’ve

19      cited those cases.      You can’t go back in time.    February of ’09

20      they made the decision.      August of ’09 they had discussions

21      with us.      One can’t cause the other.   Something after the fact

22      can’t cause something before the effect.

23                  In addition to that, Your Honor, Yucaipa is saying

24      that because the lenders failed to object to the draft fourth

25      amendment which they submitted with the tender offer of

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 51
                                                     52 of
                                                        of 113
                                                           462

                                                                  Page 51

1       materials in February of 2009, you know, they moved ahead with

2       the project, you know, to acquire the debt.       And they also say

3       that since there was no objection to that draft fourth

4       amendment that was submitted with the tender offer materials in

5       February of 2009 that they thought they were okay.        They

6       detrimentally relied upon it.      That’s hard to believe, Your

7       Honor, because the lenders rejected the tender offer.        So

8       Yucaipa in its papers is saying well no one said there was a

9       problem with our acquisition of the debt.       Well they did.         They

10      voted with their feet.      They didn’t go ahead with the tender

11      offer.      The lenders refused to accept it.   So how that’s not a

12      rejection is difficult to understand; again, an incredible

13      allegation.

14                  The third thing and we raised this in our reply papers

15      is Yucaipa is asserting that in August of 2009 they were

16      encouraged by a meeting with Mr. de Koff [phonetic] of Black

17      Diamond and several, you know, quick phone calls.        However, a

18      year prior in a hotly contested matter called Performance

19      Transportation Services in the western district of New York,

20      Black Diamond and Yucaipa were warring with each other.           We

21      provided the documents that show there clearly was no love

22      lost.    They were fighting with each tooth and nail.

23                  So it strains creditability and it patently absurd to

24      say that less than a year later Mr. Burkel from Yucaipa would

25      have relied upon his sworn enemy Mr. de Koff who they were

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 52
                                                     53 of
                                                        of 113
                                                           462

                                                                 Page 52

1       warring with each other in the Performance Transportation

2       Services case.      So it’s just not credible as we say, Your

3       Honor.      There’s no need to give any credit to what are patently

4       absurd allegations.      In addition, they’re a small part of the

5       complaint.      The main complaint is no one told me I couldn’t do

6       this and, therefore, I reasonably relied.       But in addition to

7       all that, Your Honor, it’s irrelevant because we have legal

8       defenses which get around these facts even if Your Honor was to

9       give them any creditability or any credence and those are the

10      three that I mentioned that I’ll get into in a second.

11                  But before I do, Your Honor, the no waiver clause

12      which is 10.9 of the first lien agreement says it both ways.

13      It says no failure or delay by the lenders in the exercise of

14      power, right or privilege shall be construed to be a waiver or

15      acquiescence therein.      And then it says in the same paragraph

16      the other way around: any failure to exercise or delay in

17      exercising any right, power, or remedy shall not be construed

18      to be a waiver thereof or preclude the exercise of such rights.

19                  So even if it were the case that the lenders sat on

20      their hands this no waiver clause you know ends it for Yucaipa,

21      precludes their claim.      And, Your Honor, I said that the

22      primary theme of the complaint is that the lenders sat on their

23      hands.      I’ll give you some examples.   At paragraph 18: the

24      allegation in the cross claim is that Black Diamond did not

25      express any intention to challenge Yucaipa’s buying the debt.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 53
                                                     54 of
                                                        of 113
                                                           462

                                                                  Page 53

1       Paragraph 19: the lenders never raised a timely objection to

2       the purported fourth amendment.      Paragraph 25: the lenders were

3       made aware and made no efforts to oppose the purported fourth

4       amendment or Yucaipa’s acquisition to the debt.        It goes on and

5       on.   Then at paragraph 71: Black Diamond never objected to

6       Yucaipa’s proposed acquisition.      Paragraph 73: Spectrum never

7       objected to the acquisition.      And then at some other paragraphs

8       CIT and the lenders.

9                   These claims of the fact that we sat on our hands and,

10      therefore, they reasonably relied on us not doing anything

11      first off, they’re not true.      As I mentioned, Your Honor, on

12      the tender offer our clients voted with our feet and refused to

13      go ahead with it.      But, more importantly, they fall by virtue

14      of Section 10.9.

15                  We’re getting into the actual legal claims, Your

16      Honor.      Section 2.7(e) is a covenant not to sue.    And it says

17      that Yucaipa, it’s specifically tailored to Yucaipa which in

18      the third amendment is called the restricted sponsor affiliate.

19      It says Yucaipa cannot assert, and Yucaipa irrevocably waives

20      any claims, causes of actions against any lenders arising out

21      of contract of tort, in any way related to the third amendment

22      or any of the credit documents, and it releases all claims

23      whether accrued or not, known or not, or suspected.        And it

24      even waives special and direct consequential and punitive

25      damages.      It’s a broad covenant not to sue.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 54
                                                     55 of
                                                        of 113
                                                           462

                                                                  Page 54

1                   And by virtue of Section 10.5(b) which I’ll get into

2       in a second and that’s the provision that says a subsequent

3       holder takes pursuant to the consents and authorizations of the

4       predecessor.      It clearly binds Yucaipa.   In fact, Section

5       2.7(e) specifically says the restricted sponsor affiliate can’t

6       bring these claims and that is Yucaipa.       With respect to claims

7       like this, Your Honor, they’re enforceable in New York.           A

8       covenant not to sue is expressly permitted under New York law.

9       And as a result, it should be given effect.

10                  Yucaipa alleges, Your Honor, that the covenant not to

11      sue is procured by misconduct.      Actually what they say is that

12      Section 2.7(e) is invalidated because of the misconduct of the

13      Petitioning Creditors.      However, in order to nullify a covenant

14      not to sue, there has to be an allegation that the covenant

15      itself was procured by misconduct or fraud.       There’s no

16      allegation in the pleadings that that’s the case.        The

17      allegation in the pleading is that their purchase of the debt

18      was pursuant to fraud and was produced by fraud.       There’s no

19      allegation that the covenant itself was procured by misconduct.

20      And as a result under the law of New York the covenant not to

21      sue is given effect.

22                  And, you know, this is not surprising, Your Honor,

23      because if it was simple enough simply to say that the covenant

24      was pursued or my actions were procured by fraud, then every

25      covenant not to sue would be rendered null and void.           You could

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 55
                                                     56 of
                                                        of 113
                                                           462

                                                                   Page 55

1       never have one, because the simple allegation in a fraud claim

2       or a misconduct claim or an estoppel claim that your actions

3       procured, that your actions were, my actions were procured by

4       your action would render a covenant not to sue unenforceable.

5       It can’t be the case.      That’s why it’s restricted.     There has

6       to be an allegation that the covenant itself was procured by

7       misconduct or fraud.      No such allegation in the pleading, Your

8       Honor.      As a result it’s in effect.

9                   Yucaipa does argue that there’s an exception to 2.7(e)

10      an exception to the covenant not to sue.        That the claims are

11      not waived “to the extent their caused by such lenders gross

12      negligence or willful misconduct.”        However, what Yucaipa fails

13      to do is continue with that exclusion, with that exception.            It

14      says gross negligence or willful misconduct on or after the

15      date that Yucaipa became a lender.        Yucaipa didn’t become a

16      lender until the fourth amendment.        The allegations here are

17      not challenging the fourth amendment.

18                  They’re challenging the third amendment.     The third

19      amendment was entered into well before Yucaipa acquired the

20      debt.    Yucaipa acquired the debt in August of 2009.       The third

21      amendment was entered into in April of 2008.        So this temporal

22      limitation on this exclusion means that it doesn’t apply.

23                  In addition to that, Your Honor, another part of the

24      exclusion is that it has to be a finding of gross negligence or

25      willful misconduct on or after the date Yucaipa became the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 56
                                                     57 of
                                                        of 113
                                                           462

                                                                      Page 56

1       lender “as determined by a Court of competent jurisdiction by a

2       final and non-appealable judgment.         There’s been no Court of

3       competent jurisdiction making a finding that there was gross

4       negligence or misconduct on the part of my clients.

5                   And as a result, that’s the second reason that this

6       exclusion --

7                   THE COURT:     I’m sorry where is the exclusion

8       specifically?

9                   MR. WARD:     It’s in the covenant not to sue 2.7(e) of

10      the third amendment, Your Honor.

11                  THE COURT:     Okay.

12                  MR. WARD:     And with respect to the fact that there has

13      to be a finding by a Court of competent jurisdiction, Yucaipa

14      seeks to get around that by saying hey, you know we’re pleading

15      misconduct and we’re pleading willful misconduct and gross

16      negligence here, but that’s too easy.         You can’t just get

17      around a covenant not to sue like this by claiming that

18      especially when there’s language in the exclusion that says

19      there has to be a finding by a Court of competent jurisdiction

20      to that effect.         Because if it was easy enough simply to plead

21      a fraud or an estoppel cause of action, a misconduct cause of

22      action as their pleading here and say well, therefore, the

23      covenant not to sue doesn’t apply everybody could do it.            You

24      can imagine, Your Honor, someone comes in and pleads willful

25      misconduct or gross negligence and then is not able to prove it

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 57
                                                     58 of
                                                        of 113
                                                           462

                                                                 Page 57

1       and as a result, they render null and void a covenant like

2       this, which makes no sense because, of course, there’s a

3       cardinal rule of contract instruction that you have to give

4       effect to every provision in an agreement.

5                   So if Yucaipa can simply come and in and say oh it’s

6       okay I’m pleading that and at some point I think I can prove

7       willful misconduct and that gets around your covenant not to

8       sue, it means the covenant not to sue has no effect because

9       what if they don’t prove it, then how do you put the covenant

10      into effect, you know, in expo facto, so to speak.       So that

11      exclusion doesn’t apply.

12                  Yucaipa also makes a number of other arguments to do

13      an end run around the covenant not to sue.      First, they say

14      that -- sorry, Your Honor, just got ahead of myself.       First,

15      they say, Your Honor that the fourth amendment itself nullified

16      this covenant not to sue.      Well except the fourth amendment now

17      has also been nullified in the decision in New York.       But,

18      again, Yucaipa can’t have it both ways.      They allege in the

19      cross claim, and the whole basis for the cross claim I saw, I

20      looked at it last night, there’s five specific places where

21      Yucaipa says that their cross claim assumes the fact that

22      Justice Ramos in New York is invalidating the whole fourth

23      amendment.      That’s how they get a justiciable controversy here.

24      Now if the fourth amendment has been nullified in its entirety

25      and, therefore, they can present this issue in front of the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 58
                                                     59 of
                                                        of 113
                                                           462

                                                                 Page 58

1       Court.

2                   With respect to this covenant not to sue, they’re not

3       saying well wait a minute, I know that I’m trying to get a

4       justiciable controversy before the Court for a declaratory

5       judgment by saying the whole fourth amendment is invalidated,

6       but that’s except for the part that invalidates the covenant

7       not to sue.      Well they can’t have it both ways.   If the fourth

8       amendment is not nullified in its entirety which is the basis

9       for their claim, then they’re not here.      If, on the other hand,

10      I’m sorry, then the covenant not to sue can’t be invalidated.

11      If, on the other hand, the, you know the Fourth -- sorry I’ll

12      have to do it again.

13                  If the fourth amendment is invalidated in its

14      entirety, then the covenant not to sue is in effect.        It’s in

15      the third amendment.      If, on the other hand, there are pieces

16      of the fourth amendment that are still alive, well their whole

17      cross claim is based on an assumption that Justice Ramos has

18      invalidated the whole fourth amendment, so they

19      can’t have it both ways.      They’re either or they’re not here.

20                  If they’re here based on the invalidity of the whole

21      fourth amendment, the covenant not to sue applies because it’s

22      in the third amendment.      If, on the other hand, they’re now

23      saying well, you know, the fourth amendment is still alive well

24      then they’re whole cross claim falls because -- at paragraph

25      25, paragraph 93, paragraphs 96 and paragraph 108 they’re whole

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 59
                                                     60 of
                                                        of 113
                                                           462

                                                                 Page 59

1       claim is based on the entire invalidity of the fourth

2       amendment.

3                   The other thing they’re saying which is a little bit

4       in conflict with their allegation that the whole fourth

5       amendment has been rendered null and void in their complaint as

6       I’ve just cited to Your Honor is that the fourth amendment

7       might be severable.      However, the relief that we sought in our

8       motion for summary judgment which was granted by the Judge from

9       the bench was that that purported fourth amendment to the

10      credit agreement is not and never was effective, and that’s

11      what he said to me you’ve won, move on, and that he’ll render a

12      decision in writing.

13                  But contrary to what Yucaipa is saying, a ruling from

14      the bench is still an effective ruling.      The relief that we

15      sought in our summary judgment motion was clear.      It was

16      focused.      It was that the fourth amendment was null and void

17      and the Judge granted that ruling.      So with respect to

18      severability, we don’t think that there is an issue, but we do

19      take instance with Yucaipa saying that we didn’t raise the

20      issue in front of Justice Ramos.      In fact, the issue of

21      severability was raised in front of Justice Ramos.       They raised

22      it in their briefs and they didn’t raise it in the oral

23      argument, but, you know, that was their choice in the oral

24      argument.      And then they submitted several letters subsequent

25      to the oral argument to Justice Ramos about severability, so

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 60
                                                     61 of
                                                        of 113
                                                           462

                                                                   Page 60

1       the issue has been raised.      It’s not been hidden.

2                   But, more importantly than that since Yucaipa does

3       argue the severability issue in their motion before Your Honor

4       and their objection to our motion, Your Honor, the law on

5       severability when it comes to New York is that if the sole

6       purpose and effect of an agreement is an integrated whole and

7       one part is interdependent on the other then it’s not

8       severable.      It’s an integrated document.     And, Your Honor, the

9       sole purpose and effect of the purported fourth amendment was

10      to remove each of the restrictions that prevented Yucaipa from

11      exerting influence on the lenders and becoming the requisite

12      lender.

13                  So the purported fourth amendment, Your Honor, was

14      clearly intended to be a wholly integrated document that had

15      one goal which was handing the requisite lender status to

16      Yucaipa.      And there was no argument otherwise before Justice

17      Ramos.      This is not a typical situation of severability, Your

18      Honor, where you have a mistake and some language that would,

19      otherwise, doom some benign agreement.         Here, the entire

20      purpose of the fourth amendment, every substantive provision,

21      is part of a forbidden objective to give Yucaipa dictatorial

22      power over the first lien debt.      And the reason I can say that

23      so clearly, Your Honor, is if you look through the fourth

24      amendment what it simply does is pick and choose provisions of

25      the third amendment which it needs to overturn in order for

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 61
                                                     62 of
                                                        of 113
                                                           462

                                                                   Page 61

1       Yucaipa to vote its debt, to become the requisite lender, to

2       buy enough that it can become the requisite lender.         It’s all

3       part and parcel of the same whole.         It’s not severable.

4                   And with respect to the next argument, Your Honor,

5       which is based on 10.6(b), that’s the language that says a

6       subsequent holder is bound by the consent and authorizations of

7       the predecessor lenders.         The fact is the predecessor lenders

8       here consented to the third amendment.         Yucaipa doesn’t contest

9       it otherwise.      There’s nowhere in their pleadings where you

10      will see that Yucaipa contests that the predecessors from whom

11      they bought consented to the third amendment.

12                  And the fact that a subsequent holder takes subject to

13      the predecessor lender’s consents and authorizations is not

14      surprising.      It’s the law.     Even if there weren’t a provision

15      like this, the case law provides that an assignee assumes the

16      assignors obligations.      When they bought this debt, they knew

17      what was contained in the third amendment.         The third amendment

18      had these prohibitions on things it could do.         It couldn’t vote

19      its debt.      It couldn’t acquire enough debt to become the

20      requisite lender.      And it couldn’t count the debt that it

21      bought for the calculation to become the requisite lender.           It

22      knew that.      How do we know that, because it was actively

23      involved in the negotiation and the drafting of the third

24      amendment.

25                  The Committee in its complaint at paragraph 66 says

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 62
                                                     63 of
                                                        of 113
                                                           462

                                                                 Page 62

1       that.   So there’s no hiding.     The fact is they knew what was in

2       the third amendment and when they bought the debt they knew

3       what was in the third amendment.      And they knew that Section

4       10.6(b) which is in actually the underlying first lien

5       agreement, not even the Third or the fourth amendment, says

6       that the subsequent holders take pursuant to the consents and

7       authorizations of the successors.      So there can’t be any doubt

8       that they took subject to the provisions of the third

9       amendment.

10                  Now one argument they make is a specific general

11      argument, you know, the rule of contract instruction that the

12      specific governs over the general.      And they say that there’s

13      another provision of the first lien agreement 10.5 or 10.5(b)

14      which says when an amendment can and cannot be made.      That’s

15      not specific to this case or what’s before you, Your Honor.

16      What’s specific to us before you is 10.6(b) the provision that

17      I’m talking about which says specifically that a successor take

18      subject to the consents and authorizations of the predecessor.

19      It can’t be any more specific than that.

20                  Next, Your Honor, with respect to the statute of

21      limitations.      The argument that Yucaipa makes it’s throughout

22      its cross claim, but in particular paragraph 108 is that the

23      restrictions in the third amendment are inconsistent with the

24      terms of the first lien credit agreement which was being

25      amended by the third amendment.      And, therefore, if the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 63
                                                     64 of
                                                        of 113
                                                           462

                                                                 Page 63

1       restrictions in third amendment are inconsistent with the terms

2       of the first lien credit agreement, they were inconsistent at

3       the time the third amendment was passed.      So, in effect, the

4       third amendment was void ab initio.

5                   And, in fact, the claim here is a declaratory judgment

6       claim that we believe accrued as of the time of the third

7       amendment.      If the allegation by Yucaipa, Your Honor, is that

8       the third amendment was inconsistent with provisions of the

9       first lien agreement and, therefore, is null and void then it

10      clearly was null and void the moment it was passed.      That was

11      in April of 2008 and the action was not brought within three

12      years which we believe is the statute of limitations.      And

13      that’s the Delaware statute of limitations, Your Honor, which

14      is a three year contract statute of limitations.      And as we

15      argued in our papers a Bankruptcy Court as a general matter

16      applies the choice of law rules of the State in which it sits;

17      Delaware clearly here.

18                  In addition where there’s a choice of law provision as

19      there is in this case, Your Honor, and it is New York, but when

20      there’s a choice of law provision the case law that’s Gluck vs.

21      Unisys in the Third Circuit and also American Energy which is a

22      case in Delaware, a choice of law provision does not apply with

23      the statute of limitations unless there is an explicit

24      reference in the agreement that it does.      And there is no

25      explicit reference here.      It’s Section 11.14, Your Honor, of

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 64
                                                     65 of
                                                        of 113
                                                           462

                                                                  Page 64

1       the first lien credit agreement and that makes no specific

2       reference to the statute of limitation.       So as a result, Your

3       Honor, the choice of law is where Your Honor is sitting which

4       is in Delaware.

5                   Now if that weren’t enough, the Delaware Borrowing

6       Statute provides that if a cause of action arises outside of

7       the State an action cannot be brought in Delaware after the

8       expiration of whichever is shorter: the time limited by the law

9       of Delaware or time limited by the place where the cause of

10      action arose.      That’s 10 Del. C. §121.   The shorter statute

11      here, Your Honor is three years.      The statute in New York is

12      six years, but we don’t even see that the cause of action here

13      arises in New York.      It may have arisen in Atlanta.   It may

14      have arisen somewhere else, but we don’t think it arose in New

15      York.    But in any case, under the Borrowing Statute this action

16      cannot continue because the statute of limitations applies and

17      it’s three years.

18                  With respect to the argument that, you know the New

19      York statute should apply, the only thing that happened in New

20      York, Your Honor, is that Justice Ramos ruled to invalidate the

21      purported fourth amendment, but that’s no basis for finding

22      that the New York statute applies.      Otherwise, there’s no

23      assertion, there’s no allegation in the cross claim that

24      anything happened in New York, so New York certainly can’t

25      apply.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 65
                                                     66 of
                                                        of 113
                                                           462

                                                                   Page 65

1                   With respect to the argument relating to the statute

2       of limitations, Yucaipa argues that the Borrowing Statute

3       should not apply because Borrowing Statutes typically apply

4       when one party is doing forum shopping.         The case law isn’t

5       that strong.      It doesn’t really call it forum shopping,

6       however, Yucaipa chose the forum here, Your Honor.         This is the

7       cross claim challenges the third amendment just like we had

8       challenged the fourth amendment in New York.         Yucaipa could

9       have brought this action in New York before Justice Ramos where

10      he was dealing with similar issues; the fourth amendment as

11      opposed to the third amendment.

12                  They chose to come to this Court because they didn’t

13      like the result that they were getting in New York.         In

14      addition, Your Honor, a cross claim is not like a counterclaim.

15      It’s not compulsory.      It’s permissive.     It can be brought

16      anytime.      Yucaipa clearly made a choice.     They decided to come

17      into this Court.      And since they decided to come into this

18      Court, they have to be bound by the statute of limitations of

19      this Court pursuant to the Borrowing Statute.         Just a few other

20      points on the statute of limitations, Your Honor; I’m about to

21      wrap up.

22                  One of the arguments that they make is, Yucaipa makes

23      is the statute began to run when Justice Ramos ruled.            Well

24      that makes no sense.      The assertion here is that the third

25      amendment was void at the time it was passed, because the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 66
                                                     67 of
                                                        of 113
                                                           462

                                                                    Page 66

1       assertion at paragraph 108 of the complaint is that the third

2       amendment violated the provisions in the first lien credit

3       agreement which the third amendment was amending.          If that’s

4       true, it violated them the moment it was passed.          It doesn’t

5       all of a sudden start violating the first lien credit agreement

6       when a Judge decides that the subsequent agreement the fourth

7       amendment should be invalidated.

8                   THE COURT:    Don’t I not have a controversy until the

9       fourth amendment is invalidated?

10                  MR. WARD:    Your Honor, did you not or I couldn’t hear

11      you.

12                  THE COURT:    I’m sorry I was leaning back.    Wasn’t it

13      the case there was no controversy until Justice Ramos made his

14      ruling?

15                  MR. WARD:    Well, Your Honor, I think the issue of

16      whether there’s a case of controversy which is a justiciability

17      issue isn’t relevant for the purpose of the statute of

18      limitations and I was just about to get there, because there

19      are several cases.        One is Marvel and I think the other is

20      Madison Fund vs. Midland that says in connection with a breach

21      of contract cause of action, it runs from the date of the

22      breach.      So it doesn’t run from the date of anything else.

23      It’s fairly clear contract law that a breach of contract claims

24      runs from the date of the breach.        And it applies to an

25      assignee.      It applies to the third party beneficiary.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 67
                                                     68 of
                                                        of 113
                                                           462

                                                                  Page 67

1                   So if taking Yucaipa at its word as you have to do for

2       purposes of a motion to dismiss, that the third amendment

3       violated the first lien credit agreement.        That was the breach.

4       Now this is a declaratory judgment action, but the way statutes

5       of limitations work with declaratory judgment actions is you

6       take the corresponding damages claim and we’ve cited, you know,

7       case law for that.      And the corresponding claim here is breach

8       of contract.      And with every breach of contract claim, there’s

9       no tolling.      It’s not like a fraud claim.    It’s not tolled.   A

10      breach of contract starts for the statute of limitations

11      purposes when the breach took place.

12                  And the only breach here based on the theory that

13      Yucaipa is espousing is that the third amendment violated

14      provisions and was inconsistent with provisions in the first

15      lien credit agreement.      That had to happen on April 21st of

16      2008 when the third amendment passed.      It’s a breach of

17      contract, the statute of limitations.      Those are the rules.

18      They could have brought these claims early on.        And they never

19      tried to bring them early on, because, Your Honor, it didn’t

20      hurt them early on.      They had the fourth amendment in effect

21      and so everything was on cruise control.        However, just because

22      they didn’t feel that they had a problem by virtue of the

23      fourth amendment knocking out the provisions in the third

24      amendment which they’re now asking this Court to knock out

25      doesn’t mean there wasn’t a breach.      I’m sorry, Your Honor.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 68
                                                     69 of
                                                        of 113
                                                           462

                                                                   Page 68

1                   THE COURT:     No, no, I’m just having trouble getting my

2       head around it.         I mean they didn’t have any issue with the

3       third amendment until the fourth amendment was put in place.

4                   MR. WARD:     I understand, Your Honor, and I think with

5       all due respect, I think we’re confusing two concepts.            I think

6       whether or not you have an issue that’s not what causes a

7       statute of limitations to begin to run, at least in connection

8       with a breach of contract claim.         Now we all know that there

9       are tolling --

10                  THE COURT:     I was going to say unless there’s some

11      tolling.

12                  MR. WARD:     Unless there’s some tolling, but there’s

13      tolling when it comes to a fraud claim.         I mean we all know

14      that.   I don’t really know what it is in Delaware.        I know what

15      it is in New York.         It’s two years after discovery or six years

16      after the event, so there are tolling provisions like that.

17      But there is not a tolling provision when it comes to a breach

18      of contract that I’m aware of in any Court or in any state, and

19      there certainly isn’t one in Delaware.         And maybe it’s a hard

20      and fast rule and maybe it’s unfortunate that for Yucaipa it’s

21      a hard and fast rule, but justiciability is one thing.            Whether

22      I have an issue is another thing.

23                  The statute of limitations for a breach of contract

24      claims runs at the time of the breach.         And with all due

25      respect, Your Honor, if Yucaipa thought there was a problem

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 69
                                                     70 of
                                                        of 113
                                                           462

                                                                 Page 69

1       with the third amendment, that is, that some of the terms of

2       the third amendment were inconsistent with the first lien

3       credit agreement, they knew it.      They helped draft it.     The

4       complaint of the Committee points out from documents it has

5       that we didn’t have that they were actively involved, and

6       that’s paragraph 66 of the creditors committee’s complaint.

7                   So they really have no standing.   There should be no

8       equitable tolling here and I’ll get to that in a second,

9       because they knew about the issue all along.       They didn’t have

10      a problem with it.      But that doesn’t allow them to get around

11      the statute of limitations.      If their assertion is to be

12      believed in the cross claim, they say clearly the third

13      amendment was inconsistent with provisions of the first lien

14      agreement.      There’s nothing about the passing of the fourth

15      amendment that made the third amendment more consistent with

16      the first lien credit agreement.

17                  Now we think the fourth amendment was inconsistent and

18      Justice Ramos ruled that way.      But the third amendment if it

19      was inconsistent, they knew it was inconsistent.       They had

20      helped draft it.      They can’t bold-facedly come in and say the

21      third amendment was inconsistent with the terms of the first

22      lien credit agreement.      Nothing that Justice Ramos did, nothing

23      that’s in the fourth amendment made the third amendment more or

24      less inconsistent with the first lien credit agreement.         It

25      either was or it wasn’t.      It’s very binary.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 70
                                                     71 of
                                                        of 113
                                                           462

                                                                 Page 70

1                   I’m trying to read a note from my partner, Your Honor.

2       And as I was getting into a moment ago, Your Honor, Yucaipa is

3       an assignee.      They’re a subsequent holder.   And the case law

4       which we cite in our papers is that an assignee takes subject

5       to the rights of the assignor including specifically for

6       statute of limitation purposes.      So just like 10.6(b) said if

7       you’re a subsequent holder, you take subject to the rights of

8       the predecessor holder.      The case law is very clear that the

9       statute of limitations applies.

10                  Now Yucaipa does try to get around this issue, Your

11      Honor, and gets into another one of these logical conundrums

12      that I had a problem with a moment here, but here’s how it

13      goes.   What Yucaipa is saying is well we had no right to

14      contest that, because Convest had the interest at the time.

15      Now the answer to that is well yeah, but you took from Convest

16      or you bought from Convest or Convest’s predecessors and the

17      statute of limitations for a breach of contract arose at the

18      time Convest or its predecessors entered into the third

19      amendment if we had believed your claim that the third

20      amendment is inconsistent with the first lien.       So it starts

21      running from the date Convest or its predecessors had it.         You

22      as the assignee take subject to that statute of limitations.

23      That the way a statute of limitations law works and the way

24      assignments work.

25                  What they say is well except we had no right to

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 71
                                                     72 of
                                                        of 113
                                                           462

                                                                   Page 71

1       contest that.      Well except you’re taking subject to the rights

2       of your predecessor.      But then they say well and Convest had no

3       right to contest that because some of the provisions that we’re

4       challenging here specifically relate to us that we can’t vote

5       any stock that we buy.      You know, that we can’t buy so much

6       stock and that we can’t count it toward the requisite lender

7       provision.      Here’s their problem.     Convest or its predecessors

8       have no standing to challenge the third amendment.         I would

9       say, Your Honor, that the assignee Yucaipa because the only way

10      they get standing is through buying this debt.         Yucaipa, the

11      assignee, has to take subject to the fact that Convest and its

12      predecessors have no standing.

13                  So, again, their arguments tend to be very circular.

14      They take with one hand and try to give back with the other.

15      So what they’re saying is Convest couldn’t contest this and,

16      therefore, the statute of limitations didn’t begin to run; well

17      until we got it.      Yeah, but you took it from Convest.     And if

18      Convest had no standing to contest the third amendment, then

19      you don’t have standing either.         They need to have some sort of

20      standing to contest this because the only way they get their

21      rights is by buying this debt.      And they bought the debt

22      subject to the rights that the predecessors had.         It does get a

23      little bit convoluted, but since they take their rights as an

24      assignee they’re stuck with the way the statute of limitations

25      runs.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 72
                                                     73 of
                                                        of 113
                                                           462

                                                                   Page 72

1                   And just a couple of other quick points, Your Honor,

2       in addition to everything else, third party beneficiary law, to

3       be a third party beneficiary you have to have a valid contract.

4       You have to have the contract being attended for the

5       beneficiary’s benefit and the benefit is direct rather than

6       incidental.      And for this, I would just cite, Your Honor, to

7       the whereas clause in the third amendment.         I mean there’s no

8       doubt what the third amendment is for.         It’s for Yucaipa.     It

9       says Yucaipa you couldn’t buy debt before.         Now you can buy

10      debt, but you can only buy debt subject to the following

11      restrictions.      You can’t vote it; the things that I went

12      through before.

13                  The whereas clause of the third amendment says, the

14      borrowers have requested, the borrower is Allied which is

15      controlled by Yucaipa.         They had all the equity or most of the

16      equity and controlled the board and the management.         The

17      whereas clause says, the borrowers requested --

18                  MR. KLYMAN:     Excuse me, Your Honor, if I may this is

19      maybe the 18th time that Mr. Ward is citing the facts outside

20      of the complaint.         He’s not allowed to do that as part of a

21      motion to dismiss.         He’s going on about the PTS litigation

22      which was -- he cites to the creditor committee’s complaint,

23      not our complaint.         He cites to control over management which

24      his nowhere in our complaint.

25                  MR. WARD:     Right, Your Honor, I’ll take back control

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 73
                                                     74 of
                                                        of 113
                                                           462

                                                                    Page 73

1       over management because I don’t --

2                   MR. KLYMAN:     Your Honor, there are other issues, Your

3       Honor, that go partly to the heart of his argument where we’ve

4       tried to give him some leeway.          We were going to address it in

5       our argument, but he’s way outside the scope of our complaint,

6       Your Honor.

7                   MR. WARD:     I don’t think so, Your Honor.   I mean maybe

8       on that point and I’ll withdraw on that point on Allied being

9       controlled by Yucaipa, although I do think, Your Honor, this is

10      not the first time you’ve heard about that, Your Honor.

11                  THE COURT:     Well, but look there’s a standard to be

12      applied.

13                  MR. WARD:     There is --

14                  THE COURT:     And a lot of things I know that don’t

15      necessarily get taken into account here.

16                  MR. WARD:     And I agree, Your Honor --

17                  THE COURT:     Including in whatever’s in the Committee’s

18      complaint.

19                  MR. WARD:     I understand, Your Honor, but let me go to

20      the whereas clause of the third amendment which is before Your

21      Honor.      The whereas clause says the borrowers requested the

22      requisite lenders agree to amend the credit agreement to permit

23      the sponsor.      That’s Yucaipa, Your Honor, to become a lender

24      under the credit agreement.         Since the whereas clause

25      specifically says that the purpose of the third amendment is to

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 74
                                                     75 of
                                                        of 113
                                                           462

                                                                   Page 74

1       allow Yucaipa to become a lender, clearly they’re a third party

2       beneficiary.      And if they’re a third party beneficiary, Your

3       Honor, the law is clear that the statute of limitations on a

4       third party beneficiary runs from the date of the contract.

5       The date of the contract April of 2008 Yucaipa is a clear party

6       beneficiary from the whereas clause that is in the third

7       amendment.      I’m not going to astringent evidence, so clearly by

8       virtue of the third party beneficiary argument Yucaipa has to

9       deal with the three year statute of limitations.

10                  And with respect to Mr. Klyman’s assertion about PTS

11      as we cited in a footnote in our reply brief, Your Honor,

12      matters which are of public record which and thereby which this

13      Court can take judicial notice can be made a part of a motion

14      to dismiss --

15                  THE COURT:    Well it’s one thing to take notice of the

16      fact there’s a lawsuit.        It’s another thing to take notice of

17      the fact how parties were behaving in the lawsuit where, you

18      know, whether they were each other’s throats or how contentious

19      the litigation is, that’s not something I can take judicial

20      notice of.

21                  MR. WARD:    I understand, Your Honor.   We did attach

22      several of the pleadings from the PTS case which were filed.

23      They’re a matter of public record from which we believe that

24      Your Honor can easily construe and understand that the parties

25      were at each other’s throats.        But I take your point, Your

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 75
                                                     76 of
                                                        of 113
                                                           462

                                                                      Page 75

1       Honor.

2                   With respect to my final point, Your Honor, maybe

3       second to last point, equitable tolling.           For equitable tolling

4       the main thesis is that a party was actively mislead by the

5       other party concerning their cause of action.           You can’t have

6       that here, Your Honor, because Yucaipa was actively involved in

7       connection with the third amendment.

8                   MR. KLYMAN:     Again, Your Honor --

9                   MR. WARD:     I promise when Mr. Klyman is up I’m not

10      going to interfere with --

11                  THE COURT:     Yeah, Mr. Klyman, I understand.     I’ll hear

12      from you when it’s your turn.         Proceed.

13                  MR. WARD:     Thank you, Your Honor.    I just lost my

14      place, Your Honor, I apologize.         In any case, Your Honor, we

15      believe that Yucaipa had notice of its causes of action long

16      ago.     Even if it’s not April 21st of 2008 which is the date of

17      the third amendment, they didn’t bring this action, this cause

18      claim until December 5th, I believe it was, of 2012, so

19      applying a three year statute of limitations from Delaware that

20      gets them to December of 2009.         That is well after they bought

21      the debt, well after they alleged in their pleadings that the

22      Petitioning Creditors had already turned on them.            I think it’s

23      after the Georgia litigation had been started.           It’s after the

24      Georgia litigation had been initiated by Yucaipa -- sorry, Your

25      Honor.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 76
                                                     77 of
                                                        of 113
                                                           462

                                                                 Page 76

1                   Your Honor, three years prior to the date they filed

2       their cross claim which should be December 5th of 2009 was

3       after they had already bought the debt in August of 2009.        And

4       according to the allegations in their own pleadings, they had

5       learned that the Petitioning Creditors had done things that

6       were adverse to them.      And they had to start, they being

7       Yucaipa, had to start an action against CIT to try to enforce

8       the fourth amendment.      So, clearly, they had notice that there

9       were issues with the fourth amendment and the third amendment

10      when they started the Georgia action.      And so even if it’s not

11      April 21st of 2008, they still had plenty of notice during the

12      times they allege in their complaint August of 2009, for

13      example, which predates the, you know, the three years for the

14      running of the statute of limitations.

15                  But the final point, Your Honor, and that is there is

16      an allegation in their opposition that statute of limitations

17      don’t apply to an affirmative defense.      And even if Your Honor

18      dismisses their complaint, their declaratory judgment

19      complaint, estoppel and unjust enrichment complaint, they can

20      still bring the same assertions as an affirmative defense.         It

21      is true that typically a statute of limitations doesn’t apply

22      to an affirmative defense to another claim.      However, our

23      equitable subordination claim relates to the fourth amendment

24      and the purchase of debt from Comcast.      That took place in

25      August of 2009.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 77
                                                     78 of
                                                        of 113
                                                           462

                                                                     Page 77

1                   Their cross claim relates to the third amendment.

2       It’s different issues.         The third amendment was a year and a

3       half before and separate assertions and allegations in their

4       cross claims about the third amendment.           The only relief they

5       seek in their declaratory judgment action, Your Honor, is a

6       declaration that certain provisions of the third amendment are

7       not enforceable and that they’re null and void.           In our

8       equitable subordination claim, Your Honor, we don’t deal with

9       that issue.      We deal with the fourth amendment and the purchase

10      of the debt from Convest.         Thank you very much, Your Honor.

11                  THE COURT:     You’re welcome.

12                  MR. LAGEMANN:     Good morning, Nick Lagemann from Sidley

13      Austin on behalf of the Committee.           I just would like to speak

14      very briefly in terms of our support for the motion to dismiss

15      the cross claim.         Consistent with what Your Honor was

16      discussing before about what the Court may or may not be able

17      to rely upon in reviewing the motion to dismiss and the cross

18      claim itself, I will confine myself simply to what is in the

19      cross claim itself.         As I’m sure the Court is aware under the

20      Supreme Court’s decisions in Twombly and Iqbal the Court is

21      required to take a look at the allegations to determine whether

22      they state a plausible set of facts that could support a claim.

23                  Here, we respectfully submit that the cross claim

24      utterly fails that standard for the following reasons.             And Mr.

25      Ward touched upon this, but I do just want to go through a

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 78
                                                     79 of
                                                        of 113
                                                           462

                                                                 Page 78

1       couple of the specific allegations within the cross claim.         In

2       particular, Yucaipa alleges that they somehow relied upon an

3       agreement reached with the Petitioning Creditors in August 2009

4       that the Petitioning Creditors would somehow support or not

5       object or do something in connection with what Yucaipa terms

6       its “plan” to take control of the first lien debt structure.

7       And that’s specifically at paragraph 3 of the cross claim.

8                   The problem with this allegation is that Yucaipa’s own

9       cross claim admits that its intent, its plan, its design was

10      formed months before the Petitioning Creditors are even alleged

11      to have done any affirmative agreement, acquiescence or

12      anything of the sort with relation to what Yucaipa terms its

13      plan.    In particular as of December 2008, Yucaipa admits it

14      would not purchase any first lien debt unless “certain third

15      amendment terms related to Yucaipa’s potential acquisition were

16      amended and Yucaipa could serve as the requisite lender on its

17      own.”    That’s paragraph 60 of the cross claim.

18                  Then they admit at paragraph 4 as of February 2009

19      Yucaipa “intended to spend tens of millions of dollars to

20      acquire a majority of the first lien debt pursuant to an

21      amendment that reversed the restrictions on ownership in the

22      third amendment.”      That’s, again, at paragraph 4 of the cross

23      claim.

24                  They admit at paragraph 61 they launched a tender

25      offer which included a version of the fourth amendment that if

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 79
                                                     80 of
                                                        of 113
                                                           462

                                                                 Page 79

1       valid would have enacted the intended reversals that Yucaipa

2       was seeking.      Now, we all know the tender offer fails, but

3       Yucaipa doesn’t claim that the failure of the tender offer

4       changed its plan, altered its intent, or did anything of the

5       sort, nor does it say the Petitioning Creditors were somehow in

6       some agreement that caused that.

7                   No, instead what Yucaipa says is right after the

8       failure of the tender offer “Yucaipa entered into direct

9       negotiations with Convest to acquire its requisite lender

10      position.”      That’s at paragraph 64 of the cross claim.     And

11      Yucaipa also admits in the same paragraph that it had its

12      negotiations with Convest, but the negotiations “played out

13      over several months and involved different proposals, but every

14      one of them contemplated Convest enacting certain amendments to

15      the third amendments terms.      Yucaipa’s acquiring Convest

16      majority position and Allied Holdings first lien debt and

17      becoming the requisite lender.”

18                  Now what’s important about those allegations is they

19      establish that whatever Yucaipa’s intent that it’s planned, to

20      use its word, was formed and was pursued months before the

21      Petitioning Creditors came into the picture.      Now one very

22      other brief point on plausibility or implausibility, Your

23      Honor, what you’re being asked to believe in the cross claim is

24      that a multibillion dollar private equity firm armed with

25      armies of lawyers and advisors was somehow mislead because they

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 80
                                                     81 of
                                                        of 113
                                                           462

                                                                    Page 80

1       had a commercial discussion with another party.          We submit and

2       we certainly did not see anything in the opposition that there

3       was no support in the law and certainly none in the facts of

4       their play that could insulate Yucaipa from liability to the

5       Debtors’ estates for the actions that it has done based upon

6       the allegations we see in the cross claim.          Unless Your Honor

7       has any questions, thank you.

8                   MR. KLYMAN:    Thank you, Your Honor.    For the record

9       Robert Klyman of Latham & Watkins on behalf of Yucaipa.          Your

10      Honor, we’ve already touched on the legal standard on our

11      motion to dismiss.        The Court must accept Yucaipa’s allegations

12      as true and draw all reasonable conclusions in its favor.             The

13      facts offered up by the Petitioning Creditors or the Committee

14      that are not contained in the amended complaints are irrelevant

15      for purposes of a motion to dismiss.

16                  So as I mentioned while Mr. Ward was making his

17      presentation, the inferences that he’s drawing from litigation

18      in PPS not applicable here.        The rejection by Black Diamond of

19      a tender offer not present here.        The allegations state that

20      the tender offer was unsuccessful because Convest came in and

21      bought up a majority of the debt.        The allegations that, you

22      know, we should cite to the Committee complaints and rely on

23      that also as you indicated have no place here.

24                  Mr. Ward in his argument he narrowly construed the

25      Yucaipa complaint as simply a declaratory relief action seeking

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 81
                                                     82 of
                                                        of 113
                                                           462

                                                                 Page 81

1       to invalidate limited portions of the third amendment.        That’s

2       not a fair reading of the complaint.      In count two, for

3       example, Yucaipa seeks to invalidate the applicability of the

4       entire third amendment because of the unjust and inappropriate

5       actions of Black Diamond and Spectrum.      Same thing in count

6       three and count four.      He’s looking at one paragraph of count

7       one which is at paragraph 108, but ignoring the rest of the

8       prayer for relief.

9                   Now Black Diamond and Spectrum’s first argument says

10      that, you know, we should be, that the complaints should be

11      dismissed because of the plain terms of the third amendment.

12      But right now as we sit here today in this Court, there’s no

13      legal basis on which to conclude that the third amendment

14      applies to Yucaipa.      I mean we’re at (c).   Although Judge Ramos

15      orally ruled in November 2012 that he was going to grant Black

16      Diamond and Spectrum’s motion for summary judgment invalidating

17      the fourth amendment, he hasn’t written any order and no order

18      has been entered on the docket.

19                  We can only speculate as to why this delay has

20      occurred, but based on filings in this Court that were

21      submitted by Black Diamond and Spectrum you know that Yucaipa

22      has argued to Judge Ramos that he can severe certain portions

23      of the fourth amendment while retaining the rest of the fourth

24      amendment.      It is possible that based on severability, Judge

25      Ramos will strike the various amendments that modified Section

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 82
                                                     83 of
                                                        of 113
                                                           462

                                                                 Page 82

1       2.7(e) and 10.6(b) that are identified by Petitioning Creditors

2       and other provisions in the third amendment upon which Black

3       Diamond relies.      As a matter of New York law until there’s a

4       written Court order the fourth amendment remains in full force

5       and effect.      For that reason alone, the motion which depends

6       upon the operation of the third amendment should be denied.

7                   Now Black Diamond says well if the fourth amendment

8       doesn’t apply or the fourth amendment is still in force because

9       we’re still waiting for Judge Ramos then we don’t have a right

10      controversy for the cross complaint.      And, Your Honor, that’s

11      just not true.      First of all, as you’ve said as the parties

12      just said in this case we need to move the issues along related

13      to who holds what debt, whether or not Yucaipa can be

14      subordinated, what the shape of a purchase agreement would look

15      like quickly, because this is not the type of case that is

16      getting better with age.

17                  And there is a right of controversy.   As described in

18      the cross claim at paragraph 15 on December 3rd, 2012 Black

19      Diamond sent a notice to the Debtors demanding that Black

20      Diamond and Spectrum and one other lender be recognized as the

21      requisite lender.      Yucaipa has a firm position that Yucaipa

22      should be recognized as requisite lender and that’s one of the

23      issues that is being tested in the cross complaint.       Because if

24      Yucaipa loses the ability to act as requisite lender and loses

25      its debt claim, Yucaipa’s overall position and argument is that

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 83
                                                     84 of
                                                        of 113
                                                           462

                                                                 Page 83

1       that would result in an unjust enrichment and a windfall for

2       other lenders and an inappropriate prejudice to Yucaipa in

3       large measure because of the actions by Black Diamond and

4       Spectrum that are laid out in great detail in the complaint.

5                   In addition, Black Diamond and the Committee have

6       filed their own complaints, their own litigation where they

7       seek to enforce the third amendment and the Debtor teed this

8       off by filing its own declaratory relief action to which a

9       number of our claims counterclaims against the Debtor were

10      compulsory.      And we ended up having to file cross claims

11      against other parties because they all arose from the same

12      operative facts and implicated core issues that would be tested

13      before this Court such as equitable subordination and credit

14      bidding and the like.

15                  Second, the counterclaim seeks a declaration that

16      certain of the third amendment provisions don’t apply.         And

17      Black Diamond and Spectrum’s attempt to apply those provisions

18      at the motion to dismiss stage seeks to determine the ultimate

19      issue in this case without a trial.      We seek the declaration

20      that not only certain provisions don’t apply, but that they’re

21      stopped from applying the entire, all of the provisions of the

22      third amendment.

23                  You know it’s described in the complaints and the

24      cross complaint in 2008 the then existing lenders sought to

25      amend the first lien credit agreement to allow them to sell

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 84
                                                     85 of
                                                        of 113
                                                           462

                                                                 Page 84

1       that to Yucaipa.      This took the form of a third amendment.

2       That’s at paragraphs 11 and 54 among others.      CIT, as agent,

3       coordinated the passages of the third amendment and which was

4       approved by the Special Committee of the Debtors’ board and

5       approved by the majority of the lenders.      That’s at cross

6       complaint at paragraph 12.

7                   It’s undisputed based on the cross complaint that

8       Yucaipa was not a signatory of the third amendment and never

9       bought any debt under the third amendment.      And, in fact, given

10      the restricted terms of the third amendment, Yucaipa made it

11      clear and would never have purchased debt under the third

12      amendment.      That’s, among other places, cross complaint of

13      paragraph 13; therefore, no one expected that Yucaipa was going

14      to be bound by the third amendment in April 2008.

15                  And, in fact, as pled in the cross complaint the

16      genesis of the third amendment was that certain lenders who

17      were seeing the decline of the automobile industry and by

18      extension the car haul industry wanted to sell their debt.

19      This document, this third amendment was not for the benefit of

20      Yucaipa unless Yucaipa decided to buy debt.      This document was

21      for the benefit of lenders to enable them to sell debt to

22      Yucaipa without any promise or representation that Yucaipa was

23      going to buy debt on the back end.      It’s absurd based on the

24      allegations in the complaint to say that Yucaipa was somehow a

25      third party beneficiary of the third amendment when they

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 85
                                                     86 of
                                                        of 113
                                                           462

                                                                 Page 85

1       disclaimed that they were not going to buy any debt what so

2       ever in the third amendment.

3                   Approximately eight months later in December 2008, the

4       auto industry continued to decline and lenders holding a

5       majority of the first lien debt approached Yucaipa about buying

6       the debt.      As set forth in paragraph 60 of the cross complaint,

7       Yucaipa made it clear to those lenders that it would only

8       acquire debt if the restrictions in the third amendment were

9       eliminated and Yucaipa could serve as requisite lender.

10                  In February 2009 as described in the cross complaint,

11      Yucaipa launched a tender offer for debt under the fourth

12      amendment, not under the existing third amendment.       And when I

13      say under the fourth amendment it was a precursor to the fourth

14      amendment.      The material terms as set forth in the cross

15      complaint were essentially the same.      The tender offer included

16      an amendment to eliminate provisions of the third amendment

17      concerning, among other things, the amount of debt Yucaipa

18      could acquire and to eliminate restrictions on Yucaipa serving

19      as requisite lender.      That’s identified in counterclaim at

20      paragraph 61.

21                  Unlike Mr. Ward’s allegations that outside the four

22      corners of our complaints there was no rejection by Black

23      Diamond or Spectrum of the fourth amendment.      But instead as

24      alleged in the complaint, Convest came in and for whatever

25      reason better price or whatever, they acquired the majority of

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 86
                                                     87 of
                                                        of 113
                                                           462

                                                                 Page 86

1       the first lien debt, thereby obviating the tender offer.

2       Thereafter, Yucaipa entered into negotiations with Convest and

3       ultimately acquired Convest’s majority position pursuant to the

4       fourth amendment as described, in among other places,

5       paragraphs 15 and 16 of the cross complaint.      That was in

6       August of 2009.

7                   But it’s abundantly clear from the allegations in the

8       complaint that Yucaipa never acquired and never intended to

9       acquire any claims under the third amendment.      And also as I’ll

10      describe in a few minutes and as laid out in great detail in

11      the cross complaint, Black Diamond and Spectrum were actively

12      encouraging this debt purchased under the fourth amendment with

13      respect to Convest when in discussions with Yucaipa.        In

14      addition to Yucaipa’s clear intent never to be bound by the

15      third amendment, the cross complaint lays out facts which are

16      as I mentioned presumed to be true that Yucaipa relied on Black

17      Diamond and Spectrum’s support in acquiring the requisite

18      lender position.      And it also pleads that it would be

19      inequitable and work an unjust enrichment if Black Diamond and

20      Spectrum could now apply the third amendment to Yucaipa.

21                  For example, as set forth in paragraph 72 and 73,

22      Black Diamond and Spectrum were consulted in the loop about

23      Yucaipa’s purchase of the debt under the fourth amendment and

24      encouraged that purchase.      It wasn’t just no noise coming from

25      them and, therefore, Yucaipa made the assumption that there

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 87
                                                     88 of
                                                        of 113
                                                           462

                                                                 Page 87

1       would be no objection.      There was active encouragement, and

2       after the execution of the fourth amendment, that support

3       continued.

4                   And CIT, for example, recorded all of Yucaipa’s loans

5       on the registry which, as a result, means that pursuant to the

6       terms of the credit agreement Black Diamond and Spectrum were

7       obligated to treat Yucaipa’s holdings of approximately $145

8       million dollars of debt and requisite lender status.         The head

9       of Black Diamond and the head of Yucaipa as described in the

10      cross complaint mentioned about strategies after Yucaipa became

11      requisite lender.

12                  For example, after the execution of the fourth

13      amendment as set forth in paragraph 72, they discussed a joint

14      strategy to use their debt to implement a sale of Allied which

15      relied on Yucaipa’s status as requisite lender.      They further

16      met in February 2010 nearly six months after Yucaipa acquired

17      the requisite lender position under the fourth amendment to

18      discuss Yucaipa’s plans as requisite lender to increase

19      Allied’s value and Black Diamond expressed support for those

20      plans.      That’s at paragraph 8.

21                  They met in New York on January 31, 2011 nearly 18

22      months after Yucaipa acquired the requisite lender position to,

23      again, discuss Yucaipa’s plans as requisite lender.      That’s at

24      paragraph 8.      Then in March through May 2011, Black Diamond

25      made numerous proposals to effectuate a transaction with

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 88
                                                     89 of
                                                        of 113
                                                           462

                                                                 Page 88

1       respect to Allied, each of which relied upon Yucaipa’s status

2       as requisite lender.      That’s also at cross claim, among other

3       places at paragraph 8.

4                   And then in December 2011, more than 25 months after

5       Yucaipa acquired a requisite lender position under the fourth

6       amendment.      Yucaipa directed CIPS agents to terminate certain

7       letters of credit which resulted in the distribution of

8       approximately $17 million dollars in deposit to existing

9       lenders including Black Diamond on a pro rata basis.         This only

10      could have occurred had the lenders and CIT recognized

11      Yucaipa’s requisite lender under the fourth amendment.         That’s

12      laid out across claim at paragraph 21.

13                  It is in the foregoing, Black Diamond’s arguments that

14      this covenant to sue should not apply, can’t survive.         First of

15      all the whole premise of the cross complaint is that it would

16      be unjust to bind Yucaipa to the third amendment, which it

17      never signed up to, would have never bought debt to and only

18      move forward under the fourth amendment because of the improper

19      encouragement.      It was turned out to be duplicitous by Black

20      Diamond and Spectrum.

21                  First as laid out in our papers a party cannot rely on

22      a covenant not to sue, where the covenant was procured by

23      misconduct.      Based on the facts set forth in the cross

24      complaint, the petitioning creditors acted duplicitously in

25      inducing Yucaipa to acquire the first lien debt, supporting

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 89
                                                     90 of
                                                        of 113
                                                           462

                                                                 Page 89

1       Yucaipa as requisite lender, accepting the fruits of the

2       actions of Yucaipa as requisite lender through the release of

3       funds, working with Yucaipa to develop proposals that relied on

4       Yucaipa’s requisite lender status and then two years after the

5       fact seeking to apply the terms of the third amendment to

6       Yucaipa.      This bait and switch was intentional

7       misrepresentation.      All as plead in the cross claim and

8       demonstrates that the application of the covenant is the result

9       of their misconduct.

10                  Second, covenants not to sue cannot be relied upon to

11      insulate a party from its own willful or intentional misconduct

12      such as the wrongful conduct alleged by Black Diamond and

13      Spectrum throughout the cross complaint.      In essence such

14      covenants are shields, not swords.      And here Black Diamond and

15      Spectrum seek to use the covenant as a sword to grant

16      themselves an unjust financial windfall after falsely assuring

17      Yucaipa that they supported Yucaipa as requisite lender under

18      the fourth amendment.

19                  Most interestingly to us was that Black Diamond

20      intentionally, Black Diamond and Spectrum, intentionally

21      omitted from its papers when it was citing to Section 2.7(e) in

22      the covenant not to sue.      The language in 2.7(e) that knocked

23      out the applicability of the covenant not to sue, if any

24      operative act was caused by any lenders gross negligence or

25      willful misconduct after the date that Yucaipa became the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 90
                                                     91 of
                                                        of 113
                                                           462

                                                                 Page 90

1       lender as determined by a Court.      Well that is essentially what

2       our whole complaint is about that they acted duplicitously

3       before and after execution of the fourth amendment, and as a

4       result we should be able to argue that it would be unjust and

5       inequitable for Black Diamond and Spectrum to be able to apply

6       the third amendment against Yucaipa.

7                   We’re not yet at point where a Court of competent

8       jurisdiction has made that determination, but we have all

9       agreed pursuant to the schedule that’s played out that in

10      August this Court is going to make that determination.         Black

11      Diamond and Spectrum also attempt to bar the cross claim by

12      Section 10.6(b), which according to Black Diamond and Spectrum

13      provide that the consent to the third amendment by Yucaipa’s

14      predecessor’s in interest bind Yucaipa.

15                  Like the other provisions of the third amendment

16      Yucaipa never agreed nor intended to be bound by the third

17      amendment.      Further, as laid out in the papers Yucaipa alleges

18      that that provision was not validly affected because it

19      required the consent to each affected lender.

20                  Now Black Diamond and Spectrum next delve into the

21      statute of limitations issue.      Under the legal standard there

22      is no accrual of the statute of limitations unless there is a

23      justiciable controversy which involved some present prejudice

24      to the Plaintiff, which didn’t occur until Judge Ramos made his

25      oral ruling.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 91
                                                     92 of
                                                        of 113
                                                           462

                                                                 Page 91

1                   Now, Mr. Ward says no such thing as equitable tolling,

2       but that’s just not right.      If a party to a contract alleges a

3       breach and the other party agrees to cure in six months and

4       doesn’t, you can’t go back to that period of time and say oh,

5       statute of limitations tolled because you had an agreement that

6       they would cure.      The same thing applies here.

7                   According to Black Diamond while the fourth amendment

8       was in full force, while Black Diamond was working with Yucaipa

9       to implement transactions that required Yucaipa’s requisite

10      lender status, and as late as December 2011 where Black Diamond

11      was accepting the fruits of Yucaipa’s requisite lender status

12      under the fourth amendment.      Black Diamond argues that Yucaipa

13      should have brought suit seeking to declaratory relief that the

14      third amendment didn’t apply.      Well the fourth amendment was in

15      full force and effect.      We would have been facing other

16      arguments about rightness, and lack of a judiciable controversy

17      if we somehow manufactured an argument at that time that we

18      shouldn’t be bound by the third amendment.

19                  We were not as I mentioned the third party beneficiary

20      to the third amendment.      In fact Yucaipa expressly disclaimed

21      any interest in being a participant under the third amendment

22      and never bought that under that amendment.      When Yucaipa

23      acquired claims under the fourth amendment CIT as the agent of

24      Black Diamond and Spectrum among others entered Yucaipa on the

25      registry, thereby, recognizing Yucaipa as a valid debt holder.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 92
                                                     93 of
                                                        of 113
                                                           462

                                                                 Page 92

1       And there has been no allegation that Yucaipa is not properly

2       on the registry today.

3                   Following the CIT litigation which involved the fourth

4       amendment that was dismissed with prejudice by CIT, so as late

5       as 2010 there was no controversy that was still brewing that

6       would somehow suggest that Yucaipa should worry itself at all

7       with the third amendment.

8                   Further, as we lay down our objection, even if you get

9       into a discussion about which statute of limitation applies,

10      and we think it’s irrelevant because the cause of action didn’t

11      accrue until Judge Ramos ruled on the bench the six year New

12      York Statute of Limitation applies.      Yucaipa was not forum

13      shopping and ended up in this venue only because the petition

14      and Creditors filed an involuntary petition.      They fought a

15      transfer of this case to another venue.      Then the Debtors filed

16      a declaratory relief action, and Yucaipa had compulsory counter

17      claims to that action.      And as a result also filed cross claims

18      against Black Diamond, and Spectrum and others.

19                  Even if this dis-causative action could of somehow

20      been split with some in New York and some here, the overlap of

21      facts and law that would have occurred mandated one forum that

22      combined all Creditors and the Committee.      We spent a lot of

23      time arguing in front of Your Honor months ago about how it was

24      necessary that this Court take jurisdiction of all of the

25      issues because the Debtor needed a binding resolution of all

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 93
                                                     94 of
                                                        of 113
                                                           462

                                                                 Page 93

1       the issues so it could try and exit this case.

2                   As I mentioned the issues associated with Yucaipa’s

3       claims that Black Diamond and Spectrum acted inequitably are

4       directly implicated by and serve as affirmative defenses to

5       Black Diamond and Spectrum’s complaints, and the Committees

6       complaints and their efforts to subordinate Yucaipa’s claims as

7       well as other Court proceedings involving credit bidding if we

8       ever get to a sale.      So this was the logical venue, but the

9       underlying policies with respect to the borrowing statute that

10      would shorten the statute of limitations that are not

11      implicated because Yucaipa did not choose this forum.      In any

12      event, as I mentioned under either the New York or Delaware

13      Statutes the claims are barred.

14                  Now Black Diamond and Spectrum also contend for the

15      first time in the reply that Section 10.9, the so called no

16      waiver provision, blocks Yucaipa’s cross complaint.      This

17      argument was only raised in the reply and should not be

18      considered by the Court.      They had plenty of time to brief

19      their issues and they raised a new argument in the reply.         But

20      if Your Honor is going to consider it, you know, this argument

21      is not applicable.

22                  Yucaipa is contending first of all as with all the

23      other provisions of the third amendment that the third

24      amendment doesn’t apply and if it did it would result in unjust

25      enrichment windfall to Black Diamond, and Spectrum and the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 94
                                                     95 of
                                                        of 113
                                                           462

                                                                   Page 94

1       other lenders.      Because Yucaipa never intended to be bound by

2       the third amendment and never would have bought that under the

3       third amendment.

4                   The cases cited by Black Diamond and Spectrum as

5       dealing with arguments that the exercise of expressed remedies

6       are not waived by the passage of time or estoppel are just not

7       applicable.      We are not arguing for example, that the

8       acceptance of late payments result in the waiver of compliance

9       with payment terms or that, you know, defendants were prevented

10      from arguing that a one year delay in bringing an action

11      constituted a waiver.

12                  Here we are arguing that the entire third amendment

13      should not apply to us on unjust enrichment and inequitable

14      grounds.      And that was purely driven by the decision that was

15      made by Judge Ramos which still, as I mentioned, is not yet

16      reduced to a written order, but we need to get this case

17      moving.      And so as a result we are willing to proceed to get to

18      an August trial date even while Judge Ramos has not issued

19      his written order.

20                  THE COURT:    Thank you.   Reply?

21                  MR. WARD:    Your Honor, very briefly.   Thank you.

22                  THE COURT:    Yes.

23                  MR. WARD:    Your Honor, just a couple of points.

24      First, with respect to the equitable tolling argument,

25      throughout the cross-claims Yucaipa alleges that it would never

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 95
                                                     96 of
                                                        of 113
                                                           462

                                                                 Page 95

1       have brought that under the third amendment.      Now, clearly it

2       had made that determination before the passage of the fourth

3       amendment, it sought the fourth amendment to get rid of the

4       restrictions in the third amendment, which were the reasons it

5       wouldn’t buy debt.      But considering it wouldn't buy debt under

6       the third amendment and had made that decision well before the

7       fourth amendment adds purchase of the debt, it was aware of the

8       issues with the third amendment at that time, which would be

9       any time between April 21st of 2008 when the third amendment

10      was entered into and August of 2009 when they purchased the

11      debt.    That’s still more than the three years prior to the

12      statute of limitations.      Equitable tolling certainly can’t toll

13      the claim past the date when they’ve made the decision that

14      they wouldn’t buy under the third amendment or past the date

15      when they actually bought under the fourth amendment.      So I

16      think that that argument is out the window.

17                  In addition, what Yucaipa would have us believe is

18      that in connection with the third amendment, the lenders went

19      out on their own without Yucaipa’s help and passed an amendment

20      to remit Yucaipa to buy debt but in post terms that were

21      unacceptable to Yucaipa.      I mean what would have been the

22      point?      Again, I think that’s relevant to when did Yucaipa get

23      notice of its claim.      Clearly, it had notice of its claim well

24      before the fourth amendment.

25                  And with respect to the point that Mr. Klyman just

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 96
                                                     97 of
                                                        of 113
                                                           462

                                                                 Page 96

1       raised about the no waiver clause, first off, one of Yucaipa’s

2       arguments is that we don't know what parts of the fourth

3       amendment are in effect, but some parts of the fourth amendment

4       may knock out some of the defenses we have.     The primary

5       example is the covenant not to sue which I’ve dealt with, I

6       raised in the argument.     But there’s nothing in the fourth

7       amendment that addresses the no waiver clause, that’s 10.9 of

8       the first lien agreement, that’s been in effect since the

9       beginning.   So there’s nothing in the fourth amendment

10      regardless of what justice Ramos does that’s going to knock out

11      the no waiver clause.     Now Mr. Klyman says yeah, but unfair,

12      you didn't raise the no waiver clause until the reply.        The no

13      waiver clause is very much a part of the argument in front of

14      Justice Ramos.   The New York litigation is cited many times in

15      the cross claim, it’s clearly before Your Honor, and we’ve

16      attached the briefs which, the briefs on the motion for summary

17      judgment where we cite to the no waiver clause.     Because not

18      surprisingly, in the New York action, Yucaipa brought up how

19      unfair it would be if the fourth amendment was reversed because

20      they relied upon what Black Diamond did, allegedly did, didn't

21      do, and they relied upon the fact that the lenders didn't

22      oppose the fourth Amendment.     We cited the no waiver clause in

23      front of Justice Ramos in our papers which are an exhibit to

24      our reply.   So clearly this is not a new argument that Yucaipa

25      couldn’t anticipate, they are a party, they’re with the other

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 97
                                                     98 of
                                                        of 113
                                                           462

                                                                 Page 97

1       party in the New York action.

2                   In addition, the assertions relating to the third

3       amendment are before the Court, were before the Court in the

4       Georgia action.      And I looked at my notes which Mr. Klyman was

5       speaking, the Georgia action was commenced by Yucaipa on

6       November 13th of 2009 seeking to enforce the fourth amendment.

7       And in the course of those arguments dealing with the history

8       of the third amendment leading up to the fourth amendment,

9       November 13th, 2009 is still more than three years prior to

10      Yucaipa’s bringing this action.      So whether it’s equitable

11      estoppels or whatever argument you want to make, they were

12      aware of these claims when they brought the Georgia action in

13      November of 2009.      They were certainly aware of these claims at

14      least in-between the period of the third amendment and the

15      fourth amendment, but it doesn't have to be April 21st, 2008,

16      the date of the third amendment.      It can be any time between

17      the third amendment and the fourth amendment and their purchase

18      of the debt which was August of 2009.      That’s still more than

19      three years before.

20                  What’s happening here is very opportunistically,

21      Yucaipa likes the fourth amendment, they didn't want to do

22      anything vis-à-vis the third amendment, and as I think Mr.

23      Lagemann may have said in his papers, they were caught with

24      their hands in the cookie jar and they’re now going back and

25      saying, oh but we have these issues relating to the third

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 98
                                                     99 of
                                                        of 113
                                                           462

                                                                  Page 98

1       amendment.      The fact is statutes of limitations for breaches of

2       contract aren’t tolled by any actions except this equitable

3       tolling argument.      And, Your Honor, it doesn’t, shouldn't apply

4       here because Yucaipa was aware of these claims well before the

5       three years, and as I say, well before it purchased the debt in

6       August of 2009.

7                   So just a couple of other things.    Mr. Klyman points

8       out that I was focusing substantially on the declaratory

9       judgment claim because most of their complaint, or cross claim

10      focuses on that.      But whether it’s the declaratory judgment

11      claim which specifically calls for the reversal or voiding of

12      four paragraphs there, or the unjust enrichment claim or the

13      estoppel claim, it all deals simply with the third amendment.

14      The third amendment again was passed a long time ago.

15                  Mr. Klyman also says that as a matter of New York

16      law, Justice Ramos’s ruling from the bench that the fourth

17      amendment is null and void has no affect.        There’s not a single

18      case cited by Yucaipa for that proposition, and in fact it’s

19      not true, at least in New York.      I’m not going to get into

20      something that’s extraneous to the pleadings, but there’s no

21      case cited by Yucaipa that that is true.        Your Honor, I’m

22      pretty much done here.

23                  Oh, one of the other issues, and this is the covenant

24      not to sue, is the claimant I think is blending things

25      together.      The law is clear, the cases that he cites, and in

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                 516-608-2400
     Case
      Case14-50971-CSS
           12-11564-CSS Doc
                         Doc476-4
                             1068 Filed
                                  Filed 05/06/20
                                        04/08/13 Page
                                                 Page 100
                                                      99 ofof113
                                                              462

                                                                    Page 99

1       fact he even mentioned that a covenant not to sue will not be

2       given affect if that covenant was procured by fraud.          And then

3       half a second later, Mr. Klyman said, as his papers say, as the

4       cross claim says, that their investment was procured by fraud.

5       Their investment is not the covenant not to sue.        Covenant not

6       to sue is separate.        The case law is clear, in order to knock

7       out a covenant not to sue, you have to have a specific

8       allegation that that covenant itself was procured by fraud and

9       misconduct, there is no allegation anywhere in the pleadings to

10      that affect.      So the covenant not to sue applies.

11                  THE COURT:    Okay.

12                  MR. WARD:    And finally, Your Honor, with respect to

13      the covenant not to sue, Mr. Klyman says, well you know it does

14      say, well it says two things, it’s got a temporal limitation

15      which is it’s only the actions after they become a lender, and

16      the actions after they become a lender are really not in play

17      in the cross claim as everything before, so the temporal

18      limitation on the exclusion to the covenant not to sue doesn't

19      apply.      But the other aspect of the exclusion is there has to

20      be a finding of willful misconduct or gross negligence by a

21      court.      And he says, oh yeah, it’s okay, we’re alleging that

22      and we’re going to prove that here.        As I said, Your Honor,

23      it’s circular.      If that’s the way that you can get around a

24      covenant not to sue, then everybody would come in on a covenant

25      like this and say, I can prove willful misconduct.          They’ll

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 100
                                                     101 of
                                                         of 113
                                                            462

                                                                  Page 100

1       take the case to discovery, the case will settle, and the

2       covenant will have no effect.         Basically this provision says

3       there has to have been a finding of gross negligence or willful

4       misconduct, and there hasn't been here.         And the reason is that

5       this covenant is more in the nature of a contribution or

6       indemnity claim, and, you know, Your Honor can construe it, but

7       basically this hadn't been an argument raised by Yucaipa

8       before.      But basically what this is is a claim, is a covenant

9       not to sue where Yucaipa gives up the rights, Yucaipa has no

10      right to sue.      But clearly if by virtue of some third party’s

11      claim where some court has found that a lender has acted

12      grossly, negligently or with willful misconduct, somehow

13      Yucaipa has to pay for our gross negligence or willful

14      misconduct, then they have the right to sue, but it requires a

15      prior determination by a court.         It’s not just an end around a

16      covenant not to sue where you can always simply plead it and

17      say, oh yeah, I’m going to prove that later on, and if I don’t,

18      well too bad, the case will be over, and the covenant wouldn’t

19      have any affect.

20                  With respect to the covenant, and I know I had a

21      point, but now it slipped my mind.         Well I think that’s it, it

22      couldn’t have been much of a point.         Maybe I’ll think of it

23      while Nick is up.

24                  THE COURT:   All right.    Thank you.

25                  MR. LAGEMANN:   Your Honor, Nick Lagemann from Sidley

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 101
                                                     102 of
                                                         of 113
                                                            462

                                                                   Page 101

1       Austin for the Committee.        Two very quick points.    You did not

2       hear Mr. Klyman, sat and went through the allegations in the

3       cross claim, but you did not hear any refutation of the fact

4       that his own allegations established that Yucaipa formed its

5       intent to pursue its plan well before any action was undertaken

6       by the petitioning creditors.          So in terms of the allegations

7       later on that after August ’09 they somehow relied upon whether

8       it be an agreement, affirmative encouragement, acquiesce,

9       whatever, it doesn't fit and it’s implausible under the facts

10      as alleged in the complaint.

11                  The second point is simply this.      Yucaipa’s argument

12      here and is that essential party A, being the petitioning

13      creditors, either agreed or acquiesced to party B, Yucaipa’s

14      preexisting plan to purchase the debt of party C, being the

15      debtors, and that that somehow insulates party B from liability

16      to party C if party B’s actions were wrongful.          They haven’t

17      identified a single case or any authority that supports an

18      allegation or a claim of such a nature, and we frankly think

19      nonexists.      It’s implausible, there are allegations are

20      contradicted by their own allegations in the cross claim and we

21      respectfully submit the motion should be granted.          Thank you,

22      Your Honor.

23                  THE COURT:    Thank you.

24                  MR. KLYMAN:    Very briefly, Your Honor.

25                  THE COURT:    Counsel have anything further?

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 102
                                                     103 of
                                                         of 113
                                                            462

                                                                    Page 102

1                   MR. WARD:     Actually it was a plausibility point, the

2       fact that, you know, contrary to what Mr. Klyman said, the

3       Court doesn’t need to accept everything that’s pled in the

4       complaint, the Bell Atlantic Twombley case says it has to be

5       plausible, and we’ve said in other cases that say it can’t be

6       patently absurd.

7                   THE COURT:     Okay.   Thank you.   Mr. Klyman, briefly.

8                   MR. KLYMAN:     Very briefly, Your Honor.    Going back to

9       the point that Mr. Lagemann just made. Yucaipa developed a plan

10      to buy pursuant to the fourth amendment, and then they made

11      that plan before they pulled the trigger with Convest expressly

12      dependent upon the encouragement and support of Black Diamond

13      and Spectrum.      That’s in the pleadings.       That’s how it happened

14      and as laid out in the pleadings.          And Mr. Lagemann cannot get

15      up now and say that’s not well pled because it’s all over the

16      pleadings.

17                  Secondly, Mr. Ward would have this Court apply a

18      statute of limitations to when we started litigating with CIT.

19      Well that litigation was settled, while that litigation was

20      going on before there was a resolution, it would have been

21      nonsensical for us to then go into another court or that court

22      and seek to invalidate the third amendment.

23                  And last, with respect to the covenant not to sue, Mr.

24      Ward reads into that language which does not exist.           It doesn’t

25      say that a covenant not to sue is limited to our action against

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 103
                                                     104 of
                                                         of 113
                                                            462

                                                                  Page 103

1       a lender who has been found in a separate action to have

2       committed willful misconduct or fraud.        It could have been

3       written that way, but that’s not how it was written.           A

4       covenant, and this must have been important to them because in

5       their pleadings they put ellipses where the carve out for

6       intentional misconduct and fraud existed in section 2.78.             That

7       provision by its plain terms allows us to get a determination

8       by court of competent jurisdiction that they acted improperly

9       and then argue that the covenant not to sue applies.           And our

10      position is is that we would have never been in this mess and

11      we would not have the third amendment even arguably applied to

12      us had they not acted inequitably as laid out in our cross

13      complaint.      Thank you.

14                  THE COURT:   All right.   Thank you.   I’m going to take

15      a break and I’m going to gather my thoughts and then we will,

16      I’ll come back out and make a ruling.        That will probably be

17      about, I don’t know, 20 minutes or so.        Let’s do this.       We’ll

18      reconvene at 12:45.

19      (Recess 12:16 to 12:56)

20                  THE CLERK:   All rise.

21                  THE COURT:   Please be seated.   I’m going to do my best

22      to articulate my reasoning in connection with my ruling.             Given

23      the fast track that this case needs to stay on and really

24      frankly the fact that on the particular close matter, I don’t

25      think it requires me to take the matter under advisement and

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 104
                                                     105 of
                                                         of 113
                                                            462

                                                                  Page 104

1       issue a more complete opinion, we’ll just go with my ruling,

2       which in short is to grant the motion to dismiss.

3                   And in support of that I really for all material

4       aspects adopt the petitioning creditors’ arguments virtually in

5       toto.   Let me highlight some of them.

6                   Starting off with the standard of review on the motion

7       to dismiss.      Obviously all well pled allegations need to be

8       taken as true, but under the Twombly Iqbal standards as

9       interpreted by the Third Circuit, something more than mere

10      really window dressing or bald allegations need to be made,

11      they have to rise to the level of plausibility.      I think in

12      this case -- let me back up a second.      The motion to dismiss is

13      on two bases, one the covenant not to sue brought us the action

14      and the other is the statute of limitations.      Talking about the

15      first item, that really rests on the factual allegations in the

16      complaint that would be necessary to raise an issue, a

17      plausible issue about whether the covenant not to sue should be

18      applied.      And the allegations in this complaint, and by

19      complaint I mean cross-claim do not meet that standard.         There

20      is some innuendo, there’s some vague allegations.         The bottom

21      line is I just don’t think the story as pled holds together

22      sufficiently to meet the standard.      Implicit in talking about

23      that is the concept that the actual covenant not to sue

24      applies, and I understand that was also an argument made by

25

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 105
                                                     106 of
                                                         of 113
                                                            462

                                                                  Page 105

1       Yucaipa that it did not.      But hopefully as I go through that

2       here I’ll address these things.

3                   The argument on the covenant not to sue are several.

4       One is simply under its plain meaning, you can’t sue.        I don't

5       think there’s any question as to the plain meaning of the

6       covenant and I think it’s very clear.      I don't find its sort of

7       carve out to be particularly troubling either.      The -- I agree

8       that the carve out as written deals with the narrow situation

9       of a finding at some time post signing of the covenant by a

10      court that there’s been willful misconduct or gross negligence.

11      And I don't think that can, I don't think that is done in the

12      auspices of a lawsuit directly related between the parties, it

13      has to come from somewhere else.      It’s a little vague, but I

14      think it’s fair to say it has to be a narrow exception.         And I

15      endorse the view that when looking at the covenant not to sue

16      being applicable we have to look at whether that covenant was

17      entered into as a result of some sort of fraud or misconduct by

18      the party that is being forbidden to sue.

19                  And I don't find anything in the record that would

20      support plausible claim that the, that in the entry of the

21      third amendment there was any fraud or wrongdoing whatsoever in

22      connection with the actual covenant not to sue.      As a matter of

23      fact, I don’t think there’s any allegation really that rises to

24      the plausibility that there was any kind of mischief going on

25      that was detrimental or directed at Yucaipa at the time of the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 106
                                                     107 of
                                                         of 113
                                                            462

                                                                  Page 106

1       third amendment being entered into the purchase, excuse me, and

2       then the fourth amendment being negotiated, and then the debt

3       being brought and then the fourth amendment being passed.

4       Excuse me.      So basically, I don't know it has led to level of

5       fraud necessarily in connection with the covenant not to sue,

6       but it would need to certainly be something with some heft

7       behind it to support some detrimental reliance argument.         And

8       it just isn't there.      It just isn't there.

9                   As to the applicability, the first credit agreement

10      does contain the provision that when you buy or assign the debt

11      you are stuck with what your assignor had previously agreed to

12      or waived, etc., and I find that when Yucaipa bought this debt

13      they were subject to the agreements that had previously been

14      entered.      And as such, they are applicable when we’re looking

15      at the third amendment.      The fact that it was all part of a

16      grand strategy that somehow Yucaipa was sucked in to allow

17      Convest to make the agreement and then make the sale, I just, I

18      just don’t find that plausible.      I think it is true that it was

19      part of the strategy by Yucaipa to eventually purchase the debt

20      under terms roughly equivalent to what ultimately at the time

21      they were contemplating, it ultimately ended up being with the

22      fourth amendment.      And again, the, that’s a very normal and

23      understandable provision that when you buy something, when you

24      buy debt, you buy the debt, it is what it is and you are where

25      you are, and you can’t undo, you don’t have the time machine

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 107
                                                     108 of
                                                         of 113
                                                            462

                                                                  Page 107

1       ability to undo a previous agreement.      Excuse me, I’m sorry.

2                   I also find that the waiver argument or the waiver

3       provision bars the case for the reasons that were discussed in

4       the briefs; for instance, statute of limitations.         Again, this

5       is an independent, these are really two rulings.      It’s granting

6       the motion to dismiss on the covenant not to sue, granting the

7       motion to dismiss in connection with the statute of

8       limitations.      I look at the statute of limitations.     I think it

9       is not true that the cause of action would arise as of the

10      signing in April of 2008.      Again, while the documents are what

11      they are at that time, I do think you need to look at it in the

12      context of what the underlying facts might be and when a cause

13      of action might arise.      Having said that, Yucaipa was clearly

14      on notice throughout times after April of 2008 as to what was

15      going on, they had their strategy, they were mulled in

16      negotiations that ultimately led to the fourth amendment, and

17      they bought debt into the situation -- this is after April of

18      2008, they bought the debt in August 2009 I believe.

19                  I think it is a fair reading and correct that as of

20      August 2009 that the cause of action would be sufficiently ripe

21      to give rise to the beginning of running of the statute of

22      limitations certainly by November of 2009 when litigation had

23      ensued on these very issues, albeit with CIT, there was notice

24      that would give rise to running of the statute of limitations

25      three years, that takes us to November 2012 which is before

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 108
                                                     109 of
                                                         of 113
                                                            462

                                                                  Page 108

1       this lawsuit was brought.         The Delaware statute of limitations

2       is applicable here based on the fact that this case was brought

3       in Delaware, breach of contract claim brought in a federal

4       court setting in Delaware, so the Delaware statute applies.           In

5       the alternative, the borrowing statute applies which would use

6       the shorter three year statute of limitations.         Other than a

7       bald choice of law provision there’s nothing in this contract

8       or deal that is so involved in New York to provide that the New

9       York statute of limitations would have to apply.         First of all

10      the contract doesn’t say that.         It was mentioned that the case

11      survived the transfer of venue motion but not to New York, to

12      Georgia, I believe.         So maybe not a motion, but certainly, I

13      can’t think back that far, but certainly there was movement

14      about changing venue.         So the [indiscernible] year statute

15      applies and that statute run at the latest in November of 2012,

16      so the cause of action, the cross claim is barred by the

17      running of the statute of limitations.

18                  Other than to say that I generally endorse the

19      petitioning creditors’ legal arguments set forth in their

20      brief, I think this is a sufficient reasoning to support the

21      Court’s decision to deny the motion to dismiss.         The Court will

22      enter an order.         Mr. Klyman?

23                  MR. WARD:     Your Honor, you said deny.

24                  THE COURT:     I’m sorry, to grant the motion to dismiss.

25      And I apologize.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                  516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 109
                                                     110 of
                                                         of 113
                                                            462

                                                                    Page 109

1                   MR. KLYMAN:     Your Honor, we obviously respectfully

2       disagree.

3                   THE COURT:     Of course.

4                   MR. KLYMAN:     We’re not going to reargue all the points

5       that we made before.         We do want the opportunity to have leave

6       to amend to see if we can cure whatever you identified as the

7       defects in the pleadings.         We think that there are sufficient

8       facts to justify the inapplicability of these provisions in the

9       third amendment to Yucaipa.         There may be other facts that we

10      can bring out about why there should be additional tolling of

11      the statute of limitations and why we should not be barred, and

12      we want an opportunity to expeditiously amend our complaint to

13      see if we can meet that test.           We won’t slow down the process,

14      we’re still embarking on discovery, there’s still going to be

15      affirmative defenses that are going to be pled, it’s not going

16      to prejudice the August trial date, but we think we would be

17      significantly prejudiced if we didn't have an opportunity to

18      amend particularly given, you know, the various standards that

19      apply to a motion to dismiss and that leave to amend is grandly

20      liberally.

21                  MR. WARD:     Your Honor, may I?    Your Honor, given the

22      various bases that Your Honor has made your decision on, the

23      waiver clause, the covenant not to sue, the fact that the

24      subsequent holders are bound by their predecessors’ consents

25      and the statute of limitations, a number of these of which I

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 110
                                                     111 of
                                                         of 113
                                                            462

                                                                    Page 110

1       don’t think are curable at all, it seems to me that you should

2       deny the motion for leave to amend.         And I do think it’s going

3       to get in the way of our ability to move this case along.             We

4       start, we’ve already started document discovery to the extent

5       that we’ve served document demands on each other, etc.

6                   THE COURT:    Okay.   I’m going to deny the motion to

7       amend.      I’m going to dismiss the case with prejudice.      I --

8       sorry.

9                   MR. WARD:    We have an order [indiscernible]

10                  THE COURT:    Okay.   Just quickly.   I’m not going to

11      allow an amendment of the complaint.         I concur with counsel

12      that these are in effect legal bases, they turn obviously to

13      some extent on the facts, but I simply don’t view them as in

14      effect curable based on my understanding of what’s in the cross

15      claims today as well as my broader understanding of the case in

16      and of itself.      So, no, I will not allow leave to amend and the

17      case will be, the cross-claim will be dismissed with prejudice.

18                  MR. WARD:    Your Honor, we have an order prepared.       I

19      don’t know if it’s appropriate [indiscernible].

20                  THE COURT:    I’ll enter an order.

21                  MR. WARD:    Thank you, Your Honor.

22                  THE COURT:    Anything else for today?    All right.

23      Thank you.      We’re adjourned.

24            (Whereupon these proceedings were concluded at 1:11 PM)

25

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 111
                                                     112 of
                                                         of 113
                                                            462

                                                                  Page 111

1                                       I N D E X

2

3                                        RULINGS

4                                                                 Page     Line

5       HEARING re:    Notice of Agenda of Matters

6       Scheduled for Hearing on February 6, 2013                 6        12

7

8       HEARING re:    Cross-Claim Defendants BDCM

9       Opportunity Fund II, LP’s Black Diamond

10      CLO 2005-1 Ltd’s and Spectrum Investment

11      Partners LP’s Motion to Dismiss the Amended

12      Cross Claim in its Entirety [Adv. Docket

13      No. 73; filed January 25, 2013]                    108               7

14

15      HEARING re:    Motion of the Official

16      Committee of Unsecured Creditors for an

17      Order Authorizing the Committee to Pursue

18      Certain Claims and Causes of Action

19      of the Debtors’ Estates

20      [Docket No. 858; filed February 1, 2013].            108             7

21

22       HEARING re:    Motion and Memorandum of Law

23      of Petitioning Creditors for Entry of an Order

24      (I) Pursuant to 11 U.S.C. §105(a) Granting

25      Standing to Petitioning Creditors to

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                     516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 112
                                                     113 of
                                                         of 113
                                                            462

                                                                  Page 112

1       Prosecute Certain Claims of the Debtors

2       Estates for, Inter Alia, Equitable Subordination,

3       Breach of Fiduciary, Aiding and Abetting

4       Breach of Fiduciary Duty and Breach of

5       Contract, or Alternatively (II) Granting

6       Petitioning Creditors Leave to Intervene

7       as Plaintiffs in Adversary Proceedings

8       No. 13-50530 Pursuant to Federal Rule

9       of Civil Procedure 24

10      [Docket No. 876; filed February 8, 2013]           108               7

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          VERITEXT REPORTING COMPANY
     212-267-6868                www.veritext.com                    516-608-2400
     Case
     Case 14-50971-CSS
          12-11564-CSS Doc
                       Doc 476-4 Filed 04/08/13
                           1068 Filed  05/06/20 Page
                                                Page 113
                                                     114 of
                                                         of 113
                                                            462

                                                                  Page 113

1                                   CERTIFICATE

2       I certify that the foregoing is a correct transcript from the

3       electronic sound recording of the proceedings in the above-

4       entitled matter.

5

6       AAERT Certified Electronic Transcriber CET**D-531

7       Mary Zajaczkowski

8

9       AAERT Certified Electronic Transcriber CET**00650

10      Theresa Pullan

11

12

13

14

15

16

17

18

19

20

21      Veritext

22      200 Old Country Road

23      Suite 580

24      Mineola, NY   11501

25      Date:   February 10, 2013

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
                 Case
                  Case14-50971-CSS
                        12-11564-CSS Doc
                                      Doc476-4
                                           1068-1Filed  05/06/20
                                                     Filed 04/08/13Page 1151of
                                                                     Page    of462
                                                                                1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware

In Re:
Allied Systems Holdings, Inc.
2711 Centerville Road                       Chapter: 11
Suite 400
Wilmington, DE 19808
 EIN: 58−0360550



                                            Case No.: 12−11564−CSS



        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                         REDACTION

    A transcript of the proceeding held on 2/27/2013 was filed on 4/8/2013 . The following deadlines apply:

    The parties have 0 days to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 4/8/2013 .

    If a request for redaction is filed, the redacted transcript is due 4/15/2013 .

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 6/13/2013 unless extended by court order.

    To review the transcript for redaction purposes, you may purchase a copy from the transcriber (see docket for
Transcriber's information) or you may view the document at the clerk's office public terminal.




                                                                                Clerk of Court
Date: 4/8/13




(ntc)
                   Case
                    Case14-50971-CSS
                          12-11564-CSS Doc
                                        Doc476-4
                                             1068-2Filed  05/06/20
                                                       Filed 04/08/13Page 1161of
                                                                       Page    of462
                                                                                  1

                                                     Notice Recipients
District/Off: 0311−1                        User: Brandon                         Date Created: 4/8/2013
Case: 12−11564−CSS                          Form ID: ntcBK                        Total: 15


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPREGION03.WL.ECF@USDOJ.GOV
ust         David L. Buchbinder           david.l.buchbinder@usdoj.gov
aty         Christopher M. Samis           samis@rlf.com
aty         Christopher M. Samis           samis@rlf.com
aty         Christopher M. Samis           samis@rlf.com
aty         Jeffrey W Kelley         jeffrey.kelley@troutmansanders.com
aty         Marisa A. Terranova          terranova@rlf.com
aty         Marisa A. Terranova          terranova@rlf.com
aty         Mark D. Collins         collins@RLF.com
aty         Mark D. Collins         collins@rlf.com
                                                                                                                   TOTAL: 10

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Allied Systems Holdings, Inc.       2711 Centerville Road       Suite 400      Wilmington, DE 19808
aty         Carolyn Peterson Richter       Troutman Sanders LLP        Bank of America Plaza       600 Peachtree
            Street      Suite 5200        Atlanta, GA 30308−2216
aty         Ezra H. Cohen         Troutman Sanders LLP        Bank of America Plaza       600 Peachtree Street       Suite
            5200        Atlanta, GA 30308−2216
aty         Jeffery W. Cavender        Troutman Sanders LLP         Bank of America Plaza      600 Peachtree Street,
            N.E.       Suite 5200       Atlanta, GA 30308−2216
aty         Michael E. Johnson        Troutman Sanders LLP         Bank of America Plaza      600 Peachtree Street        Suite
            5200        Atlanta, GA 30308−2216
                                                                                                                    TOTAL: 5
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 117 of 462




                    Exhibit 133

       D.I. 74, Case No. 12-50947
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 118
                                                  1 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 119
                                                  2 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 120
                                                  3 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 121
                                                  4 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 122
                                                  5 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 123
                                                  6 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 124
                                                  7 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 125
                                                  8 of of
                                                       28462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           74 Filed
                              Filed 05/06/20
                                    01/25/13 Page
                                             Page 126
                                                  9 of of
                                                       28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 10
                                                  127ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 11
                                                  128ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 12
                                                  129ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 13
                                                  130ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 14
                                                  131ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 15
                                                  132ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 16
                                                  133ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 17
                                                  134ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 18
                                                  135ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 19
                                                  136ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 20
                                                  137ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 21
                                                  138ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 22
                                                  139ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 23
                                                  140ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 24
                                                  141ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 25
                                                  142ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 26
                                                  143ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 27
                                                  144ofof28462
Case 14-50971-CSS
  Case  12-50947-CSSDocDoc
                        476-4 Filed 01/25/13
                           74 Filed 05/06/20 Page
                                             Page 28
                                                  145ofof28462
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 146 of 462




                    Exhibit 134

      D.I. 139, Case No. 12-50947
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           139 Filed
                                Filed05/06/20
                                      02/27/13 Page
                                                Page147
                                                     1 ofof3462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           139 Filed
                                Filed05/06/20
                                      02/27/13 Page
                                                Page148
                                                     2 ofof3462
Case 14-50971-CSS
   Case 12-50947-CSSDocDoc
                        476-4
                           139 Filed
                                Filed05/06/20
                                      02/27/13 Page
                                                Page149
                                                     3 ofof3462
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 150 of 462




                    Exhibit 135

      D.I. 649, Case No. 13-50530
          Case 14-50971-CSS
             Case 13-50530-KBODocDoc
                                  476-4
                                     649 Filed
                                          Filed05/06/20
                                                01/09/20 Page
                                                          Page151
                                                               1 ofof6462



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE



JUDGE KAREN B. OWENS                                                      824 N. MARKET STREET
                                                                         WILMINGTON, DELAWARE
                                                                                  (302) 533-3183




                                               January 9, 2020

VIA CM/ECF

Seth A. Niederman, Esquire                             Michael S. Neiburg, Esquire
Fox Rothschild LLP                                     Young Conaway Stargatt & Taylor, LLP
919 North Market Street, Suite 300                     1000 North King Street
Wilmington, DE 19888-2323                              Wilmington, DE 19801

Catherine Youngman, Esquire                            Khan Scolnick, Esquire
Fox Rothschild LLP                                     Gibson, Dunn & Crutcher LLP
49 Market Street                                       333 South Grand Avenue
Morristown, NJ 07960                                   Los Angeles, CA 90071


                       Re:     In re ASHINC Corp. et al., Case No. 12-11564 (KBO)

                               Catherine E. Youngman, Litigation Trustee for ASHINC Corp. et
                               al. v. Yucaipa American Alliance Fund I, L.P. et al.,
                               Adv. No. 13-50530 (KBO) & Adv. No. 14-50971 (KBO)

Dear Counsel:1

      Before the Court are issues raised in a letter dated July 26, 2019 from the Yucaipa
Defendants2 asserting deficiencies in the responses of Black Diamond and Spectrum3 to discovery

1
  Because I write only for the parties, I have not included a detailed history of the above-referenced
adversary proceedings.
2
  The letter was written on behalf Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance
(Parallel) Fund I, L.P. (together “Yucaipa”) and individual defendants Ron Burkle, Jos Opdeweegh, Derex
Walker, Jeff Pelletier, Ira Tochner, and Joseph Tomczak (collectively, the “Yucaipa Defendants”).
3
 Black Diamond Opportunity Fund II, L.P. and Black Diamond CLO 2005-1 Ltd. (together, “Black
Diamond”) and Spectrum Investment Partners, L.P. (“Spectrum” and, collectively with Black Diamond,
              Case 14-50971-CSS
                 Case 13-50530-KBODocDoc
                                      476-4
                                         649 Filed
                                              Filed05/06/20
                                                    01/09/20 Page
                                                              Page152
                                                                   2 ofof6462
January 9, 2020
Page 2

requests issued by the Yucaipa Defendants in the Adversaries. The Yucaipa Defendants assert
that they have “identified notable gaps in BD/S’s document production” and argue that “recent
depositions have revealed that BD/S likely failed to produce . . . many important documents and
communications from the critical period at issue in the litigation.”4 The Trustee’s response argues
that there were no discovery deficiencies and, even if there were, the Yucaipa Defendants waited
too long to raise issues, especially given that the related document production took place six years
earlier by prior counsel.5 The Trustee further argues that the Yucaipa Defendants have not
articulated any prejudice arising from production issues that would impede the Yucaipa
Defendants’ ability to prepare for trial.

        During briefing on the alleged production deficiencies, it was revealed that BD/S altered
the search terms for e-discovery that were set forth in the Yucaipa Defendants’ discovery protocol.6
The Trustee argues that the changes were reasonable and designed to limit the number of false
hits. The Yucaipa Defendants have requested that the Court require BD/S to un-archive its data
and run a new search using the original terms set forth in their discovery protocol. At the Court’s
invitation at the conclusion of the August 22, 2019 initial hearing on this matter, the parties
submitted supplemental briefing on what the Court perceives as the threshold issue – the relevancy
of non-produced documents. After carefully considering the parties’ submissions, the Court
concludes that the Yucaipa Defendants have failed to meet their burden of proving such relevancy.
Further, even assuming relevancy, the proposed reopening of discovery is not proportionate to the
needs of the Adversaries. Therefore, the Yucaipa Defendants’ request for additional discovery
will be denied.

       Rule 26 of the Federal Rules of Civil Procedure, made applicable hereto by Rule 7026 of
the Federal Rules of Bankruptcy Procedure, provides that the scope of discovery is as follows:



“BD/S”) are intervenors in adversary proceeding number 13-50530 (the “UCC Adversary”). BD/S,
together with co-administrative agents Black Diamond Commercial Finance, L.L.C. and Spectrum
Commercial Finance LLC, filed the complaint in adversary proceeding number 14-50971 (the “BD/S
Adversary” and together with the UCC Adversary, the “Adversaries”). Both Adversaries were commenced
in the 2012 bankruptcy cases of Allied Systems Holding, Inc. and related entities (collectively, “Allied” or
the “Debtors”). Pursuant to the Debtors’ confirmed plan, Catherine E. Youngman as Litigation Trustee for
the ASHINC Litigation Trust (the “Trustee”) was substituted as the plaintiff in both Adversaries. The
Adversaries are not formally consolidated. However, discovery is coordinated, and the Court entered a
scheduling order applicable to both proceedings. See Joint Procedural History dated July 25, 2019 (D.I.
365). Unless otherwise indicated, all docket references are to UCC Adversary docket.
4
    Yucaipa Letter (D.I. 601) at 1.
5
    Trustee Letter (D.I. 603) at 1.
6
  Approximately five years ago, BD/S’s previous counsel confirmed in writing that BD/S complied with
Yucaipa’s discovery protocol. Now, such counsel has responded with a declaration stating that he recalled
discussions about discovery on this matter, generally, and (while he has no specific recollection of
conversations six year earlier) his time records and usual practice cause him to believe that the search term
modifications would have been discussed with Yucaipa’s prior counsel. Ward Decl. (D.I. 622). At this
time, it is unclear whether the parties conferred about the search term changes and the extent of
understanding between the parties’ prior counsel.
                Case 14-50971-CSS
                   Case 13-50530-KBODocDoc
                                        476-4
                                           649 Filed
                                                Filed05/06/20
                                                      01/09/20 Page
                                                                Page153
                                                                     3 ofof6462
January 9, 2020
Page 3

           Parties may obtain discovery regarding any nonprivileged matter that is relevant to
           any party’s claim or defense and proportional to the needs of the case, considering
           the importance of the issues at stake in the action, the amount in controversy, the
           parties’ relative access to relevant information, the parties’ resources, the
           importance of the discovery in resolving the issues, and whether the burden or
           expense of the proposed discovery outweighs its likely benefit. Information within
           the scope of discovery need not be admissible in evidence to be discoverable.7

The Yucaipa Defendants argue that BD/S’s “discovery abuse” – specifically, unilaterally changing
the search terms – deprived the Yucaipa Defendants of evidence relevant to (1) the Trustee’s
claims, (2) the Yucaipa Defendants’ affirmative defenses of laches, unclean hands, waiver,
consent, ratification, and estoppel; and (3) the existence and extent of damages caused by the
Yucaipa Defendants.8 Among other things, the Yucaipa Defendants assert that the missing
documents would likely show that BD/S contemporaneously supported the Yucaipa Defendants’
actions and strategies challenged by the Trustee, and/or that BD/S knew of no alternative, better
strategies that could have been pursued for Allied’s benefit.9 In response, the Trustee argues that
the Yucaipa Defendants are merely attempting to revive certain claims, affirmative defenses, and
arguments previously considered and rejected by Judge Sontchi.10

         More specifically, in an opinion dated August 21, 2015, Judge Sontchi dismissed the
counterclaim asserted by the Yucaipa Defendants in the BD/S Adversary alleging that BD/S
engaged in a multi-step, multi-year scheme to use the bankruptcy process to subordinate Yucaipa’s
first lien debt. Among other things, Judge Sontchi determined that this counterclaim, based on a
sequence of unpredictable events occurring in a manner favorable to BD/S, was not plausible.11
Following that decision, in 2016, the Yucaipa Defendants filed a motion against BD/S in the BD/S
Adversary to compel the production of certain documents,12 arguing that BD/S wrongfully
objected to and refused to comply with their discovery requests. BD/S objected to the relief sought
and cross-moved to strike the Yucaipa Defendants’ asserted affirmative defenses of, among others,
unclean hands, waiver, estoppel, consent, and laches.13 Directly at issue was the relevance of the
Yucaipa Defendants’ requested discovery. For various reasons, the Yucaipa Defendants argued
that the discovery was relevant to the claims, damages, and affirmative defenses. On January 18,
2017, Judge Sontchi entered an Order denying the Yucaipa Defendants’ motion to compel
discovery and granting BD/S’s motion to strike the affirmative defenses.14

7
    Fed. R. Bankr. P. 7026(b)(1).
8
    Yucaipa Defendants’ Brief (D.I. 614) at 7.
9
    Id. at 9.
10
     These proceedings were assigned to me from Judge Sontchi on June 18, 2019.
11
  BCDM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP (In re ASHINC Corp.), Adv. No.
14-50971 (D.I. 82), slip. op. at 64-65 (Bankr. D. Del. Aug. 21, 2015)
12
     BD/S Adversary, D.I. 119.
13
     BD/S Adversary, D.I. 136, 158
14
   BD/S Adversary, D.I. 194. Judge Sontchi’s ruling does not specify which affirmative defenses were
stricken. In the cross-motion to strike the affirmative defenses, BD/S states in a footnote:
             Case 14-50971-CSS
                Case 13-50530-KBODocDoc
                                     476-4
                                        649 Filed
                                             Filed05/06/20
                                                   01/09/20 Page
                                                             Page154
                                                                  4 ofof6462
January 9, 2020
Page 4

        Although the Yucaipa Defendants have invited the Court to reconsider this prior ruling, the
Court will not do so based upon the discretion granted by two judicial doctrines – the law of the
case and issue preclusion. “The law of the case doctrine ‘posits that when a court decides upon a
rule of law, that decision should continue to govern the same issues in subsequent stages in the
same case. This rule of practice promotes the finality and efficiency of the judicial process by
protecting against the agitation of settled issues.’”15 Similarly, issue preclusion (or collateral
estoppel) may apply to prior orders and does not require entry of a final judgment that is
appealable.16 “[F]inality for purposes of issue preclusion is a more ‘pliant’ concept . . . [and] may
mean little more than that the litigation of a particular issue has reached such a stage that a court
sees no really good reason for permitting it to be litigated again.”17 The four standard requirements
for applying collateral estoppel are (1) the identical issue was previously adjudicated; (2) the issue
was actually litigated; (3) the previous determination was necessary to the decision; and (4) the
party being precluded from relitigating the issue was fully represented in the prior action.18

         These doctrines also apply to the current discovery dispute before the Court. A review of
the pleadings and hearing transcript related to the 2016 motion to compel and cross-motion to
strike affirmative defenses reveals that the recent arguments of the Yucaipa Defendants about the
need for further discovery to address claims, damages, and affirmative defenses were already
presented to, considered by, and decided upon by Judge Sontchi in the BD/S Adversary. To re-
litigate such issues at this time would be a waste of judicial resources.19 Accordingly, the Court
will deny the Yucaipa Defendants’ request for additional discovery in the BD/S Adversary as well
as in the UCC Adversary to the extent that the requests are related to the causes of action that

          Even in the Motion to Compel, the Yucaipa Defendants apparently declined to identify
          all of the affirmative defenses that rely upon the rejected factual allegations. Instead, they
          argue that the five affirmative defenses of unclean hands, waiver,
          estoppel, consent, and laches, along with unidentified ‘others,’ rely upon those
          allegations. Although this motion is focused on the five affirmative defenses that the
          Yucaipa Defendants have identified, to the extent that the Yucaipa Defendants attempt
          to rely upon the rejected factual allegations in support of other affirmative defenses, the
          Court should preclude them from doing so.
BD/S Adversary, D.I. 158, at 8, n.7 (citation omitted; emphasis in original). The Yucaipa Defendants assert
that the Court did not dismiss the affirmative defense of ratification. This affirmative defense is similar to
the specifically identified affirmative defenses, and also relies upon the rejected counterclaim alleging
wrongful actions taken by BD/S. Accordingly, I understand the intent of Judge Sontchi’s order striking the
affirmative defenses to apply to all such affirmative defenses, including ratification.
15
  In re Winstar Commc’ns, Inc., 435 B.R. 33, 39 (Bankr. D. Del. 2010) (quoting Christianson v. Colt Indus.
Operating Corp., 486 U.S. 800, 816, (1988) (internal quotations omitted)). “The law of the case doctrine
does not limit a federal court’s power; rather it directs its exercise of discretion.” Winstar, 435 B.R. at 39
(quoting Public Interest Research Grp. of New Jersey, Inc. v. Magnesium Elektron, Inc., 123 F.3d 111, 116
(3d Cir. 1997)).
16
     First Jersey Nat’l Bank v. Brown (In re Brown), 951 F.2d 564, 569 (3d Cir. 1991).
17
     Id. (quoting Dyndul v. Dyndul, 620 F.2d 409, 412 (3d Cir. 1980)).
18
     Jean Alexander Cosmetics, Inc. v. L’Oreal USA Inc., 458 F.3d 244, 249 (3d Cir. 2006).
19
     Brown, 951 F.2d at 569.
             Case 14-50971-CSS
                Case 13-50530-KBODocDoc
                                     476-4
                                        649 Filed
                                             Filed05/06/20
                                                   01/09/20 Page
                                                             Page155
                                                                  5 ofof6462
January 9, 2020
Page 5

mirror those in the BD/S Adversary (i.e. equitable subordination and breach of contract) and the
stricken affirmative defenses.

        Therefore, to prevail on their pending request, the Yucaipa Defendants must demonstrate
that the additional discovery is likely to uncover evidence relevant to the remaining claims and
defenses in UCC Adversary.20 To that end, the Yucaipa Defendants assert that the requested
discovery is relevant to the claims for breach of fiduciary duties21 and the Yucaipa Defendants’
related business judgment defense. “The business judgment rule presumes that ‘in making a
business decision the directors of a corporation acted on an informed basis, in good faith, and in
the honest belief that the action taken was in the best interests of the company.’” 22 The business
judgment rule rests on the honest belief of the person who owes the fiduciary duty. For example,
the duty of loyalty “mandates that the best interest of the corporation and its shareholders takes
precedence over any interest possessed by a director, officer or controlling shareholder and not
shared by the stockholders generally.”23 “To state a legally sufficient claim for breach of the duty
of loyalty, plaintiffs must allege facts showing that a self-interested transaction occurred, and that
the transaction was unfair to the plaintiffs.”24 Whether the Yucaipa Defendants breached fiduciary
duties owing to Allied and its creditors will not rise or fall on BD/S’s support for or opinion of the
Yucaipa Defendants’ actions. “For purposes of discovery, relevancy is broadly construed,” but “it
is not unlimited.”25 Accordingly, the Court denies the Yucaipa Defendants’ request for further
discovery in the UCC Adversary.26

20
  Inventio AG v. ThyssenKrupp Elevator Americas Corp., 662 F.Supp.2d 375, 381 (D. Del. 2009) (citing
Fed. R. Civ. P. 26(b)(1) (“[T]he party seeking the discovery bears the burden of demonstrating the relevance
of the sought information to the claims, defenses, or the subject matter of the litigation.”).).
21
   “[T]he Delaware Supreme Court has held that directors and officers of a Delaware corporation owe the
corporation and its shareholders a ‘triad’ of duties. This triad is composed of the duty of care, the duty of
loyalty, and the duty to act in good faith.” Official Comm. of Unsecured Creditors of Fedders N. Am., Inc.
v. Goldman Sachs Credit Partners, L.P. (In re Fedders N. Am., Inc.), 405 B.R. 527, 539 (Bankr. D. Del.
2009) (quoting Malone v. Brincat, 722 A.2d 5, 10 (Del. 1998)).
22
  Halperin v. Moreno (In re Green Field Energy Services, Inc.), 594 B.R. 239, 295 (Bankr. D. Del. 2018)
(quoting Reis v. Hazelett Strip-Casting Corp., 28 A.3d 442, 457 (Del. Ch. 2011)).
23
     Fedders, 405 B.R. at 540 (quoting Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993)).
24
     Id. (quoting Joyce v. Cuccia, 1997 WL 257448, *5 (Del. Ch. May 14, 1997)).
25
     Inventio AG, 662 F. Supp. 2d at 380-81 (citations omitted).
26
  Similar reasoning leads the Court to conclude that additional discovery would not be relevant to the other
remaining claims of the UCC Adversary not addressed by the Yucaipa Defendants in their briefing. For
example, an analysis of the recharacterization claim focuses on the intent of the lender/investor and the
debtor - not other creditors. “[I]n evaluating a claim to recharacterize a purported debt into equity, the
‘determinative inquiry’ is the intent of the parties as it existed at the time of the transaction. The Court’s
role is to determine whether “the party infusing funds [did] so as a banker (the party expects to be repaid
with interest no matter the borrower’s fortunes; therefore the funds are debt) or as an investor (the funds
infused are repaid based on the borrower’s fortunes; hence they are equity).’” Official Comm. Of Unsecured
Creditors of HH Liquidation, LLC v. Comvest Grp. Holdings, LLC (In re HH Liquidation, LLC), 590 B.R.
211, 289 (Bankr. D. Del. 2018) (quoting Cohen v. KB Mezzanine Fund II, LP (In re Submicron Sys. Corp.),
432 F.3d 448, 456-57 (3d Cir. 2006)).
          Case 14-50971-CSS
             Case 13-50530-KBODocDoc
                                  476-4
                                     649 Filed
                                          Filed05/06/20
                                                01/09/20 Page
                                                          Page156
                                                               6 ofof6462
January 9, 2020
Page 6

       Finally, even if the requested discovery was relevant, it is not reasonable or appropriate to
have BD/S re-run an unaltered set of search terms. The search terms are overly broad, the
modifications of BD/S do not appear unreasonable or egregious,27 and the benefit of the proposed
discovery is not likely to outweigh the continued burden and expense.

        For the foregoing reasons, the Yucaipa Defendants’ discovery request is denied. The
parties are requested to confer and promptly submit an order consistent with the foregoing.

                                                      Very truly yours,



                                                      Karen B. Owens
                                                      United States Bankruptcy Judge

KBO/jim




27
  BD/S not only added terms and connectors designed to reduce the extent of non-responsive documents
but also added several terms to the discovery protocol to expand the scope of discoverable material.
Moreover, as highlighted by the Trustee, Yucaipa also made several modifications to the terms prior to
conducting its own search.
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 157 of 462




                    Exhibit 136

      D.I. 117, Case No. 12-50947
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page158
                                                   1 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page159
                                                   2 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page160
                                                   3 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page161
                                                   4 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page162
                                                   5 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page163
                                                   6 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page164
                                                   7 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page165
                                                   8 ofof27462
Case 14-50971-CSS
  Case 12-50947-CSSDoc 476-4
                     Doc 117 Filed
                              Filed05/06/20
                                    02/21/13 Page
                                              Page166
                                                   9 ofof27462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 167
                                                    10 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 168
                                                    11 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 169
                                                    12 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 170
                                                    13 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 171
                                                    14 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 172
                                                    15 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 173
                                                    16 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 174
                                                    17 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 175
                                                    18 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 176
                                                    19 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 177
                                                    20 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 178
                                                    21 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 179
                                                    22 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 180
                                                    23 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 181
                                                    24 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 182
                                                    25 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 183
                                                    26 ofof27
                                                            462
Case
 Case14-50971-CSS
       12-50947-CSS Doc
                     Doc476-4
                          117   Filed
                                Filed 05/06/20
                                      02/21/13 Page
                                               Page 184
                                                    27 ofof27
                                                            462
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 185 of 462




                    Exhibit 137

      D.I. 271, Case No. 12-50947
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 186
                                                       1 of of
                                                            151462

                                                                     Page 1

1       UNITED STATES BANKRUPTCY COURT

2       DISTRICT OF DELAWARE

3       Case No. 12-11564-css

4       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

5       In the Matter of:

6       ALLIED SYSTEMS HOLDINGS, INC., ET AL.,

7                    Debtors.

8       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

9       ADV. PROC. NO. 12-50947-css

10

11      ALLIED SYSTEMS HOLDINGS, INC.,

12                   Plaintiff,

13      v.

14      AMMC VIII, LIMITED, AVENUE CAPITAL GROUP,

15      BDCM OPPORTUNITY FUND II, LP, BENNETT

16      MANAGEMENT, BLACK DIAMOND CLO 2005-1 LTD.,

17      DEL MAR DISTRESSED OPPORTUNITIES MASTER FUND,

18      MJX ASSET MANAGEMENT, LLC, PAR-FOUR INVESTMENT

19      MANAGEMENT, SPECTRUM INVESTMENT PARTNERSHIP, LP,

20      TEAK HILL - CREDIT CAPITAL INVESTMENTS, LLC,

21      THE CIT GROUP/BUSINESS CREDIT, INC., THE OFFICIAL

22      COMMITTEE OF UNSECURED CREDITORS, YUCAIPA AMERICAN

23      ALLIANCE (PARALLEL) FUND II, L.P.,

24                   Defendants.

25        - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 187
                                                       2 of of
                                                            151462

                                                                     Page 2

1       - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

2       THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF

3       ALLIED SYSTEMS HOLDINGS, INC. AND ITS AFFILIATED

4       DEBTORS, ON BEHALF OF ALLIED SYSTEMS HOLDINGS, INC.,

5       AND ITS AFFILIATED DEBTORS,

6                    Plaintiffs,

7

8       BLACK DIAMOND OPPORTUNITY FUND II, L.P., BLACK

9       DIAMOND CLO 2005-1 LTD., AND SPECTRUM INVESTMENT

10      PARTNERS, L.P.,

11                   Intervenors,

12

13      -against-

14

15      YUCAIPA AMERICAN ALLIANCE FUND I, L.P., YUCAIPA

16      AMERICAN ALLIANCE (PARALLEL) FUND I, L.P., YUCAIPA

17      AMERICAN ALLIANCE FUND II, L.P., YUCAIPA AMERICAN

18      ALLIANC (PARALLEL) FUND II, L.P., MARK J. GENDREGSKE,

19      JOS OPDEWEEGH, JAMES FRANK, DEREX WALKER, JEFF

20      PELLETIER, IRA TOCHNER, and JOSEPH TOMCZAK,

21                   Defendants.

22      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 188
                                                       3 of of
                                                            151462

                                                                     Page 3

1                              United States Bankruptcy Court

2                              824 North Market Street

3                              Wilmington, Delaware

4

5                              July 30, 2013

6                              10:13 AM

7       B E F O R E :

8       HON CHRISTOPHER S. SONTCHI

9       U.S. BANKRUPTCY JUDGE

10

11      ECR OPERATOR:          LESLIE MURIN

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 189
                                                       4 of of
                                                            151462

                                                                     Page 4

1       First Omnibus Motion for an Order Pursuant to Section 365 of

2       the Bankruptcy Code and Bankruptcy Rule 6006 Authorizing the

3       Debtors to Assume Certain Real Property Leases [Docket No.

4       671; filed November 30, 2012]

5

6       Debtors' Fourth Motion Pursuant to Bankruptcy Rules 9006(b)

7       and 9027 for Order Extending the Time to File Notices of

8       Removal of Civil Actions [Docket No. 1249; filed June 4,

9       2013]

10

11      Debtors' Fourth Motion for Extension of Exclusive Periods

12      During Which Debtors May Propose and File Plans of

13      Reorganization and Solicit Acceptances Thereof [Docket No.

14      1250; filed June 4, 2013]

15

16      Debtors' Motion to Authorize Axis Group, Inc. to Enter

17      License Agreement with City of New York [Docket No. 1284;

18      filed June 17, 2013]

19

20      Motion of the Debtors Pursuant to 11 U.S.C. § 107(b)(1) of

21      the Bankruptcy Code, Bankruptcy Rule 9018, and Local Rule

22      9018-1(b) to File Exhibit to Key Employee Incentive Plan

23      Under Seal [Docket No. 1370; filed July 1, 2013]

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 190
                                                       5 of of
                                                            151462

                                                                     Page 5

1       Petitioning Creditors' Motion to File a Redacted Version of

2       the Objection of the Petitioning Creditors to the Debtors'

3       Motion for Order Authorizing (I) Implementation of Key

4       Employee Incentive Plan for Certain Insiders and (II)

5       Payment of any Obligations Arising Thereunder as

6       Administrative Expenses [Docket No. 1456; filed July 22,

7       2013]

8

9       Motion for Authorization to Seal the Unredacted Objection of

10      the Official Committee of Unsecured Creditors to Motion for

11      an Order Pursuant to Sections 105(a), 363(b)(1) and

12      503(c)(3) of the Bankruptcy Code Authorizing (I)

13      Implementation of Key Employee Incentive Plan for Certain

14      Insiders and (II) Payment of any Obligations Arising

15      Thereunder as Administrative Expenses [Docket No. 1460;

16      filed July 22, 2013]

17

18      Motion of Norman Fredrick Wessels, Joyce Elaine Wessels,

19      Gladys Ann Walker, Michael Jay Meyer, and Dale Woudstra and

20      Tonia Woudstra for Relief from the Automatic Stay to Pursue

21      Personal Injury Claims [Docket No. 761; filed January 8,

22      2013]

23

24      Motion by James Joseph Pursuant to 11 U.S.C. §362 for Relief

25      from the Automatic Stay [Docket No. 1147; filed May 8, 2013]

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 191
                                                       6 of of
                                                            151462

                                                                     Page 6

1       Motion and Joinder of Travis and Erin Cogdill to Motion of

2       Norman Frederick Wessels, Joyce Elaine Wessels, Gladys Ann

3       Walker, Michael Jay Meyer and Dale Woudstra and Tonia

4       Woudstra for Relief from the Automatic Stay to Pursue

5       Personal Injury Claims (Docket No. 761) [Docket No. 1282;

6       filed June 17, 2013]

7

8       Motion for an Order Pursuant to Sections 105(a), 363(b)(1)

9       and 503(c)(3) of the Bankruptcy Code Authorizing (I)

10      Implementation of Key Employee Incentive Plan for Certain

11      Insiders and (II) Payment of any Obligations Arising

12      Thereunder as Administrative Expenses [Docket No. 1369;

13      filed July 1, 2013]

14

15      Motion of Yucaipa American Alliance Fund I, L.P.'s and

16      Yucaipa American Alliance (Parallel) Fund I, L.P. for

17      Reconsideration and/or Amendment of Final Order Granting

18      Debtors' Motion for Authorization to Obtain Post-petition

19      Secured Replacement DIP Financing and Related Relief [Docket

20      No. 1373; filed July 2, 2013]

21

22      Interim Fee Applications:

23

24      P

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 192
                                                       7 of of
                                                            151462

                                                                     Page 7

1       Petitioning Creditors' Motion for Summary Judgment Regarding

2       the Determination of Requisite Lenders Under the First Lien

3       Credit Agreement [Adv. (12-50947) Docket No. 246; Adv. (13-

4       50530) Docket No. 253; filed July 9, 2013]

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25      Transcribed by:    Sherri L. Breach & Sheila Orms

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 193
                                                       8 of of
                                                            151462

                                                                     Page 8

1       A P P E A R A N C E S :

2       RICHARDS, LAYTON & FINGER, P.A.

3               Attorney for the Debtors

4               One Rodney Square

5               920 North King Street

6               Wilmington, Delaware 19801

7

8       BY:     ROBERT STEARN, ESQ.

9               CHRISTOPHER M. SAMIS, ESQ.

10              MARK D. COLLINS, ESQ.

11

12      TROUTMAN SANDERS, LLP

13              Attorneys for the Debtors

14              Bank of America Plaza

15              600 Peachtree Street, Suite 5200

16              Atlanta, Georgia 30308

17

18      BY:     JEFFREY W. KELLEY, ESQ.

19

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case 14-50971-CSS
       Case 12-50947-CSS Doc 476-4
                           Doc 271 Filed
                                   Filed 05/06/20
                                         08/01/13 Page
                                                  Page 194
                                                       9 of of
                                                            151462

                                                                     Page 9

1       YOUNG CONAWAY, STARGATT & TAYLOR, LLP

2              Attorneys for Yucaipa, et al.

3              Rodney Square

4              1000 North King Street

5              Wilmington, Delaware 19801

6

7       BY:    MICHAEL R. NESTOR, ESQ.

8

9       LATHAM & WATKINS, LLP

10             Attorneys for Yucaipa, et al.

11             355 South Grand Avenue

12             Los Angeles, California 90071

13

14      BY:    ROBERT A. KLYMAN, ESQ.

15             RUSSELL F. SAUER, JR., ESQ.

16

17      SCHULTE, ROTH & ZABEL, LLP

18             Attorneys for Black Diamond, CLO 2005-1, LITD. &

19             BDCM Fund II, LP, et al

20             919 Third Avenue

21             New York, New York 10022

22

23      BY:    ADAM C. HARRIS, ESQ.

24             ROBERT J. WARD, ESQ.

25             VICTORIA A. LEPORE, ESQ.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 10
                                                      195ofof151
                                                              462

                                                                    Page 10

1       LANDIS, RATH & COBB, LLP

2             Attorneys for Black Diamond, CLO 2005-1, LITD. &

3             BDCM Fund II, LP, et al

4             919 North Market Street, Suite 1800

5             Wilmington, Delaware 19801

6

7       BY:   KERRI K. MUMFORD, ESQ.

8

9       SIDLEY AUSTIN

10            Attorneys for the Committee of Unsecured Creditors

11            8787 Seventh Avenue

12            New York, New York 10019

13

14      BY:   NICHOLAS K. LAGEMANN, ESQ.

15            BRIAH J. LOHAN, ESQ.

16

17      SULLIVAN, HAZELTINE & ALLINSON, LLC

18            Attorneys for the Committee of Unsecured Creditors

19            901 North Market Street

20            Suite 1300

21            Wilmington, Delaware 19801

22

23      BY:   WILLIAM A. HAZELTINE, ESQ.

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 11
                                                      196ofof151
                                                              462

                                                                    Page 11

1       MORRIS, NICHOLS, ARSHT & TUNNELL

2               Attorneys for Mark Gendregske

3               1201 North Market Street, 18th Floor

4               P.O. Box 1347

5               Wilmington, Delaware 1999

6

7       BY:     WILLIAM M. ALLEMAN, JR., ESQ.

8

9       KING & SPALDING, LLP

10              Attorneys for Jack Cooper

11              1180 Peachtree Street

12              Atlanta, Georgia 30309

13

14      BY:     JESSE H. AUSTIN, III, ESQ.

15

16      COUSINS, CHIPMAN & BROWN, LLP

17              Attorneys for Jack Cooper

18              The Nemours Building

19              1007 North Orange Street, Suite 1110

20              Wilmington, Delaware 19801

21

22      BY:     WILLIAM E. CHIPMAN, JR., ESQ.

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 12
                                                      197ofof151
                                                              462

                                                                    Page 12

1       UNITED STATES DEPARTMENT OF JUSTICE

2               Attorneys for U.S. Trustee

3               33 Whitehall Street

4               21st Floor

5               New York, New York 10004

6

7       BY:     DAVID BUCHBINDER, ESQ.

8

9       APPEARING TELEPHONICALLY:

10      STEPHEN ANTINELLI

11      PEG BRICKLEY

12      MATTHEW BROOKS

13      JEFF P. BULLER

14      THEO CIUPITU

15      JOSEPH DRYER

16      RICHARD EHRLICH

17      MARK GENDREGSKE

18      MICHAEL E. JOHNSON

19      STEPHEN S. LAPLANTE

20      MEGHAN E. MAREK

21      LES MEIER

22      JUSTIN MENDELSOHN

23      STEPHEN S. ROACH

24      CARL STAPEN

25      ROBERT STARK

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 13
                                                      198ofof151
                                                              462

                                                                    Page 13

1       APPEARING TELEPHONICALLY (CONT.):

2       MATT Z. TAYLOR

3       DEREX WALKER

4       RICAHRD M. SELTZER

5       JUSTIN ANTONIPILLAI

6       WAYNE FLICK

7       JULIE GERCHIK

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 14
                                                      199ofof151
                                                              462

                                                                    Page 14

1                                P R O C E E D I N G S

2                   THE CLERK:     All rise.

3                   THE COURT:     Please be seated.

4                   Good morning.

5                   MR. SAMIS:     Good morning, Your Honor.   Chris Samis

6       from Richards, Layton & Finger here today on behalf of the

7       debtors.

8                   Your Honor, as for today's agenda, the only items

9       that require any action by the Court are Items 5, 6, 13, and

10      14.

11                  Items 5 and 6 are both seal motions that relate to

12      the Key Employee Incentive Plan which is not being heard

13      today; Item Number 13 are the third interim fee applications

14      that were adjourned from a prior hearing; and Item Number 14

15      is the main event, which is the motion for summary judgment

16      that was filed by the petitioning creditors on the requisite

17      lender issue.

18                  Your Honor, we can proceed in any fashion that you

19      would like.     I -- I leave it up to Your Honor.

20                  THE COURT:     I -- did you mention the fee

21      applications?

22                  MR. SAMIS:     Yes.   They're -- they're at Agenda

23      Item 13, Your Honor.       They were adjourned from the hearing

24      in June.

25                  THE COURT:     Yes.   Yes.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 15
                                                      200ofof151
                                                              462

                                                                     Page 15

1                    First -- give me two minutes to get my papers

2       organized.

3                    MR. SAMIS:     Certainly.

4             (Pause)

5                    THE COURT:     All right.     I should have done this

6       earlier.

7                    Okay.   Well, with Agenda Number 5, that -- that

8       binder had been misplaced and it was found this morning.             So

9       that order has been signed.

10                   And 6 indicates -- it's just -- that it's going to

11      go forward.     So what's --

12                   MR. SAMIS:     Your Honor, I'm not sure if the

13      petitioning creditors have a form of order here today.

14                   THE COURT:     Ms. Mumford.

15                   MS. MUMFORD:     Good morning, Your Honor.     I do have

16      a form of order.

17                   THE COURT:     All right.

18                   MS. MUMFORD:     May I approach?

19                   THE COURT:     Yes.

20                   And for the record this is the motion to file

21      certain -- a redacted version, I'm sorry, of the petitioning

22      creditors' motion regarding the Key Employee Incentive Plan.

23      Is there any objection?

24                   All right.     I've signed the orders presented.

25                   Now let's kick over to the fee apps.

                             VERITEXT REPORTING COMPANY
     212-267-6868                   www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 16
                                                      201ofof151
                                                              462

                                                                    Page 16

1                    MR. SAMIS:   Your Honor, on the fee applications,

2       the fee auditor issued final reports with respect to all the

3       applications.     All of the professionals have signed off on

4       the form of order that was previously submitted under

5       certification of counsel, and I believe there are

6       representatives from the various forms either in court or on

7       the phone today.

8                    So I don't know if Your Honor has any independent

9       questions, but I do have a form of order prepared.

10                   THE COURT:   All right.     Please approach.

11                   MR. SAMIS:   Thank you, Your Honor.

12                   THE COURT:   Does anyone wish to be heard with the

13      interim fee applications as modified?

14                   All right.   I hear none.     As always, I -- I very

15      much appreciate the assistance of our fee auditors and this

16      one in particular, and I'm happy to sign the orders

17      presented.     And anyone who is here just for that is more

18      than welcome to jump off the phone or leave the court.

19                   So I've signed the order.

20                   MR. SAMIS:   Thank you, Your Honor.

21                   That would bring us to Item 14, Your Honor, which

22      is the main event, the petitioning creditors' motion for

23      summary judgment.

24                   At this time I would cede the podium to counsel

25      for the petitioning creditors.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 17
                                                      202ofof151
                                                              462

                                                                    Page 17

1                   THE COURT:     Okay.

2                   Mr. Harris.     No.     All right.

3                   MR. WARD:     Good morning, Your Honor.

4                   THE COURT:     Good morning.

5                   MR. WARD:     Robert Ward on behalf of the

6       petitioning creditors.

7                   Your Honor, in the -- in petitioning creditors'

8       motion, we seek a ruling that Yucaipa is not the requisite

9       lender and that the petitioning creditors are.          And we

10      believe we have numerous bases -- a number of basis -- bases

11      for the relief we seek.

12                  First off, Justice Ramos in the State Court in New

13      York resolved two issues.          First, and this is at page 14 of

14      Exhibit 1, that's his opinion:          "That the purported Fourth

15      Amendment is not and never was effective under the plain

16      terms of the credit agreement," and then "Yucaipa is not the

17      requisite lender."

18                  Contrary to Yucaipa's argument, Justice Ramos

19      never said that Yucaipa is not the requisite lender as a

20      result of the fact that the Fourth Amendment is null and

21      void.   In fact, in reaching his decision that Yucaipa is not

22      the requisite lender, Justice Ramos reviewed and construed

23      the Third Amendment and the purported Fourth Amendment,

24      both.

25                  In particular, as to the Third Amendment, Justice

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                       516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 18
                                                      203ofof151
                                                              462

                                                                    Page 18

1       Ramos determined, for example, and this is a quote at page 4

2       to 5 of his opinion:

3                    "The Third Amendment prohibited Yucaipa from

4       exercising any and all voting rights" -- that's the Third

5       Amendment -- "prohibited Yucaipa from exercising any and all

6       voting rights it would otherwise have as a lender involving

7       the right to consent to any amendment of the credit

8       agreement or the right to vote in any Allied bankruptcy."

9                    He also found that the Third Amendment represented

10      a compromise between Yucaipa, which wanted to acquire a

11      portion of Allied's debt obligations and the lenders who

12      recognized the dangers in allowing Yucaipa to assert

13      unfettered control over the credit lien agreement -- the

14      lien credit agreement.     And he found in that respect, Your

15      Honor, and I quote again, with respect to the Third

16      Amendment:

17                   "The quid pro quo for permitting Yucaipa to

18      acquire the term loan was that any such term loans acquired

19      by Yucaipa would be subject to substantial restrictions

20      that, among other things, would preclude Yucaipa from voting

21      on any matter that would affect in any way the rights and

22      remedies of the lenders."

23                   That's, again, on the Third Amendment, Your Honor.

24      That's page 9 of Exhibit 1, Justice Ramos's opinion.

25                   In fact, Justice Ramos also found, and I quote

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 19
                                                      204ofof151
                                                              462

                                                                    Page 19

1       from page 4 of his opinion:     "The restrictions" -- and he

2       was dealing here with the Third Amendment.       It's the section

3       of his opinion on the Third Amendment:       "The restrictions

4       precluded Yucaipa from becoming the requisite lender or

5       exerting a control over the other lenders."

6                   It's clear from the opinion, Your Honor, that

7       Justice Ramos is construing the Third Amendment here.

8                   He also found at pages 4 -- 4 and 5 of his opinion

9       that the Third Amendment prohibited Yucaipa from exercising

10      any voting rights they would otherwise have as a lender.

11      With respect to that, pages 4 and 5, the quote by the judge

12      is:

13                  "By the terms of the Third Amendment upon

14      acquiring any interest in the term loans, Yucaipa 'knowingly

15      and irrevocably waived any and all right to exercise any

16      voting rights it would otherwise have as lender for all

17      purposes under the credit agreement.'"

18                  He was quoting from the Third Amendment.

19                  Under the Third Amendment, Your Honor, he also

20      found "That the aggregate outstanding principal amount of

21      the term loan of Yucaipa shall be disregarded for purposes

22      of the definition of term loan exposure and, thus, for the

23      calculation of who can be the requisite lender."        That's

24      page 5 of his opinion.

25                  It is clear from Justice Ramos's opinion, Your

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 20
                                                      205ofof151
                                                              462

                                                                    Page 20

1       Honor, that he construed the terms of the Third Amendment

2       and determined the issues which led him to -- to conclude

3       that Yucaipa is not the requisite lender.

4                   And, Your Honor, the reason that I'm --

5                   THE COURT:    Well, what --

6                   MR. WARD:    -- quoting --

7                   THE COURT:    -- what about -- what about this

8       argument that, fine, but because of the nature of who was on

9       which side at which time that Justice Ramos's ruling are not

10      binding as collateral estoppel on Yucaipa?

11                  MR. WARD:    Well, Your Honor, the only person that

12      -- the only entity I know that's -- that's fighting my

13      clients being the requisite lender is Yucaipa.        The fact is

14      Allied -- and I can find a cite for it, Your Honor.         Allied,

15      I believe, in its opposite -- or its -- its statement on

16      June 19th in connection with the application or the

17      objection, I suppose, of Yucaipa said -- and this is at

18      Exhibit 5 to my -- to my affidavit, Your Honor, which is the

19      reply affidavit.    At paragraph 9, Allied acknowledged that

20      in the New York Court, the New York Court conclusively

21      determined that "Yucaipa is not the requisite lender and

22      that Justice Ramos's ruling is binding and conclusive."

23                  Further, at page 2 and in paragraph 16 of that

24      same document, which is the debtors' document -- it's

25      Exhibit 5 to my affidavit -- Allied -- Allied acknowledged

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 21
                                                      206ofof151
                                                              462

                                                                    Page 21

1       in the opening paragraph and at paragraph 16 that Black

2       Diamond, Spectrum and the AMMC Group are the requisite

3       lenders.    The only entity, Your Honor, here that's fighting

4       is -- is the only entity with respect to which we have

5       collateral estoppel, and that is Yucaipa which was a party

6       to the New York case.

7                   THE COURT:    Okay.

8                   MR. WARD:    And -- and I would like to get into the

9       elements of collateral estoppel, if I can, Your Honor --

10                  THE COURT:    Sure.

11                  MR. WARD:    -- to -- to seek further to prove that.

12                  Your Honor, with respect to collateral estoppel,

13      we believe that the issue of Yucaipa not being the requisite

14      lender was raised in the New York proceeding.       That's the

15      first element of collateral estoppel;

16                  Secondly, that the issue was actually litigated

17      and decided in that proceeding;

18                  Third, that Yucaipa had a full and fair

19      opportunity to litigate those issues; and

20                  Fourth, that the resolution of those issues was

21      necessary to support the final judgment, the valid and final

22      judgment on the merits because the issue of whether or not

23      Yucaipa was a requisite lender was actually raised.

24                  And, Your Honor, with respect to that, let me

25      point to Your Honor that in the wherefore clauses in the New

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 22
                                                      207ofof151
                                                              462

                                                                     Page 22

1       York complaint, which is Exhibit 4 to the -- to the

2       Mendelson affidavit, which is our moving affidavit, it

3       doesn't tie the request for a declaration that Yucaipa is

4       not the requisite lender to the Fourth Amendment.           They're

5       separate.    They're separate elements.

6                   In addition to that, Your Honor, at paragraph 14

7       of the New York complaint we separately seek "a declaration

8       that the purported Fourth Amendment is invalid and that the

9       Yucaipa defendants are not the requisite lender under the

10      credit agreement."    They weren't tied together.

11                  And in fact, Your Honor, at page 5 -- I'm sorry --

12      page 3, paragraph 5 of the New York complaint the

13      petitioning creditors allege:

14                  "The Third Amendment also expressly provided that

15      if Yucaipa were to acquire any term loan exposure, Yucaipa

16      would not be entitled to vote and the obligations held by it

17      would essentially be disregarded in connection with any

18      matter required to be submitted to the lenders for consent

19      under the credit agreement."

20                  I'm -- I'm just going to point out a few

21      paragraphs, Your Honor, where in our complaint in the New

22      York action we specifically addressed the Third Amendment

23      and -- and Yucaipa engaged us in their answer in connection

24      with those allegations.

25                  For example, in paragraph 31 at page 10 of our New

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 23
                                                      208ofof151
                                                              462

                                                                    Page 23

1       York complaint we say, with respect to the Third Amendment:

2       "Specifically, Yucaipa's potential status as a lender was

3       subject to the following restrictions and conditions, among

4       others:     Three, Yucaipa would not have any voting rights

5       with respect to any term loan."      That was specific to the

6       Third Amendment.

7                    At paragraph 31 of Yucaipa's answer, Yucaipa

8       engages on that issue and says -- they state that the

9       question of whether or not and to what extent Yucaipa's

10      potential status as a lender is subject to restrictions and

11      conditions is a question of law for which no response is

12      required.

13                   By the way, Your Honor, when we sought a

14      determination in our wherefore clause, and I believe I said

15      in paragraph 16 of the complaint, we sought a determination

16      that they were not the requisite lender under the credit

17      agreement.     And in the complaint we defined the credit

18      agreement to include the Third Amendment.       And -- and that

19      is clear throughout the complaint and it's clear in

20      Yucaipa's answer.

21                   At paragraph 33, page 11, Your Honor, of our

22      complaint, again speaking about the Third Amendment, we said

23      that the restrictions and conditions were necessary -- the

24      restrictions and conditions in the Third Amendment were

25      necessary to ensure that Yucaipa "did not obtain unfettered

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 24
                                                      209ofof151
                                                              462

                                                                    Page 24

1       control over Allied by, among other things, becoming the

2       requisite lender."

3                   We continue at paragraph 34 to cite the Third

4       Amendment and say, "Pursuant to the Third Amendment, the

5       prohibitions imposed on Yucaipa's ability to acquire and

6       write term -- and -- and buy term loans and other

7       obligations effectively preclude Yucaipa from ever becoming

8       a requisite lender."

9                   In its answer -- and, again, Yucaipa is engaging

10      us in these allegations.     We're making the allegations about

11      the Third Amendment.     They're engaging us in those

12      allegations.    Yucaipa denies the allegations that I just

13      referred to that we had made, denies the allegations

14      contained in paragraph 34, and respectfully refers the Court

15      to the credit agreement and all of the amendments thereto

16      for a full and accurate statement of its contents.          We had

17      already defined in the complaint what the credit amendment

18      was -- credit agreement was and that is -- it includes the

19      Third Amendment and the Fourth Amendment, and Yucaipa here

20      says, "and all the amendments thereto."

21                  I'm not going to burden the record much further,

22      Your Honor, but at page -- paragraph 60, page 18 of our

23      complaint we say, "We seek a declaration under CPLR" --

24      that's Civil Practice Law and Rules -- "3001 that the

25      purported Fourth Amendment is null and void and, separately,

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 25
                                                      210ofof151
                                                              462

                                                                    Page 25

1       that Yucaipa is not requisite lender under the credit

2       agreement."

3                    Yucaipa, in its answer, admits that the complaint

4       seeks this declaration, but denies that the plaintiffs are

5       entitled to it.

6                    There's no place in the -- in the answer where

7       Yucaipa says, we're only fighting here about the Fourth

8       Amendment.     We were fighting about the Third Amendment and

9       the Fourth Amendment.

10                   THE COURT:    Well, my memory of the argument in

11      front of Justice Ramos was that it was focused entirely on

12      the Fourth Amendment.

13                   MR. WARD:    Your Honor, there's a couple of things

14      you have to remember.       First off, there was an argument on

15      November 19th and -- and those issues -- and it was a -- it

16      was a longish argument, but those issues, as happens in oral

17      argument, went one or two different directions depending on,

18      you know, how the parties were arguing.

19                   But if you actually look at our motion -- if you

20      actually look at two things.       First off, Justice Ramos's

21      decision, which I was reading to you earlier, where there

22      are numerous quotes where he's construing the Third

23      Amendment.     But, also, if you look at the motion for summary

24      judgment that we actually filed -- and let me just quote a

25      couple of things from there.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 26
                                                      211ofof151
                                                              462

                                                                     Page 26

1                   With respect to our motion for summary judgment,

2       in our moving brief at page 25 we seek a ruling from the New

3       York Court that "it declare that Yucaipa is not the

4       requisite lender under the credit agreement."       And we don't

5       say there a requisite lender under the Fourth Amendment.

6                   In connection -- in our reply brief on summary

7       judgment -- this is paragraph -- this is Exhibit 68 to Mr.

8       Sauer's affidavit, the petitioning creditors specifically

9       argue that Yucaipa could not have become a requisite lender

10      under the Third Amendment; that under the Third Amendment at

11      Section 2.1(e) Yucaipa "could buy a limited amount of term

12      loans and could never vote them."      That's page 7.       This is

13      all in our motion for summary judgment which was before the

14      Court and, actually, as a result an actually litigated

15      issue.

16                  And in addition in our reply brief on summary

17      judgment, "That the prohibitions in the Third Amendment

18      prevent a defendant from becoming requisite lenders."

19      That's at page 8.

20                  It's clear, Your Honor, that in our summary

21      judgment motion we were addressing the Third Amendment, the

22      Fourth Amendment, and the issue of requisite lender all at

23      once.    The fact that -- by the way, on the November 19th

24      oral argument that we focused mainly on -- or we focused, I

25      think -- well, actually, we focused on two things, Your

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 27
                                                      212ofof151
                                                              462

                                                                    Page 27

1       Honor.

2                   First, language in the Fourth Amendment.        But very

3       quickly, language in one of the defenses that had been

4       raised by Yucaipa based on the Georgia action.        So,

5       basically, those were the two issues that were in that oral

6       argument.

7                   However, in the actual written decision from

8       Justice Ramos, I think dated March 19th, he deals

9       extensively with the Third Amendment and then deals with the

10      Fourth Amendment.    And it's on -- on both of those bases,

11      and I think it is very clear from reading his opinion that

12      he decides those issues.

13                  But the reason I've been going through, Your

14      Honor, what we actually argued in our complaint and then in

15      response to Your Honor's question of what was actually

16      argued or asserted in our complaint -- alleged in our

17      complaint, and then what we actually argued in summary

18      judgment is that the issue of Yucaipa not being the

19      requisite lender was raised in the New York proceeding.

20      It's in our complaint.     If you look through it, if you look

21      at the cites that I've mentioned it's actually there.

22      Yucaipa engages us in that issue.      The issue was actually

23      litigated and decided in the proceeding.

24                  Now Yucaipa says they didn't have a full

25      opportunity -- a full and fair opportunity to litigate.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 28
                                                      213ofof151
                                                              462

                                                                    Page 28

1       However, Justice Ramos said at page 13 of his opinion,

2       Exhibit 1 again, "The credit agreement itself is unambiguous

3       and, accordingly, summary judgment is appropriate."         That's

4       page 11 of his argument -- of his decision actually.

5                    For their part, the defendants contend that there

6       are many factual issues.     There are none.    This is a case of

7       contract interpretation.     That's page 13.    And Your Honor

8       knows very well that when you have a case of contract

9       interpretation and when the contract is clear on its face,

10      you don't need extrinsic evidence.      The argument that

11      Yucaipa is making that they didn't have a chance to do

12      discovery and, as a result, they didn't have a full and fair

13      opportunity to litigate is -- is just wrong.

14                   In fact, we quote a case at page 7 of our brief

15      called Kronish versus Dehari (ph) saying that a summary

16      judgment constitutes "a full and fair opportunity to

17      litigate."

18                   Yucaipa had the full and fair opportunity to

19      litigate, Your Honor.     The issue was raised in our answer.

20      The issue was raised in our summary judgment motion.         And

21      the resolution of the issue, Your Honor, was necessary for a

22      valid and final judgment because we did ask for that relief

23      in our complaint.     In our wherefore clause we do ask

24      separately that the Fourth Amendment is -- is invalid and,

25      secondly, that they were not the requisite lender.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 29
                                                      214ofof151
                                                              462

                                                                    Page 29

1                   In getting there, if you read Justice -- if -- and

2       I'm sure Your Honor has -- if you read Justice Ramos's

3       decision which is Exhibit 1 to our moving affidavit, he

4       clearly goes through the Third Amendment and construes it.

5       And I've --

6                   THE COURT:    Okay.

7                   MR. WARD:    -- I've cited to some of the

8       constructions.     And, in fact, it's some of the same

9       construction that I'll be going through a minute in talking

10      about the Third Amendment, Your Honor.

11                  THE COURT:    Okay.

12                  MR. WARD:    But -- so why don't I just move on,

13      Your Honor.     And with respect to the next issue, even if the

14      New York Court had not already ruled that Yucaipa was the

15      requisite lender, that Court clearly ruled that the

16      purported Fourth Amendment is no longer in effect -- is null

17      and void and was never in effect, actually, and that's

18      clearly binding on collateral -- by virtue of collateral

19      estoppel on Yucaipa.      I don't see any fight on that issue.

20                  And that holding results, Your Honor, in the

21      application of the Third Amendment since the Fourth

22      Amendment has been dealt -- has been determined to be null

23      and void.     That holding results in the application of the

24      Third Amendment to the issues presented in this motion.

25                  And this includes the express provisions in the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 30
                                                      215ofof151
                                                              462

                                                                    Page 30

1       Third Amendment that any obligations -- and I'll get into

2       these in a second.     Any of the debt obligations acquired by

3       Yucaipa are disregarded and not counted for purposes of

4       determining who is the requisite lender.

5                    Now Yucaipa argues that the Third Amendment is

6       ineffective.     But that's directly at odds with, I believe,

7       this Court's prior recognition of the Third Amendment as

8       effective, valid and enforceable.

9                    And that is, Your Honor, on October 18, 2012, Your

10      Honor will recall Allied commenced its own adversary

11      proceeding before this Court.      And in Exhibit 4 to my reply

12      affidavit, we attached that complaint and in that complaint

13      Allied seeks a declaration identifying who the requisite

14      lender is and a ruling on the enforceability of both the

15      Third and the Fourth Amendments.

16                   Then after Justice Ramos ruled from the bench on

17      November 19th, but before his longer written decision which

18      is the one that deals much more with the Third Amendment, as

19      the Court is aware Yucaipa filed cross-claims against, among

20      other -- among other defendants, my clients, the petitioning

21      creditors.     That's Exhibit 15 to our moving affidavit.

22                   Now petitioning creditors moved to dismiss that

23      cross-claim.     That's Exhibit 22 to our moving affidavit,

24      which motion this -- this Court granted on several grounds

25      and including, Your Honor, the ground that the covenant not

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 31
                                                      216ofof151
                                                              462

                                                                     Page 31

1       to -- not to -- that there was a covenant not to sue

2       contained in the Third Amendment at Section 2.7(e), page 7

3       of the Third Amendment, which was binding on Yucaipa once it

4       -- once it purchased the Allied debt.

5                   In fact, this Court specifically -- and in fact --

6       I'm sorry -- that Section 2.7(e) at page 7 of the Third

7       Amendment, the covenant not to sue, is binding only on

8       Yucaipa.    It is specifically tailored to Yucaipa.         It just

9       says Yucaipa.    They're called the restricted lender

10      affiliate, something like that, but it's a defined term in

11      there.

12                  But with respect to Your Honor's ruling, what Your

13      Honor said on February 27th in your ruling, which is Exhibit

14      3 to our moving affidavit, Your Honor said, "In support of

15      that" -- our motion to dismiss the cross-claims, which Your

16      Honor granted -- "In support of that, I really, for all

17      material aspects, adopt the petitioning creditors' arguments

18      virtually in toto."     And then the Court highlighted the

19      arguments on which it relied.

20                  In particular, the Court's decision turned on this

21      covenant not to sue, which is only contained in the Third

22      Amendment and specifically refers only to Yucaipa.           And the

23      Court found that contrary to Yucaipa's arguments, the

24      covenant not to sue in the Third Amendment, which

25      specifically, you know, addressed them, was binding on

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 32
                                                      217ofof151
                                                              462

                                                                    Page 32

1       Yucaipa.    And the Court found that the allegations pled by

2       Yucaipa in arguing in their -- in their cross-claims against

3       the application of the covenant not to sue was not plausible

4       under the Twombly Iqbal standards.      That's page 104 of

5       Exhibit 3, Your Honor.     That's the transcript.

6                   The Court found that the plain meaning of this

7       covenant not to sue in the Third Amendment, that the plain

8       meaning is that Yucaipa couldn't sue.       In fact, the quote

9       from Your Honor is, at page 105, "I don't think there's any

10      question as to the plain meaning of the covenant and I think

11      it's very clear."

12                  Now since the Court found that Yucaipa was bound

13      by the covenant not to sue, which is contained in the Third

14      Amendment, obviously the Court was finding that Yucaipa was

15      bound by a provision of the Third Amendment and that the

16      Third Amendment was binding and effective on Yucaipa, which

17      we think is the law of the case, but let me just go a little

18      bit further on this, Your Honor.

19                  This Court then made several other findings that

20      reinforced the applicability of the Third Amendment as

21      against Yucaipa.    At page 106, lines 9 through 15:

22                  "As to the applicability, the first lien credit

23      agreement does contain the provision that when you buy or

24      assign the debt, you are stuck with what you asked nor had

25      previously agreed to and waived, et cetera.       And I find that

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 33
                                                      218ofof151
                                                              462

                                                                    Page 33

1       when Yucaipa bought this debt, they were subject to the

2       agreements that had been previously entered and, as such,

3       they are applicable when they're -- when they're looking at

4       the Third Amendment."     I think it's when we're looking at

5       the Third Amendment, Your Honor, but you certainly

6       referenced the Third Amendment at the end.

7                   And then again, Your Honor, at page 106 at -- at

8       -- I'm sorry, Page 106, line 22 to page 107 line 1, "That's

9       the very normal and understandable provision; that when you

10      buy something, when you buy a debt, when you buy the debt,

11      it is what it is and you are where you are, and you can't

12      undo -- you can't have that time machine ability to undo the

13      previous agreement."

14                  What Your Honor was talking about there, I

15      believe, was that the Fourth Amendment had been rendered

16      null and void, and you go back to the Third Amendment and

17      you can't act as if the Third Amendment didn't exist.

18                  However, once again, the language that I'm quoting

19      to Your Honor from your opinion, I think, of February 27th

20      was -- points out that the Third Amendment was binding on

21      Yucaipa.    And we believe, Your Honor, that this is law of

22      the case.

23                  In response, Yucaipa argues that the application

24      of law -- of the law of the case doctrine is discretionary.

25      However, I point out, Your Honor, that one of your bases for

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 34
                                                      219ofof151
                                                              462

                                                                    Page 34

1       your determination was the application of the Twombly Iqbal

2       standards that the claims -- that -- that the claims have to

3       rise to the level of plausibility, which is Exhibit 3, page

4       104, lines 7 through 11.     There's nothing that's happened

5       since this Court's determination of February 27th, five

6       months ago, to make those cross-claims about actions from

7       four -- and four and five years ago more plausible.

8                    Further, this Court denied Yucaipa's application

9       to re-plead, and said at Exhibit 3, page 110, lines 6

10      through 7, "I'm going to dismiss the case with prejudice."

11                   So, yes, Your Honor, the application of the law of

12      the case doctrine is discretionary, but nothing has changed

13      since then.     We believe it was a firm finding by Your Honor

14      and Your Honor, in fact, dismissed the case with prejudice.

15                   Now, Your Honor, moving on to the Third Amendment

16      itself, even if this Court determines not to apply its prior

17      determination that the Third Amendment, we believe, is

18      effective, there can be no doubt that the Third Amendment is

19      effective.

20                   Yucaipa's argument as to why the Third Amendment

21      is ineffective is that the Fourth Amendment requires

22      unanimous consent and so must the Third Amendment.          And

23      Yucaipa has several other arguments, but let me get into our

24      -- the main thrust of the argument here, Your Honor.

25                   The fact is this -- this argument by Yucaipa rests

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 35
                                                      220ofof151
                                                              462

                                                                    Page 35

1       on the fundamental misconception as to Section 10.5 of the

2       first lien credit agreement, and it ignores critical

3       differences between the Third Amendment and the Fourth

4       Amendment.

5                    Generally, amendments to the first lien credit

6       agreement are controlled by Section 10.5(a), and that's

7       Exhibit H, which is the first lien credit agreement, and

8       that requires only requisite lender consent, which was

9       obtained in connection with the Third Amendment.

10                   With respect, however, to certain other types of

11      amendments, they are controlled by Section 10.5(b) as

12      opposed to (a), and with respect to Section 10.5(b)(ix), and

13      I quote, this is Exhibit A, the first lien credit agreement:

14      "Without the written consent of each lender, other than a

15      defaulting lender, that would be effected thereby, no

16      amendment, modification, termination or consents shall be

17      effective if the effect thereof would be," and then "(ix)

18      amend the definition of requisite lender."

19                   Now Justice Ramos found that the purported Fourth

20      Amendment had the effect of amending the definition of

21      requisite lenders because it allowed Yucaipa, for the first

22      time, to become a requisite lender and thus effected --

23      effected and affected -- thus affected every lender without

24      requiring -- thereby requiring unanimous consent, which

25      wasn't obtained.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 36
                                                      221ofof151
                                                              462

                                                                    Page 36

1                   And I was trying to imagine a more fundamental

2       change than that before the Fourth Amendment Yucaipa could

3       not be the requisite lender and then after the Fourth

4       Amendment they could.

5                   But the change to the Third Amendment on the other

6       hand, Your Honor, did not affect any of the lenders because

7       prior to the Third Amendment, Yucaipa could not become the

8       requisite lender and after the Third Amendment Yucaipa could

9       not become the requisite lender because, as I'll get into in

10      a minute, there were significant restrictions placed on the

11      debt that Yucaipa bought.      I've been calling it neutered

12      debt in -- in several of those proceedings.

13                  However, as opposed to the Third Amendment, the

14      purported Fourth Amendment is a very different story because

15      after its alleged passage, Yucaipa could become the

16      requisite lender.

17                  Your Honor, prior to the Third Amendment Yucaipa

18      was precluded from buying any Allied debt under the first

19      lien credit agreement and that's because the definition of

20      eligible lender excluded Yucaipa specifically.        They were

21      the sponsor and the sponsor was excluded.

22                  THE COURT:    Were they -- were they prohibited from

23      buying or were the lenders prohibited from selling?

24                  MR. WARD:    Well, Your Honor, I -- I think it's the

25      lenders were prohibited from selling, but I don't see at the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 37
                                                      222ofof151
                                                              462

                                                                    Page 37

1       end of the day that that really matters as much because,

2       first off, once they bought the debt they were still subject

3       to the prior authorities and conditions, and so they became

4       subject to the terms.      And maybe that's a little bit

5       circular.

6                   But. in addition, how do you buy the debt that

7       you're precluded from buying without causing a tortuous

8       interference with the agreement.         So it seems that what

9       Yucaipa is saying is by virtue of their wrongful behavior,

10      they should be rewarded here.       We don't think that that's

11      justifiable or allowable under -- under any of the claims.

12                  If what Your Honor is talking about is the Praven

13      (ph) line of decisions that was raised, you know, by

14      Yucaipa, I'm happy to get into that --

15                  THE COURT:    Yeah.   Please do.

16                  MR. WARD:    -- right now.

17                  Well, with respect to Praven, Your Honor, and I

18      think some of this is really a red herring.         But Praven is

19      the governing case.      It's a Second Circuit case and it holds

20      that under New York law only expressed limitations on

21      assignability are enforceable.       And you have to remember the

22      context in which the Praven case was coming out of.

23                  In Praven, the underlying agreement "expressly

24      permits assignments to financial institutions," and this is

25      a quote.    "It does not limit assignments only to those

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 38
                                                      223ofof151
                                                              462

                                                                    Page 38

1       entities."     In other words, it's inclusionary.     It's not

2       exclusionary language.     And as I was citing to Your Honor,

3       what -- what Praven -- what the Second Circuit in Praven was

4       looking for is exclusionary language.        You know, it said

5       "Under New York law only expressed limitations on

6       assignability are enforceable."

7                    And with respect to Praven, again, the underlying

8       language that's being construed is -- this is -- this is the

9       language from the underlying agreement:        "We may -- we may

10      assign all or any part of our interest in the letter

11      agreement to any financial institution."        In other words,

12      it's all inclusionary.     It says who you can assign to.        It

13      doesn't say who you can't assign to.

14                   This agreement is very clear.     It's page -- I

15      believe it's page 17.     It's the definition -- of Exhibit 8.

16      It's the definition of eligible lender, eligible assignee,

17      and it specifically excludes Yucaipa.        In Praven, there's no

18      exclusionary language.     There's only inclusionary language,

19      Your Honor.     That's very, very different.     And -- and we'll

20      get into that in a second, Your Honor.        But, specifically,

21      Yucaipa was excluded from -- from being an eligible assignee

22      under the agreement.     And that's very much missing in

23      Praven.

24                   In addition, Your Honor, Yucaipa cites a number of

25      -- of other cases.     And I'm sorry.   And the exclusionary

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 39
                                                      224ofof151
                                                              462

                                                                    Page 39

1       language actually continued in the Third Amendment, Your

2       Honor, because Yucaipa was specifically excluded from being

3       able to buy any letter of credit debt and revolving debt.

4       That's Section 2.1(c) of the Third Amendment.       And under

5       Section 2.7(e) of the Third Amendment, they could only buy

6       20 percent of the aggregate principal amount of term loan

7       exposure or $50 million, subject to significant limitations.

8       I'll get into that in a second.

9                    But we believe, Your Honor, that the Praven

10      standard was satisfied because of the expressed limitations

11      on assignability, you know, contained in -- in the credit

12      agreement.

13                   Now Yucaipa also cites Sullivan, Alhusen (ph) and

14      a number of other New York cases which it relies on which

15      don't involve credit agreements.      They are factually

16      distinguishable.     They are assignments of simple bilateral

17      contracts which -- where typically there's a provision in

18      each of those contracts requiring the consent of the other

19      side.   That's not this agreement.     This is a very different

20      agreement, our credit agreement.      There's no consent

21      requirement and it's a much more complex agreement.

22                   But in connection with Sullivan and Alhusen and

23      the thing to recall -- or the thing to take into account is

24      that these cases state a proposition relative to the general

25      assignability of clauses under New York law.       And in none of

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 40
                                                      225ofof151
                                                              462

                                                                    Page 40

1       these cases is there exclusionary language.       There is no

2       list in Alhusen or Sullivan or any of these cases as to a

3       specific assignee that is excluded.      Again, it's -- it's a

4       simple proposition of New York law that generally, you know,

5       generally you can have assignments.      Generally, as the quote

6       -- as the Court quoted in Alhusen and Sullivan, you know,

7       generally you can have assignments.

8                   However, in none of those cases was there any

9       exclusionary language specifying an entity or a person to

10      whom you could not assign.     And I think that's very

11      important, Your Honor.

12                  In addition, in Alhusen and Sullivan, Praven and

13      also -- and I'll get to it in a second -- in 785 Partners,

14      you didn't have a case where the assignee, Yucaipa here,

15      negotiated the limitations on their ability to -- on the

16      ability to assign, as Yucaipa did here.       And I can get into

17      that in a second.    We cite it in our brief.     It was Yucaipa

18      itself that negotiated the Third Amendment.

19                  And so in none of these cases do you actually have

20      a situation where it’s the assignee who is negotiating the

21      limitation and then is seeking relief from the limitation by

22      going to this general principle of New York law.

23                  However, Alhusen, Sullivan, they are all general

24      assignability cases, but so is Singer versus Baccus (ph),

25      which is a more recent case.      It's an appellate division

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 41
                                                      226ofof151
                                                              462

                                                                    Page 41

1       case.    As Your Honor knows, that's the intermediate

2       appellate court in New York.      It's a 202 case.

3                   And Baccus holds, Your Honor, and we think this is

4       dispositive, "There is no need for the non-assignment clause

5       to also contain talismanic language or magic words

6       describing the effect of any attempt by the assignor to make

7       an assignment."    That's a much more practical way of looking

8       at it.

9                   Also, in Alhusen, one of the cases that's relied

10      upon by Yucaipa, the Court said, "When clear language is

11      used and the plainest words have been chosen, parties may

12      limit the freedom of alienation of rights and prohibit an

13      assignment."

14                  Your Honor, there's nothing clearer than what's

15      contained in paragraph -- in -- at page 17, Section 1.1 of

16      the first lien credit agreement where it says Yucaipa may

17      not be the eligible -- may not be an eligible assignee.          And

18      then in the Third Amendment where it says Yucaipa may not

19      buy LC debt, may not buy revolving debt, and it can buy a

20      certain amount of term loan debt with significant

21      limitations.

22                  Now with respect to 785, once again, as with

23      Praven, there was a provision about the entities to whom an

24      assignment could be made; again, inclusionary language.          You

25      can assign to a financial institution.       There was no

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 42
                                                      227ofof151
                                                              462

                                                                    Page 42

1       language saying you could not assign to X.       There was no

2       exclusionary language.     Again, that's a strong factual

3       distinction between that case, the Praven case, and our

4       case.

5                   And with respect to 787 (sic), as I said, it

6       relies very heavily upon Praven, which is to be expected.

7       Praven is the Second Circuit case, and we believe we

8       satisfied the Praven standard with the exclusionary

9       language, the expressed limitation language.       And, remember,

10      what Praven was looking for was expressed limitation

11      language and there's expressed limitation language in the

12      first lien credit agreement and in the -- in the Third

13      Amendment with respect to Yucaipa.

14                  But, also, in 785 Partners, the facts are very

15      different from the case here.      The facts in 785 were between

16      -- the dispute was between a borrower and a single assignee

17      of a single creditor.     It was a lender/borrower dispute.

18      Here, the dispute is an inter-creditor dispute where one

19      lender knowingly violated an agreement it itself negotiated

20      in order to obtain an advantage over the other lenders.          We

21      think as a result, Your Honor, 785 is factually

22      distinguishable.

23                  And Yucaipa cites no cases involving inter-

24      creditor disputes.    They cite a fair number of New York

25      cases involving simple contract assignability provisions.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 43
                                                      228ofof151
                                                              462

                                                                      Page 43

1       They are not credit agreements.          They are bilateral

2       contracts.     This is a much more complex situation, as Your

3       Honor knows from all the time we've spent with you.           But

4       there's no case, Your Honor, that they cite where there's an

5       inter-creditor dispute involved.

6                    THE COURT:    Okay.

7                    MR. WARD:    And once again, 785, Your Honor, is not

8       a case where the assignee negotiated the limitation on the

9       ability to assign as Yucaipa did here.

10                   THE COURT:    Right.

11                   MR. WARD:    So we think, Your Honor, that there are

12      many reasons that it's distinguishable.

13                   But if I -- if I can get back to the Third

14      Amendment, Your Honor.

15                   THE COURT:    Yes.     Thank you.

16                   MR. WARD:    With respect to the Third Amendment,

17      Your Honor, it -- first off, it -- it provided strict

18      conditions and limitations on the very limited amount of

19      debt that Yucaipa was allowed to buy, the result of which

20      was that Yucaipa could not become a requisite lender.

21                   For example, Section 2.1(e) of the Third Amendment

22      -- and that's page 3 of the Third Amendment and that's

23      Exhibit 2 to the Mendelson affidavit, our moving affidavit

24      says, "The aggregate outstanding principal amount of term

25      loans of Yucaipa shall be disregarded for purposes of this

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 44
                                                      229ofof151
                                                              462

                                                                    Page 44

1       definition of term loan exposure."

2                    As Justice Ramos explained, Your Honor, at page 12

3       of his opinion, Exhibit 1 -- and by the way, Section 2.1(e)

4       is very important because it specifically says that any term

5       loan debt that Yucaipa buys shall be disregarded for

6       purposes of this definition.      And it's this definition that

7       is applied in connection with requisite lender because, as

8       Justice Ramos explained:

9                    "The term loan exposure is utilized both to define

10      which lenders may become the requisite lenders or be part of

11      the group comprising requisite lenders, and to calculate

12      whose obligations may be counted by calculating the amount

13      that a lender or group of lenders must hold in order to be

14      the requisite lender."

15                   So the definition, Your Honor, of requisite

16      lender, as Your Honor I think is familiar with very well by

17      now at page 41 of the first lien credit agreement is, "more

18      than 50 percent of the sum of the aggregate of term loan

19      exposure, letter of credit exposure, and revolving debt

20      exposure."

21                   And the fact is since, under Section 2.1(e) of the

22      Third Amendment the term loan exposure may not be counted

23      for any purpose whatsoever, they can never become the

24      requisite lender because under Section 2.1(c) of the Third

25      Amendment they are prohibited from buying an LC debt, any

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 45
                                                      230ofof151
                                                              462

                                                                     Page 45

1       letter of credit debt, and they are prohibited from buying

2       revolving debt.

3                    And with respect to Section 2.1(e) at page 3 of

4       the Third Amendment that I just read, none of the term loan

5       debt that they buy can be counted for any purpose, including

6       for purposes of determining the requisite lender.           So they

7       can never get there under the Third Amendment.

8                    Your Honor, the point I'm trying to make is that

9       the Third Amendment and the Fourth Amendment were very

10      different.     The Fourth Amendment definitely affected all the

11      lenders because it removed all the restrictions in the Third

12      Amendment and thereby allowed Yucaipa for the first time to

13      become the requisite lender.

14                   With respect to the Third Amendment, as Justice

15      Ramos found, there was a quid pro quo.       You can buy some

16      debt, but subject to significant restrictions, including

17      some of the ones that I just spoke about, Your Honor.

18                   With respect to the Third Amendment -- and I'll

19      continue just a little bit, Your Honor, on that -- the

20      definition of term loan exposure as originally contained in

21      the first lien agreement is at Section 1.1, page 45, and it

22      defines term loan exposure as: "With respect to any lender

23      as of any date of determination, it's the outstanding

24      principle amount of the term loan of such lender."           This is

25      a fairly flat definition of what term loan exposure is.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 46
                                                      231ofof151
                                                              462

                                                                    Page 46

1                    When the Third Amendment was put into effect,

2       there was a proviso added that I eluded to already, Your

3       Honor, and that's at 2.1(e) of the Third Amendment, page 3.

4       And the language continues the language I've cited to you

5       from the first lien agreement which is fairly plain vanilla;

6       that with respect to any lender as of any date of

7       determination, the outstanding principle amount of the term

8       loan of such lender -- that's the underlying language from

9       the Third Amendment.     Then there's a proviso added by the

10      Third Amendment:

11                   "Provided further that with respect to any

12      provision of this agreement relating to the voting rights of

13      lenders, including the rights of lenders to consent or take

14      any action with respect to any amendment, modification,

15      termination or waiver of any provision of this agreement or

16      the other credit documents, or consent to any departure by

17      any credit party therefrom, the aggregate outstanding

18      principle amount of the term loans of all restricted sponsor

19      affiliates" -- restrict sponsor affiliates, that's -- that's

20      Yucaipa; that's a defined term.      Their debt "Shall be

21      disregarded for the purposes of the definition of term loan

22      exposure."

23                   And that's important, Your Honor, because as I

24      pointed out, the definition of requisite lender includes

25      term loan exposure, LC exposure and revolving debt.         Under

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 47
                                                      232ofof151
                                                              462

                                                                    Page 47

1       Section 2.1(c) of the Third Amendment, Yucaipa could not buy

2       any LC debt.    The definition of eligible assignee, which is

3       amended at that section, says they cannot buy.        They cannot

4       have any LC debt.

5                   With respect to the term loan debt that they were

6       allowed to buy, it's -- it doesn't count as -- as the

7       definition of term loan exposure at Section 2.1(e) that I've

8       just read shows.

9                   So with respect to those two limitations -- or as

10      a result of those two limitations, Yucaipa could never

11      become the requisite lender because any LC debt -- well,

12      it's not allowed to buy any LC debt under 2.1(c) of the

13      Third Amendment.    And with respect to 2.1(e), any term loan

14      debt it buys, which is of a limited amount, it can't count

15      for the definition of requisite lender.

16                  So definitionally it can never become the

17      requisite lender because it can't get to the majority of the

18      aggregate -- of the sum of the aggregate of the term loan

19      debt, the LC debt, and the revolving debt because it can't

20      buy LC debt under 2.1(c) of the Third Amendment, and any

21      debt -- any long-term debt it buys under 2.1(e) just doesn't

22      count for any purpose whatsoever.

23                  But in addition to that, Your Honor, there's

24      another reason they can't become the requisite lender, and

25      that's because even if this -- these provisions saying that

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 48
                                                      233ofof151
                                                              462

                                                                    Page 48

1       the term loan debt doesn't count and that they can't buy LC

2       debt, there are other restrictions.

3                    For example, Section 2.7(e) of the Third Amendment

4       provides a new section or creates a new section in the first

5       lien credit agreement, 10.6(j)(iv).      It's at page 7 of the

6       Third Amendment and it says: "Each lender that is a

7       restricted sponsor affiliate" -- and that's -- that's

8       Yucaipa.     That's the definition of Yucaipa in the Third

9       Amendment.

10                   "Each lender that is a restricted sponsor

11      affiliate, upon succeeding to an interest in the term loans"

12      -- and then -- "(iv) knowingly and irrevocably waives any

13      and all rights to exercise any voting rights it would have

14      otherwise -- it would otherwise have as a lender for all

15      purposes under this agreement and the other credit

16      documents."

17                   It just can't get any broader than that.       They

18      completely have given up any voting rights in return for the

19      quid pro quo, as Judge Ramos cites, for obtaining -- or the

20      ability to buy some term loan debt.

21                   Now this provision couldn't be any more clearer.

22      Yucaipa just forfeited any right it had to vote.        But this

23      Third Amendment also provides -- and it's very relevant for

24      the proceedings before Your Honor -- at Section 2.7(a) at

25      page 5 of the Third Amendment, which is Exhibit 2:

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 49
                                                      234ofof151
                                                              462

                                                                    Page 49

1       "Restricted sponsor affiliates" -- again, that's Yucaipa.

2       "Restricted sponsor affiliates shall have no voting rights

3       for all purposes under this agreement (whether before,

4       during or after and in any insolvency or liquidation

5       procedure) and the other credit documents with respect to

6       their term loans specific to an insolvency."

7                    The same line, Your Honor, continues -- or the

8       same theme continues at Section 2.7(b).       I just read 2.7(a).

9       Section 2.7(b) of the Third Amendment at page 5 says:

10                   "Yucaipa, the restricted sponsor affiliate, that

11      becomes a lender hereunder shall not, in their capacity as

12      lenders, hereunder and hereby irrevocably and voluntarily

13      waive in their capacity as lenders hereunder any right to

14      make any election, give any consents, commence any action,

15      or file any motion, claim, obligation, notice or application

16      or take any such action in any insolvency or liquidation

17      proceeding without the prior written consent of all lenders,

18      other than restricted sponsor affiliates."

19                   Further, in paragraph 7(a), again, at page 5:

20                   "Yucaipa, the restricted sponsor affiliates, that

21      become lenders hereunder shall have no right under the

22      agreements     -- under -- under this agreement or any other

23      credit documents and hereby waive any such right to consent

24      to take any action with respect to any amendment,

25      modification, termination or waiver of any provision of this

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 50
                                                      235ofof151
                                                              462

                                                                     Page 50

1       agreement or any other credit document or consent to any

2       departure by any credit party therefrom."

3                   They gave up all voting rights.     They specifically

4       gave up all actions with respect to this Court with respect

5       to an insolvency.

6                   Now Yucaipa says that the complete lack of voting

7       rights doesn't matter; that they could still count their

8       term loan exposure and partner up with someone else.           Well,

9       they can't count the term loan exposure under 2.1(e).           The

10      Third Amendment specifically says that.       But there are

11      several problems with their argument that -- that they can

12      simply count their exposure even if they can't vote.

13                  First, Yucaipa couldn't perform any of the

14      functions that were necessary for a requisite lender if it

15      couldn't vote. If it can't fulfill these functions

16      effectively it can't become the requisite lender.           In fact,

17      the New York Court -- the New York Court found this argument

18      that the determination of requisite lender had nothing to do

19      with term -- with voting rights to be "not logical."           And

20      that's Exhibit 16 to our moving affidavit, the transcript at

21      page 23.    And that the requisite lender's powers to make

22      "amendments, modifications and waivers can be exercised only

23      by voting."

24                  So the argument that even though I can't vote I

25      can still become the requisite lender that Yucaipa makes

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 51
                                                      236ofof151
                                                              462

                                                                    Page 51

1       would make this language where they gave up all voting

2       rights, in particular with respect to insolvency

3       proceedings, superfluous.     And as this Court is well aware

4       you can't construe an agreement to render superfluous any of

5       language in the agreement.

6                    However, most relevant, Your Honor, are these

7       Sections 2.7(a) and 2.7(b) that I -- that I read to you that

8       specifically provide that Yucaipa has no voting rights

9       "before, during or after any insolvency proceeding."         You

10      know, the obvious intent of all these voting proceedings or

11      all of these voting prohibitions was to prevent Yucaipa from

12      exerting any influence with the very limited amount of term

13      loan debt it was permitted to acquire under the Third

14      Amendment.

15                   Plus, Your Honor, whether because of the exclusion

16      of term loan exposure by the definition in 2.1(e) for -- for

17      any purpose, or whether by the voting prohibition that's

18      contained at 2.7(e), Yucaipa simply can't become the

19      requisite lender.     It -- its debt doesn't count for purposes

20      of calculating the requisite lender.      It wasn't allowed

21      under 2.1(c) to buy any LC debt.      So it can never get to the

22      50 percent of the aggregate of term loan debt, LC debt and

23      revolving debt.     And even if it did, it has given up all

24      rights to vote and all rights to participate in proceedings

25      like this.     Therefore, it can't be the requisite lender.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 52
                                                      237ofof151
                                                              462

                                                                    Page 52

1                    THE COURT:    And what about --

2                    MR. WARD:    But, Your Honor, --

3                    THE COURT:    -- what about the argument on the flip

4       side that you can't be the requisite lender even if they are

5       not counted because of the infirmity in the transfer of --

6                    MR. WARD:    Well, Your Honor, I can --

7                    THE COURT:    -- I can't remember the name of the

8       company, but it's about one-and-a-half-million-dollars.

9                    MR. WARD:    AMMC, Your Honor.     You know, and let me

10      get to there right now.

11                   The fact is, Your Honor, Yucaipa concedes that we

12      have $51,938,610 in first lien debt, but -- but they do

13      argue that we are lacking the $4,548,000 in first lien debt

14      from AMMC.     So two things, Your Honor, and we've said this

15      in our reply papers and we've attached the documents.

16                   Once Justice Ramos declared that Yucaipa was not

17      the requisite lender, the petitioning creditors and AMMC and

18      certain other first lien lenders constituting the requisite

19      lenders appointed Black Diamond Commercial Finance and

20      Spectrum Commercial Finance as the co-administrator -- co-

21      administrator agents, and Black Diamond Finance -- Black

22      Diamond Commercial Finance as the collateral agent.          And

23      they registered the trades.

24                   But even if Your Honor finds that that's a little

25      too circular, the fact is the petitioning creditors,

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 53
                                                      238ofof151
                                                              462

                                                                    Page 53

1       together with AMMC, would still be the requisite lender

2       because if you add our $51 million in debt to their $4.5

3       million in debt, we do get over the 50 percent hurdle, once

4       Yucaipa's, you know, debt is discounted.

5                   And, Your Honor, as we point out -- and this is

6       Exhibit 9 to my reply affidavit.      In the AMMC trade

7       confirmation, AMMC agreed to give petitioning creditors full

8       control of the first lien debt it was selling, including the

9       power to vote and/or to exercise rights or remedies under

10      the first lien credit agreement.      So as a result -- as a

11      result, Black Diamond and Spectrum controlled the AMMC debt.

12      And if you -- if you take the 51 million we have plus the

13      four-and-a-half-million they have, we do get over the 50

14      percent, Your Honor.

15                  In fact, if -- if you do the math, it comes out

16      something like this:     With Yucaipa's debt, term loan

17      exposure and -- and LC exposure and all the revolving

18      exposure together, there's a total of $244 million in debt.

19      Of this, Yucaipa purports to hold 134 million of term loan

20      exposure and LC exposure.

21                  As we point out, their LC exposure, they're not

22      allowed to have it under 2.1(c) of the Third Amendment.

23      That should fall out.     Their term loan exposure doesn't

24      count for purposes of the calculation of requisite lender.

25      When you take that out, it leaves $109 million worth of

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 54
                                                      239ofof151
                                                              462

                                                                    Page 54

1       debt.   We have together 51.9 million and the AMMC debt which

2       is 4.5 million, and that amounts to more than 50 percent.

3                   So we believe, Your Honor, that by virtue of

4       Exhibit 9, which is attached to my reply affidavit, that we

5       do meet the standards.     We do have enough debt.

6                   Your Honor, just one other -- a few other very

7       brief points, I believe.

8                   Even if the Third Amendment is determined to be

9       ineffective and falls out of the picture entirely, still

10      under the first lien credit agreement Yucaipa can't become

11      the requisite lender.     And that's because the definition of

12      eligible assignee in the first lien credit agreement

13      specifically excludes the sponsor.      The sponsor was Yucaipa.

14      They can't be the assignee of any of the debt.        So Yucaipa

15      couldn't buy that debt.

16                  And, Your Honor, let me just walk through this

17      very briefly.

18                  The definition of requisite lender -- and I think

19      this is pretty obvious.     The definition of requisite lender

20      is one or more lenders having or holding term loan exposure,

21      LC exposure, and a revolving exposure and representing more

22      than 50 percent of the sum of the aggregate of the term loan

23      exposure, the LC exposure, and the revolving exposure of all

24      the lenders.    But it starts out, the requisite lender is one

25      or more lenders.    The fact is Yucaipa can't become a lender

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 55
                                                      240ofof151
                                                              462

                                                                    Page 55

1       and here's why:

2                   Lender is defined at page 30 of Exhibit 8, which

3       is the first lien credit agreement, to be either "An

4       original signatory to the first lien credit agreement" --

5       and it wasn't.    It was specifically excluded as -- as a

6       sponsor.    But it's either "An original signatory to the

7       first lien credit agreement or a person that becomes a party

8       hereto" -- that's to the first lien credit agreement --

9       "pursuant to the assignment agreement."

10                  Now the assignment agreement is defined at page 5

11      of Exhibit 8 as "the agreement in the form of Exhibit E to

12      the first lien credit agreement," which at Section 1.2 of

13      this -- of the attachment, Exhibit E, it requires that the

14      assignee, which would be Yucaipa, represents that "it meets

15      all requirements of an eligible assignee under the credit

16      agreement."

17                  Well, Yucaipa can never meet any -- can never meet

18      all the requirements of an eligible assignee under the

19      credit agreement because specifically under the first lien

20      credit agreement it's excluded from being an eligible

21      assignee.

22                  So considering that in order to be a lender -- in

23      order to be the requisite lender you have to be a lender.

24      In order to be a lender, you have to take your interest

25      pursuant to the assignment agreement.       The assignment

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 56
                                                      241ofof151
                                                              462

                                                                    Page 56

1       agreement requires a specific representation that you'll

2       meet all the requirements of the eligible assignee.         They

3       can't because, specifically, under the definition of

4       eligible assignee in Exhibit 8 of the first lien credit

5       agreement, page 17, they're excluded from being an eligible

6       assignee.

7                   And the same is -- would be true even -- even

8       under the Third Amendment, Your Honor, because under Section

9       2.1(c) they are not an eligible assignee for any LC or

10      revolving debt.    The same would be true with respect to term

11      loan exposure because none of that exposure counts.         They

12      have no voting rights.

13                  I think, Your Honor, the only other point I think

14      I need to touch on or would like to touch on is the

15      procedural basis for this motion, and I can do that fairly

16      quickly.

17                  Your Honor, at the hearing before this Court on

18      June 19th, the Court said, "I will make the determination as

19      to who is the requisite lender" -- I'm sorry -- "I will make

20      a determination as to who the requisite lender is either

21      prior to or at -- or in the context of the sale hearing.           I

22      don't see how else we can go forward.       It may or may not be

23      that I can do that as a matter of law.       I'll have to hear

24      the briefing on that."

25                  The second basis, Your Honor, for our motion is

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 57
                                                      242ofof151
                                                              462

                                                                     Page 57

1       that in the fully negotiated amended scheduling order, which

2       is Exhibit 2 to my reply affidavit, the parties -- which was

3       so ordered by this Court, the parties, including Yucaipa,

4       acknowledged that this Court may address the issues of "the

5       enforceability and/or the impact of the Third Amendment on

6       any first lien debt purportedly held by Yucaipa and who, if

7       anyone, is the requisite lender."

8                   Also, Your Honor, in the Allied adversary

9       proceeding, and I attach it as Exhibit 4 to my reply

10      affidavit, Allied seeks a determination -- a declaration as

11      to which lenders constitute the requisite lender.           They've

12      now made that determination, as I've pointed out, in their

13      June -- in their June 19th papers.

14                  However, Your Honor, the Allied proceeding is

15      still under -- is alive and well, and in that proceeding it

16      -- it is a relevant issue, of course, as to who is the

17      requisite lender because that's specifically what Allied is

18      asking for, a declaration as to who is the requisite lender.

19                  In addition, and finally, Your Honor, the

20      requisite lender issue is integral and important to the

21      committee adversary proceeding because we argue -- we and

22      the committee argue, but we specifically also argue that

23      Yucaipa manipulated the debtors as an insider and in its

24      capacity as an alleged requisite lender and improperly acted

25      as a requisite lender.     That's Exhibit 6 to my affidavit at

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 58
                                                      243ofof151
                                                              462

                                                                    Page 58

1       paragraph 142.

2                    So a finding as to who is the requisite -- as to

3       whether or not Yucaipa is the requisite lender is material

4       to all these claims.

5                    So, Your Honor, there was a basis for this motion.

6       The rules are not as strict as -- as Yucaipa would say.

7                    And with respect to, I think, just one other point

8       and that is, Your Honor, the statute of limitations.         We are

9       not looking historically as to what happened three years

10      ago.   The issue is who is the requisite lender is something

11      that needs to be currently determined.       Your Honor made that

12      determination, I believe, yourself in the -- in the first

13      language that I cited from your June 19th hearing.

14                   It's -- it's not a static situation.     It changes

15      over time.     What we are seeking right now is who is the

16      requisite lender currently and the requisite lender

17      currently is the lender that owns more than 50 percent of

18      the first lien debt which is entitled to be considered in

19      determining the identity of the requisite lender at any

20      given time.

21                   And as we point out, pursuant to the Third

22      Amendment, and even without the Third Amendment, pursuant to

23      the first lien credit agreement, Yucaipa can't hold this

24      debt or certainly can't vote this debt and it doesn't count

25      for purposes of -- of who is the requisite lender.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 59
                                                      244ofof151
                                                              462

                                                                    Page 59

1                   And so, Your Honor, very simply, I would finish by

2       saying that it's clear that either under Justice Ramos's

3       decision by the doctrine of collateral estoppel or this

4       Court's rulings on the -- I think the clear and unambiguous

5       language -- I'm sorry -- by this Court's rulings in

6       connection with the effectiveness of the Third Amendment

7       against Yucaipa, or under the clear and unambiguous language

8       of either the Third Amendment, or if that's not effective,

9       the first lien credit agreement that Yucaipa is not the

10      requisite lender and that the petitioning creditors, Your

11      Honor, are the requisite lender.

12                  Thank you very much.

13                  THE COURT:    You're welcome.

14                  Anyone else before I turn to Yucaipa?

15                  All right.    Let's take a short recess and then

16      I'll hear from Yucaipa.

17                  MR. WARD:    Thank you very much, Your Honor.

18            (Recess taken at 11:06 a.m.; resumed at 11:24 a.m.)

19                  THE CLERK:    All rise.

20                  THE COURT:    Please be seated.

21                  I'll hear from Yucaipa.

22                  MR. SAUER:    Good morning, Your Honor.    Russell

23      Sauer of Latham & Watkins for the Yucaipa funds in this

24      matter.

25                  And I've been in your courtroom before, Your

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 60
                                                      245ofof151
                                                              462

                                                                    Page 60

1       Honor.      This is the first time I've actually had the

2       opportunity to address you, so I do appreciate that option.

3                     THE COURT:   All right.   Welcome.

4                     MR. SAUER:   For the first 45, 50 minutes of Mr.

5       Ward's presentation I thought Yucaipa had filed the motion

6       for summary judgment.       But, of course, it has not.     The

7       petitioning creditors' motion for summary judgment in this

8       case that they be deemed requisite lender should be denied.

9       The petitioning creditors have the burden of demonstrating

10      that there are no disputed issues of fact and that they are

11      entitled to judgment as a matter of law.

12                    And to prevail, to carry that burden, the

13      petitioning creditors must show two things:        One, that

14      they're entitled to include in the numerator of the

15      requisite lender calculation the $4.56 million of American

16      Money debt, and that all of the Yucaipa first lien debt, all

17      of it must be excluded from the denominator.

18                    Here, the petitioning creditors have not and

19      cannot carry that burden.

20                    As I proceed through some of my discussion this

21      morning, Your Honor, some of the discussion will be fairly

22      technical and it will be based on the terms of the first

23      lien credit agreement.       But petitioning creditors have made

24      the point of saying the first lien credit agreement is

25      clear.      It should be interpreted according to its terms.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 61
                                                      246ofof151
                                                              462

                                                                    Page 61

1       It's unambiguous.

2                   So as I go through my technical arguments, it is

3       important to understand the petitioning creditors can't have

4       it both ways.     They can't argue that the credit agreement is

5       clear and should be interpreted according to its terms when

6       it suits them, but then -- and we heard Mr. use -- Mr. Ward

7       use the words "the intent of the parties" several times

8       during his arguments.     What they can't do is then turn

9       around and say, but the Court can interpret the first lien

10      credit agreement according to the intent of the parties when

11      it's less conducive for the petitioning creditors or more

12      practical for them to reach a different result.        It doesn’t

13      work that way.

14                  Finally, there are some very significant

15      procedural issues, some of which Mr. Ward touched upon, some

16      of which he didn't, which we believe provide significant

17      problems for the hearing and granting of this motion.         I'll

18      defer those to the end.

19                  The first and most important issue I think that we

20      should address is whether the petitioning creditors are a

21      requisite lender even assuming that no Yucaipa held debt is

22      counted in the denominator.     The American Money debt cannot

23      be counted.     It cannot be counted in the numerator, at least

24      not at this date, not for summary judgment purposes.

25                  Requisite lender status is based on debt holdings.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 62
                                                      247ofof151
                                                              462

                                                                    Page 62

1       We heard lots of discussion about voting rights and all

2       kinds of other attributes of the debt, and I will come back

3       to that.     But the first lien credit agreement describes

4       requisite lender as one or more lenders having or holding

5       term loan exposure, letter of credit exposure and/or

6       revolving exposure and representing more than 50 percent of

7       the sum of those three components.

8                    So the question is do the petitioning creditors --

9       because that's who is the movant in this case, the

10      petitioning creditors, Black Diamond and Spectrum -- do they

11      have or hold more than 50 percent of the outstanding first

12      lien debt.     If we exclude all of the Yucaipa held debt, all

13      of it, the denominator in the requisite lender formula is

14      $109,211,840, so 1.92 million.      Thus, the petitioning

15      creditors need to hold 54.6 million of first lien debt to be

16      requisite lenders, but they do not.      What they do hold is

17      $51.9 million of Yucaipa first lien debt, which is less than

18      the 50 percent required.

19                   Let's talk about the AMMC, the American Money,

20      $4.56 million and why it cannot be counted.       It cannot be

21      counted because under the terms of the first lien credit

22      agreement the petitioning creditors do not hold that debt.

23      Under the first lien credit agreement, Section 10.6(d) at

24      page 164, before an assignment of first lien debt is

25      effective, the following steps are required:

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 63
                                                      248ofof151
                                                              462

                                                                    Page 63

1                   First, there needs to be an execution and delivery

2       of an assignment agreement to the administrative agent;

3                   Then the administrative agent must record the

4       assignment in the register.

5                   Indeed, recordation in the register or lack

6       thereof is "conclusive" on each lender.       And that's Section

7       2.7 of the first lien credit agreement.

8                   So who can record the assignment into the

9       register?    Well, only the administrative agent can enter the

10      transfer in the register.     That's also in the first lien

11      credit agreement at Section 2.7(b).      And assignments only

12      become effective on the effective date and the assignment

13      effective date is the date on which the transfer is recorded

14      in the register.

15                  So since this is a summary judgment motion, let's

16      talk about the facts that are actually undisputed, not

17      desired, but those that are undisputed.

18                  It is undisputed that CIT was the original

19      administrative agent under the first lien credit agreement.

20      It is also undisputed that CIT resigned as administrative

21      agent effective May 19th, 2012.      That is before the

22      purported assignment of the American Money debt to the

23      petitioning creditors.     Only either the administrative agent

24      or requisite lenders may appoint a replacement

25      administrative agent.     Petitioning creditors don't dispute

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 64
                                                      249ofof151
                                                              462

                                                                    Page 64

1       that.

2                   The petitioning creditors also don't dispute --

3       it's in Mr. Walker's declaration and there's been no --

4       nothing to dispute it -- that no replacement agent was

5       appointed by CIT when it resigned and no replacement agent

6       was appointed in May of 2012 by the requisite lenders.             And,

7       in fact, the petitioning creditors, in Exhibit 9, in a

8       letter from their counsel specifically warn CIT not to

9       appoint a replacement agent, particularly one suggested by

10      Yucaipa because of this dispute over the requisite lender

11      status.

12                  So absent a successor administrative agent, only

13      the requisite lender can then serve as the administrative

14      agent, as a de facto agent.

15                  But the issue of requisite lender hasn't been

16      determined.    That's what this motion is about.      That's what

17      the August 22nd hearing is about.      And without a requisite

18      lender and no administrative agent to record the assignment,

19      then the petitioning creditors cannot hold and do not hold

20      this additional debt.

21                  So what do the petitioning creditors do?        They

22      recognize this is a fatal problem.      So with their motion,

23      first, the petitioning creditors produced redacted documents

24      purporting to support the amount of Allied first lien debt

25      that they hold.    But not even Mr. Ward stood before this

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 65
                                                      250ofof151
                                                              462

                                                                    Page 65

1       Court and -- and disagreed with the fact that Yucaipa

2       requested all of those documents in the court of discovery.

3                   And what did the petitioning creditors do?       They

4       refused to produce them.     That's in my affidavit, Exhibit 78

5       and 79 are the petitioning creditors' responses to the

6       document product requests.     The -- not Request 37, not

7       Request 142.     Request number 1 was all documents

8       demonstrating and/or supporting their claim to the amount of

9       Allied first lien debt that you hold, and each of the

10      petitioning creditors responded and refused to produce any

11      of that material claiming it was not relevant and no likely

12      to lead to the discovery of admissible evidence.        So we

13      didn't get it.

14                  When is the first time we see this?     We see this

15      with their motion.     But, of course, as the Court knows,

16      parties are not allowed to rely on evidence in support of a

17      motion for summary judgment which they specifically refuse

18      to produce during the course of discovery.       That is black

19      letter law.

20                  Then to compound the problem, the petitioning

21      creditors produce even more evidence with their reply

22      because what we got with their motion was a bunch of

23      redacted stuff.     It doesn't say who they get the debt from,

24      when they got the debt from, where they got it from.

25                  So with their reply, they produced the LSTA trade

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 66
                                                      251ofof151
                                                              462

                                                                    Page 66

1       confirmations to support the purchase of the AMMC debt, a

2       purported appointment agreement and some joinders.          But,

3       again, they refused to produce that in discovery.

4                    Two, none of this evidence, none of it that was

5       produced with the reply is properly authenticated and, thus,

6       it cannot be considered as a matter of law in support of

7       their motion for summary judgment because it has no

8       evidentiary value.     It is well established in this circuit

9       and every circuit around the country that only admissible

10      evidence may be relied on to support a summary judgment

11      motion.

12                   And for the record, Your Honor, I would point the

13      Court to Rule 901 of the Federal Rules of Evidence, the

14      Philbin versus TransUnion Corp case, 101 F.3d 957 (3rd

15      Circuit).     I would point to a United States Supreme Court

16      case in Atticus versus S&H Crest Company, at 398 U.S. 144.

17      And I could go on.     But the Court is familiar with that

18      principle.     None of these new documents that were refused in

19      discovery were produced.     None of these new documents

20      produced in connection with the reply have been properly

21      authenticated and, therefore, they are not properly before

22      the Court and cannot be considered.

23                   And more -- just as important is this new evidence

24      should also be rejected because, again, it's black letter

25      law in the Third Circuit and everywhere else in the country

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 67
                                                      252ofof151
                                                              462

                                                                    Page 67

1       that you can't submit new evidence at the reply stage.

2                   And for that proposition, I would point the Court

3       to several Third Circuit cases.      One is Guffy (ph) versus AW

4       Chesterton Co., 2012 U.S. District Lexus 150860.        It's the

5       Eastern District of Pennsylvania case in 2012.        I would

6       point the Court to the decision of Judge Stark here in

7       Delaware in Lab -- Laboratory Skin Care, Inc. v Limited

8       Brands, 757 S. Supp. 2d 431, a 2010 case where Judge Stark

9       specifically struck the new evidence that was submitted by

10      the moving party in support of a summary judgment and,

11      therefore, denied summary judgment.

12                  But even if the Court is prepared to consider this

13      new evidence, which it shouldn't, it doesn't help the

14      petitioning creditors because it still doesn't justify

15      including that American Money debt in the calculation of the

16      petitioning creditors' holdings.

17                  See, petitioning creditors -- and we're going to

18      get to this in a bit -- they recognize the importance of the

19      definitional term "holdings" as opposed to controlling or

20      having support from.     They recognize the importance of that.

21      So what do they do?     They knew they needed to get this

22      American Money debt "recorded in the register."        So to

23      correct the flaw, the petitioning creditors and purportedly

24      American Money entered into an appointment agreement to

25      purportedly appoint affiliates of the two petitioning

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 68
                                                      253ofof151
                                                              462

                                                                    Page 68

1       creditors to serve as a successor administrative agent, and

2       then they purported to record the American Money debt in the

3       register.

4                    But they put the cart before the horse because the

5       appointment of themselves as administrative agents could

6       only be effective if, in fact, they are requisite lenders.

7       But at the time they did it they were not.       It cannot be

8       disputed that they were not requisite lenders.         Per Mr.

9       Ward's own affidavit with this new evidence, in Exhibit 10,

10      the appointment agreement was purportedly entered into on

11      December 3, 2012.     But they were not requisite lenders at

12      that time unless both of the following are true:

13                   First, the Fourth Amendment was invalidated at

14      that time; and none of the Yucaipa debt holdings were

15      included in the denominator.      Again, I'm going to get to the

16      denominator in a bit because I don't think we even need to

17      get there.

18                   But, you see, on December --

19                   THE COURT:   Why does the Fourth Amendment have to

20      be invalid at that time?

21                   MR. SAUER:   Because if the Fourth Amendment is not

22      invalidated, if the Fourth Amendment remained in effect,

23      then Yucaipa was the requisite lender.       And so the

24      petitioning creditors and American Money couldn't have been

25      requisite lenders.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 69
                                                      254ofof151
                                                              462

                                                                    Page 69

1                   THE COURT:   The Fourth Amendment was never -- the

2       Fourth Amendment was never applicable, was never valid.

3                   MR. SAUER:   Your Honor, the Fourth -- the Fourth

4       Amendment was valid until it was deemed invalid.

5                   THE COURT:   But how can that be because the whole

6       point that Justice Ramos makes in finding it invalid is that

7       it was a violation of the Third -- Third Amendment as well

8       as the other -- the other issues that arise from the initial

9       -- there's a difference between when the judge says

10      something and when it actually happens.

11                  And, for example, with your point about they are

12      not the requisite lender until, I guess, I say they are,

13      that's not the same -- that's not really necessarily true.

14      If I say there's a requisite lender, that really means they

15      always were.    And if I say the Fourth Amendment is invalid,

16      it really means it never was valid.

17                  So I -- I don't -- I don't understand your point

18      that -- about why it basically existed or was valid until it

19      was invalid.

20                  MR. SAUER:   Well, Your Honor, I guess I would

21      respectfully disagree.     If you have a contractual provision

22      that is enforced, it's enforced until the Court says it can

23      no longer be enforced.     I understand the Court's point.       I

24      think I just respectfully disagree.

25                  THE COURT:   Okay.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 70
                                                      255ofof151
                                                              462

                                                                    Page 70

1                   MR. SAUER:     And just to sort of continue this --

2       this line, but it -- not -- not that it necessarily matters

3       because at the end of the day we can't include the American

4       Money debt --

5                   THE COURT:     Right.

6                   MR. SAUER:     -- in this calculation because new

7       evidence, not permitted, evidence refused to produce in

8       discovery, not permitted.

9                   In any event, to finish the line out, Justice

10      Ramos's decision was not entered and final until March of

11      2013, March 29th of 2013, four months after this purported

12      appointment agreement and his oral inclinations indicated on

13      November of 2012, a matter of New York law, which is the law

14      that matters when you are determining the preclusive effect,

15      only a final decision has any collateral estoppel or

16      preclusive effect.       And we've cited those cases to the Court

17      before.

18                  The -- for example, Eggbert (ph) Square Realty

19      versus 112 114 Corp at 93 A.D. 3d at 687, a New York

20      Appellate Division case in 2012 reversing the grant of a

21      motion to dismiss counterclaims because the issue preclusion

22      had been based on a decision on which no formal enter had

23      yet been entered.    And several other cases, Church versus

24      New York State Freeway Authority, 16 Atlantic A.D. 3d at

25      808, another 2005 New York Appellate Division case, and a

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 71
                                                      256ofof151
                                                              462

                                                                    Page 71

1       series of others.

2                     And, again, since Justice Ramos didn't issue his

3       decision until March 29th, nearly four months after, that

4       appointment agreement was invalid.

5                     But, again, I still come back to the fundamental

6       proposition.      We are here arguing the motion for summary

7       judgment wholly founded on documents that the petitioning

8       creditors refused to produce in the course of discovery, and

9       then compounded the problem by producing yet more

10      unauthenticated inadmissible evidence in support of their

11      reply.

12                    Now petitioning creditors come here also and say,

13      well, why don't you consider petitioning creditors and

14      American Money to be the movants here.         You can't do that.

15      American Money is not a movant.         This is the petitioning

16      creditors' motion.         American Money isn't even before the

17      Court.      While they were named in the Allied adversary, they

18      haven't even filed an appearance yet.         They're not a proper

19      party to this motion and I don't believe petitioning

20      creditors are permitted, substantively or procedurally, to

21      now add them in an effort to get over some problem that the

22      petitioning creditors created for themselves.

23                    So at the end of the day --

24                    THE COURT:     Well, they don't necessarily have to

25      be a movant to be considered a requisite lender.         The movant

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 72
                                                      257ofof151
                                                              462

                                                                    Page 72

1       can argue that -- purportedly it could argue that creditor

2       -- Movant A could argue that creditors A, B and C together

3       constitute the requisite lenders.      It doesn’t need to be

4       necessarily that Creditor A, B and C move that -- to -- to

5       appoint -- or that A, B and C were requisite lenders.

6                   However, I take your point that we don't know

7       about B or C unless --

8                   MR. SAUER:   But more -- fair enough.

9                   THE COURT:   -- unless you look at the -- what you

10      call the new evidence.

11                  MR. SAUER:   Well, and more importantly, the motion

12      isn't that petitioning creditors, along with American Money,

13      are requisite lender.     It's very specifically styled that

14      they are.

15                  THE COURT:   Uh-huh.

16                  MR. SAUER:   But, again, however one looks at it,

17      it's all based on denied evidence --

18                  THE COURT:   Uh-huh.

19                  MR. SAUER:   -- and newly produced evidence which

20      is simply improper.

21                  Next -- in any event, let's get to the

22      denominator.    You don't exclude all of the Yucaipa held debt

23      from the denominator.     So even if one were to include the

24      4.56 million in American Money debt in the denominator, even

25      if you include it, the petitioning creditors and with the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 73
                                                      258ofof151
                                                              462

                                                                    Page 73

1       American Money debt are not requisite lender.       Again,

2       petitioning creditors argue that the first lien credit

3       agreement is unambiguous and that unambiguous contractual

4       provisions should be determined as a matter of law by the

5       Court.

6                   Again, the first lien credit is crystal clear.

7       Requisite lenders are based on a determination of holdings,

8       not voting rights, not other attributes of the debt.         I will

9       come to that.     I -- it sounds a little counter-intuitive,

10      but not under the terms of these -- of these credit

11      agreements.     It would have been very easy, very easy for

12      these lenders, whether at the outset, in conjunction with

13      the Third Amendment or any other time to make it very clear

14      that requisite lender determinations are based on something

15      other than holdings, or to have specifically said anything

16      they could have said to make it clear, not a practical

17      result, but to make it clear that a restricted sponsor

18      affiliate could not be requisite lender.       They did no such

19      thing.

20                  So what does Yucaipa currently hold?      Well, let's

21      -- let's put aside the settlement which, obviously, hasn't

22      been approved yet.     So today Yucaipa currently holds $114

23      million in term loans and $20 million in letter of credit

24      exposure.     For my argument, I'm only going to focus on

25      letter of credit exposure because the balance of the term

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 74
                                                      259ofof151
                                                              462

                                                                      Page 74

1       loans also follows suit.     But let's -- let's focus on the

2       $20 million of letter of credit exposure.

3                    Adding $20 million that denominator increases it

4       to $129 million and, thus, not even the 56.4 million that

5       petitioning creditors claim to hold is more than 50 percent.

6       Yes, the petitioning creditors argue that the Third

7       Amendment precluded Yucaipa from acquiring the letter of

8       credit exposure; that it acquired it under the invalid

9       Fourth Amendment.     But, first, I would point out there's a

10      disputed issue of fact even on the application of the Third

11      Amendment in this regard.     And petitioning creditors do not

12      dispute any of these undisputed facts.       Why?    Because they

13      are based on their client's own documents.

14                   Exhibits 11, 25, 36 and 37 to my declaration,

15      these are e-mails and handwritten notes of the petition

16      creditors.     And not even the petitioning creditors believe

17      that the time that the third amendment was an impediment to

18      Yucaipa, who was not a party to the agreement.

19                   I know we've heard over and over again, the mantra

20      is that Yucaipa negotiated the third amendment, they're

21      bound by the terms of what they negotiated.         But that simply

22      isn't the truth, and it's never been the truth.         Mr.

23      Walker's declaration at paragraph 9 submitted in conjunction

24      with this opposition, which petitioning creditors haven't

25      disputed, makes clear that yes, Yucaipa did participate

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 75
                                                      260ofof151
                                                              462

                                                                    Page 75

1       early on in those discussions over a third amendment.          But

2       there came a time when the demands of the lenders became so

3       onerous that they just walked away, and moved on to a third

4       amendment to the second lien agreement.

5                   And I only raise that because we've heard

6       repeatedly about Yucaipa is bound by the terms they

7       negotiated.    At the end of the day, these were lender

8       imposed terms that Yucaipa never agreed to.

9                   Putting that aside --

10                  THE COURT:   Are you talking about the first lien

11      debt?

12                  MR. SAUER:   Yes, Your Honor.

13                  THE COURT:   That came out of the bankruptcy?       That

14      came out of the bankruptcy?

15                  MR. SAUER:   No, no.    Yucaipa -- we're talking

16      about the first lien debt that Yucaipa currently holds.          The

17      -- we're talking about the third amendment to the first lien

18      credit agreement.

19                  THE COURT:   Right.

20                  MR. SAUER:   And what we heard Mr. Ward say, we've

21      heard repeatedly said in this court that it was Yucaipa who

22      negotiated the terms of that third amendment.       All I'm

23      telling you is, that for the purpose of summary judgment,

24      there's a very significant factual dispute as to that.

25                  So if someone is inclined to say, well, I might

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 76
                                                      261ofof151
                                                              462

                                                                    Page 76

1       not otherwise hold a non-party to that amendment to its

2       specific terms, I will hold Yucaipa to those terms, because

3       Yucaipa was a moving force, and negotiated the terms, and

4       I'm telling you they didn't.      And at a minimum, there's a

5       disputed issue of fact as set forth in Mr. Walker's

6       declaration at paragraph 9.     That's exactly what happened.

7                   They started the negotiations, the lenders began

8       to impose more and more onerous restrictive terms, in terms

9       of the amount of debt they could buy, the -- whether it had

10      to be contributed, or could be contributed as opposed to

11      mandatory -- the restrictions on the voting rights.         At some

12      point early on in those negotiations, Yucaipa said, you

13      know, finish -- you guys can do what you want --

14                  THE COURT:   And then starting negotiating with

15      ComBest.

16                  MR. SAUER:   No, no, no.   That -- Your Honor, that

17      doesn't come for a year later.      That's a year and a half

18      later.

19                  THE COURT:   When does the third amendment get --

20                  MR. SAUER:   Let me walk through the timeline.

21      Allied exits from bankruptcy in May, early June of 2007.

22      The third amendment comes into play in mid-April of 2008.

23      In February of 2009, ComBest acquires the 54.7 percent of

24      the Allied debt.    On August 21 of 2009, a full year and a

25      half after the third amendment, Yucaipa acquires the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 77
                                                      262ofof151
                                                              462

                                                                    Page 77

1       position from ComBest.     And that's when the fourth amendment

2       is passed in August of '09.

3                   THE COURT:   So the third amendment was passed?

4                   MR. SAUER:   April of '08.     A year and a half

5       before Yucaipa acquired the debt.

6                   THE COURT:   Okay.     Yucaipa stopped talking in

7       connection with that amendment or --

8                   MR. SAUER:   The negotiations, as Mr. Walker

9       indicates in his declaration, lenders approached Yucaipa

10      about the possibility of their acquiring some of their debt.

11      Negotiations over the third amendment commenced really in

12      late March of 2008, and Yucaipa walked away from those

13      negotiations effectively in the end of the first week of

14      April or so.

15                  THE COURT:   Uh-huh.

16                  MR. SAUER:   And then the terms of the third

17      amendment to the first lien credit agreement were then

18      pursued by the lenders and Allied, and on terms that were

19      restrictive for Yucaipa's appetite, so they no longer

20      participated in the discussions.

21                  But what Yucaipa did do, was continue to negotiate

22      for a third lien -- third amendment to the second lien

23      credit agreement, which then allowed them to buy second lien

24      debt without restriction.

25                  THE COURT:   All right.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 78
                                                      263ofof151
                                                              462

                                                                     Page 78

1                     MR. SAUER:   Which they did, and then contributed

2       most of what their -- or half of what they acquired back to

3       the capital of the company.

4                     THE COURT:   Okay.

5                     MR. SAUER:   So back to the denominator.      Why do we

6       include at a minimum a letter of credit exposure.           Let me --

7       I'm sorry, let me go back to the third amendment and the

8       petitioning creditors.

9                     Their own views at the time, and as we know in

10      interpreting contracts, it's often times the views expressed

11      by the parties at the time, which are the best evidence of

12      their understanding and intent, not what they say later on.

13                    Well, we know in December of 2008 that Spectrum

14      Principles wrote to each other in December of '08.           We have

15      gone three or four ideas on how to block or stop the trade

16      to Yucaipa, when the third amendment was in effect, had a

17      block or stop the trade from being 51 percent.        None seemed

18      viable when we talked them through.

19                    We also know that Spectrum, one of the petitioning

20      creditors was among a group of creditors who in December of

21      2008 had negotiated to sell their debt to Yucaipa.           It's

22      Spectrum.      One of the petitioning creditors was part of the

23      group.      We've submitted the evidence, it's undisputed.

24                    Then in February of 2009, after Black Diamond had

25      determined that they had been excluded from those lenders,

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 79
                                                      264ofof151
                                                              462

                                                                    Page 79

1       then negotiating with ComBest to sell their debt, who did

2       Black Diamond turn to?       They turned to Yucaipa, and asked to

3       partner with Yucaipa to buy the debt in a joint bid.

4                     So my only point here --

5                     THE COURT:   And what is it that you would deem

6       ambiguous in the documents that would make all of that

7       relevant?

8                     MR. SAUER:   Well, I think it goes to the intent of

9       the parties --

10                    THE COURT:   All right.

11                    MR. SAUER:   -- which is ultimately the touchdown.

12      Because we're --

13                    THE COURT:   But the intent of the parties is, in

14      the first instance, if possible, gleam from the four corners

15      of the document.

16                    MR. SAUER:   That is always the first step, Your

17      Honor.

18                    THE COURT:   Right.

19                    MR. SAUER:   But here, when the clear understanding

20      of the parties, particularly the parties moving expressed at

21      the time a very different view, I'm not so sure that

22      language which purports to be clear on its face is this

23      clear.      But let's get past that, because I don't want to get

24      bogged down in more of the minutia, because at the end of

25      the day, let's stick with the very expressed terms of the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 80
                                                      265ofof151
                                                              462

                                                                    Page 80

1       third amendment.

2                   Let's talk about just the 20 million in letter of

3       credit exposure.    And now we get into the applicability of

4       New York law on this issue.     Well, we heard lots of

5       discussion from Mr. Ward about well, this case is

6       distinguished because it didn't involve a credit agreement.

7       Oh, and this case is distinguishable because it didn't have

8       Allied in the name, or some such thing, if these were

9       personal services contracts.

10                  At the end of the day, at the end of the day, New

11      York law is crystal clear, and petitioning creditors have

12      cited not a single case to the contrary.       I will come to the

13      one case they did cite, because they misrepresented to the

14      Court exactly what that Court said.

15                  Under New York law, first, the courts look to

16      determine whether or not an assignment is prohibited.         If

17      you don't get past the first prong, you never have to worry

18      about the next, because if the assignment of the contractual

19      right or obligation is not prohibited, there's nothing to

20      debate about.

21                  But if, if the language of the contract is clear

22      that a particular form of assignment, type of assignment, or

23      an assignment to a particular person is prohibited, when the

24      Court looks to determine, okay, it's a prohibited

25      assignment, but does that make the assignment invalid or

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 81
                                                      266ofof151
                                                              462

                                                                    Page 81

1       void, and for that, the courts look for very specific

2       language in the contract, whether it says, any prohibited

3       assignment is void, or it is invalid.

4                   I'm not making this up.    We've cited eight, nine,

5       ten New York cases, federal cases, state cases, bankruptcy

6       court cases, all of which cite that very same proposition.

7       The petitioning creditors purport to claim that Praven (ph)

8       is the central case.     No Praven is just one of the cases

9       that relies on the fundamental decisions of New York state

10      courts for this proposition.

11                  They purport to distinguish Praven on the grounds

12      that -- or sorry, they purport to distinguish Praven on the

13      grounds that the particular contract wasn't fully

14      exclusionary.     It said, you can only assign to financial

15      institutions, and there the assignee in that case was a non-

16      financial institution.

17                  So what the Court said in Praven, when one reads

18      it thoroughly, is that gee, the complaining parties to the

19      contract couldn’t get over the first hurdle.       The first

20      hurdle being that the assignment was prohibited in the first

21      instance.     But the Praven court did very clearly endorse and

22      cite the New York case law I've identified, that there are

23      two prongs.

24                  First, is the assignment prohibited, and if it's

25      clearly prohibited to, is it invalid or void under the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 82
                                                      267ofof151
                                                              462

                                                                    Page 82

1       specific terms.

2                     THE COURT:   Right.     Now, you wouldn't argue with

3       me that the assignment was prohibited?

4                     MR. SAUER:   I am not sitting here arguing with you

5       today, Your Honor, that Yucaipa was an eligible assignee.

6       There's no question that under the original first lien

7       credit agreement, or even as it relates to term loan

8       exposure and -- not term loan, but the LC exposure, that

9       they were a not eligible assignee.          So they clearly can

10      overcome the first hurdle.          But they cannot overcome the

11      second hurdle, and they must overcome both.

12                    They haven't cited a single case, not a single

13      case, which contravenes New York law, which is applicable to

14      the interpretation of this credit agreement by its own

15      terms.      They just haven't.      The only case they do cite, and

16      you know, we do have the 785 Partners' case which is a

17      federal bankruptcy case from the Southern District of New

18      York, which is quite frankly very close here.          Because first

19      we heard from petitioning creditors, but none of the cases

20      they cite really contain complicated credit agreements.

21      Well, 785 Partners does.

22                    And there, what the bankruptcy court determined

23      was I don't have to decide whether the particular assignee

24      in that case was an ineligible assignee because I don't have

25      to worry about the first hurdle, because they couldn't clear

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 83
                                                      268ofof151
                                                              462

                                                                    Page 83

1       the second piece, because there's nothing in that credit

2       agreement which says the prohibited assignment is void.

3       Those are the words, or words to that effect.       It wasn't

4       there, it's not in this credit agreement, it's not in the

5       third amendment, New York law applies.

6                   The only case they do cite is the Baucus (ph)

7       case, Single Asset Financial Co. versus Baucus at 294 AD2d

8       818.   But that case doesn't change New York law, it doesn't

9       reverse New York law, it actually cites the law I've been

10      citing to the Court.

11                  The full quote that petitioning creditors didn't

12      put in their brief, or again read today is, where they

13      clearly stated intent to render Baucus powerless to assign,

14      their words, no need for the non-assignment clause to also

15      contain talismanic language or magic words describing the

16      effect of any attempt to make such an assignment.

17                  They left out where they clearly stated intent to

18      render Baucus powerless to assign.      They left that out.

19      Why?   Because in that particular agreement, the purported

20      assignor didn't have any power to assign, it was very clear

21      from the contract.     Here, all the first lien credit

22      agreement says is, restricted sponsor affiliate isn't an

23      assignee.    The lenders shouldn't sell to a restricted

24      sponsor affiliate.     But that's no different than the other

25      8, 10 or 12 cases we've cited where the contract

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 84
                                                      269ofof151
                                                              462

                                                                    Page 84

1       specifically provided you can't assign without consent, you

2       can't assign to this party, you can't assign to anybody.

3                    That language is no different than those other

4       cases, and in every one of those cases, the New York courts

5       have said, absent the voiding language, the assignment is

6       valid and effective, and the assignee takes the rights that

7       go with the contractual obligations assumed.

8                    What it leaves them with is a breach of contract

9       claim against the assignor who violated the terms of the

10      agreement, but we're not here to decide that.

11                   So at the end of the day, at a minimum --

12                   THE COURT:   So explain to me perhaps again okay,

13      the -- Yucaipa is not a party to the amendment.        Yucaipa was

14      not an eligible assignee, but nonetheless was the recipient

15      of the assignment, but having done that, why is it -- if you

16      could just restate it for me, why is it that in that

17      instance, the provisions of the third amendment that would

18      limit Yucaipa from being considered in the numerator or the

19      denominator in figuring out who the requisite lender is.

20      Does that make any sense?      You can't answer a question

21      that doesn't make any sense.

22                   MR. SAUER:   Well, Your Honor, let me try to

23      interpret your question.      If I interpret it wrong, I

24      apologize.

25                   THE COURT:   My point is, okay fine, everything you

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 85
                                                      270ofof151
                                                              462

                                                                    Page 85

1       said is right, right, they weren't a party, they were not an

2       eligible assignee, they took it anyway, but that's sort of

3       the end of the day, and we don't apply all of the other

4       provisions that arguably they apply, that would make

5       Yucaipa, you know, not in the ballgame.

6                   MR. SAUER:   I understand that, and fully prepared

7       to address that question, which I believed I understood the

8       first time.

9                   THE COURT:   Okay.

10                  MR. SAUER:   Here's the fundamental confusion

11      that's been created by petitioning creditors.       And we heard

12      it again repeatedly today when petitioning creditors tried

13      to define what the third amendment does.

14                  Again, if we go back to the first lien credit

15      agreement to the term requisite lender, which has not been

16      modified, it is lenders having or holding.       Having or

17      holding, it has nothing to do with any other attributes of

18      the debt.

19                  So what the petitioning creditors then say, but

20      even if they could hold it, it can't be counted towards

21      requisite lender status, because that's what the third

22      amendment says, and they cite the third amendment 2.1(e)

23      which redefines the term, term loan exposure.       And then they

24      go on to paraphrase it and say, that it says, term loan

25      exposure that has been acquired by a restricted sponsor

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 86
                                                      271ofof151
                                                              462

                                                                    Page 86

1       affiliate, Yucaipa, can't be counted for requisite lender

2       status.      That's what they say.

3                     That is, however, not, not what that definition

4       reads.      The definition says, "With respect to any provisions

5       of this agreement relating to the voting rights of lenders,"

6       has nothing to do with holdings, nothing to do with

7       requisite lender calculation, paren, "including the right of

8       lenders to consent or take any other action with respect to

9       any amendment, modification, termination, or waiver of any

10      of this provisions, or the provisions of this agreement, or

11      the other credit documents, or consent to any departure."

12                    So what it says is, that any term loans acquired

13      by Yucaipa couldn't be counted for voting purposes, to the

14      extent they purported to try to amend the credit documents,

15      that's what it says.      It doesn't say anything, anything at

16      all about how Yucaipa held restricted sponsor affiliate debt

17      to be more precise, how that debt, or whether that debt was

18      to be counted in the definition of requisite lender status,

19      and in fact, again, it's very easy if that really was what

20      they were getting at, and these were all sophisticated

21      parties.      All they had to do is say, any restricted sponsor

22      affiliate, term loan exposure acquired cannot be counted or

23      included for any purpose under the first lien credit

24      agreement or words to that effect.        They didn't.   They were

25      very specific, very specific.        That the exclusion of Yucaipa

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 87
                                                      272ofof151
                                                              462

                                                                    Page 87

1       held debt, term loans, particularly because that's all we're

2       talking about under that provision, are excluded from the

3       voting provisions, not from the holding provisions.

4                   And if it's not excluded from the holdings, even

5       the term loans have to be included in the denominator, but I

6       wasn't even going there because the third amendment only

7       speaks to term loan exposure.      It doesn't speak to letter of

8       credit exposure, and that's where we rely in the first

9       instance on the applicable provisions of New York law, which

10      says, even if they weren't supposed to get it, if they got

11      it, they get all the attributes that normally goes with it.

12                  And so they get to hold it, they would even get to

13      vote, the letter of credit exposure.      But again, we're not

14      there, we're just talking about the requisite lender

15      definition, and if that 20 million is included in the

16      denominator, even giving petitioning creditors credit for

17      the American money piece, 56 point whatever million divided

18      by 129 doesn't equal 50 percent.

19                  Now, that could lead what some might argue is a

20      potentially problematic result, and that is, well, gee, then

21      maybe there's no requisite lender.      But there's no

22      requirement that there be a requisite lender under the

23      credit agreement.    There's no requirement that requisite

24      lenders, holding 50 percent or more of the debt agree on

25      entry.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 88
                                                      273ofof151
                                                              462

                                                                    Page 88

1                     In fact, one of the biggest problems Allied had

2       after emerging from bankruptcy was this functional lender

3       group.      They couldn't get requisite lenders to agree that

4       today was Tuesday.      They just couldn't.

5                     So there is no requirement that you have a

6       requisite lender.      I mean, it's no different than if there

7       are only three lenders, two of whom held 49 percent, 1 of

8       them who held 2 percent, and neither one of them could ever

9       get to the 2 percent on their side.      That's just a function

10      or a fact of the credit agreement.

11                    So how does that get resolved?   Well, it gets

12      resolved as follows.      If Yucaipa actually gets to hold the

13      debt, all of the debt, even if it can't vote the debt, that

14      doesn't necessarily mean Yucaipa is the requisite lender

15      because of its holdings, and Yucaipa doesn't need to vote or

16      to do anything, because under the terms of this credit

17      agreement, which petitioning creditors say is clear and

18      unambiguous, again, it's going to sound counter intuitive, I

19      struggled with it.      But when you go to the credit agreement,

20      provision-by-provision, this is the conclusion you get to

21      based on the unambiguous terms.

22                    The lenders have to vote irrevocably authorize the

23      administrative agent to exercise certain powers delegated to

24      it, including the power to exercise remedies, such as a

25      credit bid.      If no successor agent is appointed, then the

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 89
                                                      274ofof151
                                                              462

                                                                    Page 89

1       requisite lender acts as the de facto administrative agent.

2                     But the requisite lender doesn't need to vote to

3       do anything.      Requisite lenders if there were others, they

4       can direct the agent not to do certain things, but the

5       administrative agent, or in this case, a requisite lender

6       standing in the shoes of the administrative agent doesn't

7       need to vote, doesn't need to consent, he has already been

8       delegated the action under the terms of the credit

9       agreement.      That's -- when you read Section 9.29.7 and

10      9.8(b) together, that's exactly where you come out.

11                    So Yucaipa actually could be requisite lender, and

12      could for example, credit bid or exercise remedies if it

13      chose to do so.      Not as a lender, but as the administrative

14      agent.      I didn't write the credit agreement, but that's how

15      it reads, and that's what it says.      And that's just --

16      that's the consequence of this unambiguous credit agreement

17      that we're here to argue about.

18                    But again, I'm not here asking this Court to

19      determine that Yucaipa is a requisite lender.       We're

20      actually here today to talk about the petitioning creditors,

21      and they are not, for the reasons we've discussed.

22                    But let's turn briefly to Justice Ramos' decision

23      because Mr. Ward spent a lot of time on it.       We do not

24      believe, and we said so in our opposition that Justice

25      Ramos' decision should be given collateral estoppel effect

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 90
                                                      275ofof151
                                                              462

                                                                    Page 90

1       because Yucaipa was denied discovery, the opportunity to

2       conduct any discovery in that case.      That's undisputed.

3       Nobody says we had the opportunity to conduct discovery.

4       There's been no dispute about that.

5                    And we've cited a number of cases at page 32 of

6       our opposition, where the courts have specifically held that

7       collateral estoppel should not be applied under these very

8       circumstances, where the party who is the target of this

9       preclusive order was denied the opportunity to undertake

10      discovery.     And the petitioning creditors have undertaken no

11      effort whatsoever to distinguish any of the cases.          But they

12      do cite in a footnote, the Cronish (ph) case that Mr. Ward

13      referred to.

14                   And I would ask the Court when you have a moment

15      or your clerks, if they haven't, read the Cronish case.          See

16      if it says what the petitioning creditors claim it says in

17      their reply.

18                   What the Cronish case says, it's unpublished, but

19      what it does say, it doesn't say that a party who -- against

20      who summary judgment is granted has been deemed to have been

21      given a full opportunity to litigate, even though they were

22      denied discovery.     All it says is, if you lose on summary

23      judgment, that still constitutes an opportunity to litigate,

24      it doesn't address --

25                   THE COURT:   Whether or not I give it preclusive

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 91
                                                      276ofof151
                                                              462

                                                                    Page 91

1       effect in connection with this summary judgment motion,

2       assuming there are no material disputed facts, et cetera,

3       that would stand in its way, I could make the very same

4       holdings that Black Diamond is arguing, have already

5       remained and can't be undone.

6                    MR. SAUER:   You could, but let me tell you why you

7       wouldn't, because on certain disputed issues of fact, and

8       these are just among the kinds of things that would have

9       been discovered in the New York case, had Yucaipa been given

10      an opportunity to conduct discovery, which they were not.

11                   So let me now convince you that there are disputed

12      issues of fact on this very issue.      One, we know, as a

13      matter of undisputed fact, it's in my declaration and a

14      whole series of exhibits, a majority of the first lien

15      lenders including Spectrum were prepared to sell their debt

16      to Yucaipa in December of 2008, and to sign a fourth

17      amendment removing all the restrictions of the third

18      amendment.     They were prepared to do that.

19                   The only reason why they didn't do it was because

20      one of the provisions of that new fourth amendment also

21      would've reduced or relaxed their financial covenants, which

22      were hamstringing Allied, and those lenders at the last

23      minute after agreeing on price and other terms, said, gee,

24      we'd like Yucaipa to indemnify us because of the covenant

25      restrictions.     Not because of the elimination of the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 92
                                                      277ofof151
                                                              462

                                                                     Page 92

1       restrictions of the third debt.      You don't have to believe

2       me and take that as a given at this point, but we've put

3       evidence in front of the Court, the kind of evidence that

4       would've been discovered in New York, but which Yucaipa

5       wasn't allowed to gather or produce.

6                     There is a letter from CIT sent to all of the

7       lenders in February of 2009, after -- what had happened was

8       just chronologically in December of 2008, a bunch of lenders

9       come to Yucaipa and asked them to buy their debt.           Because

10      what had happened was, there had been negotiations to amend

11      the credit agreement after Allied went into a covenant

12      default in August of 2008.

13                    When no amendment could be reached, lenders come

14      to Yucaipa and say, please get us out of this because the

15      auto industry continues to spiral down, we read every day

16      that Chrysler and GM are on the verge of filing for

17      bankruptcy, and we don't see this credit as a particularly

18      good one, take us out.      This is the ineligible assignee

19      they're talking to.

20                    So they go through all this process, at the last

21      minute literally on December 26th, 2008, some of the

22      participating lenders in this group say we need an

23      indemnity.      Well, Yucaipa balks at the indemnity.       Then not

24      having heard from this group, Yucaipa launches a tender

25      offer.      At the same time that now ComBest is out there

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 93
                                                      278ofof151
                                                              462

                                                                    Page 93

1       trying to buy this debt unbeknownst to Yucaipa.

2                   So they launch a tender offer, which includes a

3       fourth amendment.    CIT, and that's attached to my

4       declaration, sends a letter to Allied/Yucaipa and the other

5       lenders saying, we don't believe this fourth amendment that

6       you're proposing could be valid as it relates to changes to

7       the administrative agent powers and duties without our

8       consent, but as to the rest, they recognized it only needed

9       requisite lender consent.     I didn't write that.     CIT did,

10      the administrative agent, and the sole holder of the

11      revolving debt.

12                  In August of 2009, after Yucaipa acquires the

13      ComBest position, CIT in their own internal memo, they

14      discuss this very same concept and recognize that while some

15      of the provisions of the fourth amendment might be invalid

16      as they affected the role of administrative agent, the

17      balance of the fourth amendment was probably effective and

18      nothing we can do about it because all they needed was

19      requisite lender consent.     These are the lenders who are

20      writing these things.

21                  We know, for example, that after -- there's a

22      tremendous volume of information in the Black Diamond

23      documents in particular, where after Yucaipa acquires the

24      ComBest position, where Black Diamond and Yucaipa are

25      working together, and presumptively assumes Yucaipa's

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 94
                                                      279ofof151
                                                              462

                                                                    Page 94

1       requisite lender position.      After the Georgia action was

2       settled in December of 2011, Yucaipa then acting as

3       requisite lender, asks to have released a large amount -- 30

4       or so million dollars or $25 million or so of letter of

5       credit exposure, which they only could have done if they

6       were requisite lender.      That money was disbursed to all the

7       creditors holding letter of credit exposure, including the

8       petitioning creditors.      They were very happy to take that

9       money verifying Yucaipa's requisite lender status, and then,

10      and I know at one point the Court said they didn't think

11      this was particularly relevant, but it would've been

12      relevant to Justice Ramos.      When just a few doors down in

13      his own courtroom, Black Diamond was arguing the exact

14      opposite of what they were arguing in front of Justice

15      Ramos.      They were the borrower in the Commerce Bank case; as

16      the borrower, where they were prohibited under their own

17      credit agreement from buying the debt.       They bought it.

18      They had the seller amend the credit agreement to do a lot

19      of things right before they bought it.

20                    I'm not going to bore with you, it's all in my

21      declaration, all in the exhibits.      Again, that kind of

22      discovery I'm not sure how it would affect this Court, but

23      most judges would not be happy to know that one party is

24      standing before it pounding the gavel and arguing about how

25      horrible that Yucaipa was behaving in this massive conflict

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 95
                                                      280ofof151
                                                              462

                                                                    Page 95

1       of interest, when down the hall, in the very same court, at

2       the very same time, they argued just the opposite, just the

3       opposite.

4                    Anyway, that's the kind of discovery, some of the

5       kind of discovery that would've been determined in the New

6       York case.

7                    There's been some discussion about whether or not

8       this Court has determined that the third amendment was valid

9       in the first instance.     We don't believe it has, because

10      while we spend a lot of time talking about what this Court

11      ruled in connection with the motion to dismiss, I would

12      point out to the Court that for the purpose of that motion,

13      Yucaipa assumed the third amendment was valid.        We were

14      arguing about the covenant not to sue, we were arguing about

15      statues of limitations.     There was no discussion about that

16      the third amendment was invalid during those hearings.          Why,

17      because that would've created all these other issues of

18      fact, that was a motion to dismiss, one.

19                   Number two, an interlocutory order isn't entitled

20      to law of the case.     We've cited a plethora of cases in our

21      opposition for that point.

22                   And in any event, as the Court is I'm sure aware

23      and we've cited the cases at page 34 in our opposition, even

24      if, even if this Court had ruled on the validity to the

25      third amendment, which it was never asked to do, but even if

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 96
                                                      281ofof151
                                                              462

                                                                    Page 96

1       it had, that was in a motion to dismiss under a much less

2       exacting standard.    And the McKenzie court and others that

3       we've cited makes it clear, that a holding on a motion to

4       dismiss does not -- I'm quoting, does not establish law of

5       the case for the purposes of summary judgment.        It's a very

6       different, more difficult standard.

7                   Is the third amendment valid in the first

8       instance, we think that there's a very strong argument that

9       it's not.    Justice Ramos made his ruling based on the

10      changed definition of term loan exposure.       That very

11      definition was changed in the third amendment.        With a

12      minimum, there was a disputed issue of fact, as to the

13      validity of the third amendment, and what these very

14      petitioning creditors believed at the time.

15                  They come before you now and say, yes, but you

16      only need unanimous under consent when you have affected

17      lenders under Section 10.6(b) or 5(b), I apologize for not

18      having the specific reference.      But at the time, both

19      petitioning creditors claim they were affected, and in fact,

20      Black Diamond wrote in their own notes, they believed the

21      third amendment was not effective because it didn't have 100

22      percent vote.    I didn't write that.    They did.

23                  Spectrum didn't support and didn't sign on the

24      third amendment because they believed in the bankruptcy

25      process that regardless of what the third amendment said,

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 97
                                                      282ofof151
                                                              462

                                                                    Page 97

1       that Yucaipa would get to hold and to vote its debt,

2       Exhibits 14 and 15 to my declaration.       These are Spectrum

3       generated materials.

4                   Black Diamond didn't support it because Mr. Urlich

5       (ph) who's on the phone said, "It was too dangerous."         And

6       then Black Diamond wrote, as I mentioned in December of

7       2009, that it believed the third amendment was not effective

8       because it needed 100 percent vote.      These are the words and

9       actions of the petitioning creditors.

10                  So these facts alone, none of which were

11      discovered in the New York case, none of which have yet been

12      presented to this Court, these disputed facts alone would

13      suggest there's a triable issue, on the validity of the

14      third amendment.

15                  At the end of the day, petitioning creditors do

16      not get to count the American money debt in the numerator,

17      and at least, if some, if not all of the Yucaipa debt should

18      be counted in the numerator.

19                  Now, briefly, let me turn to a couple of

20      procedural issues.     We don't believe this motion is

21      appropriate in the first instance.      All that was discussed

22      in the amended scheduling order, and it's a practical matter

23      before this Court on June 19th, was trying this issue, if

24      there was an issue to be tried on August 22.

25                  The motion for summary judgment is a possibility

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 98
                                                      283ofof151
                                                              462

                                                                    Page 98

1       was raised by Mr. Harris when he asked the Court, if the

2       Court might have some time at the end of the month to hear a

3       motion for summary judgment if one could be fashioned.            And

4       the Court said maybe the last week of July, I'm not

5       available on the 31st.     I've got a pretty good memory

6       without the transcript.     But no one, even in the amended

7       scheduling order ever unbundled this issue from a claim

8       before the Court.

9                    Now, petitioning creditors say yes, but the

10      validity of the third amendment or the applicability or the

11      determination of records at lender status is directly

12      applicable to the Allied adversary.      But Yucaipa no longer

13      has any affirmative claims in the Allied adversary.         The

14      petitioners don't have any cross claims in the Allied

15      adversary.

16                   So what they're effectively doing is seeking to

17      bind Allied to the decision of Justice Ramos, except they

18      can't do it.     Because one of the principle foundations of

19      collateral estoppel is that the party must have been before

20      the Court.     They were not.   They weren't in privity with

21      Yucaipa at the time, and privity by definition is a question

22      of fact.

23                   Now, we also know that as a matter of bankruptcy

24      law, and I apologize for referencing bankruptcy law, because

25      that's not my primary forum, but my understanding of

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed 08/01/13
                             271 Filed  05/06/20 Page
                                                 Page 99
                                                      284ofof151
                                                              462

                                                                    Page 99

1       bankruptcy law is that the debtor has scheduled Yucaipa's

2       debt as uncontingent, as due and owing, and that that

3       constitutes an admission of the debtors.       Maybe the debtors

4       at some future point said, oh, we believe petitioning

5       creditors are potentially requisite lender, but we have an

6       admission currently on the records of this Court that

7       Yucaipa's debt has been fully scheduled is non-contingent.

8                   Next, petitioning creditors argue that the

9       requisite lender determination is integral to their quote,

10      equitable subordination claim, or an equitable subordination

11      claim that can be filed.     But again, we don't know what's

12      going to happen with the settlement with the committee.          If

13      the committee's settlement is approved, the committee

14      complaint goes away.

15                  They rely on the Cencru (ph) decision of Judge

16      Shannon, to suggest that under Rule 56, you don't need to

17      tie an issue on summary judgment to a claim.       They say Judge

18      Shannon said that in the Cencru case.       Again, I would

19      encourage the Court to read that case, that's not what Judge

20      Shannon said.

21                  In Cencru, Judge Shannon properly noted that with

22      the amendments to Rule 56, a motion for summary judgment

23      didn't have to dispose of the entire case.       But that a

24      motion for summary judgment could address a single claim or

25      issue directly related to the claim, but nowhere does he

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                    516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page100
                                                       285ofof151
                                                               462

                                                                     Page 100

1       suggest or could he under the terms of the rule, that a

2       motion for summary judgment can be filed on an issue of

3       interest to a party, that's not tethered to a specific

4       claim.

5                   Finally, we've talked a lot about discovery here.

6       There is no question, there's no question that we requested

7       depositions for the purposes of this motion.        I know Mr.

8       Ward takes a different view of what was said on the

9       conference call on June 21, and I'm not going to ask the

10      Court -- I'm not going to call the other witness to that

11      phone conversation to the stand, and I'm not going to ask

12      the Court to take on the unpleasant task of trying to decide

13      whose declaration is true, I'm not going to ask you to do

14      that.

15                  But Exhibit 78 and 79 of my declaration couldn't

16      be more clear that we wanted depositions; we weren't allowed

17      to have them.    It can't be any more clear that we requested

18      the very documents which form the foundation of the

19      petitioning creditor's claim to account for the American

20      money, $4.56 million, and they refused to produce it in

21      discovery, and then produced most of the important stuff on

22      their reply, which they cannot do.

23                  Final word.   I know Mr. Ward says that this is not

24      an effort to get around the three year statute of

25      limitations, but it clearly is.       The only way the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page101
                                                       286ofof151
                                                               462

                                                                     Page 101

1       petitioning creditors can be requisite lender is if the

2       third amendment is specifically enforced against Yucaipa.

3       That is the only way.     And that effort is barred by the

4       three year statute of limitations.       We know that because

5       that's the law of Delaware.      We know that's the law under

6       Central Mortgage Company versus Morgan Stanley.

7                   THE COURT:   How is it that it's specific

8       performance?

9                   MR. SAUER:   Because right now Yucaipa holds a

10      bunch of debt.    What they want to do is strip the debt of

11      voting rights.    They want to require that Yucaipa

12      contributed a bunch of it, and determine that Yucaipa is not

13      eligible -- is not allowed to hold the letter of credit.

14      They're seeking to --

15                  THE COURT:   No, to say that Yucaipa bought the

16      debt when it was not an eligible assignee, and that nobody

17      raised the issue as to what the limitations might be on that

18      purchased debt within three years doesn't make sense.

19      Because the issue is whether they were subject to those --

20      whether those limitations were or were not applicable to

21      begin with.

22                  So I don't understand how -- to me, that's a

23      dispute that never expires because if they -- the ability or

24      inability to have neutered or non-neutered debt, it's --

25      arguably it's a matter of what the documents say.            And I

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page102
                                                       287ofof151
                                                               462

                                                                     Page 102

1       don't see how -- I really don't see how the statute would

2       apply.      Because it comes to an interpretation of what they

3       are or are not allowed to do, and until they try at least to

4       do something, maybe this is your point, they tried to do

5       something, and it was more than three years ago, and since

6       nobody objected, the statutes expired?

7                     MR. SAUER:   Well, I think it's more than that,

8       Your Honor, and look, far be it for me to try to convince

9       you since I'm certain on this point you're made up your

10      mind, but let me just layer this a little bit.

11                    When you have a contract and that a party acts

12      under that contract, you have an obligation.        If they breach

13      -- if there's a breach of the third amendment, the breach

14      is, as they argued to this Court, remember they argued this

15      to the Court, and the Court adopted their position, that as

16      it relates to the third amendment, any challenge to the

17      third amendment or any attempt to enforce or not enforce it,

18      accrued back in September of '09.

19                    Yucaipa has been acting as requisite lender for

20      three and a half years -- for almost three years, and

21      petitioning creditors went along with it.        They took the

22      money, they did a lot of things.       Yucaipa didn't contribute

23      the debt.      Yucaipa continued to do lots of things that --

24      forget about requisite lender, that a lender holding 54

25      percent of the debt might do.

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                     516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page103
                                                       288ofof151
                                                               462

                                                                     Page 103

1                    And I think that the petitioning creditors had an

2       obligation, if this was really an issue for them, to have

3       challenged the validity of Yucaipa's actions, or to have

4       specifically enforced the third amendment at the time.           And

5       we know --

6                    THE COURT:   All right.   So when Yucaipa acts

7       purportedly in violation of the contract, and the other side

8       is aware they're acting in violation of the contract, that's

9       really when the statute would start to tick.

10                   MR. SAUER:   Central Mortgage Company versus Morgan

11      Stanley says, the Delaware statute of limitations for

12      contract claims begins to run on the date of the first

13      breach, the first breach.      Yucaipa was obligated purportedly

14      to contribute 50 percent of $50 million worth of term loan

15      exposure within ten days.      They didn't.

16                   And we know -- I mean, this is not like the

17      petitioning creditors weren't thinking about this.

18                   THE COURT:   I'm sure there's something in the

19      contract, a no waiver clause, that one breach doesn't

20      necessarily waive other provisions that can be enforced.

21                   MR. SAUER:   But I don't believe the no waiver

22      provision applies to the statute of limitations.         I've

23      looked, and have not found a single case for any court

24      anywhere in this country, I thought that might come up, that

25      a no waiver provision somehow trumps a statute of

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page104
                                                       289ofof151
                                                               462

                                                                     Page 104

1       limitations provision.

2                    And let me just close with one final exhibit, and

3       that is Exhibit 50, which is to my declaration at paragraph

4       32.   In late September of '09, Mr. Shaffer wrote to Mr.

5       Urlich of Black Diamond an e-mail, so it was Spectrum to

6       Black Diamond, "I like the idea to try and enforce the 50

7       percent covenant and strip their vote."

8                    They knew they had the ability to pursue specific

9       enforcement at the time, they contemplated it, they didn't.

10      Any effort to -- I believe to specifically enforce this

11      agreement, which I think really is what this dispute is

12      about is time barred.       But again, we never really have to

13      get there.

14                   THE COURT:    Okay.

15                   MR. SAUER:    Thank you, Your Honor.

16                   THE COURT:    Thank you.

17                   MR. WARD:    Your Honor, I have a few things to say

18      in reply, would you like me to go now or should we take a

19      short break?

20                   THE COURT:    Yeah, let's take a quick break and

21      hopefully this time it'll be quick.

22            (Recessed at 12:27 p.m.; reconvened at 12:39 p.m.)

23                   THE CLERK:    All rise.

24                   THE COURT:    You may be seated.

25                   Mr. Ward.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page105
                                                       290ofof151
                                                               462

                                                                     Page 105

1                   MR. WARD:    Your Honor, may I?

2                   THE COURT:    Yes.

3                   MR. WARD:    Your Honor, a couple of points.        First

4       off, we strongly disagree with what Yucaipa, what Mr. Sauer

5       has said about our plan is not having enough debt to

6       constitute the numerator.        And let me see if I understand

7       some of the admissions I believe that Mr. Sauer on behalf of

8       Yucaipa made.

9                   I think the principal admission is that we have

10      $51 million in debt, and that AMMC has 4 and a half million

11      dollars in debt, basically it's about 55 million.            The other

12      concession is that if you disregard Yucaipa's debt, and I

13      believe, Your Honor, I'm not going to repeat all of my

14      arguments, I may touch on one of them or two of them, but we

15      believe that under the third amendment, under Justice Ramos'

16      decision, whatever, that there are many, many reasons to

17      disregard Yucaipa's debt.

18                  That definition in 2.1(e) of the term loan, that

19      debt doesn't count.      The fact that eligible assignee under

20      2.1(c) of the third amendment says they can't buy LC debt.

21      But if you disregard the debt, then you're down to $109

22      million.    If you add AMMC to our debt, we've got more than

23      half.

24                  Now, Your Honor, if what Your Honor rules today is

25      simply that Yucaipa's debt is to be disregarded, we have

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page106
                                                       291ofof151
                                                               462

                                                                     Page 106

1       clearly advanced the ball.      Now, what we had done, Your

2       Honor, is we believed that when Justice Ramos made his

3       decision, and you heard me spend a lot of time arguing that

4       we believed it collateral estoppel not only on the fourth

5       amendment, but also on the issue of requisite lender based

6       on his construction of the third amendment, we believe that

7       he said that the Yucaipa debt, in effect, was disregarded

8       because of his rulings and findings on the third amendment.

9                   So when we acted, and Your Honor, it's with

10      respect to Exhibits I think 10 and 11 to my affidavit, after

11      Justice Ramos' decision from the bench on November 19th, and

12      contrary to what Mr. Sauer said, Justice -- I was there.

13      Justice Ramos said, we had won, plaintiff, plaintiff you've

14      won.   We knew we had won.     All that Justice Ramos said, I

15      will follow this up with a decision.

16                  As far as we were concerned that was the ruling,

17      and it was a ruling on requisite lender issue, and it was a

18      ruling on the fourth amendment issues.

19                  So on December 3rd -- remember that argument is

20      November 19th.    On December 3rd, the entities that believes

21      they were the requisite lender on the basis of Justice

22      Ramos' decision got together and appointed the Black Diamond

23      entity and the Spectrum entity as the co-admin agents, and

24      registered the AMMC trade.

25                  If it turns out that Your Honor doesn't believe

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page107
                                                       292ofof151
                                                               462

                                                                     Page 107

1       that Justice Ramos went far enough, and that it is

2       collateral estoppel on the requisite lender issue, then what

3       we would need from Your Honor is simply is a ruling that

4       Yucaipa's debt is to be disregarded.       This afternoon,

5       tomorrow, we will then get together, it doesn't matter how

6       we get together, I mean, if Black Diamond, and Spectrum, and

7       AMMC will then get together and buy the admission that Mr.

8       Sauer and Yucaipa makes, these three entities together,

9       Black Diamond, Spectrum and AMMC have a majority of debt if

10      Yucaipa's debt is disregarded.      And we believe we've given

11      Your Honor many, many bases for the disregarding of the

12      debt.

13                  And like I said, what we did on December 3rd, and

14      by the way, Exhibit 12 to my affidavit was the notice we

15      gave to Yucaipa on December 3rd that on that very day,

16      December 3rd, we had -- the parties thought they were the

17      requisite lender by virtue of Justice Ramos' decision of

18      November 19th, had appointed the co-admin agents and they

19      registered the trade.     We can just do that tomorrow.        There

20      doesn't have to be a ruling on that issue today.

21                  So -- but there are a number of other things that

22      I just want to address briefly.       First off, much of what Mr.

23      Sauer said on behalf of Yucaipa I think illustrates the

24      reason for the rule, which is very well established that you

25      don't look to extrinsic evidence to create an ambiguity in

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page108
                                                       293ofof151
                                                               462

                                                                     Page 108

1       the document.    You look at the four corners of the document.

2                   If the four corners don't show an ambiguity, you

3       don't look at the extrinsic evidence.       Much of what Mr.

4       Sauer said was simply extrinsic evidence, and by the way,

5       the e-mails that he's citing to were by and large after

6       April of 2008, but it's after the third amendment.

7                   So basically what Yucaipa is arguing is, well,

8       there was a stayed amendment, and then there was a lot of e-

9       mails back and forth, Black Diamond and Spectrum and other

10      parties who are commenting on what the third amendment does.

11      If there's anything that should be excluded as unnecessary

12      extrinsic evidence in the face of a clear contract, it's

13      that sort of evidence.

14                  And where Mr. Sauer said if Judge Ramos only knew

15      what had happened.     Well, Judge Ramos knew what happened,

16      here's his ruling.     He said at page 13 of his decision which

17      is Exhibit 1 to our moving affidavit, "The credit agreement

18      itself is unambiguous, and accordingly summary judgment is

19      appropriate.    For their part, the defendants," that's

20      Yucaipa, "contend there are many factual issues.         There are

21      none.   This is a case for contract interpretation."

22                  That is a full and fair opportunity to argue for

23      purposes of collateral estoppel.

24                  Now, what Mr. Sauer says is, well, because the

25      discovery wasn't done, it's not a fair and full opportunity.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page109
                                                       294ofof151
                                                               462

                                                                     Page 109

1       Take that argument to its logical extension.        What that

2       means is that every time a Court rules for summary judgment

3       on the basis of a contract, and excludes the extrinsic

4       evidence, whether before discovery or after discovery, that

5       can't be a full and final ruling.       Because where a Court is

6       determining that a document, a contract, on its face

7       contains no ambiguity, the Court is excluding the extrinsic

8       evidence.

9                   And the rule is, you don't -- and Courts do this,

10      Courts know this, you don't look at the contract, and don't

11      look at the extrinsic evidence and say, from this extrinsic

12      evidence I hereby see there's an ambiguity.        You look at the

13      contract, if you're satisfied that the contract

14      unambiguously represents or expresses the intent of the

15      parties, you never look at the extrinsic evidence.

16                  Taking Mr. Sauer's argument to its logical

17      exclusion, never can a decision like that on summary

18      judgment be full and final and fair.       There can't be a final

19      judgment.    Well, that's not true.     There are many such

20      decisions that are final judgment.

21                  So when Justice Ramos ruled, and we had ruled for

22      summary judgment on the face of what we thought were very

23      clear contracts, the fourth amendment, the third amendment,

24      he ruled that these documents were clear on the face, and he

25      didn't need the extrinsic evidence.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page110
                                                       295ofof151
                                                               462

                                                                     Page 110

1                    That, pursuant to collateral estoppel indicates a

2       final judgment, that makes it full and fair in terms of

3       their ability to have litigated that issue.

4                    But a couple of other things have litigated that

5       issue, but a couple of other things, Your Honor, one of the

6       things that Mr. Sauer says is well, you know what, we don't

7       need to vote the debt, we just need to have the debt.           And

8       that the fact that the definition of requisite lender speaks

9       about having a holding.

10                   Now, what I think what Mr. Sauer would like to do,

11      what Yucaipa would do, I'm not making this personal, I

12      happen to have a lot of respect for Mr. Sauer, and I hope he

13      has the same for me, the definition of requisite lender is

14      part of an integrated series of documents.        It's the first

15      lien credit agreement, it's the third amendment, and it's

16      not the fourth amendment.

17                   In the third amendment, it is very clear when I've

18      cited it to Your Honor, that they can't vote.        And you can't

19      take the definition of requisite lender, where you have to

20      be a lender, and use the having holding language, and

21      exclude the voting language just because it's in another

22      provision.     Now, it may be in the third amendment, but it's

23      still part of an integrated series of documents.

24                   So as a result, the having and the holding have to

25      be read together with the voting, you have to be able to

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page111
                                                       296ofof151
                                                               462

                                                                     Page 111

1       vote and -- because otherwise, as I said to Your Honor, it

2       violates the principal of contract instruction that you're

3       giving no effect to a provision in an agreement.

4                    So if you're saying, hey, Yucaipa, you can have

5       and hold, and you can be the requisite lender, but you can't

6       vote.   I mean, first off, it doesn't make any sense.          Judge

7       Ramos in his -- Justice Ramos in his decision said that's

8       just not logical, that the requisite lender acts through

9       amendments and waivers, they act, that's what a requisite

10      lender does, they act.

11                   But the problem I've got with Yucaipa's argument

12      in this regard is it takes having and holding completely out

13      of the context, and doesn't interrelate with the fact that

14      they can't vote.

15                   Now, another thing that's interesting and Mr.

16      Sauer doesn't touch upon this, is the fact that we argue

17      that a critical element of the definition of requisite

18      lenders, you have to be a lender.       Well, I did this before,

19      and I'm going to do it real fast, lender -- requisite lender

20      you have to be a lender.      Lender is defined in paragraph 30

21      of Exhibit 8, which is the first lien credit agreement, and

22      it says, you've got to either be an original signatory, they

23      were not, or you have to be a party to the assignment

24      agreement.     The assignment agreement is contained in the

25      form in Exhibit E.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page112
                                                       297ofof151
                                                               462

                                                                     Page 112

1                    Exhibit E says, you have to be able to represent

2       in that assignment agreement that it, quote, that's the

3       assignee, it meets all requirements of an eligible assignee

4       under the credit agreement.      They can't do that.     Since they

5       can't do that, they can't be a lender.       If they can't be a

6       lender, they can't be a requisite lender.

7                    Now, Yucaipa focuses on the having and holding,

8       and they ignore the voting.      I've addressed that.        But they

9       also ignore the fact that they have to be a lender.

10                   Now, they may think that they can come in and

11      violate the agreement and buy all this LC debt and buy all

12      this term loan debt, and as a result, take advantage of the

13      other creditors.     But they can't do it.     And they can't do

14      it because they can't become a lender, and because the

15      provision that says you can't vote is a problem for them,

16      because you can't be a requisite lender without voting.

17                   In particular, as I cited to Your Honor earlier in

18      the day, I think it's 2.7(a) and 2.7(b) specifically says,

19      you, Yucaipa when you buy this debt, term loan debt, any

20      debt, you cannot vote -- and by the way, the conclusion on

21      voting rights applies not only to the term loan debt, but to

22      the LC debt, both of them, and revolving debt if they had

23      bought it.     It's across the board.

24                   Now, with respect to 2.7(a) and 2.7(b), as I

25      recited to Your Honor, it says, you in effect can't do

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page113
                                                       298ofof151
                                                               462

                                                                     Page 113

1       anything in a liquidation proceeding.       So I don't even

2       understand what they're doing here.       They want to be the

3       requisite lender, they say they can be the requisite lender

4       having no vote.    They got mooted that, they basically are

5       going to be a transparent requisite lender, and they're

6       specifically not allowed to do anything in this proceeding.

7                   That is, as Justice Ramos said, is not logical.

8       That also, I believe, would violate the rule of construction

9       that you're in effect or that you're giving no effect to a

10      particular provision, which is the no vote provision.

11                  But let me on to a couple of the other provisions,

12      Your Honor.    Oh, with respect to us being too late I guess

13      under Rule 901 of the Federal Rules of Evidence, I don't

14      think Mr. Sauer is right.      I don't know that that argument

15      was in his papers.     If it was, I missed it.

16                  The LSTA trade document we believe is a self-

17      authenticating document, and as a result under the Federal

18      Rules of Evidence, it's not to be excluded pursuant to the

19      argument that Mr. Sauer mentioned.       But I think that's

20      probably overly technical issue because as I said, Your

21      Honor, if Your Honor rules that Yucaipa's debt is

22      disregarded and we're down to $109 million worth of debt,

23      there is a requisite lender out there, I mean, it's Black

24      Diamond, it's Spectrum, and we're going to get together with

25      AMMC.   I mean, we own their debt anyway, and it's just going

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page114
                                                       299ofof151
                                                               462

                                                                     Page 114

1       to be a matter, a purely administrative functional matter of

2       the three of us then, Black Diamond, Spectrum, and AMMC

3       appointing the admin agent, who will then register, and

4       we'll be exactly where we thought we were on December 3rd.

5                    So that, Your Honor, I think gains them absolutely

6       nothing.

7                    Oh, and with respect to the argument that Justice

8       Ramos' decision on November 19th was not effective, now as I

9       said, Your Honor, he ruled from the bench that the agreement

10      was null and void.

11                   Let me just quickly go through my notes, Your

12      Honor, because I think I've covered much of this.            Oh, two

13      arguments.     The arguments under -- well, let me do the

14      argument under Praven last, but with respect to Mr. Sauer

15      saying that in fact Yucaipa had nothing to do at least with

16      the execution of the third amendment, we cite -- we attach

17      as Exhibit 14 to our moving affidavit an e-mail from Dericks

18      Walker (ph), who is the Chairman of Allied, appointed by

19      Yucaipa, and he's writing to Ron Burkle (ph), who is for

20      want of a better term, Your Honor, I'll say he's the head

21      guy, he's the head guy at Yucaipa.

22                   And what Mr. Walker says on April 17th, 2008,

23      which Your Honor happens to be the exact same date as the

24      third amendment, he says, "We were successful in acquiring

25      $40 million in second lien debt for $26.4 million.            We now

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page115
                                                       300ofof151
                                                               462

                                                                     Page 115

1       control 40 of the 50 million of outstanding second lien

2       debt."

3                    Who bought that debt that day?     It was Yucaipa.

4                    In the very next line of the e-mail he says, "we",

5       the same word he uses to describe the we who bought the

6       debt, "We also successfully obtained an amendment from our

7       first lien lenders, allowing us to buy first lien debt, and

8       convert both the first and second lien debt in equity."

9       That's the third amendment.

10                   They drafted it, they negotiated it.     I don't

11      think it's relevant, Your Honor, to be honest, because as

12      Your Honor pointed out, there is a provision that when you

13      take, when you buy the debt, you take subject to the prior

14      authorizations and consents of the parties.

15                   So when they took this debt, they took prior --

16      they took subject to the authorization that the third

17      amendment was in effect.

18                   With respect to Praven, let me point out a couple

19      of things.     Praven as I said is very clear about this

20      inclusionary/exclusionary point.       Praven makes clear and I

21      apologize, Your Honor, that it was troubled by the fact that

22      there were no express limitations on assignability.            There

23      are expressed limitations on assignability here.         And

24      although Mr. Sauer cites to all the New York cases -- well,

25      basically if you read these cases, Your Honor, like a

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page116
                                                       301ofof151
                                                               462

                                                                     Page 116

1       mantra, he may have said that, they repeat again and again

2       the same language.     They're just recycling some general

3       provision of old New York law about assignability of claims.

4                   However, as we point out, in each of those cases,

5       there's no exclusionary language in Praven.        There's no

6       exclusionary language.     In 785, there's no exclusionary

7       language.    There is no language in any of these cases that

8       says, you may be an ineligible assignee or lender, you may

9       be an eligible assignee or lender, but you may not.           That's

10      what distinguishes this case, except for a couple of other

11      points that distinguish this case.

12                  First off, as I mentioned, this case here is an

13      intercreditor fight, it's not -- it's a much more simple

14      case of 785 and I know Mr. Sauer said it was very

15      complicated, but surely not that complicated.        If you had a

16      borrower, and you had a lender, and the lender assigned the

17      note to another entity, and it was that entity that was

18      seeking to make the claim.      A much more simple circumstance,

19      it's borrower versus lender, here we have Yucaipa which

20      sought to be lender, and take advantage of the other

21      lenders, through an agreement that itself had negotiated,

22      787 Praven, you don't have a circumstance where the assignee

23      had negotiated an agreement to get their foot in the door,

24      and then once they got their foot in the door, blew it wide

25      open.   It's a very, very different case.       Our case is a

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page117
                                                       302ofof151
                                                               462

                                                                     Page 117

1       very, very different case.

2                   The generic state court cases of which Mr. Sauer

3       cites many don't advance the ball, except to simply say, New

4       York law, old New York law is this.       But they don't deal

5       with any exclusionary language.       There's not a single case

6       that Yucaipa has cited, that deals with an intercreditor

7       agreement, where you have two creditors who are fighting

8       with each other under the terms of the agreement.            We think

9       that our case is distinguishable.

10                  Another major reason of course is as we say in

11      Praven, the 2nd Circuit was crying out for some exclusionary

12      language, it wasn't there.      787 relies most heavily on

13      Praven, not a surprise, it's a 2nd Circuit case.         And in

14      that case, too, in 785, again, there was no exclusionary

15      language.    Here there is very clear exclusionary language,

16      some of which as I said, Your Honor, in fact, all of which

17      as I said, Your Honor, in the third amendment, was

18      negotiated by Yucaipa itself.

19                  I'm almost done, Your Honor, if you can just bear

20      with me one moment.

21            (Pause)

22                  MR. WARD:   I mean, what -- the one thing I find I

23      guess probably -- one of the things I find very troubling

24      about Yucaipa's position is what they're saying is under

25      Praven and this line of authority even though under Praven

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page118
                                                       303ofof151
                                                               462

                                                                     Page 118

1       and this line of authority, we can buy the debt, but we

2       don't have to be bound by the provisions in the agreement.

3       And that seems to me to be, Your Honor, a very difficult

4       position for anyone to take.

5                   And I think finally, Your Honor, on the procedural

6       issues, Mr. Sauer said that -- I think he admitted, and in

7       fact, it's true that the cases on summary judgment have much

8       more liberal since the amendments in terms of what partial

9       summary judgment means.      And for partial summary judgment

10      you don't have to dispose of a whole claim, in a complaint

11      with three claims, you don't have to dispose of a whole

12      claim for there to be a motion for partial summary judgment

13      allowed.

14                  But the fact is, that even if that weren't the

15      case, in the Allied adversary proceeding, one of the

16      specific forms of relief that Allied specifically asks for

17      is who is the requisite lender, and a determination of their

18      rights under the third and fourth amendment.        That's what

19      we're seeking here.      We clearly should be entitled to

20      summary judgment on those issues.       And that I think, Your

21      Honor, is all I have.      Thank you for your patience.

22                  MR. SAUER:    Your Honor, may I have just literally

23      one minute?

24                  THE COURT:    Yes.

25                  MR. SAUER:    Actually I meant what I said one

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page119
                                                       304ofof151
                                                               462

                                                                     Page 119

1       minute.     I think it's important that the Court obviously,

2       I'm sure has and will review the third amendment.            The

3       limitations on voting applicable to how the voting works is

4       very specifically delineated in terms of what it applies to.

5       I raised it on my opening argument, I just refer the Court

6       to that.

7                    Two, with respect to New York law, we heard lots

8       of reasons why it's distinguishable and why it's old, it's

9       not distinguishable, and it's not old.         We referenced, for

10      example -- first of all, you've got 785 Partners, which is a

11      2012 case.     We referenced Almado Oil Company (ph) which is a

12      2008 case.     We referenced the Bank Russell's case which is a

13      2000 case, all of these cases come after the Praven

14      decision.

15                   We've represented or referred to the Purchased

16      Partners case which is also a 2012 case.         So this is not old

17      outdated New York law, this is old New York which continues

18      in force and in effect, which petitioning creditors don't

19      like because it leads to a result they don't like, but it is

20      the law that needs to be applied.       Thank you.

21                   THE COURT:   Okay.   All right.    Thank you.     What

22      I'm going to -- what we're going to do is we're going to

23      take a break.     I am going to make my decision, and then

24      we'll come back and I will announce it.         We'll come back at

25      3 o'clock and I'll announce it.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                         516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page120
                                                       305ofof151
                                                               462

                                                                     Page 120

1                    I am going to close the courtroom because I'm

2       going to work here, because I've got everything here, and I

3       know where everything is.      You may leave your items, I have

4       no other matters, and we'll reconvene at 3.

5                    All right.   Thank you.

6               (Recessed at 1:00 p.m.; reconvened at 3:03 p.m.)

7                    THE CLERK:   All rise.

8                    THE COURT:   Please be seated.

9                    All right.   Hopefully this will be as relatively

10      cogent as possible, obviously complicated.        I won't bury the

11      lead.     The Court is going to grant the motion for summary

12      judgment and rule that Black Diamond/Spectrum are the

13      requisite lenders under the first lien credit agreement.

14                   So let me tell you how I got there.     I'm going to

15      start with some of the procedural, related two procedural

16      posture issues.     Sorry, first summary judgment can be

17      entered on claims and/or issues properly, and I've granted

18      summary judgment in the past on elements of claims, not even

19      claims in their entirety, and I think finally the identity

20      of the requisite lender here is implicated as an issue

21      (indiscernible) throughout the cases, certainly in

22      connection with many of the things going on in the

23      underlying bankruptcy, but also the adversary proceedings,

24      and otherwise is specifically or it relies in connection

25      with several specific claims.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page121
                                                       306ofof151
                                                               462

                                                                     Page 121

1                   Also the motion is not time barred.      The identity

2       of the requisite lender in a situation like this is

3       constantly evolving and liquid issue as people come in or

4       out of the debt.     And while (indiscernible) is the requisite

5       lender in 2007 might be time barred, the question of who is

6       requisite lender now is certainly not time barred.

7                   And I guess one could argue that the facts and law

8       governing the determination in 2013 which arose maybe in

9       2008 or 2009 would in effect make those elements time

10      barred, but I don't think that that would be a proper

11      application of a statute of limitations in a case like this.

12                  The controversy would've arise on a host of things

13      that have happened since 2007, but the specifics of making

14      the ruling are certainly not time barred.        The other point

15      is that I thought there was an argument, a good argument

16      that this issue or these issues about requisite lender have

17      been a live controversy for five years, really all the way

18      back at least as early as the CIT case being filed, and

19      really perhaps all the way back to the exit of the initial

20      bankruptcy.    So there's never been an instance where this

21      has sort of gone away and people have forgotten about it.

22      It's been something that's been live and in controversy and

23      evolving as we go forward.

24                  But again, the issue today who is the requisite

25      lender on July 30, 2013 is clearly not barred in any way by

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page122
                                                       307ofof151
                                                               462

                                                                     Page 122

1       any statute of limitations.

2                   So the issue, what is the issue.      The issue as I

3       see it is pretty clear, it's who is the requisite lender.

4       And counsel for Yucaipa I think explained it very well in

5       (indiscernible) issue, that it's really a question of

6       determining the (indiscernible) denominator of the

7       appropriate debt and do the math, and seeing if a group or

8       an individual lender has over 50 percent of the debt.

9                   Now, that determination starts with an examination

10      of the four corners of the documents to determine the

11      parties' intent, which is how you -- the parties' intent,

12      first you start with the four corners of the document, if

13      it's ambiguous, you move on, and only if it is ambiguous do

14      you look to extrinsic evidence to determine the intent.

15                  And in this case, I found and hold that the

16      contract -- the contracts are not ambiguous in any way, and

17      the Court can determine its -- make its determination based

18      on the four corners of the document.

19                  The legal started as summary judgment, the

20      petitioning creditors have the burden to establish they're

21      entitled to judgment as a matter of law, and if there in

22      absence of a genuine issue of material fact, in which point

23      the burden shifts to Yucaipa to identify a genuine issue of

24      material fact.

25                  Again, just to read a little law, because I think

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page123
                                                       308ofof151
                                                               462

                                                                     Page 123

1       it's important for figuring out how we proceed, under the

2       summary judgment standard, a Court -- this is -- open quote,

3       a Court faces a conceptually difficult task, end quote, in

4       interpreting a contract, because the Court must, quote,

5       determine whether as a matter of law if the contract is

6       ambiguous or unambiguous on its face.       Typically a Court may

7       (indiscernible) grant summary judgment when the terms are

8       unambiguous; however, where a Court determines as a matter

9       of law that the contract is ambiguous, it may yet examine

10      evidence extrinsic to the contract as including summary

11      judgment materials and what that evidence is as a matter of

12      law dispositive of the interpretive issue grant summary

13      judgment on that basis.

14                  And it goes on to say, a contract is unambiguous

15      if it is objectively susceptible to at least two reasonable

16      but conflicting (indiscernible), ambiguity is not determined

17      simply because the parties to the contract have differing

18      interpretations.

19                  So it would be possible to enter summary judgment

20      even if we had -- even if the Court had to go outside the

21      four corners of the document.      But in this case, I don't

22      think that you -- that we have to go outside the four

23      corners of the document, and summary judgment is certainly

24      appropriate in that instance.

25                  Now, getting into more of the specifics, Yucaipa

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page124
                                                       309ofof151
                                                               462

                                                                     Page 124

1       (indiscernible) collateral estopped from arguing that the

2       fourth amendment is valid.      This arises in the case in front

3       of Judge Ramos.    Again, for (indiscernible) being identical

4       issue was raised, the issue actually litigated and decided,

5       Yucaipa had (indiscernible) opportunity to litigate, and

6       importantly that doesn't mean necessarily discovery, it's

7       really a case-by-case issue on whether there's a fault or

8       opportunity.

9                   And further (indiscernible) the issues necessary

10      to support the valid judgment, and I don't think there are

11      going to be any (indiscernible) that the fourth amendment,

12      its validity were clearly the subject of extensive briefing

13      and argument and (indiscernible) Justice Ramos, and I find

14      that Yucaipa is collaterally estopped that the fourth

15      amendment is valid.

16                  However, I don't believe they're collaterally

17      estopped from arguing the issues as to who the requisite

18      lender may or may not be under the third amendment.           And

19      (indiscernible) because I think (indiscernible) touches on

20      the third amendment a little bit, there was nothing that I

21      could find in the argument that really touched on it at all.

22      And I don't believe the Court sufficiently focused on it, I

23      don't think it was sufficiently before the Court to really

24      find that that issue was actually litigated and decided.

25                  So I find that Yucaipa is not collaterally

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page125
                                                       310ofof151
                                                               462

                                                                     Page 125

1       estopped from arguing the issues related to the third

2       amendment.

3                    So that gets us to the next question which is

4       whether the third amendment on the merits precludes Yucaipa

5       from being the requisite lender; i.e., the debt not counted

6       in the denominator which of course leads to a situation

7       where the petitioning creditors might be the -- excuse me,

8       might be the requisite lenders.

9                    First, there's this argument that there's law of

10      the case that the Court has already decided, the issue and

11      as a result, we don't need to get to it any further.           And

12      the issue there being is Yucaipa stuck with the provisions

13      of the third amendment no matter what.

14                   And I certainly made that statement or statements

15      to that effect twice in the ruling on the motion to dismiss

16      the cross claims, but for purposes of the law of the case, I

17      don’t think it was sufficiently really considered or all be

18      different variations were necessarily considered that would

19      make it fairly preclusive.      So I've got to go into the

20      actual amendment itself.

21                   The potential issue there is whether the third

22      amendment required all lenders consent, as opposed to a

23      requisite lender consent.      And I'm going to quote or

24      paraphrase from one of the petitioning creditors' briefs,

25      because I think it lays it out.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page126
                                                       311ofof151
                                                               462

                                                                     Page 126

1                    Section 5.5(b)(9) of the first lien credit

2       agreement provides that the written consent of each lender

3       that would be affected thereby is necessary for any

4       amendment that has the effect of modifying the definition of

5       requisite lenders.     Because the purported fourth amendment

6       had the effect of modifying the definition of requisite

7       lenders and affected every lender, by allowing Yucaipa to

8       become requisite lender for the first time, ComBest consent

9       alone, as then requisite lender, was insufficient to validly

10      (indiscernible) fourth amendment.

11                   The third amendment, however, affected no lender,

12      but it only allowed Yucaipa to purchase very limited amounts

13      of term loans, and by Yucaipa's own admission, imposed

14      onerous restrictions on such purchases that prohibited

15      Yucaipa from ever becoming requisite lender.

16                   The only party affected was Yucaipa, and as a

17      result, the consent of the requisite lender was sufficient,

18      and all the lenders did not have to agree.

19                   Now, getting to the meat really of the argument,

20      and it goes to the definitions of term loan exposure, and

21      the definitions and changes in Section 2.1(e), which I think

22      are the critical element or the critical contractual

23      provision.     I think the effect of 2.1(e) is that all of the

24      Yucaipa debt cannot be used in determining who the requisite

25      lender is, which (indiscernible) it down to the $109 million

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page127
                                                       312ofof151
                                                               462

                                                                     Page 127

1       or so of debt over which Black Diamond and Spectrum must

2       have at least 50 percent.

3                   The provisions among other things prohibited

4       Yucaipa from acquiring any revolving loans, and letters of

5       credit, which would use those to the extent they exist from

6       the denominator in figuring out the requisite lender.

7                   And as a whole, the limitations as to the

8       (indiscernible) the inability to act in insolvency

9       proceedings, the requirement ignored, contributed capital,

10      as a whole, I think I find looking at the document as a

11      whole, remove Yucaipa from being able to act as the

12      requisite lender.

13                  Upon acquiring the debt, Yucaipa subjected itself

14      to the first lien agreement and all of the amendments,

15      including the third amendment.        I think importantly though

16      even under the first amendment alone, as pointed out during

17      oral argument, Yucaipa cannot be the requisite lender

18      because it's not a lender as an implied term, as it's not an

19      original lender or not -- I have to put it, not prohibited

20      lender --

21                  UNIDENTIFIED:    (indiscernible)

22                  THE COURT:   Thank you.     So where are we?     That

23      gives us a numerator arguably of $56 million and a

24      denominator of $109 million, and we move to the issue of

25      whether Black Diamond and Spectrum can include the American

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page128
                                                       313ofof151
                                                               462

                                                                     Page 128

1       debt in their number to come out with over 50 percent.

2                   I find that the American debt is certainly -- I

3       find that the American debt, or what I call the American

4       debt is part of the numerator in this case, and it's the

5       acquisition of that debt by Black Diamond's and/or Spectrum

6       is sufficient to include it in the numerator.

7                   As a result of Justice Ramos' decision, Black

8       Diamond and Spectrum became requisite lender.        Now, that

9       hasn't been determined by a court of law until today, but

10      the facts that existed, that made them requisite lender that

11      is being identified today existed after Justice Ramos'

12      decision.    And after that point, they acted to appoint an

13      agent, and they did the recommendation that they were

14      supposed to do in appointing that agent.        So there's no

15      argument to be made that the American debt or -- well, I

16      disagree with and overrule the argument that the American

17      debt cannot be included in their number.

18                  Back up a little bit here.     So having said all

19      that, I think we come to perhaps the crux of the argument,

20      and the most difficult piece of the argument to deal with.

21      And that's the Plevin (ph) and the 785 case issue about

22      enforceability.

23                  In other words, are we limited to a situation

24      where the prohibition was simply that the debt could not be

25      sold to Yucaipa, which it was, but all that does is create a

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page129
                                                       314ofof151
                                                               462

                                                                     Page 129

1       breach of contract claim against the seller, and doesn't --

2       and it follows perhaps that all the limitations are not

3       really enforceable against Yucaipa.

4                   And I've looked at those cases, and this case is a

5       very different case I believe from those.        The

6       (indiscernible) to some extent outside of the four corners

7       of the document to deal with the argument about

8       enforceability, but the facts I rely on I really are

9       undisputed and (indiscernible) summary judgment is

10      appropriate.

11                  Yucaipa was involved in the negotiation and the

12      establishment of the first lien credit agreement as part of

13      the earlier bankruptcy.      And at all other times, has

14      controlled the equity and the board of directors.            And has

15      been intimately involved in every aspect of the debtor's

16      business, and the credit agreement issues since 2007.

17                  To allow Yucaipa to be involved this heavily in

18      negotiating agreements with -- including those with

19      expressed limits on Yucaipa's rights, and wont' allow them

20      to buy the debt, the seller cannot sell to them in the first

21      place, and to (indiscernible) would be inequitable, you

22      know, to the (indiscernible) degree in my mind, and as a

23      result I find that at least under these facts and

24      circumstances, the Plevin and the 785 Holdings are not

25      applicable or inapposite.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page130
                                                       315ofof151
                                                               462

                                                                     Page 130

1                   I think I've covered all the points, I think I

2       have.   And just to reiterate the ruling, I'm going to grant

3       summary judgment, holding that the petitioning creditors are

4       requisite lenders under the first lien credit agreement.

5       And I think the best thing to do would be to have counsel

6       submit an order under certification of counsel.

7                   MR. SAUER:   You Honor, may I may one comment or

8       ask a question?

9                   THE COURT:   Yes.

10                  MR. SAUER:   Thank you, Your Honor, Russell Sauer

11      of Latham & Watkins for Yucaipa.

12                  One quick comment, there is absolutely no evidence

13      in the record, because it wouldn't be true, that Yucaipa

14      participated in the negotiations in the first lien credit

15      agreement, no evidence.      More importantly just for the

16      record I understand the ruling, I'm assuming the Court is

17      overruling all of our objections to the evidence that was

18      submitted not having been produced and that was produced on

19      reply without any authentication and without being

20      properly --

21                  THE COURT:   Well, I think you actually made that

22      argument to (indiscernible) your objection to the entry of

23      that evidence, yes, it's overruled.

24                  MR. SAUER:   Thank you.

25                  THE COURT:   We obviously disagree on the first

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page131
                                                       316ofof151
                                                               462

                                                                     Page 131

1       point.      That's for district courts and courts of appeal are

2       for.

3                     All right.    Anything else for today?     I guess we

4       do need to deal with this motion to shorten in connection

5       with the settlement motion.

6                     MR. SAMIS:    Your Honor, we can certainly deal with

7       that first.      I was going to raise one other matter.       We have

8       a bar date that's looming on August 2.        We did submit a

9       certification of counsel on Friday that would allow Black

10      Diamond and Spectrum to file a consolidated proof of claim

11      as agent under the first lien credit agreement.

12                    We received an objection from Mr. Klyman after we

13      had submitted that.        We turned around and withdrew it and

14      submitted a different certification of counsel actually

15      yesterday that basically made it a neutral as to who the

16      agent was, for the purpose of getting around that objection,

17      but still allow -- whoever the agent was determined to be,

18      to file a consolidated proof of claim.

19                    We haven’t seen an order hit yet on that, I do

20      have a copy of that order here in court.

21                    THE COURT:    I haven't seen it, so you can

22      approach.

23                    MR. SAMIS:    Thank you, Your Honor.     That was

24      submitted under certification yesterday, Your Honor.

25             (Pause)

                            VERITEXT REPORTING COMPANY
     212-267-6868                  www.veritext.com                       516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page132
                                                       317ofof151
                                                               462

                                                                     Page 132

1                    THE COURT:     To back up on the enforceability

2       issue, and I understand counsel's comment about what may or

3       may not be in the record, I -- we can disagree on that and

4       (indiscernible) overly flip with my comment about appellate

5       courts, but I think that the -- in my mind at least, that

6       the summary judgment motion was -- the burden was met by

7       Black Diamond in establishing that they should be the

8       requisite lender.     And I didn't see anything that would

9       rebut that in that I really didn't see any kind of genuine

10      issue of material fact as to whether it should or should not

11      be enforceable.     I believe based on the record, which I

12      think would include really incontrovertible evidence that's

13      been in front of the Court prior, that Black Diamond or

14      excuse me, that Yucaipa was interested, but I stand by my

15      ruling.     I'm just mentioning that sort as a side.         I've

16      signed your order.        I assume there was no objection to the

17      COC?

18                   MR. SAMIS:     I think we resolved that, Your Honor,

19      by the withdrawal of the original stipulation, order, and

20      replacement with what Your Honor just signed.

21                   THE COURT:     Okay.

22                   MR. SAMIS:     Your Honor, with that, I guess I would

23      turn the podium over to Mr. Harris.

24                   MR. HARRIS:     No, it's Mr. Klyman's motion.

25                   MR. SAMIS:     I'm sorry, I thought there was an

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page133
                                                       318ofof151
                                                               462

                                                                     Page 133

1       agreement.     Okay.     Go ahead.

2                    MR. KLYMAN:     Good afternoon, Your Honor, for the

3       record, Robert Klyman of Latham & Watkins on behalf of

4       Yucaipa.

5                    Your Honor, after many months and a slog through

6       the awful negotiations, Yucaipa and the committee have

7       resolved the estate claims that were brought against

8       Yucaipa.     I won't bore you with all the details, that will

9       come out in the ultimate settlement.

10                   THE COURT:     I did read the motion.

11                   MR. KLYMAN:     Yeah.   And so it's our view, Your

12      Honor, that Black Diamond and Spectrum who are objecting to

13      shortened time, have known about the economic terms since at

14      least the 17th.        The other terms don't affect their

15      individual rights.        We were very careful and the committee

16      insisted that whatever rights Black Diamond and Spectrum had

17      would be preserved in their individual capacity to sue

18      Yucaipa, Yucaipa would have the benefit of all its defenses.

19                   And Black Diamond and Spectrum have been

20      litigating this issue since before this case started, as

21      this Court well knows.        They don't need discovery and a

22      stretch out of the process to test the reasonableness of the

23      settlement.     And a 9019 motion is not a time or place for

24      this Court to conduct a mini trial on all the issues.

25                   You're very familiar with the issues with this

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page134
                                                       319ofof151
                                                               462

                                                                     Page 134

1       case, they're very familiar, it's not going to take a lot of

2       evidence to show that this is at the low end of the

3       reasonableness, particularly given this Court's past

4       comments, the debtor's past comments, that we need to -- and

5       even Mr. Harris' comments that we need to clear out the

6       underbrush in order to go forward with the sale as quickly

7       as possible.

8                   Pursuant to bid procedures that Black Diamond and

9       Spectrum lobbied for, got the debtor to agree to, and for

10      you to approve, bids are due, there's going to be an auction

11      soon and it's important for us to determine whether or not

12      we have peace with the committee, whether or not there's no

13      guarantee we're going to bid, but whether or not we are

14      going to bid, and what our -- how our claim is going to be

15      treated, at least from the estate perspective.

16                  And what's important here, Your Honor, is again,

17      Black Diamond and Spectrum substantive rights are not being

18      prejudiced in terms of whatever rights they have.            They do

19      complain that they did not get a seat at the bargaining

20      table, in terms that they participated in mediation, we

21      tried that one-on-one conversations with them, but the

22      standing order that Your Honor entered did not give them the

23      right to negotiate at the bargaining table.        They had the

24      right to be consulted, which I think the evidence will show,

25      without discovery, that they were.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page135
                                                       320ofof151
                                                               462

                                                                     Page 135

1                   And, in fact, if they did delay the hearing in

2       order to obtain discovery, they don't identify in their

3       papers any discovery that they would actually want to seek.

4       If they take the depositions of committee members, the

5       committee members are likely to say, well, I acted on advice

6       of counsel, in terms of moving forward with the settlement,

7       they were intimately involved, they met, whatever.

8                   You know, the issue is, it can be resolved at

9       argument without a delay, and without the benefit of giving

10      them, you know, wasteful depositions and additional document

11      requests.     Thank you, Your Honor.

12                  THE COURT:   Thank you.

13                  MR. LAGERMANN:    Good afternoon, Your Honor, Nick

14      Lagermann from Sidley Austin on behalf of the committee.

15                  I'm not going to repeat what Mr. Klyman said, but

16      the committee obviously does also support having the

17      proposed settlement heard on the expedited schedule that we

18      had requested.

19                  I would like to note though, as Mr. Klyman hinted

20      at, and I think is actually admitted in a footnote in the

21      petitioning creditors' objection, we did, in fact, consult

22      with the petitioning creditors with regard to this proposed

23      settlement.     They have known about the economics for a long

24      period of time.     And there is no obligation in the standing

25      order to have them have a quote/unquote seat at the table,

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page136
                                                       321ofof151
                                                               462

                                                                     Page 136

1       if you will.

2                    To the contrary, in paragraph 10 of the standing

3       order, this Court ruled that the committee shall have

4       ultimate decision-making authority with regard to the claims

5       and prosecution of the committee adversary proceeding.

6                    In addition, paragraph 12 of the standing order

7       gave each individual party, the committee, the petitioning

8       creditors, and actually also the debtors the ability to

9       settle the claim subject to a party's right to object under

10      Rule 9019.

11                   The petitioning creditors, if they want to file an

12      objection, they are clearly more than able to do so, and we

13      think we will deal with that at the 9019 hearing.

14                   I wanted to make one other point with regard to

15      discovery.     Again, we don't know exactly what they're

16      talking about with respect to discovery, but when this Court

17      appointed a mediator, you specifically included that all

18      mediation and related conversations would be subject to

19      Local Rule 9019-5, which includes 9019-5(d)(1), which we

20      believe would preclude discovery into settlement

21      communications.

22                   Obviously we believe this is a fair and equitable

23      rule that prevents people from digging into mediation

24      related conversations.     But to the extent that there is

25      discovery in that regard, and we go past Rule 9019(d)(1),

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page137
                                                       322ofof151
                                                               462

                                                                     Page 137

1       frankly it would need to be a two-way street.        And my guess

2       is, is that's not -- that is exactly the reason why it is

3       inappropriate to have discovery to start going into what

4       people did or did not do in connection with mediation and

5       settlement communications.       Thank you, Your Honor.

6                    MR. KELLEY:    Your Honor, Jeff Kelley for the

7       debtor.     I rise in support of the motion to shorten.        The

8       debtor obviously is interested in moving this case along as

9       quickly as possible, as I'm sure the Court is.        The case has

10      been moving quickly, events are transpiring in the near

11      future which are going to be very important to resolution,

12      and we would like to have this very important settlement

13      motion heard as quickly as possible.

14                   The prospect of discovery and the estate paying

15      professionals to engage in discovery is not appealing, and

16      we join the committee in not understanding why discovery

17      would be necessary on this issue.       Thank you.

18                   THE COURT:    You're welcome.   Mr. Harris.

19                   MR. HARRIS:    Thank you, Your Honor.

20                   Your Honor, as we laid out in our papers which we

21      filed yesterday morning, we got these papers last Friday

22      night at 11 something p.m.       We're here to talk about timing

23      right now, and when this should be heard.

24                   The request that has been made by the settling

25      parties here is to effectively cut in half the period of

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page138
                                                       323ofof151
                                                               462

                                                                     Page 138

1       time for notice of a hearing like this, that is generally

2       required under the local rule, and if granted, would require

3       us to file a substantive objection to this settlement by

4       this Thursday, when everybody here has known that we were

5       preparing for obviously today's hearing, which was supposed

6       to have many more things on the agenda up until yesterday

7       afternoon, when certain of them got adjourned.

8                   Physically, Your Honor, there's no way we can

9       actually comply with that timing.       And frankly, in

10      situations such as this, absent exigent circumstances

11      justified under the particular circumstances of the case,

12      frankly a notice period is often times many times longer

13      than what's included in the regular notice provisions, not

14      shortened by 50 percent.

15                  Five business days, Your Honor, is simply not

16      sufficient time in the petitioning creditors or any other

17      party in interest, frankly, who might have a say, want to

18      have a say in this, to prepare and be in a position to

19      prosecute a substantive objection should they choose to do

20      that.

21                  THE COURT:    What's the timing on the auction?

22                  MR. HARRIS:    Bids are due on August 8th.       The

23      auction is scheduled for August 14th.       And the sale hearing

24      is scheduled for August 22nd.

25                  THE COURT:    Mr. Klyman, what's the -- I understand

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page139
                                                       324ofof151
                                                               462

                                                                     Page 139

1       the comments about what Black Diamond knew and when they

2       knew it, and you know, all those other now antiquated

3       references, but regardless of sort of what happened with

4       what they knew, and how this shouldn't be a surprise, et

5       cetera, what is the specific reason why say the 5th as

6       opposed to the 19th, other than you want it done sooner

7       rather than later I guess?

8                    MR. KLYMAN:   Well, there are a couple of reasons.

9       First, is the obvious, we want it done sooner rather than

10      later, since we've worked hard to get to the settlement.

11      But more substantively, I don't know Yucaipa is going to

12      bid, but if they do, Mr. Collins at the last hearing about

13      bid procedures said, we think it's important that all

14      bidders have an allowed claim.

15                   The settlement agreement provides for Yucaipa to

16      have an allowed claim vis a vis the debtor and the

17      committee.     Now, Black Diamond -- but that at least

18      eliminates some of the hurdles, and so we thought it

19      important as part of our calculation to have that resolved

20      prior to the date bids are due.

21                   Now, there's no magic to bids being due on the 8th

22      or the 14th.     If you want to extend that date, my suggestion

23      to your court and Mr. Harris, is to extend the bid deadline

24      by a couple of days, or however long is appropriate, to fit

25      us within that window.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page140
                                                       325ofof151
                                                               462

                                                                     Page 140

1                   We're also trying to accommodate what we thought

2       was the availability of this Court after August 5th or 6th

3       or whatever.    So we would --

4                   THE COURT:    That's a problem.    You know, it's

5       summer time.    So if I don't take care of you by the 7th, the

6       next available date is the 19th.

7                   MR. HARRIS:    Your Honor, if I may?

8                   THE COURT:    Yes.   Sorry, I interrupted you, Mr.

9       Harris.

10                  MR. HARRIS:    The motion as it was originally filed

11      didn't lay out any exigent circumstances justifying

12      shortening as required by the local rule.        The only argument

13      that's been made about timing here really is the issue Mr.

14      Klyman just raised about how does this affect whatever bid

15      they may submit, if at all, and the requirement of the bid

16      procedures that if you're going to bid, some currency that

17      relates to your claim has to be allowed.

18                  Mr. Klyman, first of all, says his client -- is

19      not sure his client is going to bid, so I'm not sure that's

20      a good reason why we should expedite this.         But putting that

21      aside, even if he does bid, it is not subject to argument

22      that even though the settlement agreement purports to give

23      them a quote/unquote allowed claim, that doesn't -- it's not

24      allowed within the bankruptcy, the meaning of that word as

25      used in the Bankruptcy Code, because it also says, but

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page141
                                                       326ofof151
                                                               462

                                                                     Page 141

1       that's subject to arguments brought by other creditors, it's

2       only binding on the committee and the debtors, and everybody

3       knows there's an equitable subordination cause of action

4       that is going to be prosecuted here.

5                   So in evaluating the quality of that bid, the

6       debtors are going to have to take into account what value

7       that quote/unquote claim has under any set of circumstances,

8       whether the settlement agreement is approved, not approved,

9       or anything else.

10                  So what other factors to be taken into account

11      relative to the knowledge that an equitable subordination

12      claim exists, can also be taken into account the fact that

13      okay, there's a settlement agreement that purports to

14      allowed this at $113 million.      It's just a calculation that

15      -- to get factored in the context of the auction, there's no

16      reason to expedite this.      It can be done the 19th, it can be

17      done in conjunction with the sale hearing on the 22nd.           But

18      trying to put it on for some time around the 5th, a) it's

19      physically impossible for my firm to actually put that case

20      together and get an objection on file by Thursday, and then

21      prosecute this next Monday, which is the timetable that they

22      are suggesting.

23                  Your Honor, we think that some amount of discovery

24      is appropriate here, because on factual issues, and I'm not

25      looking to invade the cone of silence that sits around the

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page142
                                                       327ofof151
                                                               462

                                                                     Page 142

1       mediation, I'm not absolutely looking to go there, on the

2       other hand, the standard for approval of these settlement

3       does have a burden that has to be met by the proponent.

4       It's not, we went to mediation, and the mediator blessed

5       this.   That's not the standard and it never has been.

6                   There needs to be a case that's put on.          There

7       needs to be a witness, there needs to be something that

8       supports the allegations that are made in favor of the

9       settlement.

10                  And just by way of example, Your Honor, the

11      settlement agreement in multiple places talks about how the

12      benefit to the estate of this settlement is $58 million,

13      which is a wonderful headline number, except I don't think

14      that's right, and I'd like to understand -- if that's the

15      number you're using for purposes of your calculation and

16      conclusion that this somewhat falls within the range of

17      reasonableness, then I think we're entitled to inquire as to

18      how someone came to the conclusion this estate has actually

19      benefitted to the tune of $58 million, when 20 million of

20      what is being waived clearly is of zero value, and 21

21      million of what is being contributed, is clearly not worth

22      par, at least based on all the facts and circumstances that

23      are available to the parties as we sit here today.

24                  I think that's a fair ground.      I don't think the

25      answer to that is subject to privilege.        And if I do invade

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page143
                                                       328ofof151
                                                               462

                                                                      Page 143

1       the privilege, I'm sure somebody will stop me.

2                    THE COURT:    Okay.

3                    MR. HARRIS:    So with that, Your Honor, I think a

4       little longer period here would be more appropriate.             Thank

5       you.

6                    THE COURT:    Okay.     Thank you.     Mr. Buchbinder,

7       good afternoon.

8                    MR. BUCHBINDER:       Good afternoon, Your Honor, Dave

9       Buchbinder on behalf of the United States Trustee.

10                   I did not file a written objection to the motion

11      to shorten time for the very simple reason that I did not

12      see it until 8 o'clock this morning.          I had a leave day

13      yesterday.     I had an opportunity to read the underlying

14      motion, and the motion to shorten time, and I would have to

15      concur for different reasons, that the time that's being

16      requested is far too short to properly vet the issues.

17                   Without belaboring the point, there appear to be a

18      number of issues within this settlement agreement that may

19      require objection, if not argument, and frankly today's

20      ruling may create additional issues with respect to the

21      settlement agreement.       I won't go there right now.

22                   I'll just quote a notice, this motion was filed

23      literally at midnight Friday night, so it was 11:48 p.m. is

24      what my ECF notification says, and I suppose that's so

25      counsel can say they filed it Friday.             But the reality is,

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                       516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page144
                                                       329ofof151
                                                               462

                                                                     Page 144

1       this motion was filed Friday night at midnight, and it was

2       -- even though the application says, we're being really

3       nice, and we're serving people by overnight mail, the

4       reality is, they don't receive it till at least Monday

5       anyway.     So it's really only three and a half business days'

6       notice, because the objection deadline as proposed is noon

7       time on Thursday.

8                    This is clearly inadequate under the

9       circumstances.

10                   THE COURT:   Yeah.

11                   MR. BUCHBINDER:      I appreciate the fact that the

12      debtor and Yucaipa and the committee are familiar with the

13      terms, and as the parties seem to have indicated, familiar

14      with them since the 17th of July, that's almost two weeks

15      ago.   The problem is, nobody else was aware of these terms

16      until this motion was filed, and there are other parties in

17      this case.

18                   There doesn't appear any reasons for the reasons

19      that have been stated by parties here, why this shouldn't go

20      out on proper notice and be heard on full notice, and an

21      opportunity to object.      Thank you, Your Honor.

22                   THE COURT:   Thank you.     All right.   I agree that

23      the time frame is way too short, that the (indiscernible) on

24      such short notice (indiscernible) give you something the

25      week of the 12th but I don't have the ability to do that.

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page145
                                                       330ofof151
                                                               462

                                                                     Page 145

1       (indiscernible) I don't think it's really necessary to be

2       done that quickly.

3                    So I guess technically I'm going to deny the

4       motion to shorten, and I will hear the matter on Monday,

5       August 19th at 2 o'clock, and I'd like objections due by 4

6       o'clock on the 14th.

7                    And since we have another hearing later that week,

8       let's leave the 19th for this motion, let's not make it an

9       omnibus date, it'll simply be this motion.        Okay?

10                   And the Court will enter an order.

11                   Anything else?

12              (No response)

13                   THE COURT:   Very good.   Thank you, we're

14      adjourned.

15              (Whereupon, these proceedings were concluded at 2:05

16      p.m.)

17

18

19

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                      516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page146
                                                       331ofof151
                                                               462

                                                                 Page 146

1                                          I N D E X

2

3                                           RULINGS

4                                                           Page        Line

5       First Omnibus Motion for an Order

6       Pursuant to Section 365 of the

7       Bankruptcy Code and Bankruptcy Rule

8       6006 Authorizing the Debtors to

9       Assume Certain Real Property Leases                    --         --

10

11      Debtors' Fourth Motion Pursuant to

12      Bankruptcy Rules 9006(b) and 9027 for

13      Order Extending the Time to File

14      Notices of Removal of Civil Actions                    --         --

15

16      Debtors' Fourth Motion for Extension

17      of Exclusive Periods During Which

18      Debtors May Propose and File Plans

19      of Reorganization and Solicit

20      Acceptances Thereof                                    --         --

21

22      Debtors' Motion to Authorize Axis

23      Group, Inc. to Enter License Agreement

24      with City of New York                                  --         --

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page147
                                                       332ofof151
                                                               462

                                                                 Page 147

1                                          I N D E X

2

3                                           RULINGS

4                                                            Page         Line

5       Motion of the Debtors Pursuant to 11

6       U.S.C. § 107(b)(1) of the Bankruptcy

7       Code, Bankruptcy Rule 9018, and Local

8       Rule 9018-1(b) to File Exhibit to Key

9       Employee Incentive Plan Under Seal                     15           8

10

11      Petitioning Creditors' Motion to File

12      a Redacted Version of the Objection

13      of the Petitioning Creditors to the

14      Debtors' Motion for Order Authorizing

15      (I) Implementation of Key Employee

16      Incentive Plan for Certain Insiders

17      and (II) Payment of any Obligations

18      Arising Thereunder as Administrative

19      Expenses                                               15           24

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page148
                                                       333ofof151
                                                               462

                                                                 Page 148

1                                          I N D E X

2

3                                           RULINGS

4                                                            Page         Line

5       Motion for Authorization to Seal the

6       Unredacted Objection of the Official

7       Committee of Unsecured Creditors to

8       Motion for an Order Pursuant to

9       Sections 105(a), 363(b)(1) and

10      503(c)(3) of the Bankruptcy Code

11      Authorizing (I) Implementation of Key

12      Employee Incentive Plan for Certain

13      Insiders and (II) Payment of any

14      Obligations Arising Thereunder as

15      Administrative Expenses                                --           --

16

17      Motion of Norman Fredrick Wessels,

18      Joyce Elaine Wessels, Gladys Ann

19      Walker, Michael Jay Meyer, and Dale

20      Woudstra and Tonia Woudstra for

21      Relief from the Automatic Stay to

22      Pursue Personal Injury Claims                          --           --

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page149
                                                       334ofof151
                                                               462

                                                                 Page 149

1                                          I N D E X

2

3                                           RULINGS

4                                                            Page         Line

5       Motion by James Joseph Pursuant to 11

6       U.S.C. §362 for Relief from the

7       Automatic Stay                                         --           --

8

9       Motion and Joinder of Travis and

10      Erin Cogdill to Motion of Norman

11      Frederick Wessels, Joyce Elaine

12      Wessels, Gladys Ann Walker, Michael

13      Jay Meyer and Dale Woudstra and

14      Tonia Woudstra for Relief from the

15      Automatic Stay to Pursue Personal

16      Injury Claims                                          --         --

17

18      Motion for an Order Pursuant to

19      Sections 105(a), 363(b)(1) and

20      503(c)(3) of the Bankruptcy Code

21      Authorizing (I) Implementation of Key

22      Employee Incentive Plan for Certain

23      Insiders and (II) Payment of any

24      Obligations Arising hereunder as

25      Administrative Expenses                                --           --

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page150
                                                       335ofof151
                                                               462

                                                                 Page 150

1                                          I N D E X

2

3                                           RULINGS

4                                                            Page         Line

5       Motion of Yucaipa American Alliance

6       Fund I, L.P.'s and Yucaipa American

7       Alliance (Parallel) Fund I, L.P. for

8       Reconsideration and/or Amendment of

9       Final Order Granting Debtors' Motion

10      for Authorization to Obtain Post-

11      petition Secured Replacement DIP

12      Financing and Related Relief                           --           --

13

14      Interim Fee Applications                               16           19

15

16      Petitioning Creditors' Motion for

17      Summary Judgment Regarding the

18      Determination of Requisite Lenders

19      Under the First Lien Credit Agreement                  120          11

20

21

22

23

24

25

                           VERITEXT REPORTING COMPANY
     212-267-6868                 www.veritext.com                   516-608-2400
     Case
      Case14-50971-CSS
           12-50947-CSS Doc
                         Doc476-4 Filed08/01/13
                             271 Filed  05/06/20 Page
                                                  Page151
                                                       336ofof151
                                                               462

                                                                     Page 151

1                                 C E R T I F I C A T I O N
2
3       I, Sherri L. Breach, CERT*D-397, certified that the
4       foregoing transcript is a true and accurate record of the
5       proceedings.
6
7
          Sherri L       Digitally signed by Sherri L Breach
                         DN: cn=Sherri L Breach, o, ou,
                         email=digital1@veritext.com,


8
          Breach         c=US
                         Date: 2013.07.31 17:00:18 -04'00'



        SHERRI L. BREACH
9
        AAERT Certified Electronic Reporter & Transcriber
10
        CERT*D -397
11
12       I, Sheila G. Orms, certify that the foregoing is a correct
13       transcript from the official electronic sound recording of
14       the proceedings in the above-entitled matter.
15
16       Dated:     July 31, 2013
17                               Digitally signed by Sheila Orms

18          Sheila               DN: cn=Sheila Orms, o, ou,
                                 email=digital1@veritext.com,
                                 c=US
19          Orms                 Date: 2013.07.31 17:00:48
                                 -04'00'

20         Signature of Approved Transcriber
21
         Veritext
22
         200 Old Country Road
23
         Suite 580
24
         Mineola, NY     11501
25

                               VERITEXT REPORTING COMPANY
     212-267-6868                     www.veritext.com                  516-608-2400
                    Case 14-50971-CSS
                      Case 12-50947-CSSDoc 476-4
                                         Doc 271-1Filed 05/06/20
                                                     Filed 08/01/13Page 337
                                                                     Page 1 of
                                                                            of 462
                                                                               1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware

In Re:                                                       Chapter: 11
ALLIED SYSTEMS HOLDINGS, INC., ET AL.,
     Debtor                                                  Bankruptcy No. 12−11564−CSS
__________________________________________

Allied Systems Holdings, Inc.

        Plaintiff                                            Adversary No. 12−50947−CSS

        vs.

Bennett Management , et al.

        Defendant


        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                         REDACTION

    A transcript of the proceeding held on 7/30/13 was filed on 8/1/13 . The following deadlines apply:

    The parties have 7 days to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 8/22/13 .

    If a request for redaction is filed, the redacted transcript is due 9/3/13 .

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 10/30/13 unless extended by court order.

    To review the transcript for redaction purposes, you may purchase a copy from the transcriber (see docket for
Transcriber's information) or you may view the document at the clerk's office public terminal.




                                                                                   Clerk of Court
Date: 8/1/13




(ntc)
                  Case 14-50971-CSS
                    Case 12-50947-CSSDoc 476-4
                                       Doc 271-2Filed 05/06/20
                                                   Filed 08/01/13Page 338
                                                                   Page 1 of
                                                                          of 462
                                                                             1

                                                  Notice Recipients
District/Off: 0311−1                     User: Leslie                    Date Created: 8/1/2013
Case: 12−50947−CSS                       Form ID: ntcAP                  Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         United States Trustee    844 King Street, Room 2207   Lockbox #35      Wilmington, DE 19899−0035
                                                                                                       TOTAL: 1
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 339 of 462




                        Exhibit 138

       D.I. 82-1, Case No. 14-50971
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page340
                                                    1 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page341
                                                    2 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page342
                                                    3 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page343
                                                    4 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page344
                                                    5 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page345
                                                    6 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page346
                                                    7 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page347
                                                    8 ofof65
                                                           462
Case
  Case
     14-50971-CSS
       14-50971-KBODoc
                     Doc
                       476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                               Page348
                                                    9 ofof65
                                                           462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page349
                                                   10 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page350
                                                   11 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page351
                                                   12 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page352
                                                   13 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page353
                                                   14 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page354
                                                   15 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page355
                                                   16 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page356
                                                   17 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page357
                                                   18 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page358
                                                   19 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page359
                                                   20 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page360
                                                   21 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page361
                                                   22 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page362
                                                   23 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page363
                                                   24 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page364
                                                   25 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page365
                                                   26 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page366
                                                   27 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page367
                                                   28 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page368
                                                   29 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page369
                                                   30 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page370
                                                   31 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page371
                                                   32 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page372
                                                   33 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page373
                                                   34 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page374
                                                   35 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page375
                                                   36 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page376
                                                   37 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page377
                                                   38 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page378
                                                   39 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page379
                                                   40 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page380
                                                   41 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page381
                                                   42 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page382
                                                   43 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page383
                                                   44 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page384
                                                   45 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page385
                                                   46 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page386
                                                   47 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page387
                                                   48 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page388
                                                   49 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page389
                                                   50 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page390
                                                   51 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page391
                                                   52 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page392
                                                   53 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page393
                                                   54 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page394
                                                   55 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page395
                                                   56 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page396
                                                   57 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page397
                                                   58 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page398
                                                   59 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page399
                                                   60 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page400
                                                   61 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page401
                                                   62 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page402
                                                   63 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page403
                                                   64 of
                                                      of65
                                                         462
Case
 Case14-50971-CSS
      14-50971-KBO Doc
                    Doc476-4
                         82-1 Filed
                               Filed05/06/20
                                     08/21/15 Page
                                              Page404
                                                   65 of
                                                      of65
                                                         462
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 405 of 462




                    Exhibit 139

     D.I. 3383, Case No. 12-11564
             Case 14-50971-CSS
               Case 12-11564-CSS Doc 476-4
                                   Doc 3383 Filed
                                             Filed05/06/20
                                                   12/09/15 Page
                                                             Page406
                                                                  1 ofof52
                                                                         462




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
                              )
    In re:                    )                           Chapter 11
                              )
                            1
 ASHINC CORPORATION, et al.   )                           Case No. 12-11564 ( CSS)
                              )
                              )                           Jointly Administered
                 Debtors. _ _ )
--------=:...===.c;c.c__

 FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER CONFIRMING THE
 MODIFIED FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
PROPOSED BY THE DEBTORS, THE COMMITTEE AND THE FffiST LIEN AGENTS

             The above-captioned debtors and debtors in possession (each a "Debtor" and,

collectively, the "Debtors") having:2

             a.    filed, (i) on May 4, 2015, the Debtors' Joint Chapter 11 Plan of Reorganization
                   Proposed by the Debtors, the Committee and the First Lien Agents [D.l. 2939);
                   (ii) on June 17, 2015, a revised Debtors' Joint Chapter 11 Plan of Reorganization
                   Proposed by the Debtors, the Committee and the First Lien Agents [D.I. 3013);
                   (iii) on August 28, 2015, the Debtors' First Amended Joint Chapter 11 Plan of
                   Reorganization Proposed by the Debtors, the Committee and the First Lien
                   Agents [D.I. 3164); and (iv) on September 9, 2015, a revised Debtors' Fist
                   Amended Joint Chapter 11 Plan of Reorganization Proposed by the Debtors, the
                   Committee and the First Lien Agents [D.l. 3196); and (v) on December 3, 2015,
                   the Debtors' Modified First Amended Joint Chapter 11 Plan of Reorganization
                   Proposed by the Debtors, the Committee and the First Lien Agents [D.l. 3360) (as
                   further modified, supplemented and amended, the "Plan");


1 The Debtors in these cases, along with the federal tax identification number (or Canadian business number where
applicable) for each of the Debtors, are: ASHINC Corporation (£'k/a Allied Systems Holdings, Inc.) (XX-XXXXXXX);
AAINC Corporation (£'k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (£'k/a Allied Freight
Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (£'k/a Allied Systems (Canada) Company) (XX-XXXXXXX);
ASLTD L.P. (£'k/a Allied Systems, Ltd. (LP.) (XX-XXXXXXX); AXALLC LLC (£'k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (£'k/a Axis Canada Company) (875688228); AXGINC Corporation (£'k/a
Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTS!NC Corporation (£'k/a CT Services,
Inc.) (XX-XXXXXXX); CTLLC LLC (£'k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
0365100); GACS Incorporated (58-1944 786); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX). The location of the Debtors' corporate headquarters and the Debtors' address for
service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Debtors'
Modified First Amended Joint Chapter I I Plan of Reorganization Proposed by the Debtors, the Committee and the
First Lien Agents, dated December 3, 2015 [D.J. 3360]. The rules of construction set forth in Section 1.1 of the Plan
shall apply to this order (the 11 Confirrnation Order").

DOC ID. 23714145.5
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page407
                                                              2 ofof52
                                                                     462




         b.      filed, on May 4, 2015, the Motion to (I) Approve Disclosure Statement, (II)
                 Approve Voting and Tabulation Procedures, and (III) Set Confirmation Hearing
                 and Related Deadlines [D.I. 2941 J and the Disclosure Statement in Support of
                 Debtors' Joint Chapter 11 Plan of Reorganization Proposed by the Debtors, the
                 Committee and the First Lien Agents [D.I. 2940] (as further modified,
                 supplemented and amended, the "Disclosure Statement");

         c.      filed on June 17, 2015, a Notice of Filing of Revised Plan and Disclosure
                 Statement, and a revised Disclosure Statement and Plan [DJ. 3014, 3015];

         d.      filed, on July 8, 2015, the Notice ofHearing to Consider Confirmation ofDebtors'
                 Joint Chapter 11 Plan ofReorganization Proposed by the Debtors, the Committee
                 and the First Lien Agents and Related Objection Deadline [D.I. 3052];

         e.      distributed solicitations materials, including ballots for voting on the Plan
                 (the "Ballots") on or about July 17, 2015 in the form approved in that certain
                 Order (I) Approving Disclosure Statement, (II) Approving Voting and Tabulation
                 Procedures, (Ill) Setting Confirmation Hearing and Related Deadlines, and (IV)
                 Granting Related Relief, dated July 8, 2015 (D.I. 3049] (the "Initial Solicitation
                 Order"), to holders of Claims and contract and lease counterparties, and parties in
                 interest, in compliance with the procedures contained in the Initial Solicitation
                 Order, title 11 of the United States Code (the "Bankruptcy Code"), and the
                 Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), as set forth in
                 the Affidavit of Service of Rust Consulting/Omni Bankruptcy ("Rust/Omni") (and
                 any supplements thereto), dated July 20, 2015 [D.I. 3071] (the "Sahagun
                 Affidavit"), and sworn to by Darleen Sahagun of Rust/Omni;

         f.      filed, on July 20, 2015, the Plan Proponents' Memorandum of Law in Support of
                 Confirmation of Debtors' Joint Chapter 11 Plan of Reorganization Proposed by
                 the Debtors, the Committee and the First Lien Agents [D.I. 3072];

         g.      filed, (i) on August 12, 2015, the Notice of Filing of Plan Supplement [D.l. 3126]
                 and (ii) on September 8, 2015, the Notice of Filing of Additional Exhibit and
                 Revised Exhibits to the Plan Supplement [D.I. 3189]; and (iii) on September 10,
                 2015, the Notice ofFiling ofRevised Exhibits to the Plan Supplement [D.l. 3207];
                 (as subsequently modified, supplemented and amended, together, the "Plan
                 Supplement");

        h.       filed, on August 28, 2015, the Supplement to Disclosure Statement in Support of
                 Debtors' Joint Chapter 11 Plan of Reorganization Proposed by the Debtors, the
                 Committee and the First Lien Agents, [D.I. 3166] (the "Disclosure Statement
                 Supplement");

         i.      distributed the Disclosure Statement Supplement, along with revised solicitation
                 materials (the "Supplemental Ballots"), on or about August 28, 2015 to holders of
                 First Lien Claims, in the form approved in that certain Order Approving
                 Supplement to Disclosure Statement in Support of Debtors' First Amended Joint

DOC ID~ 23714145.5

                                                  2
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page408
                                                              3 ofof52
                                                                     462




                 Chapter 11 Plan of Reorganization Proposed by the Debtors, the Committee and
                 the First Lien Agents [D.I. 3168] (the "Second Solicitation Order" together with
                 the Initial Solicitation Order, the "Solicitation Orders"), as set forth in the
                 Affidavit/Declaration ofMailing re: Class 2 Plan Solicitation, dated September 2,
                 2015 [D.I. 3178], and sworn to by Scott M. Ewing of Rust/Omni (the "Ewing
                 Affidavit");

        j.       filed, on August 28, 2015, the Notice of Continued Objection and Voting
                 Deadlines for the First Lien Lenders with Respect to Debtors' First Amended
                 Joint Chapter 11 Plan ofReorganization Proposed by the Debtors, the Committee
                 and the First Lien Agents [D.I. 3171 ];

         k.          filed, on August 28, 2015, the Notice of Rescheduled Start Date for Confirmation
                     Hearing [D.I. 3170]; and

         I.      filed, on September 9, 2015 the Declaration of Catherine Nownes-Whitaker
                 regarding Analysis of Ballots for Accepting or Rejecting Debtors' Joint Chapter
                 11 Plan of Reorganization Proposed by the Debtors, the Committee and the First
                 Lien Agents [D.I. 3192] (the "Voting Certification"); and

        m.       filed on September 8, 2015, the Declaration of John F. Blount in Support of
                 Confirmation of the Debtors' First Amended Joint Chapter 11 Plan of
                 Reorganization Proposed by the Debtors, the Committee and the First Lien
                 Agents [D.I. 3185] (the "Blount Declaration").

        The United States Bankruptcy Court for the District of Delaware (the "Bankruptcy

Court") having:

        a.           entered the Initial Solicitation Order on July 8, 2015 and the Second Solicitation
                     Order on August 28, 2015;

        b.       by the Second Solicitation Order, extended, solely for holders of First Lien
                 Claims, the deadline to object to the Plan through September 8, 2015 at 12:00
                 p.m. (EDT) and the Plan voting deadline to September 8, 2015 at 4:00 p.m. (EDT)

         c.          set September 10, 2015 at 9:30 am. prevailing Eastern Time, as the date and time
                     for the commencement of the Confirmation Hearing;

        d.       held the initial Confirmation Hearing on September 10, 2015, wherein the
                 Bankruptcy Court (i) sustained the Retiree Committee's objections to
                 confirmation of the Plan, (ii) sustained the United States Trustee's objection to the
                 breadth of the exculpation provisions set forth in the Plan, (iii) overruled all other
                 objections to the Plan not previously withdrawn, and (iv) directed that no further
                 objections be filed absent a material adverse change to the treatment of holders of
                 Allowed Claims pursuant to the Plan;

        e.           set December 7, 2015 at 11:00 a.m. for continuance of the Confirmation Hearing;

DOC ID· 23714145.5

                                                     3
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page409
                                                              4 ofof52
                                                                     462




         f.          reviewed the Plan, the Disclosure Statement, the Disclosure Statement
                     Supplement, the Plan Supplement, the Confirmation Brief, the Voting
                     Certification, the Blount Declaration, and all other pleadings, exhibits, statements,
                     affidavits, declarations and comments regarding Confirmation of the Plan,
                     including all objections, statements and reservations of rights made with respect
                     thereto;

         g.          heard the statements, arguments and objections made by counsel in respect of
                     Confirmation of the Plan;

         h.          considered all oral representations, testimony, documents, filings and other
                     evidence regarding Confirmation of the Plan;

         1.          received certain objections to, and reservation of rights with respect to,
                     confirmation of the Plan [D.I. 3132, 3135, 3138, 3139, 3153, 3169, 3184, 3187,
                     3194, and 3353];

        J.           overruled any and all objections to the Plan and Confirmation thereof and all
                     statements and reservations of rights not consensually resolved or withdrawn
                     unless otherwise indicated; and

         k.          taken judicial notice of the papers and pleadings filed in these chapter 11 cases
                     (the "Chapter 11 Cases").

         NOW, THEREFORE, it appearing to the Bankruptcy Court that notice of the

Confirmation Hearing and the opportunity for any party in interest to object to Confirmation

have been adequate and appropriate as to all entities affected or to be affected by the Plan and the

transactions contemplated thereby, and the legal and factual bases set forth in the documents

filed in support of Confirmation and presented at the Confirmation Hearing establish just cause

for the relief granted herein; and after due deliberation thereon and good cause appearing

therefore, the Bankruptcy Court hereby makes and issues the following findings of fact,

conclusions oflaw, and orders:

                          FINDINGS OF FACT AND CONCLUSIONS OF LAW

                     A.     Findings and Conclusions. The findings and conclusions set forth herein

and on the record of the Confirmation Hearing constitute the Bankruptcy Court's findings of fact

and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made

DOC ID. 23714145.5

                                                      4
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page410
                                                              5 ofof52
                                                                     462




applicable herein by Rules 7052 and 9014 of the Bankruptcy Rules. To the extent any of the

following findings of fact constitute conclusions oflaw, they are adopted as such. To the extent

any of the following conclusions of law constitute fmdings of fact, they are adopted as such.

                      B.   Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2l. 1334(a)).

The Bankruptcy Court has jurisdiction over the Debtors' Chapter 11 Cases pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order ofReference from the United States District

Court for the District ofDelaware, dated as of February 29, 2012. Approval of the Plan is a core

proceeding pursuant to 28 U.S.C. § 157(b) and the Bankruptcy Court has jurisdiction to enter a

final order with respect thereto. Venue was proper as of the Petition Date and is proper before

the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                      C,   Eligibility for Relief. The Debtors qualify as "debtors" under section 109

of the Bankruptcy Code. The Debtors, the Committee, and the First Lien Agents (collectively,

the "Plan Proponents") are proper proponents of the Plan.

                  D.       Commencement and Joint Administration of these Chapter 11 Cases. On

May 17, 2012, involuntary petitions were filed against ASHINC Corporation (fi'k/a Allied

Systems Holdings, Inc.) ("Allied Holdings") and its subsidiary ASLTD L.P. (fi'k/a/ Allied

Systems, Ltd. (L.P.)) ("Allied Systems") under chapter 11 of the Bankruptcy Code. On June 10,

2012, the remaining Debtors filed voluntary petitions in this Court. On June 11, 2012, Allied

Holdings and Allied Systems consented to the entry of orders for relief. The Debtors continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and ll08 of the Bankruptcy Code. In accordance with the Bankruptcy Court's order,

dated June 11, 2012 [D.I. 89], the Debtors' cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b).



DOC ID - 23714145.5

                                                    5
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page411
                                                              6 ofof52
                                                                     462




                 E.       Statutory Committee of Unsecured Creditors.      On June 19, 2012 the

Office of the United States Trustee for the District of Delaware appointed an official committee

of unsecured creditors (the "Committee") [D.I. 144].

                 F.       Judicial Notice. The Bankruptcy Court takes judicial notice of the docket

of the Debtors' Chapter 11 Cases maintained by the Clerk of the Court, including all pleadings

and other documents filed, all orders entered, and all evidence and arguments made, proffered, or

adduced at the hearings held before the Bankruptcy Court during the pendency of these Chapter

11 Cases.

                     G.   Claims Bar Date. On May 29, 2013, the Bankruptcy Court entered the Bar

Date Order [D.I. 1208] which among other things, (i) established bar dates for filing proofs of

claim (including claims arising under section 503(b)(9) of the Bankruptcy Code), (ii) approved

the form and manner for filing proofs of claim, and (iii) approved notice of the applicable bar

dates. The Bar Date Order established, as applicable, (a) 12:00 a.m. Eastern Daylight Time on

August 2, 2013 as the bar date for all non-governmental persons or entities to file Claims that

arose before the relevant Petition Date, including all Administrative Claims arising under section

503(b)(9) of the Bankruptcy Code, all Priority Claims, and all other unsecured non-Priority

Claims (other than those owed to governmental units) and (b) 12:00 a.m. Eastern Standard Time

on November 30, 2013 as the bar date for all governmental units holding claims that arose prior

to the relevant Petition Date.      On July 17, 2015, the Bankruptcy Court entered the Order

Establishing a Deadline for Filing Administrative Expense Requests and Approving the Form

and Manner of Notice Thereof[D.l. 3068], which among other things (x) established procedures

for filing requests for the allowance of administrative expenses accruing from the Petition Date




DOC ID· 23714145.5

                                                  6
         Case 14-50971-CSS
           Case 12-11564-CSS Doc 476-4
                               Doc 3383 Filed
                                         Filed05/06/20
                                               12/09/15 Page
                                                         Page412
                                                              7 ofof52
                                                                     462




through and including July 31, 2015, and (y) August 31, 2015 at 5:00 p.m. (prevailing Eastern

Time) as the deadline for filing such requests.

                    H.   Burden of Proof. The Plan Proponents have the burden of proving the

elements of sections l 129(a) and (b) of the Bankruptcy Code by a preponderance of the

evidence. The Plan Proponents have met their burden with respect to each Debtor and each

element of section 1129 of the Bankruptcy Code. Each witness who testified on behalf of the

Plan Proponents at or in connection with the Confirmation Hearing was credible, reliable, and

qualified to testify as to the topics addressed in his testimony.

The Solicitation Process

                    I.   Solicitation. Each of the Plan, the Disclosure Statement, the Ballots, and

the Supplemental Ballots, and notice of the Confirmation Hearing were transmitted and served in

compliance with the Bankruptcy Rules, including Bankruptcy Rules 3017 and 3018, the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the "Local Rules"), and the Solicitation Orders. The forms of the Ballots

(and Supplemental Ballots, as applicable) adequately address the particular needs of these

Chapter 11 Cases and are appropriate for holders of Claims in Class 2 (First Lien Lender

Claims), Class 3 (Second Lien Lender Claims), Class 4 (AIG Claims), and Class 5 (General

Unsecured Claims) - the Classes of Claims entitled to vote to accept or reject the Plan. The

period during which the Debtors solicited acceptances to the Plan was a reasonable period of

time for holders to make an informed decision to accept or reject the Plan, and was in accordance

with the Solicitation Orders, and in compliance with the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules, and any applicable non-bankruptcy law, rule, or regulation. The Debtors

were not required to solicit votes from the holders of Claims or Interests in Class I (Priority



DOC ID-23714145.5

                                                  7
          Case 14-50971-CSS
            Case 12-11564-CSS Doc 476-4
                                Doc 3383 Filed
                                          Filed05/06/20
                                                12/09/15 Page
                                                          Page413
                                                               8 ofof52
                                                                      462




Claims) and Class 7 (Subsidiary Equity Interests) as these Classes are unimpaired under the Plan,

and thus, the holders of such Claims or Interests are deemed to have accepted the Plan. The

Debtors also were not required to solicit votes from the holders of Interests in Class 6 (Parent

Equity Interests) as Interests in this Class will not receive any recovery under the Plan and, thus,

the holders of such Interests are deemed to have rejected the Plan. As described in and as

evidenced by the Voting Certification, the transmittal and service of the Plan, the Disclosure

Statement, the Ballots, the Supplemental Ballots, and notice of the Confirmation Hearing (the

"Solicitation") were timely, adequate and sufficient under the circumstances.

                      J.   Notice.   As is evidenced by the Sahagun Affidavit and the Ewing

Affidavit, all parties required to be given notice of the Confirmation Hearing (including the

deadline for filing and serving objections to confirmation of the Plan) have been given due,

proper, timely, and adequate notice in accordance with the Solicitation Orders and in compliance

with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any applicable non-

bankruptcy law, rule, or regulation, and such parties have had an opportunity to appear and be

heard with respect thereto. No other or further notice or re-solicitation is required.

                      K.   Good Faith Solicitation. Based on the record before the Bankruptcy Court

in these Chapter 11 Cases, the Plan Proponents and their respective control persons, members,

officers, directors, employees and agents and their respective attorneys, financial advisors,

investment bankers, accountants, and other professionals retained by such persons (i) have acted

in "good faith" within the meaning of section 1125(e) of the Bankruptcy Code in compliance

with the applicable provisions of the Solicitation Orders, the Bankruptcy Code, Bankruptcy

Rules, the Local Rules, and any applicable non-bankruptcy law, rule, or regulation governing the

adequacy of disclosure in connection with all their respective activities relating to the solicitation



lX)C ID- 23714145.5

                                                   8
          Case 14-50971-CSS
            Case 12-11564-CSS Doc 476-4
                                Doc 3383 Filed
                                          Filed05/06/20
                                                12/09/15 Page
                                                          Page414
                                                               9 ofof52
                                                                      462




 of acceptances to the Plan and their participation in the activities described in section 1125 of the

 Bankruptcy Code and (ii) shall be deemed to have participated in good faith and in compliance

with the applicable provisions of the Bankruptcy Code in the offer and issuance of any securities

under the Plan (to the extent deemed applicable), and therefore are not, and on account of such

offer, issuance, and solicitation will not be, liable at any time for the violation of any applicable

law, rule or regulation governing the solicitation of acceptances or rejections of the Plan or the

offer and issuance of the securities under the Plan, if any, and are entitled to the protections

afforded by section 1125(e) of the Bankruptcy Code and, to the extent such parties are listed

therein, the exculpation provisions set forth in Section 10.8 of the Plan.

                     L.   Voting. As evidenced by the Voting Certification, votes to accept or reject

the Plan have been solicited and tabulated fairly, in good faith, and in a manner consistent with

the Plan, the Solicitation Orders, the Bankruptcy Code, the Bankruptcy Rules, and the Local

Rules and any applicable non-bankruptcy law, rule, or regulation. As set forth in the Voting

Certification, the following Classes of Claims entitled to vote on the Plan voted to accept the

Plan: Class 2 (First Lien Lender Claims), Class 4 (AIG Claims), and Class 5 (General Unsecured

Claims). Based on the foregoing, and as evidenced by the Voting Certification, at least one

Impaired Class of Claims has voted to accept the Plan in accordance with the requirements of

sections 1124 and 1126 of the Bankruptcy Code.

                     M.   Plan Supplement. The Plan Proponents have filed the Plan Supplement,

which included a (i) form of Litigation Trust Agreement; (ii) form of Investment Funding

Agreement; (iii) form of "Investment Funding Backstop Agreement;" (iv) form of Certificate of

Incorporation for Reorganized ASHINC; (v) form of bylaws for Reorganized ASHINC; (vi) list

of executory contracts and unexpired leases to be assumed; and (vii) disclosure concerning



OOC ID- 23714145.5

                                                   9
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page415 of 52
                                                             10 of 462




 identities of individuals associated with the Litigation Oversight Committee, ASHINC Litigation

 Trust, and Reorganized ASHINC. All documents contained in the Plan Supplement comply with

 the terms of the Plan, and the filing, notice, and service of such documents were done in

 accordance with the Solicitation Orders, the Bankruptcy Code, the Bankruptcy Rules, the Local

 Rules and any applicable non-bankruptcy law, rule, or regulation and no other or further notice is

 or shall be required.

 Compliance with the Reguirements of Section 1129 of the Bankruptcy Code

                     N.    Plan Compliance with the Bankruptcy Code (I J U.S.C. § l 129(a)(I)).

The Plan complies with the applicable provisions of the Bankruptcy Code and, as required by

Bankruptcy Rule 3016, the Plan is dated and identifies the Debtors, the Committee, and First

Lien Agents as proponents, thereby satisfying section l 129(a)(l) of the Bankruptcy Code.

                     (a)   Proper Classification (11 U.S.C. §§ 1122. l 123(a)(l)).        With the

 exception of the Administrative Claims and Priority Tax Claims, which need not be classified,

 Article III of the Plan classifies seven (7) Classes of Claims and Interests in the Debtors. The

 Claims and Interests placed in each Class are substantially similar to the other Claims and

 Interests, as the case may be, in each such Class. Valid business, factual, and legal reasons exist

 for separately classifying the various Classes of Claims and Interests created under the Plan, and

 such Classes do not unfairly discriminate between holders of Claims and Interests.

 Accordingly, the Plan satisfies sections 1122 and l 123(a)(l) of the Bankruptcy Code.

                     (b)   Unimpaired Classes Specified (11 U.S.C. § l 123(a}(2}}. Sections 3.2 and

 3.5 of the Plan specify that Claims or Interests in Class I (Priority Claims) and Class 7

 (Subsidiary Equity Interests) (the "Unimpaired Classes") are unimpaired under the Plan within




DOC ID- 23714145.5

                                                  10
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page416 of 52
                                                            11 of 462




 the meaning of section 1124 of the Bankruptcy Code, thereby satisfying section l 123(a)(2) of

 the Bankruptcy Code.

                     (c)   Specified Treatment of Impaired Classes (I] U.S.C. § 1123(a)(3)).

 Sections 3.3 and 3.4 of the Plan designate Claims or Interests in Class 2 (First Lien Lender

 Claims), Class 3 (Second Lien Lender Claims), Class 4 (AIG Claims), Class 5 (General

 Unsecured Claims), and Class 6 (Parent Equity Interests) (collectively, the "Impaired Classes")

 as impaired within the meaning of section 1124 of the Bankruptcy Code and clearly specifies

 the treatment of the Claims and Interests in those Classes, thereby satisfying section l 123(a)(3)

 of the Bankruptcy Code.

                     (d)   No Discrimination (11 U.S.C. § l 123(a)(4)). The Plan provides for the

 same treatment for each Claim or Interest in each respective Class except in Class 2 where

 Yucaipa has agreed to different treatment for its asserted Claims, thereby satisfying section

 l 123(a)(4) of the Bankruptcy Code.

                     (e)   Adeguate Means for Plan Implementation (I] U.S.C. § l 123(a)(5)). The

 Plan and the Plan Supplement provide adequate and proper means for the implementation of the

 Plan, including, without limitation, (i) the continued corporate existence of the Debtors as the

 Reorganized Debtors as set forth in the Plan and Plan Supplement (subject to the right of the

 Debtors or the Reorganized Debtors, as applicable, to engage in any corporate restructuring

 prior to, on, or after the Effective Date, which may include the merger, liquidation, or

 dissolution of one or more of the Debtors or the Reorganized Debtors); (ii) the vesting of assets

 in the Reorganized Debtors; (iii) the authorization, issuance, and distribution of New Common

 Stock; (iv) the creation of the ASHINC Litigation Trust and vesting of the Litigation Claims

 into the ASHINC Litigation Trust; (v) the appointment and designation of the Litigation



DOC ID- 23714145.5

                                                 I]
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page417 of 52
                                                            12 of 462




 Oversight Committee, the Litigation Trustee, and the Plan Administrator; (vi) the approval of

 (a) the AIG Settlement Agreement, (b) the Central States Settlement, (c) the Northwest

 Settlement, and (d) the settlement of any and all disputes among the First Lien Agents (on

 behalf of the First Lien Lenders), the Debtors and the Committee, including (without limitation)

 with respect to (I) the entitlement to adequate protection pursuant to the 2012 Final DIP Order

 and the Replacement DIP Order, and (2) the obligation to fund the Wind Down Budget (as

 defined in the JCT Sale Order), as incorporated into the Plan (items (a) to (d), collectively, the

 "Plan Settlements"); and (vii) procedures for making distributions to holders of Allowed

 Claims. Accordingly, the Plan satisfies section l 123(a)(5) of the Bankruptcy Code.

                     (f)   Prohibition   of Issuance    of Non-Voting      Securities   (11   U.S.C.

 § l 123(a)(6)).      The New Debtor Governing Documents contained in the Plan Supplement

 prohibit the issuance of non-voting securities. The Plan, therefore, satisfies the requirements of

 section l 123(a)(6) of the Bankruptcy Code.

                     (g)   Designation of Officers, Directors or Trustees (11 U.S.C. § l 123(a)(7)).

 The Plan Supplement disclosed the identity and affiliations of the individual proposed to serve

 as the initial directors of Reorganized ASHINC, the Litigation Trustee (who will serve as the

 initial Plan Administrator), and the members of the Litigation Oversight Committee. The

 manner of selection of the directors, the Litigation Trustee, and the members of the Litigation

 Oversight Committee was consistent with the interests of holders of Claims against, and

 Interests in, the Debtors and with public policy, thereby satisfying section 1123(a)(7) of the

 Bankruptcy Code.




DOC ID- 23714145.5

                                                  12
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page418 of 52
                                                            13 of 462




                     (h)   Earnings from Personal Services (l J U.S.C. § l 123(a)(8}).     Section

 1123(a)(8) of the Bankruptcy Code applies only to individual debtors and is not applicable to

these Chapter 11 Cases.

                     (i)   Impairment/Unimpairment of Classes of Claims and Equity Interests (11

U.S.C. § l 123(b)(l)). As permitted by section l 123(b)(l) of the Bankruptcy Code, pursuant to

Sections 3.3 and 3.4 of the Plan, Claims or Interests in the Impaired Classes are impaired and,

pursuant to Sections 3.2 and 3.5 of the Plan, Claims or Interests in the Unimpaired Classes, are

unimpaired.

                     (j)   Assumption and Rejection (I I U.S.C. § l 123(b)(2)}. As permitted by

section l 123(b)(2) of the Bankruptcy Code and Article VI of the Plan, all executory contracts

and unexpired leases, other than those identified in the Plan Supplement, shall be deemed

rejected as of the Effective Date, unless such executory contract or unexpired lease: (i) was

assumed and assigned previously or rejected previously by the Debtors, (ii) previously expired

or terminated pursuant to its own terms; or (iii) is the subject to a motion to assume filed before

the Effective Date. Assumption and rejection of these executory contracts and unexpired leases

pursuant to the Plan satisfies the requirements of Bankruptcy Code section 365, and is expressly

 authorized by Bankruptcy Code section 1123(b)(2). The Debtors have exercised reasonable

 business judgment in determining to assume or reject the executory contracts and unexpired

 leases to be rejected under the Plan. The assumption or rejection of each executory contract or

 unexpired lease rejected under the Plan shall be binding on the Debtors and each non-debtor

 party to each such executory contract or unexpired lease. The evidence supporting adequate

 assurance of future performance includes (a) the Plan, (b) the commitment letter for exit

 financing to ASHINC Corporation (which shall be subject to Section 5.20 of the Plan in all



DOC ID- 23714145.5

                                                 13
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page419 of 52
                                                             14 of 462




  respects), filed as part of the Plan Supplement [D.I. 3189], (c) the Reorganized Debtors' Assets,

  and (d) the evidence proffered or adduced by the Debtors at the Confirmation Hearing which (x)

  is reasonable, persuasive, credible, and accurate; (y) has not been controverted by other

  evidence; and (z) satisfies the requirements of the Bankruptcy Code.

                     (k)    Settlement/Retention of Claim or Interests (I I U.S.C. § l 123(b)(3)}.

Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits

 provided pursuant to the Plan, the provisions of the Plan shall constitute a good faith compromise

of all Claims, Interests, and controversies relating to the contractual, legal, and subordination

rights that a holder of a Claim or Interest may have with respect to any Allowed Claim or

Interest, or any distribution to be made on account of such Allowed Claim or Interest. The

compromise and settlement of such Claims and Interests embodied in the Plan, including the

Plan Settlements, are in the best interests of the Debtors, the Estates and all holders of Claims

and Interests, and are fair, equitable and reasonable. As permitted by section ll23(b)(3) of the

Bankruptcy Code, Sections 5.10, 5.11, and 5.12 of the Plan provide that, from and after the

Effective Date, except as otherwise expressly provided in the Plan, the Litigation Trustee may

pursue the Litigation Claims.

                     (1)    Modification of Rights (I I U.S.C. § l 123(b)(5)}. As permitted by section

l 123(b)(5) of the Bankruptcy Code, the Plan modifies the rights of holders of Claims and

Interests in Classes 2, 3, 4, 5, and 6. The Plan leaves unaffected the rights of holders of Claims

in Class 1 and 7.

                      (m)   Additional Plan Provisions (I I U.S.C. § l 123(b)(6)). As permitted by

 section l 123(b)(6) of the Bankruptcy Code, the Plan includes other appropriate provisions not

 inconsistent with the applicable provisions of the Bankruptcy Code, including, without


DOC ID· 23714145.5

                                                    14
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page420 of 52
                                                             15 of 462




  limitation, certain release, exculpation, aud injunction provisions in Article X of the Plan.

  Based upon the facts aud circumstances of these Chapter 11 Cases, the release, exculpation, aud

  injunction provisions in the Plau, including the releases by holders of Claims aud Interests set

  forth in Section I 0.6(b) of the Plau, are fair, equitable, and reasonable, are supported by

  sufficient and valuable consideration, are au integral component of compromises aud

  settlements underlying the Plan, are necessary for the realization of value for stakeholders, are

  the product of extensive arm's length negotiations or based on consent, were necessary to the

  formation of the consensus embodied in the Plau aud the Plan Supplement documents, are in the

  best interests of the Debtors and their estates, creditors, and equity holders, and are, in light of

  the foregoing, appropriate. The failure to implement the release, exculpation, and injunction

  provisions would seriously impair the Debtors' ability to confirm aud consummate the Plan, and

 would likely lead to the conversion of the Debtors' Chapter 11 Cases to cases under chapter 7 of

 the Bankruptcy Code. Each of the Released Parties afforded value to the Debtors and aided in

 the reorganization process. The Released Parties played an integral role in the formulation of

 the Plan and have expended significant time aud resources analyzing and negotiating the issues

 presented by these Chapter 11 Cases. In addition, the Debtor releases set forth in Section I 0.6

 of the Plan are fully consensual and the exculpations in Section 10.8 of the Plau do not relieve

 any party of liability for fraud, criminal conduct, gross negligence, willful misconduct, or

 willful violation of federal or state securities laws or the Internal Revenue Code. Accordingly,

 based upon the record of these Chapter 11 Cases, the representations of the parties, and/or the

 evidence proffered or adduced at the Confirmation Hearing, the Bankruptcy Court fmds that the

 release, exculpation, and injunction provisions set forth in Article X of the Plan are consistent

 with the Bankruptcy Code and applicable law aud are appropriate under the circumstances.



DOC ID~ 23714145.5

                                                 15
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page421 of 52
                                                             16 of 462




                      (n)    Sale of Exempt Property (] I U.S.C. § l 123(c)). The Debtors are not

  individuals. Accordingly, section 1123(c) of the Bankruptcy Code is inapplicable in these

  Chapter 11 Cases.

                     0.     The Plan Proponents' Compliance with the Bankruptcy Code (11 U.S.C.

 § l 129{a}(2)}. Except as otherwise provided for or permitted by order of the Bankruptcy Court,

the Plan Proponents have complied with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and the Solicitation Orders in transmitting the Plan, the Plan

Supplement, the Disclosure Statement, the Ballots, the Supplemental Ballots, and related

documents and notices and in soliciting and tabulating the votes on the Plan. Accordingly, the

requirements of section l 129(a)(2) of the Bankruptcy Code are satisfied.

                     P.     Plan Proposed in Good Faith (J J U.S.C. § l 129(a)(3}).       The Plan

Proponents have proposed the Plan, including all documents necessary to effectuate the Plan, in

good faith and not by any means forbidden by Jaw, thereby satisfying the requirements of section

I 129(a)(3) of the Bankruptcy Code. The Plan Proponents' good faith is evident from the facts

and record of these Chapter 11 Cases, the Disclosure Statement, and the record of the

Confirmation Hearing and other proceedings held in these Chapter 11 Cases. The Plan itself and

the process leading to its formulation provide independent evidence of the Plan Proponents' good

faith, serve the public interest, and assure fair treatment of holders of Claims and Interests. The

Plan was proposed with the legitimate and honest purpose of maximizing the value of the

Debtors' estates and to maximize distributions to all creditors. Further, the Plan's classification,

indemnification, exculpation, release, discharge, and injunction provisions have been negotiated

in good faith and at arm's length, are consistent with sections 105, 1122, 1123(b)(3){A),




DOC ID- 23714145.5

                                                  16
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page422 of 52
                                                            17 of 462




1123(b)(6), 1129, and 1142 of the Bankruptcy Code, and are integral to the Plan and supported

by valuable consideration.

                     Q.   Payment for Services or Costs and Expenses {11 U.S.C. § 1129(a){4)).

Any payment made or to be made by the Plan Proponents, or by any other person issuing

securities or acquiring property under the Plan, for services or for costs and expenses in or in

connection with these Chapter 11 Cases, or in connection with the Plan and incident to these

Chapter 11 Cases, has been approved by, or shall be subject to the approval of, the Bankruptcy

Court as reasonable. Accordingly, the Plan satisfies the requirements of section l 129(a)(4) of

the Bankruptcy Code.

                     R.   Directors. Officers, and Successors (11 U.S.C. § 1129(a)(5)). The Plan

Proponents have complied with section l 129(a)(5) of the Bankruptcy Code, to the extent

applicable. The identity and affiliations of the person(s) proposed to serve as (i) directors and

officers of Reorganized ASHINC, (ii) members of the Litigation Oversight Committee, and (iii)

the Litigation Trustee and Plan Administrator after the Effective Date of the Plan have been fully

disclosed.    Each of these persons is qualified and the appointment to such office of such

person(s) is consistent with the interests of holders of Claims against and Interests in the Debtors

and with public policy. As set forth in the Plan Supplement, on the Effective Date, the Litigation

Trustee shall be Catherine E. Youngman who will also serve as the Plan Administrator. As set

forth in the Plan Supplement, on the Effective Date, the members of the Litigation Oversight

Committee shall oversee the ASHINC Litigation Trust and the Litigation Trustee. The proposed

directors and officers of Reorganized ASHINC will serve in accordance with the New Debtor

Governing Documents. Thus, the identity and affiliations of the persons proposed to serve as

officers and/or directors of the Debtors and the successor to the Debtors under the Plan have



DOC ID· 23714145.5

                                                 17
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page423 of 52
                                                            18 of 462




been fully disclosed, and the appointment to such offices of such person(s) is consistent with the

interests of holders of Claims against and Interests in the Debtors and with public policy.

Accordingly, the Plan satisfies the requirements of section l 129(a)(5) of the Bankruptcy Code.

                     s.   No Rate Changes (11 U.S.C. § l 129(a)(6)). The Plan does not provide for

any rate changes over which a governmental regulatory commission has jurisdiction.

Accordingly, section l 129(a)(6) of the Bankruptcy Code is not applicable in these Chapter 11

Cases.

                     T.   Best Interest of Creditors (I] U.S.C. § 1129(a)(7}).    The liquidation

analysis (attached as Exhibit DS-5 to the Disclosure Statement) and other evidence proffered or

adduced at the Confirmation Hearing (i) is persuasive and credible, (ii) has not been controverted

by other evidence, and (iii) establishes that each holder of a Claim or Interest in an Impaired

Class either has accepted the Plan or will receive or retain under the Plan, on account of such

Claim or Interest, property of a value, as of the Effective Date, that is not less than the amount

that such holder would receive or retain if the Debtors were liquidated under chapter 7 of the

Bankruptcy Code on such date. The liquidation analysis provided in the Disclosure Statement,

including the methodology used and estimations and assumptions made therein, and the evidence

related thereto that was proffered at the Confirmation Hearing, (a) is persuasive and credible as

of the dates such evidence was prepared, presented, or proffered, (b) either has not been

controverted by other persuasive evidence or has not been challenged, (c) is based upon

reasonable and sound assumptions, and (d) provides a reasonable estimate of the liquidation

value of the Debtors' estates upon a conversion to a chapter 7 case. Recoveries pursuant to the

Plan are equal to or in excess of those that would be available if the Debtors were liquidated




DOC ID- 23714145.5

                                                 18
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page424 of 52
                                                            19 of 462




pursuant to chapter 7 and, therefore, the Plan satisfies the requirements of section l 129(a)(7) of

the Bankruptcy Code.

                 U,    Acceptance by Certain Classes fl I U.S.C. § 1129(a)(8)). Claims in Class

1 (Priority Claims) are unimpaired under the Plan and are conclusively presumed to have

accepted the Plan without the solicitation of acceptances or rejections pursuant to section 1126(1)

of the Bankruptcy Code. Holders of Claims in Class 2 (First Lien Lender Claims) voted to

accept the Plan by at least two-thirds in amount and one-half in number.              See Voting

Certification. Holders of Claims in Class 4 (AIG Claims) voted to accept the Plan by at least

two-third in amount and one-half in number. See Voting Declaration. Holders of Claims in

Class 5 (General Unsecured Claims) voted to accept the Plan by at least two-third in amount and

one-half in number. See Voting Declaration. With respect to the remaining Impaired Classes

(Class 3 - Second Lien Lender Claims and Class 6 - Parent Equity Interests), the Plan is

confinnable because it satisfies the provisions of section l 129(b)(2) of the Bankruptcy Code.

Accordingly, the Plan satisfies the requirements of section l 129(a)(8) of the Bankruptcy Code.

                 V.    Treatment of Administrative Claims, Priority Tax Claims. and Other

Priority Claims (11 U.S.C. § 1129(a)(9)). The treatment of Claims under the Plan of the type

specified in sections 507(a)(l) through 507(a)(8) of the Bankruptcy Code, if any, complies with

the provisions of section i 129(a)(9)(c) of the Bankruptcy Code. A condition to the Plan's

Effective Date is that (i) the aggregate amount of all Allowed Administrative Claims and

Allowed Priority Tax Claims shall not exceed $4.5 million (such cap subject to reduction, per

section 8.2(g) of the Plan) and (ii) the aggregate amount of all Allowed Priority Claims shall not

exceed $275,000 (collectively, the "Admin/Priority Cap").        The aggregate amount of filed

Administrative Claims, Priority Tax Claims, and Priority Claims ("Filed Admin/Priority



DOC ID- 23714145.5

                                                19
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page425 of 52
                                                             20 of 462




 Claims") is anticipated to exceed the Admin/Priority Cap (such excess, the "Shortfall Amount").

 The Effective Date of the Plan will be deferred until either (a) the Filed Admin/Priority Claims

 are below the Admin/Priority Cap as a result of successful claim challenges, or (b) the Plan

 Proponents waive the Admin/Priority Cap as a condition to the Plan's effectiveness and the

 Shortfall Amount is set aside in a reserve account.           Accordingly, the Plan satisfies the

 requirements of section l 129(a)(9) of the Bankruptcy Code.

                     W.   Acceptance by at Least One Impaired Class (I! U.S.C. § I 129(a)(l0)}. At

least one Impaired Class entitled to vote affirmatively accepted the Plan by the requisite

majorities with respect to each Debtor, determined without including any acceptance of the Plan

by any insider, thereby satisfying the requirements of section I 129(a)(l 0) of the Bankruptcy

Code with respect to all Debtors. See Voting Certification. Claims in Class I (Priority Claims)

and Class 7 (Subsidiary Equity Interests) are unimpaired under the Plan and are conclusively

presumed to have accepted the Plan without the solicitation of acceptances or rejections pursuant

to section 1126(f) of the Bankruptcy Code. Accordingly, the Plan satisfies the requirements of

section l 129(a)(l 0) of the Bankruptcy Code.

                     X.   Feasibility (I J U.S.C. § l 129(a)(l l)).   The Plan satisfies section

l 129(a)(l l) of the Bankruptcy Code.       The information in the Disclosure Statement and the

evidence proffered or adduced at the Confirmation Hearing (i) is persuasive and credible, (ii) has

not been controverted by other evidence, and (iii) establishes that the Plan is feasible and that

there is a reasonable prospect of the Debtors being able to meet their financial obligations under

the Plan and that confirmation of the Plan is not likely to be followed by the need for further

financial reorganization of the Debtors, thereby satisfying the requirements of section

1129(a)(l l) of the Bankruptcy Code.



DOC ID· 23714145.5

                                                  20
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page426 of 52
                                                            21 of 462




                     Y.      Payment of Fees (1 J U.S.C. § l 129(a)(l2)). Pursuant to Section 10.2 of

the Plan, all fees payable pursuant to section 1930 of title 28 of the United States Code prior to

the Effective Date shall be paid by the Debtors on or before the Effective Date. Accordingly, the

Plan satisfies the requirements of section l 129(a)(l2) of the Bankruptcy Code.

                     Z.      Continuation of Retiree Benefits (I J U.S.C. § l 129(a)(l3)). The Retiree

Benefit Plans have been modified and cancelled in accordance with the terms of the 1114 Order.

On the Effective Date, the Debtors shall make the payments to or for the benefit of the

participants or beneficiaries of the Retiree Benefit Plans, as provided in the 1114 Order.

Accordingly, the Plan satisfies the requirements of section l !29(a)(l3) of the Bankruptcy Code.

                     AA.     No Domestic Support Obligations (I J U.S.C. § l 129(a)(14)). The Debtors

are not required by a judicial or administrative order, or by statute, to pay a domestic support

obligation. Accordingly, section 1129(a)(l4) of the Bankruptcy Code is inapplicable in these

Chapter 11 Cases.

                     BB.     Debtors Are Not Individuals 01 U.S.C. § l 129(a)(l5)). The Debtors are

not individuals. Accordingly, section 1129(a)(l5) of the Bankruptcy Code is inapplicable in

these Chapter 11 Cases.

                     CC.     No Applicable Non-Bankruptcy Law Regarding Transfers /11 U.S.C.

§ 1!29(a)(l6)).           The Debtors are each a moneyed, business or commercial corporation.

Accordingly, section l 129(a)(l6) of the Bankruptcy Code is inapplicable in these Chapter 11

Cases.

                 DD.         No Unfair Discrimination; Fair and Equitable (11 U.S.C. § l 129(b)).

Based upon the evidence proffered, adduced, and presented by the Debtors at the Confirmation

Hearing, the Plan does not discriminate unfairly and is fair and equitable with respect to each



DOC ID- 23714145.5

                                                     21
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page427 of 52
                                                             22 of 462




 Class that has rejected the Plan or was deemed to reject the Plan, as required by sections

 l 129(b)(l) and (b)(2) of the Bankruptcy Code, because no holder of any interest that is junior to

 such Class will receive or retain any property under the Plan on account of such junior interest,

 and no holder of a Claim in a Class senior to such Class is receiving more than JOO% recovery

on account of its Claim. Moreover, the Plan's treatment of Class 3 (Second Lien Lender Claims)

complies with sections 1129(b)(l) and (b)(2) of the Bankruptcy Code because the treatment of

the Claims in such class is fully consistent with the contractual rights of holders of Second Lien

Lender Claims, as set forth in the Intercreditor Agreement, which is enforceable under

section 510(c) of the Bankruptcy Code.         Thus, the Plan may be confirmed notwithstanding its

rejection by the rejecting Classes.

                     EE.   Only One Plan (I I U.S.C. § 1129(c)). The Plan is the only plan solicited

and brought to the Court for confirmation in each of these Chapter 11 Cases. Accordingly,

section 1129(c) of the Bankruptcy Code is inapplicable in these Chapter 11 Cases.

                     FF.   Principal Pui:pose of the Plan (I! U.S.C. § l 129(d}}.     The principal

purpose of the Plan is not the avoidance of taxes or the avoidance of the application of section 5

of the Securities Act of 1933 and no governmental entity has objected to the confirmation of the

Plan on any such grounds. Accordingly, the Plan satisfies the requirements of section l 129(d) of

the Bankruptcy Code.

                     GG.   Small Business Case (I! U.S.C. § l 129(e}}. None of these Chapter 11

Cases is a "small business case," as that term is defined in the Bankruptcy Code, and

accordingly, section 1129(e) of the Bankruptcy Code is inapplicable.

                     HH.   Modifications of the Plan (I J U.S.C. § 1127}. Any modifications made to

the Plan since the Solicitation (other than those disclosed in the Disclosure Statement



DOC ID· 23714145.5

                                                  22
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page428 of 52
                                                            23 of 462




Supplement) do not constitute changes that materially and adversely change the treatment of any

Clams or Interests and do not require additional disclosure under section I 125 of the Bankruptcy

Code or resolicitation of acceptances or rejections of the Plan under section I 126 of the

Bankruptcy Code, nor do they require that holders of Claims against the Debtors be afforded an

opportunity to change previously cast acceptances or rejections of the Plan.. The modifications

noticed in the Disclosure Statement Supplement, and the re-solicitation of the holders of Claims

in Class 2 (First Lien Lender Claims) and the opportunity afforded them to change previously

cast acceptances or rejections of the Plan, as well as the other immaterial modifications of the

Plan, comply in all respects with section 1127 of the Bankruptcy Code and Bankruptcy Rule

3019.

                     II.   Satisfaction of Confrrmation Requirements. Based upon the foregoing, all

other pleadings, documents, exhibits, statements, declarations and affidavits filed in connection

with Confirmation of the Plan, and all evidence and arguments made, proffered or adduced at the

Confirmation Hearing, the Plan satisfies the requirements for confrrmation set forth in section

1129 of the Bankruptcy Code.

                     JJ.   Implementation. All documents and agreements necessary to implement

the Plan, including, without limitation, each of the documents contained in the Plan Supplement,

and all other relevant and necessary documents, have been negotiated in good faith and at arm's

length, do not inappropriately conflict with applicable non-bankruptcy law, and shall, upon

completion of documentation and execution, be valid, binding, and enforceable agreements.

                 KK.       Good Faith. Based on the record before this Court in these Chapter 11

Cases, the Plan Proponents and each Plan Proponents' related Persons will be acting in good faith

within the meaning of section 1125(e) of the Bankruptcy Code if they proceed to (i) consummate



DOC ID- 23714145.5

                                                  23
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page429 of 52
                                                            24 of 462




the Plan and the agreements, settlements, transactions, and transfers contemplated thereby and

(ii) take the actions authorized and directed by this Order, and shall not be liable under any

applicable Jaw, rule, or regulation governing solicitation of acceptance or rejection of the Plan or

the offer, issuance, sale, or purchase of securities.

                 LL.      Preservation of Causes of Action. It is in the best interests of the Debtors,

their estates, creditors and Interest holders that the Estate Claims (as defined in the Plan) that

may be pending on the Effective Date, except as otherwise expressly provided in the Plan or this

Order, shall be vested in the ASHINC Litigation Trust which shall have the sole and exclusive

right to litigate (or abandon) any claims or causes of action that constitute the Litigation Claims

(which includes the Estate Claims).

                 MM. Investment Funding Transactions. The Investment Funding Agreement

and the Investment Funding Backstop Agreement, as well as the Litigation Proceeds Waterfall,

Investments and the "Backstop Payment" contemplated therein, are fair and reasonable and do

not violate any applicable law in that, among other things, (i) the Investors are entering in the

Investment Funding Agreement solely for the purpose to profit from their investments, (ii) the

Investors will only receive the distributions set forth in the Litigation Proceeds Waterfall in the

event that the ASHINC Litigation Trust recovers on the Litigation Claims, and that (ii) the

Investors are not acquiring the Debtors' right to sue.

                                                ORDER

                 ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

DETERMINED THAT:

                     1.   Confirmation of the Plan. The Plan, as modified pursuant to section 1127

of the Bankruptcy Code, and each of its provisions, including the Plan Supplement, shall be, and



DOC ID. 23714145.5

                                                   24
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page430 of 52
                                                             25 of 462




hereby is, CONFIRMED pursuant to section 1129 of the Bankruptcy Code. The documents

contained in the Plan Supplement are authorized and approved, including but not limited to the

(i) New Debtor Governing Documents, (ii) Litigation Trust Agreement, (iii) Investment Funding

Agreement, and (iv) Investment Funding Backstop Agreement. The terms of the Plan, including

the Plan Supplement, are incorporated by reference into and are an integral part of this Order.

The forms, terms, and provisions of the Plan Supplement may be amended or modified by the

Plan Proponents through and including the Effective Date in a manner consistent with, and that

does not materially modify, the Plan; provided, however, that any amendments or modifications

affecting Yucaipa's treatment under the Plan shall require Yucaipa's prior written consent (which

consent shall be provided or withheld in Yucaipa's sole discretion), as set forth in Section I 0.12

of the Plan.

                       2.   Objections Overruled. All objections, responses to, and statements and

comments, if any, in opposition to or inconsistent with the Plan, other than those withdrawn with

prejudice or resolved in their entirety prior to, or on the record at, the Confirmation Hearing,

shall be, and hereby are, OVERRULED and DENIED in their entirety.                  All withdrawn

objections are deemed withdrawn with prejudice.

                       3.   Plan Settlements. Each of the Plan Settlements, and each component of

the Plan Settlements, is hereby approved pursuant to section 1123 of the Bankruptcy Code and

Bankruptcy Rule 9019 as fair and reasonable and in the best interests of each of the Debtors,

their estates and creditors. Further, the Plan Settlements are deemed an integrated compromise

and settlement and, accordingly, are non-severable from each other and from all other terms of

the Plan. The compromises and settlements embodied in the Plan Settlements are fair, equitable,

and within the range of reasonableness.           The Debtors and the Reorganized Debtors, as



:OCX: ID. 23714145.5

                                                   25
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page431 of 52
                                                             26 of 462




applicable, are duly authorized to execute, deliver, implement and fully perform any and all

obligations, instruments, documents, and papers, and to take any and all actions reasonably

necessary or appropriate to consummate the Plan Settlements.

                  4.   Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule

9019, and in consideration of the distributions and other benefits provided under the Plan, the

provisions of the Plan, including the releases and exculpation provisions set forth in Article X,

constitute a good-faith compromise and settlement of all Claims, disputes, or controversies

relating to the rights that a holder of a Claim may have with respect to any Allowed Claim or any

distribution to be made pursuant to the Plan on account of any such Allowed Claim.

                  5.   Implementation of the Plan. The Debtors, the Reorganized Debtors, the

Committee, the First Lien Agents, the Litigation Trustee, the Litigation Oversight Committee

and the ASHINC Litigation Trust, each to the extent applicable and in accordance with the terms

and conditions of the Plan, are authorized to (i) execute, deliver, file, and/or record such

documents, contracts, instruments, releases, and other agreements, including, without limitation,

those contained in the Plan Supplement, (ii) make any and all distributions and transfers

contemplated pursuant to, and as provided for in, the Plan, and (iii) take such other actions as

may be necessary to effectuate, implement, and further evidence the terms and conditions of the

Plan. Pursuant to Section 5.1 of the Plan, no portion of the GUC Cash Distribution shall be

funded with Cash Collateral allocable to the Disputed First Lien Obligations and held by the

Debtors or the First Lien Agents and instead, the GUC Cash Distribution shall be funded solely

from Cash Collateral allocable to the First Lien Obligations held by the First Lien Lenders other

than Yucaipa.




IX>C ID- 23714145.5

                                               26
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page432 of 52
                                                             27 of 462




                6.       No Action. To the extent that, under applicable non-bankruptcy law, any

action to effectuate the terms of the Plan would otherwise require the consent or approval of the

members, managers, directors or officers of any of the Debtors, this Order shall, pursuant to

sections 1123(a)(5) and 1142 of the Bankruptcy Code, constitute the consent or approval, and

such actions are deemed to have been taken by unanimous action of the members, managers,

directors and officers of the appropriate Debtors.

                    7.   Binding Effect. From and after entry of this Order, and subject to the

occurrence of the Effective Date, except to the extent otherwise provided in the Plan or this

Order, the provisions of the Plan, as applicable, shall be binding on and shall insure to the benefit

of, any heir, executor, administrator, personal representative, successor, or assign of such Person,

including, but not limited to, the ASHINC Litigation Trust, the Reorganized Debtors, all holders

of Claims and Interests of the Debtors (irrespective of whether such Claims or Interests are

impaired under the Plan or whether the holders of such Claims or Interests accepted, rejected or

are deemed to have accepted or rejected the Plan), any and all non-Debtor parties to executory

contracts and unexpired leases with any of the Debtors, and all other parties in interest in the

Chapter II Cases.

                    8.   Corporate Existence. Except as otherwise provided in the Plan or any

agreement, instrument or other document incorporated in the Plan or the Plan Supplement, the

Reorganized Debtors shall continue to exist as of and after the Effective Date as private legal

entities, in accordance with applicable non-bankruptcy law and pursuant to the New Debtor

Governing Documents. Notwithstanding the foregoing, the Debtors or the Reorganized Debtors,

as applicable, may engage in any corporate restructuring prior to, on or after the Effective Date,




DOC ID 23714145.5
      M




                                                 27
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page433 of 52
                                                            28 of 462




which may include the merger, liquidation or dissolution of one or more of the Debtors or the

Reorganized Debtors.

                     9.    New Common Stock. On the Effective Date, Reorganized ASHINC shall

authorize and issue or reserve for issuance all of the New Common Stock required to be issued

or reserved in connection with the Plan. The New Common Stock authorized or issued in

connection with the Plan shall be authorized without the need for further corporate action or

without any further action by any Person, and once issued, shall be duly authorized, validly

issued, fully paid and non-assessable. The rights of the holders of the New Common Stock shall

be as provided for in the New Debtor Governing Documents.

                     10.   Section 1145 Exemption. Pursuant to section 1145 of the Bankruptcy

Code, the offering, issuance, and distribution of the New Common Stock shall be exempt from,

among other things, the registration requirements of section 5 of the Securities Act to the

maximum extent permitted thereunder and any other applicable law requiring registration, prior

to the offering, issuance, distribution or sale of securities.    In addition, except as otherwise

provided in the Plan, to the maximum extent provided under section 1145 of the Bankruptcy

Code, the New Common Stock will be freely tradable by the recipients thereof, subject to: (i) the

provisions of section 1145(b)(l) of the Bankruptcy Code relating to the definition of an

underwriter in section 2(a}(ll) of the Securities Act, and compliance with any rules and

regulations of the United States Securities and Exchange Commission, if any, applicable at the

time of any future transfer of New Common Stock; (ii) the restrictions, if any, on the

transferability of New Common Stock; and (iii) applicable regulatory approval.

                     11.   Vesting of Assets in the Reorganized Debtors. As provided for in Section

5 .9 of the Plan, all property and assets of each Estate (other than the Litigation Trust Assets)



DOC ID- 23714145.5

                                                  28
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page434 of 52
                                                             29 of 462




shall vest in each respective Reorganized Debtor on the Effective Date. Thereafter, subject to

Section 5.20 of the Plan, the Reorganized Debtors may operate their business and may use,

acquire, and dispose of such property free of any restrictions of the Bankruptcy Code, the

Bankruptcy Rules, or Bankruptcy Court approval. Except as specifically provided in the Plan or

herein, as of the Effective Date, all property of the Reorganized Debtors shall be free and clear of

all Claims and Interests, and all Liens with respect thereto.

                      12.   The provisions of the Plan and this Confirmation Order vesting such assets

free and clear of Liens, Claims, Interests, charges, or other encumbrances shall be self-executing,

and the Debtors and Reorganized Debtors shall not be required to execute or file releases,

termination statements, assignments, consents, or other instruments, agreements, or documents in

order to effectuate, consummate and implement such provisions. However, on or before the

Effective Date, the Debtors' creditors are authorized and directed to execute such documents and

take all other actions as may be necessary or reasonably requested by the Debtors or Reorganized

Debtors to release any Liens, Claims, Interests, charges, or other encumbrances (including

without limitation any deposit account control agreements) of any kind or nature whatsoever

against any portion or all of the assets of the Estates, as such Liens, Claims, Interests, charges, or

other encumbrances (including without limitation any deposit account control agreements) may

have been recorded or may otherwise exist. If any Person or entity that has filed financing

statements or other documents or agreements evidencing any Liens, Claims, Interests, charges, or

other encumbrances in or against any assets of the Estates shall not have delivered to the Debtors

prior to the Effective Date in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, or releases of all such Liens, Claims,

Interests, charges, or other encumbrances, the Debtors and/or Reorganized Debtors are hereby



DOC ID - 23714145.5

                                                    29
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page435 of 52
                                                            30 of 462




authorized to execute and file such statements, instruments, releases, and other documents on

behalf of the Person or entity.

                     13.   In the event any of the Reorganized Debtors' Assets (other than the

Debtors' interests in Haul Insurance Limited) is sold, transferred, assigned, pledged,

hypothecated or otherwise disposed of prior to the occurrence of the Effective Date, for the

purposes of the Plan such transaction shall be deemed to have occurred after the Effective Date

and the net proceeds from such sale, transfer, assignment or other disposition shall be distributed

to the Non-Electing First Lien Lenders entitled thereto in accordance with Sections 3.3(a), 3.7(c)

and 5.20 of the Plan.

                     14.   The First Lien Lender Deferred Distribution shall be paid by Reorganized

Debtors to the Non-Electing First Lien Lenders. The First Lien Lender Deferred Distribution

shall be paid by Reorganized Debtors solely from the net cash proceeds received by the

Reorganized Debtors from the sale, transfer, assignment or other disposition of the Reorganized

Debtors' Assets (other than the Reorganized Debtors' interest in Haul Insurance Limited), and

after the Reorganized Debtors have recovered an amount (in cash and other property) equal to

the First Lien Lender Cash Distribution from such Reorganized Debtors' Assets.             For the

avoidance of doubt, the Reorganized Debtors shall have absolute discretion as to the time,

method and terms for the sale, transfer, assignment or disposition of all or any portion of the

Reorganized Debtors' Assets (except that the majority of the consideration received by the

Reorganized Debtors from such sale, transfer, assignment, or disposition must be Cash). The

Reorganized Debtors shall have no fiduciary or other duty to any First Lien Lender that is or may

be entitled to receive all or any portion of the First Lien Lender Deferred Distribution. Without

limiting the generality of the foregoing, the Reorganized Debtors may incur indebtedness



DOC ID. 23714145.5

                                                  30
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page436 of 52
                                                            31 of 462




secured by a Lien on all or a portion of the Reorganized Debtors' Assets provided that the

incurrence of such indebtedness shall not be for the purpose of (a) making or paying any

dividend on account of the New Common Stock, or (b) making any investment in Haul Insurance

Limited (except with respect to clauses (a) and (b) to the extent such indebtedness is secured

solely by the Reorganized Debtors' equity interests in Haul Insurance Limited), and provided

farther that any such indebtedness incurred shall either be from (i) a third party (i.e., a party that

is not a Plan Proponent, an affiliate of a Plan Proponent or any of their respective officers,

directors or agents) or (ii) a Plan Proponent, an affiliate of a Plan Proponent or any of their

respective officers, directors or agents on terms no less favorable to the Reorganized Debtors

than those that could be obtained from a third party.

                     15.   The Reorganized Debtors will make available to each First Lien Lender

that is entitled to receive a portion of the First Lien Lender Deferred Distribution an accounting

upon the sale, transfer, assignment, or other disposition of any Reorganized Debtor Asset ( other

than any interest in Haul Insurance Limited) setting forth (to the extent applicable) (a) a

description of the Reorganized Debtor Asset sold, transferred, assigned, or otherwise disposed

of, (b) the identity of the party (or parties) to whom such Reorganized Debtor Assets was sold,

transferred, assigned, or otherwise disposed of, (c) the gross amount received by the Reorganized

Debtors, (d) the direct third party (i.e., a party that is not a Plan Proponent, an affiliate of a Plan

Proponent or any of their respective officers, directors or agents) reasonable costs and expenses

of maintaining, preserving and protecting such Reorganized Debtor Asset and any associated

third party costs of sale, transfer, assignment or disposition, (e) the net proceeds recovered by the

Reorganized Debtors, (f) the aggregate amount recovered by the Reorganized Debtors through

the date thereof on account of the First Lien Lender Cash Distribution, and (g) the amount (if



DOC ID- 23714145.5

                                                  31
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page437 of 52
                                                            32 of 462




any) payable on account of the First Lien Lender Deferred Distribution. The obligation of the

Reorganized Debtors to provide such accounting shall terminate upon the payment in full of the

First Lien Lender Deferred Distribution.

                     16.   Treatment of Yucaipa. Pursuant to the Plan, Yucaipa shall receive the

treatment afforded to holders of First Lien Claims who are Non-Electing First Lien Lenders in

Class 2 and as further set forth in Section 3.7 of the Plan. The First Lien Agents, the Debtors,

and the Plan Administrator are authorized and directed to take any action necessary to effectuate

the provisions of Section 3.7 of the Plan in accordance with its terms. On the Effective Date, the

Plan Administrator shall succeed to the rights and obligations of the Debtors under the Disputed

First Lien Obligations Escrow. In addition, nothing in the Plan or this Order shall impair or limit

the right of any party with respect to the Disputed First Lien Obligations Escrow or the

approximately $16.5 million being held by the First Lien Agents as a reserve for the payment of

fees and expenses incurred by Yucaipa, and that Yucaipa has alleged are subject to

reimbursement pursuant to the terms of the First Lien Credit Agreement (such reserve the

"Yucaipa Fee Reserve"). The Yucaipa Fee Reserve shall be preserved and not disbursed until

entry of a Final Order of a court of competent jurisdiction or a written settlement agreement

binding the parties resolving the disputes relating to the funds on deposit in the Yucaipa Fee

Reserve ..

                     17.   Accounting With Respect to First Lien Reserves and Winddown Reserve.

No later than 10 Business Days following the Effective Date, the Reorganized Debtors and the

First Lien Agents shall provide to Yucaipa and each other First Lien Lender who makes a written

request therefore an analysis showing, with respect to each of the First Lien Reserve and the

Winddown Reserve, (a) the balance in such Reserve as of September 1, 2015, (b) the



DOC ID- 23714145.5

                                                  32
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page438 of 52
                                                            33 of 462




distributions of such Cash made pursuant to the Plan, (c) the amount of any reserves established

pursuant to the Plan or by the First Lien Agents, as applicable, and (d) the resulting balance of

such First Lien Reserve or Winddown Reserve.

                     18.   Approval of the ASHINC Litigation Trust and Appointment of the

Litigation Trustee. The establishment of the ASHINC Litigation Trust in accordance with the

terms of the Plan and the Litigation Trust Agreement is hereby authorized and approved in

accordance with their respective terms. The ASHINC Litigation Trust shall be established on the

Effective Date for the purpose of prosecuting the Litigation Claims. Notwithstanding anything

in the Plan, the Plan Supplement, or this Confirmation Order to the contrary, nothing in the Plan,

Plan Supplement, or this Confirmation Order shall (i) affect the United States District Court's

withdrawal of the reference for the Estate Claims asserted against Mark Gendregske or require

that trial or discovery of such claims be coordinated with trial or discovery of any other

Litigation Claims, or (ii) limit or impair any as yet unnamed defendant's right to contest the

coordination of trial or discovery of any Estate Claims that may be asserted against them with

trial or discovery of any Litigation Claims. Notwithstanding the foregoing, nothing herein shall

limit or impair the right of any party to make any motion, application, or request to the

Bankruptcy Court, the United States District Court, or any other court of competent jurisdiction

with respect to the Estate Claims asserted against Mr. Gendregske or that may be asserted as

against any as yet unnamed defendant, including with respect to the coordination of discovery

and/or trial. Except as otherwise ordered, the Litigation Trust Expenses on or after the Effective

Date shall be paid in accordance with the Litigation Trust Agreement without further order of the

Bankruptcy Court.




DOC ID- 23714145.5

                                               33
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page439 of 52
                                                            34 of 462




                     19.   Approval of the Investment Transactions.       The Investment Funding

Agreement and the Investment Funding Backstop Agreement, as well as the Litigation Proceeds

Waterfall, Investments, and the Backstop Payment contemplated therein are hereby authorized

and approved in accordance with their respective terms. Proceeds of any recovery on account of

the Litigation Claims shall be distributed in accordance with the Investment Funding Agreement

and the Litigation Proceeds Waterfall, as set forth in Section 5.14 of the Plan.

                     20.   Appointment of the Litigation Trustee and Litigation Oversight

Committee. The appointment of Catherine E. Youngman as the Litigation Trustee is hereby

approved. The appointment of (i) Jeffrey Buller, (ii) Samuel Goldfarb, and (iii) Brad Berliner as

the initial three members of the Litigation Oversight Committee is hereby approved. On the

Effective Date, the Litigation Trustee, and not the Reorganized Debtors, shall be the Estates'

representative in accordance with Section 1123 of the Bankruptcy Code. The Litigation Trustee

shall have all the rights and powers set forth in the Litigation Trust Agreement and in the Plan.

The Litigation Trustee and Litigation Oversight Committee shall be authorized to retain and

employ Professionals to assist it with and advise it with respect to its duties under the Plan. All

fees and expenses of such Professionals shall be satisfied by the ASHINC Litigation Trust.

                     21.   Vesting of Assets in the ASHINC Litigation Trust. On the Effective Date,

the Litigation Claims shall vest automatically in the ASHINC Litigation Trust. The ASHINC

Litigation Trust shall be deemed to be an assignee of the Committee with respect to the Estate

Claims. Upon the transfer of the Litigation Trust Assets, the ASHINC Litigation Trust shall

succeed to all of the Debtors' and the First Lien Agents' rights, title and interest in the Litigation

Trust Assets, the ASHINC Litigation Trust shall be substituted in as plaintiff in Adversary

Proceedings Numbers No. 13-50530 and 14-50971 for all purposes, and the Debtors and the First



DOC ID- 23714145.5

                                                  34
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page440 of 52
                                                            35 of 462




Lien Agents will have no further interest in or with respect to the Litigation Trust Assets (all of

which shall be evidenced by the Litigation Trust Interests). The Litigation Trustee shall have the

power to make all decisions with respect to the prosecution of the Litigation Claims, subject to

oversight from the Litigation Oversight Committee, the terms of the Litigation Trust Agreement,

and the limitations set forth in Section 5.JO(b) ofthe Plan.

                     22.   Appointment of Plan Administrator. The appointment of Catherine E.

Youngman as the Plan Administrator is hereby approved. On the Effective Date, the Plan

Administrator shall have all the rights and powers to implement the provisions of the Plan

pertaining to the Plan Administrator, including, without limitation, the right to (i) effect all

actions and execute all agreements, instruments and other documents necessary to implement the

provisions of the Plan; (ii) make distributions as contemplated in the Plan (other than those

distributions to be made by the First Lien Agents), (iii) establish and administer any necessary

reserves for Disputed Claims that may be required (so long as such reserves do not impact any

treatment of Yucaipa under the Plan); and (iv) object to Disputed Claims and prosecute, settle,

compromise, withdraw or resolve in any manner approved by the Bankruptcy Court such

Disputed Claims. For the avoidance of doubt, the Plan Administrator shall have no obligation to

object to or dispute (or expend funds to object to or dispute) any Claim where, in the Plan

Administrator's sole judgment, the cost of such objection or dispute is not warranted in light of

the potential incremental benefit to the remaining holders of Claims. The reasonable costs and

expenses incurred by the Plan Administrator in performing the duties set forth in the Plan shall

be paid by the ASHINC Litigation Trust, subject to the approval of the Litigation Oversight

Committee.




DOC ID- 23714145.5

                                                 35
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page441 of 52
                                                            36 of 462




                 23.   Cancellation of Existing Securities. Except as otherwise provided in the

Plan or any agreement, instrument or other document incorporated in the Plan, on the Effective

Date all Old Securities, including all promissory notes, stock, instruments, warrants, certificates

and other documents evidencing the Parent Equity Interests shall be deemed automatically

cancelled and surrendered and shall be of no further force in accordance with Sections 5.4 and

7.7 of the Plan, and the obligations of the Debtors thereunder or in any way related thereto,

including any obligation of the Debtors to pay any franchise or similar type taxes on account of

such Interests, shall be discharged. Upon entry of this Order and through and until the Effective

Date, any trade, transfer, purchase, sale or other disposition of Old Securities by any person or

entity that beneficially owns (as determined in accordance with the applicable rules under section

382 of the Internal Revenue Code) at least 4.5% of the issued and outstanding shares of such Old

Securities shall be null and void, unless either (i) prior written consent is obtained from the Plan

Proponents or (ii) such transaction is approved by an order of this Court upon sixty (60) days'

prior written notice to the Plan Proponents.

                 24.   Corporate Action. On the Effective Date, the adoption and filing of the

New Debtor Governing Documents and all actions contemplated by the Plan shall be authorized

and approved in all respects. All matters provided for in the Plan involving the corporate

structure of the Debtors, and any corporate action required by the Debtors in connection with the

Plan shall be deemed to have occurred and shall be in effect, without any requirement of further

action by the stockholders, directors or officers of the Debtors or the Reorganized Debtors. As

of the Effective Date, the appropriate officers and directors of the Reorganized Debtors shall be

authorized to execute, deliver, file, or record the documents included in the Plan Supplement and

such other contracts, instruments, releases, indentures, and other agreements or documents, and



DOC ID· 23714145.5

                                                36
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page442 of 52
                                                             37 of 462




 take such actions as may be necessary or appropriate to effectuate and further evidence the terms

 and conditions of the Plan. All of the foregoing is authorized without the need for any required

 approvals, authorizations, or consents except for express consents required under the Plan. This

 Confirmation Order shall constitute all approvals and consents required, if any, by the laws, rules

 and regulations of all states and any other governmental authority with respect to the

 implementation or consummation of the Plan and any documents, instruments, agreements, any

 amendments or modifications thereto and any other acts and transactions referred to in or

 contemplated by the Plan and any related documents, instruments, securities, agreements and any

amendments or modifications thereto.

                     25.   Directors and Officers of the Debtors.   As of the Effective Date, the

directors and officers named in the Plan Supplement shall be appointed the directors and officers

of Reorganized ASHINC. Other directors and officers of the Reorganized Debtors shall be

selected by the parties to whom the New Common Stock will be distributed pursuant to the Plan.

All officers and directors of the Debtors not listed in the Plan Supplement shall be deemed to

have resigned on the Effective Date.

Treatment of Executory Contracts and Unexpired Leases

                     26.   The provisions of Article VI of the Plan governing executory contracts

and unexpired leases are hereby approved in their entirety, provided, however, that the

assumption or rejection of any executory contract or unexpired lease provided hereby shall not

be effective if the counterparty to such contract or lease files an objection to the proposed

assumption or rejection (including as to any Cure Claim) within ten (10) days after filing of

notice of this Order. In the event a timely objection is filed, assumption or rejection shall be

subject to further order of this Court.



DOC ID- 23714145.5

                                                 37
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page443 of 52
                                                            38 of 462




                     27.   Rejection of Contracts and Leases. On the Effective Date, except for the

executory contracts and unexpired leases listed on the Plan Supplement, and except to the extent

that a Debtor either previously has assumed, assumed and assigned, or rejected an executory

contract or unexpired lease by an order of the Bankruptcy Court, including, but not limited to,

the JCT Sale Order or the SBDRE Sale Order, or has filed a motion to assume or assume and

assign an executory contract or unexpired lease prior to the Effective Date, each executory

contract and unexpired lease entered into by the Debtors prior to the Petition Date that has not

previously expired or terminated pursuant to its own terms shall be deemed rejected pursuant to

section 365 of the Bankruptcy Code. This Confirmation Order shall constitute approval of any

such rejections pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

                     28.   Claims Based on Rejection of Contracts or Leases. Claims, if any, created

by the rejection of executory contracts and unexpired leases or termination of any executory

contract or unexpired lease prior to the Effective Date, must be filed with the Bankruptcy Court

and served on the Litigation Trustee no later than thirty (30) days after the Effective Date. Any

Claims arising from the rejection of an executory contract or unexpired lease for which proofs of

claim are not timely filed within that time period will be forever barred from assertion against the

Debtors, the Estates, their successors and assigns, and their assets and properties, unless

otherwise ordered by the Bankruptcy Court or as otherwise provided herein. Any such Claims

that are timely filed as provided herein shall be treated, to the extent Allowed, as General

Unsecured Claims under the Plan and shall be subject to the provisions of Article III of the Plan.

                     29.   Assumption of Contracts or Leases. Except as otherwise provided in the

Plan or in any contract, instrument, release or other agreement or document entered into in

connection with the Plan, on the Effective Date, pursuant to section 365 of the Bankruptcy Code,



DOC ID- 23714145.5

                                                   38
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page444 of 52
                                                             39 of 462




 the Debtors shall assume each of the respective executory contracts and unexpired leases listed

 as Assumed Contracts in the Plan Supplement; provided, however, that the Debtors shall have

 the right, at any time prior to the Effective Date, to amend the Plan Supplement to: (i) delete any

 executory contract or unexpired lease listed therein, thus providing for its rejection pursuant

 hereto; or (ii) add any executory contract or unexpired lease to the Plan Supplement.

                     30.   Payments Related to the Assumption of Contracts or Leases. Any Cure

 Claims associated with any executory contract or unexpired lease to be assumed shall be

 satisfied, pursuant to section 365(b )(1) of the Bankruptcy Code: (i) by payment of the Cure

Claim in Cash on or after the Effective Date; or (ii) on such other terms as are agreed to by the

parties to such executory contract or unexpired lease. Pursuant to section 365(b)(2)(D) of the

Bankruptcy Code, no Cure Claim shall be allowed for a penalty rate or other form of default rate

of interest. Any objection by a counterparty to a proposed assumption of an executory contract

or unexpired lease or amount of any Cure must be filed with the Bankruptcy Court and served on

the Litigation Trustee no later than fifteen (15) days after notice of assumption is provided to the

counterparty to that contract or lease. Any counterparty to an executory contract or unexpired

lease that fails to object timely to the proposed assumption and assignment of such executory

contract or unexpired lease or such Cure amount shall be deemed to have assented to such

matters, and will be forever barred from asserting such objection or any other Cure amount

against the Debtors, the Estates, the Reorganized Debtors, the ASHINC Litigation Trust, and

their successors and assigns, and their assets and properties. All defaults under any executory

contract or unexpired leases assumed under the Plan and this Confirmation Order occurring,

arising, or accruing prior to the Effective Date shall be deemed cured or satisfied upon payment

on the Cure Claim and, without limiting the foregoing, no effect shall be given to any default of


DOC ID- 23714145.5

                                                39
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page445 of 52
                                                            40 of 462




the type set forth in section 365(b)(2) of the Bankruptcy Code, or the type of default concerning

an unexpired lease of real property described in section 365(b)(l) of the Bankruptcy Code

whether or not such contract or lease is an executory contract within the meaning of section 365

of the Bankruptcy Code.

                 31.       Indemnification Obligations Regarding Prepetition Acts or Omissions.

Any obligation of the Debtors to indemnify, reimburse or limit the liability of any Person,

including, but not limited to, any officer or director of the Debtors, or any agent, professional,

financial advisor, or underwriter of any securities issued by the Debtors, relating to any acts or

omissions occurring before the Petition Date, whether arising pursuant to charter, bylaws,

contracts or applicable state law, shall be deemed to be, and shall be treated as, an executory

contract and (i) shall be and hereby is deemed rejected and terminated as of the Effective Date

and (ii) any and all Claims resulting from such obligations shall be, and hereby are, disallowed

pursuant to Bankruptcy Code section 502( e).             Without limiting the reservation of rights

contained in Paragraph 50, for the avoidance of doubt, and notwithstanding anything to the

contrary in the Plan, the Plan Supplement, or this Confirmation Order, nothing in the Plan, the

Plan Supplement, or this Confirmation Order shall limit or impair the rights, if any, of (a) any

current or former officers and/or directors of the Debtors under the Debtors' existing certificates

of incorporation, including but not limited to any exculpation of liability for breach of fiduciary

duty claims or (b) Yucaipa rights in respect of the Disputed First Lien Obligations Escrow or the

Yucaipa Fee Reserve.

                     32.   Distributions.   The provisions of the Plan governing distributions and

procedures for resolving and treating Disputed Claims (including, without limitation, the

Disputed First Lien Obligations) are approved and found to be fair and reasonable. The Plan



DOC ID- 23714145.5

                                                    40
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page446 of 52
                                                             41 of 462




 Administrator and the Litigation Trustee, as applicable, shall make distributions required under

 the Plan. The First Lien Agents will make the distributions from the First Lien Reserves to the

 First Lien Lenders as contemplated by the Plan.

                     33.   Setoffs and Recoupment. The Plan Administrator may, but shall not be

 required to, set off against any Claim, and the payments or other distributions to be made

 pursuant to the Plan in respect of such Claim, claims of any nature whatsoever that the Debtors

 or the Reorganized Debtors may have against the holder of such Claim; provided, however, that

 neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or

release by the Debtors or the Reorganized Debtors of any such claim that the Debtors or the

Reorganized Debtors may have against such holder. Any holder ofa Claim (other than Yucaipa)

that did not assert any setoff rights against a Claim by a Debtor against such Entity by filing an

appropriate motion seeking authority to set off on or before the date hereof shall be deemed to

have waived and be forever barred from asserting any right to set off against a Claim by a Debtor

or Reorganized Debtor, notwithstanding any statement to the contrary in a proof of claim or any

other pleading or document filed with the Bankruptcy Court or delivered to the Debtors.

                     34.   Subordinated Claims. Except as expressly provided herein, the allowance,

classification and treatment of all Allowed Claims and Interests and the respective distributions

and treatments under the Plan take into account and conform to the relative priority and rights of

the Claims and Interests in each Class in connection with any contractual, legal and equitable

subordination rights relating thereto, whether arising under general principles of equitable

subordination, section 51 O(b) of the Bankruptcy Code or otherwise.

                     35.   Administrative Claim Bar Date. Except as otherwise provided in the Plan,

requests for payment of Administrative Claims must have been or be filed on or before the



DOC ID· 23714145.5

                                                  41
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page447 of 52
                                                             42 of 462




Administrative Claims Bar Date, which was (i) August 31, 2015 for Administrative Claims

arising from the Petition Date through and including July 31, 2015, and (ii) forty-five (45) days

after the Effective Date for Administrative Claims arising from August 31, 2015 through and

including the Effective Date. Holders of Administrative Claims that are or were required to, but

did not or do not, file and serve a request for payment of such Administrative Claims by such

applicable dates are forever barred, estopped and enjoined from asserting such Administrative

Claims.

                     36.   Professional Fee Claims. All final Requests for Payment of Professional

Fee Claims must be filed and served on the Reorganized Debtor and the Plan Administrator, their

counsel, and other necessary parties in interest no later than forty-five (45) days after the

Effective Date, unless otherwise ordered by the Bankruptcy Court; provided, however, that any

liabilities incurred by the Debtors in the ordinary course of business during the Chapter 11 Cases

shall be paid in the ordinary course of business in accordance with the terms and conditions of

any agreements relating thereto. Objections to Requests for Payment must be filed and served on

the Reorganized Debtor and the Plan Administrator, their counsel, and the requesting

Professional or other entity no later than twenty (20) days (or such longer period as may be

allowed by order of the Bankruptcy Court) after the date on which the applicable Request for

Payment was served. To the extent necessary, the Plan and this Confirmation Order shall amend

and supersede any previously entered order regarding the payment of Professional Fee Claims.

Upon entry of a Final Order approving any such Request for Payment, the Debtors shall

promptly pay any unpaid portion of such Allowed Professional Fee Claim.

                     37.   Post-Effective Date Expenses.   From and after the Effective Date, the

payment of the fees and expenses of the retained Professionals of the Reorganized Debtors, the



DOC ID- 23714145.5

                                                  42
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page448 of 52
                                                             43 of 462




 Plan Administrator, the Litigation Oversight Committee, or the ASHINC Litigation Trust (to the

 extent different from those of the Plan Administrator) shall not be subject to an application and

 shall be made in the ordinary course of business and without approval of the Bankruptcy Court.

                     38.   Reports from Insured Parties. From and after the Effective Date, Mark

Gendregske and Brian Cullen (the "Insured Parties") shall no longer be required to submit a

written report of their fees and expenses ("Fee Reports") to the Court, counsel to the Debtors, the

U.S. Trustee or the Committee, or any other party in the Chapter 11 Cases, and any costs or

expenses sought by the Insured Parties may be made in the ordinary course of business without

the need for oversight or approval of the Bankruptcy Court. Notwithstanding the foregoing, the

Insured Parties shall provide Fee Reports to the Litigation Trustee, and nothing herein shall limit

or impair the right of any party to submit any motion, application, or request to the Bankruptcy

Court, the United States District Court, or any other court of competent jurisdiction with respect

to the subject of such Fee Reports.

                     39.   Release and Exculpation Provisions.     All release, exculpation, and

injunction provisions in the Plan, including, without limitation, those contained in Article X of

the Plan, are approved and shall be effective and binding on all Persons, to the extent expressly

provided herein, provided, however, this Paragraph 39 and the release, exculpation and

injunction provisions in the Plan shall be subject in all respects to the terms of Section 3.7(e) of

the Plan.

                     40.   Dissolution of Committees. Upon the Effective Date, the Committee and

Retiree Committee shall dissolve automatically in accordance with Sections 5.18 and 5.19 of the

Plan.




DOC ID- 23714145.5

                                                 43
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page449 of 52
                                                            44 of 462




                     41.   Payment of Statutory Fees. All quarterly fees payable pursuant to section

1930 of Title 28 of the United States Code prior to the Effective Date shall be paid by the

Debtors on or before the Effective Date. All such fees payable after the Effective Date shall be

paid by the Plan Administrator as and when due, until such time as the Chapter 11 Cases are

closed, dismissed or converted.

                     42.   Compliance with Tax Requirements. The Plan Administrator shall, to the

extent applicable, comply with all tax withholding and reporting requirements imposed by any

federal, state, provincial, local, or foreign taxing authority, and all distributions made pursuant to

the Plan shall be subject to any such withholding and reporting requirements.              The Plan

Administrator shall be authorized to take any and all actions that may be necessary or

appropriate to comply with such withholding and reporting requirements including, without

limitation, requiring that, as a condition to the receipt of a distribution, the holder of an Allowed

Claim complete the appropriate IRS Form W-8 or IRS Form W-9, as applicable to each holder.

Notwithstanding any other provision of the Plan, (i) each holder of an Allowed Claim that is to

receive a distribution pursuant to the Plan shall have sole and exclusive responsibility for the

satisfaction and payment of any tax obligations imposed on such holder by any govermnental

unit, including income and other tax obligations, on account of such distribution, and (ii) no

distribution shall be made to or on behalf of such holder pursuant to the Plan unless and until

such holder has made arrangements satisfactory to the applicable Plan Administrator to allow it

to comply with its tax withholding and reporting requirements. Any property to be distributed

pursuant to the Plan shall, pending the implementation of such arrangements, be treated as an

undeliverable distribution to be held by the Plan Administrator, as the case may be, until such




DOC ID- 23714145.5

                                                   44
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page450 of 52
                                                            45 of 462




time as the Plan Administrator is satisfied with the holder's arrangements for any withholding

tax obligations.

                     43.   Exemption from Certain Taxes and Fees. Pursuant to Bankruptcy Code

section l 146(a), any transfers from the Debtors to the ASHINC Litigation Trust or any other

Person pursuant to, in contemplation of, or in connection with the Plan, and the issuance,

transfer, or exchange of any debt, equity securities or other interest under or in connection with

the Plan, shall not be taxed under any law imposing a stamp tax, real estate transfer tax,

mortgage recording tax, sales or use tax, Uniform Commercial Code filing or recording fee,

regulatory filing or recording fee, or other similar tax or government assessment.             This

Confirmation Order directs all relevant state or local governmental officials or agents to forego

the collection of any such tax or governmental assessment and accept for filing and recordation

any of the foregoing instruments or other documents without the payment of any such tax or

governmental assessment.          Such exemption specifically applies, without limitation, to all

documents necessary to evidence and implement distributions under the Plan, including the

documents contained in the Plan Supplement and all documents necessary to evidence and

implement any of the transactions and actions described in the Plan or the Plan Supplement.

                     44.   Immaterial Modifications. Without need for further order or authorization

of the Bankruptcy Court, but subject to any limitations set forth in the Plan, the Plan Proponents

are authorized and empowered to make any and all modifications to any and all documents

included as part of the Plan Supplement, and any other document that is necessary to effectuate

the Plan that does not materially modify the terms of such documents and are consistent with the

Plan and this Confirmation Order.




DOC ID- 23714145.5

                                                   45
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page451 of 52
                                                            46 of 462




                     45.   Effect of Confirmation on Modifications.     Entry of this Confirmation

Order means that all modification or amendments to the Plan since the solicitation thereof are

approved pursuant to section l 127(a) of the Bankruptcy Code and do not require additional

disclosure or re-solicitation under Bankruptcy Rule 3019.

                     46.   Documents and Instruments. Each federal, state, commonwealth, local,

foreign, or other governmental agency is hereby authorized to accept any and all documents and

instruments necessary or appropriate to effectuate, implement or consummate the transactions

contemplated by the Plan and this Order.

                     47.   Conditions to Effective Date. The Plan shall not become effective unless

and until the conditions set forth in Section 8.2 of the Plan have been satisfied or waived

pursuant to Section 8.3 of the Plan.

                     48.   Vacatur of Order.    If this Confirmation Order is vacated or deemed

vacated, then the Plan shall be deemed null and void in all respects, and nothing contained in the

Plan shall (i) constitute a waiver or release of any Claims against or Interests in the Debtors, (ii)

prejudice in any manner the rights of the holder of any Claim against, or Interest in, the Debtors,

(iii) prejudice in any manner any right, remedy or claim of the Debtors, or (iv) be deemed an

admission against interest by the Debtors or any other Person or Entity.

                     49.   Insurance Preservation. Nothing in the Plan, the Plan Supplement, or this

Confirmation Order (including, without limitation, the provisions governing rejection of

executory contracts and/or unexpired leases) shall diminish or impair the enforceability of any

insurance policies, or any claims thereunder, covering current or former officers and/or directors

of the Debtors.




DOC ID- 23714145.5

                                                   46
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page452 of 52
                                                            47 of 462




                     50.   Reservation of Rights. The Plan and Confinnation Order shall have no

effect on or prejudice in any way Yucaipa's, the Plan Proponents', Brian Cullen's, or Mark

Gendregske's (or their successors' or assigns') respective rights, claims or defenses or be used in

any way in any litigation, contested matter, adversary proceeding (or any appeal from any order

entered in any of the foregoing) involving (i) Yucaipa, (ii) the Plan Proponents (or, with respect

to the entities identified in clauses (i) and (ii), their respective affiliates (including BDCM

Opportunity Fund II, LP, Black Diamond CLO 2005-1 Ltd., and Spectrum Investment Partners,

L.P.), officers or directors, or any of their respective successors or assigns), or (iii) any of the

Debtors' current or fonner officers or directors, provided however, that the Plan and

Confinnation Order may be used in any litigation, contested matter or adversary proceeding

seeking to enforce the tenns of the Plan.

                     51.   Insurance Programs and Obligations. Except as otherwise provided as

part of the AIG Settlement Agreement, nothing in the Plan, the Plan Supplement, this

Confinnation Order, or any other order of the Bankruptcy Court (including, without limitation,

any other provision that purports to be preemptory or supervening or grants an injunction or

release) alters or amends the tenns and conditions of insurance policies issued to or providing

coverage to any of the Debtors and/or any agreements related thereto including, but not limited

to, any right of an insurer and/or third party administrator to retain, draw upon, hold and/or apply

collateral and/or security to the insureds' obligations thereunder regardless of whether such

obligations arise before or after the Effective Date.

                     52.   Tennessee and Michigan Taxing Authorities.         Notwithstanding any

provision to the contrary in this Confinnation Order, the Plan, or the Plan Supplement nothing

shall affect the ability of the State of Michigan or the State of Tennessee to pursue and collect tax



DOC ID. 23714145.5

                                                 47
          Case
           Case14-50971-CSS
                12-11564-CSS Doc
                              Doc476-4
                                  3383 Filed
                                        Filed05/06/20
                                              12/09/15 Page
                                                        Page453 of 52
                                                             48 of 462




 liabilities, to the extent allowed by non-bankruptcy law, from any non-debtor entities (other than

 Haul Insurance Limited, the Reorganized Debtors, the Plan Administrator, the ASHJNC

 Litigation Trust, the Litigation Trustee, the Litigation Oversight Committee (and individual

 committee members), and any directors or officers of the Reorganized Debtors appointed

 pursuant to the Plan (collectively, the "Excluded Entities")) for any liabilities that may be related

 to tax liabilities owed by the Debtors to the State of Michigan or the State of Tennessee.

                     53.   Internal Revenue Service. Notwithstanding any provision to the contrary

 in this Confirmation Order, the Plan, or the Plan Supplement, nothing shall: (i) affect the rights

of the United States to assert setoff and recoupment and such rights are expressly preserved; (ii)

cause IRS penalties to be automatically disallowed and such penalties shall be treated, assessed

and collected in accordance with applicable federal law; or (iii) require the IRS to file an

administrative claim in order.to receive payment for any liability described in 11 U.S.C. Section

503(b)(l)(B) and (C). To the extent that Allowed Priority Tax Claims held by the IRS (including

any penalties, interest or additions to tax entitled to priority under the Bankruptcy Code), if any,

are not paid in full in cash on the Effective Date, such Allowed Priority Tax Claims shall accrue

interest commencing on the Effective Date at the rate and method set forth in 26 U.S.C. Sections

6621 and 6622. IRS Administrative Claims that are Allowed pursuant to section 503 of the

Bankruptcy Code shall accrue interest and penalties as provided by non-bankruptcy law until

paid in full.

                     54.   Retention of Jurisdiction. Subject to the limitations set forth in Sections

3.7(e) and 9.1 of the Plan, the Bankruptcy Court shall retain and have exclusive jurisdiction over

any matters arising out of, or related to, the Chapter 11 Cases and the Plan pursuant to section

105(a) and 1142 of the Bankruptcy Code, including, but not limited to the matters set forth in



DOC ID- 23714145.5

                                                   48
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page454 of 52
                                                            49 of 462




Section 9.I of the Plan. Notwithstanding anything in the Plan, the Plan Supplement, or this

Confirmation Order to the contrary, nothing in the Plan, Plan Supplement, or this Confirmation

Order shall be deemed to (i) provide the Bankruptcy Court with jurisdiction over any Litigation

Claims and any claims involving any of the persons or entities described in Section 3.7(e) of the

Plan, (ii) limit or impair any named or unnamed defendant's right to contest the Bankruptcy

Court's jurisdiction over any Litigation Claim and any claims involving any of the persons or

entities described in Section 3.7(e) of the Plan that may be asserted against them, or (iii) modify

the rights of any person or entity as described in Section 3.7(e) of the Plan. Notwithstanding the

foregoing, nothing herein shall limit or impair the right of any party to make any motion,

application, or request to the Bankruptcy Court, the United States District Court, or any other

court of competent jurisdiction with respect to the Estate Claims asserted against Mr.

Gendregske or that may be asserted as against any as yet unnamed defendant, including with

respect to the coordination of discovery and/or trial.

                     55.   Forum for Actions.    Without permission of the Bankruptcy Court, no

judicial, administrative, arbitral, or other action or other action or proceeding shall be

commenced against the Plan Administrator, the Litigation Trustee, or the Litigation Oversight

Committee in their respective capacities as such, with respect to their status, duties, powers, acts

or omissions in such capacities in any other forum than the Bankruptcy Court, provided,

however, that the foregoing shall not apply to any action or proceeding involving the persons or

entities identified in Section 3.7(e) of the Plan.

                     56.   Conflicts. To the extent that any provisions of the Disclosure Statement,

the Plan Supplement or any other order (other than this Confirmation Order) entered in the

Chapter 11 Cases (or any exhibits, schedules, appendices, supplements or amendments to any of



DOC ID~ 23714145.5

                                                     49
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page455 of 52
                                                            50 of 462




the foregoing), conflict with or are in any way inconsistent with any provision of the Plan, this

Confirmation Order shall govern and control except as expressly set forth herein or in the Plan.

Notwithstanding the foregoing or anything else contained in the Plan, nothing in the Plan or

Confirmation Order shall modify, alter or affect the (i) New Debtor Governing Documents, (ii)

Litigation Trust Agreement, (iii) Investment Funding Agreement, and (iv) Investment Funding

Backstop Agreement (items (i)-(iv), collectively, the "Controlling Documents") and in any

conflict between the Plan or Confirmation Order on one hand and the Controlling Documents on

the other, the Controlling Documents shall govern and control; provided, however, that nothing

in this Order shall modify, alter or affect the provisions of the Plan governing the treatment of or

reservation of rights with respect to Yucaipa, its affiliates, or any of Yucaipa's or its affiliates'

respective officers or directors or successors or assigns.

                     57.   Severability of Plan Provisions. Each term and provision of the Plan, as it

may have been altered or interpreted in accordance with the foregoing, is: (i) valid and

enforceable pursuant to its terms; (ii) integral to the Plan and may not be deleted or modified

without the Debtors' consent; and (iii) non-severable and mutually dependent. Notwithstanding

the foregoing, the provisions of the Plan describing and implementing the treatment of Yucaipa

shall not be severed, altered or invalidated in any manner without the prior written consent of

Yucaipa (such consent to be provided or withheld in Yucaipa's sole discretion), it being

understood that such provisions are non-severable and essential provisions of the Plan.

                     58.   Waiver or Estoppel.    Each holder of a Claim or an Interest shall be

deemed to have waived any right to assert any argument, including the right to argue that its

Claim or Interest should be Allowed in a certain amount, in a certain priority, secured or not

subordinated by virtue of an agreement made with the Debtors or their counsel, or any other



DOC ID· 23714145.5

                                                   50
        Case
         Case14-50971-CSS
              12-11564-CSS Doc
                            Doc476-4
                                3383 Filed
                                      Filed05/06/20
                                            12/09/15 Page
                                                      Page456 of 52
                                                           51 of 462




entity, if such agreement was not disclosed in the Plan, the Disclosure Statement, papers filed

with this Court, or stated on the record at the Confirmation Hearing, prior to the Confirmation

Date.

                    59.   Governing Law. Unless a rule of law or procedure is supplied by federal

law (including the Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically

stated, the laws of the State of Delaware, without giving effect to the principles of conflict of

laws, shall govern the rights, obligations, construction and implementation of the Plan, any

agreements, documents, instruments or contracts executed or entered into in connection with the

Plan (except as otherwise set forth in those agreements, in which case the governing law of such

agreement shall control); provided, however, that corporate governance matters relating to the

Debtors not incorporated in Delaware shall be governed by the laws of the state or province of

incorporation of the applicable Debtor.

                    60.   Applicable Non-Bankruptcy Law.      Pursuant to sections l 123(a) and

l 142(a) of the Bankruptcy Code, the provisions of this Order, the Plan, the Plan Supplement, and

related documents or any amendments or modifications thereto shall apply and be enforceable

notwithstanding any otherwise applicable non-bankruptcy law.

                61.       Notice of Order. In accordance with Bankruptcy Rules 2002 and 3020(c),

as soon as reasonably practicable after the Effective Date, the Debtors shall serve notice of the

entry of this Order and the occurrence of the Effective Date to all parties who hold a Claim or

Interest in these cases, including the U.S. Trustee, the Internal Revenue Service, the United

States attorney for the District of Delaware, and any party filing a notice pursuant to Bankruptcy

Rule 2002.     Such notice is hereby approved in all respects and shall be deemed good and

sufficient notice of entry of this Order.



DOC ID-23714145.5

                                                 51
         Case
          Case14-50971-CSS
               12-11564-CSS Doc
                             Doc476-4
                                 3383 Filed
                                       Filed05/06/20
                                             12/09/15 Page
                                                       Page457 of 52
                                                            52 of 462




                    62.   Term of Injunctions or Stays. Unless otherwise provided in the Plan or

this Order, all injunctions or stays pursuant to sections I 05 or 362 of the Bankruptcy Code

arising under or entered during the Chapter 11 Cases, or otherwise, and in existence on the date

hereof, shall remain in full force and effect until the later of the Effective Date and the date

indicated in the order providing for such injunction or stay and to the extent consistent with the

terms and provisions of the Plan or this Order, as applicable.

                    63.   Substantial Consummation. On the Effective Date, the Plan shall be

deemed to be substantially consummated under sections llO! and I 127(b) of the Bankruptcy

Code.

                    64.   No Waiver. The failure to specifically include or refer to any particular

provision of the Plan in this Order will not diminish the effectiveness of such provision nor

constitute a waiver thereof, it being the intent of this Court that the Plan is confirmed in its

entirety and incorporated herein by this reference.

                    65.   Waiver of Stay. The requirement under Bankruptcy Rule 3020(e) that an

order confirming a plan is stayed until the expiration of fourteen (14) days after entry of the

order is hereby waived.        This Order shall take effect immediately and shall not be stayed

pursuant to Bankruptcy Rules 3020(e), 6004(h), 6006(d), or 7062 or other applicable rule.


Dated: December~, 2015
       Wilmington, Delaware



                                               UNITED STATES BANKRUPTCY JUDGE




DOC ID-23714145.5

                                                  52
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 458 of 462




                    Exhibit 140

     D.I. 3744, Case No. 12-11564
             Case 14-50971-CSS
               Case  12-11564-CSSDocDoc
                                     476-4
                                        3744 Filed  05/06/20
                                                Filed 12/21/16 Page 459
                                                                 Page   of 3462
                                                                      1 of



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                    )
    In re:                                          )     Chapter 11
                                                    )
    ASHINC CORPORATION, et al.1                     )     Case No. 12-11564 (CSS)
                                                    )
                                                    )     Jointly Administered
                            Debtors.                )
                                                    )     Re: Docket Nos. 3360 & 3383
                                                    )

                                    NOTICE OF EFFECTIVE DATE

                   PLEASE TAKE NOTICE OF THE FOLLOWING:

                1.    On December 9, 2015, the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”), entered an order [Docket No. 3383] (the
“Confirmation Order”) confirming the Debtors’ Modified First Amended Joint Chapter 11
Plan of Reorganization Proposed by the Debtors, the Committee and the First Lien Agents
[Docket No. 3360] (the “Plan”) in the chapter 11 cases of the above-captioned debtors
(collectively the “Debtors”).

               2.      On December 20, 2016, all conditions precedent to the Effective Date2
pursuant to Article VIII of the Plan were satisfied or waived. Therefore, December 20, 2016 is
the Effective Date of the Plan.

               3.     The Plan and its provisions are binding on, among others, the Debtors, all
holders of Claims and Interests (irrespective of whether such Claims or Interests are impaired
under the Plan or whether the holders of such Claims or Interests voted to accept the Plan), and
any and all non-Debtor parties to executory contracts and unexpired leases with the Debtors, as
provided in the Plan.

1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC)
(XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services,
Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for
service of process is 150 E. Ponce De Leon Avenue, Suite 375, Decatur, GA 30030.
2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Plan and Confirmation Order.



RLF1 16271928v.1
            Case 14-50971-CSS
              Case  12-11564-CSSDocDoc
                                    476-4
                                       3744 Filed  05/06/20
                                               Filed 12/21/16 Page 460
                                                                Page   of 3462
                                                                     2 of



               4.     Any holder of a Claim arising from the rejection of an executory contract
or unexpired lease pursuant to Article VI.2 of the Plan must complete and file an original Proof
of Claim on account of such Claim with the Bankruptcy Court and serve such Proof of Claim on
the Litigation Trustee by no later than January 19, 2017. Any Claims arising from the
rejection of an executory contract or unexpired lease pursuant to the Plan for which Proofs
of Claim are not timely submitted pursuant to Article VI.2 of the Plan by January 19, 2017
shall be forever barred from assertion against the Debtors, the Estates, their successors and
assigns, and their assets and properties, unless otherwise ordered by the Bankruptcy Court
or as otherwise provided in the Plan.

              5.     The Administrative Expense Claim Bar Date was August 31, 2015.
Except as otherwise provided in the Plan or the Confirmation Order, each holder of an
Administrative Expense Claim (to the extent such holder had not previously been paid) must
have filed with the Bankruptcy Court a request for payment of such Administrative Expense
Claim by no later than the Administrative Expense Claim Bar Date. Any objections to
Administrative Expense Claims must be filed and served according to Article X.1(a) of the
Plan no later than January 9, 2017 (or such later date as may be established by the
Bankruptcy Court upon motion of the Plan Administrator).

              6.     The Professional Fees Claims bar date is February 3, 2017. Any
Professional Fee Claim not filed by February 3, 2017 (or such later date as may be ordered
by the Bankruptcy Court) shall be deemed disallowed under the Plan and shall be forever
barred against the Estates, the Reorganized Debtors, or any of the assets or property of the
Reorganized Debtors, and the holder thereof shall be enjoined from commencing or
continuing any action, employment of process or act to collect, offset, recoup or recover
such Professional Fee Claim.

               7.       The Plan and Confirmation Order contain other provisions that may affect
your rights. Copies of the Confirmation Order, the Plan, and the Plan Supplement are available
for inspection (i) at the Office of the Clerk of the Bankruptcy Court, (ii) at, or (iii) the Claims
Agent’s website for the Debtors, accessible at http://www.omnimgt.com/main/pages/cases.aspx.




                                                2
RLF1 16271928v.1
            Case 14-50971-CSS
              Case  12-11564-CSSDocDoc
                                    476-4
                                       3744 Filed  05/06/20
                                               Filed 12/21/16 Page 461
                                                                Page   of 3462
                                                                     3 of



Dated: December 21, 2016
       Wilmington, Delaware
                                         /s/ Marisa A. Terranova Fissel___________
                                         Mark D. Collins (No. 2981)
                                         Marisa A. Terranova Fissel (No. 5396)
                                         Brendan J. Schlauch (No. 6115)
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone No.: (302) 651-7700
                                         Facsimile No.: (302) 651-7701
                                         E-mail: collins@rlf.com
                                         E-mail: terranova@rlf.com
                                         E-mail: schlauch@rlf.com
                                         -and-
                                         Jeffrey W. Kelley (GA Bar No. 412296)
                                         Ezra H. Cohen (GA Bar No. 173800)
                                         TROUTMAN SANDERS LLP
                                         Bank of America Plaza
                                         600 Peachtree Street, Suite 5200
                                         Atlanta, Georgia 30308-2216
                                         Telephone No.: (404) 885-3000
                                         Facsimile No.: (404) 885-3900
                                         E-Mail: jeffrey.kelley@troutmansanders.com
                                         E-Mail: ezra.cohen@troutmansanders.com

                                         Counsel for Debtors and Debtors-in-Possession




                                            3
RLF1 16271928v.1
Case 14-50971-CSS   Doc 476-4   Filed 05/06/20   Page 462 of 462




             Exhibits 141 - 149

              Filed Under Seal
